 1   BRETT B. CURLEE (SBN 151058)
     LAW OFFICES OF BRETT CURLEE
 2   11377 W. Olympic Blvd, Suite 200
     Los Angeles, California 90064
 3   Telephone: (310) 203-3084
     E-mail: Brett.Curlee@TheCurleeLawFirm.com
 4
     Attorney for the Movant and Chapter 7
 5   Trustee, WESLEY H. AVERY

 6                               UNITED STATES BANKRUPTCY COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8
                                        LOS ANGELES DIVISION
 9
     In re:                                          Bankr. Case No. 2:17-bk-23651-NB
IO
     LETITIA LOUISE WELLINGTON,
11                                                    [Chapter 7]

12                                Debtor.            MOTION   FOR    ISSUANCE   OF   ORDER
                                                     DIRECTING    AMOS    Q.   WELLINGTON,
13                                                   KOUSHA BEROKIM, AND BEROKIM & DUEL
                                                     P.C. TO SHOW CAUSE WHY THEY SHOULD
14                                                   NOT BE HELD IN CIVIL CONTEMPT OF
                                                     COURT (FRBP 9020); MEMORANDUM OF
15                                                   POINTS        AND        AUTHORITIES;
                                                     DECLARATIONS OF BRETT B.       CURLEE
16                                                   AND WESLEY H. AVERY IN SUPPORT
                                                     THEREOF
17
                                                     Date:   [To be set by the Court]
18                                                   Time:   [To be Set by the Court]
                                                     Courtroom: 1545
19                                                   Edward R. Roybal Federal
                                                     Building and Courthouse
20                                                   255 E. Temple Street
                                                     Los Angeles, CA 90012-3300
21
     TO THE HONORABLE NEIL W. BASON:
22
             The Chapter 7 Trustee,               Wesley H.         Avery   ("Trustee") ,      hereby
23
     moves     the    Court     to    issue    an    Order     to    Show   Cause     why Amos        Q.
24
25   Wellington ("Wellington"), Kousha Berokim ("Berokim"), and Berokim

26   &   Duel,    P. C.    (Wellington,        Berokim,      and Berokim       &   Duel,    P. C.    are

27   collectively          referred       to    as     "Respondents",          unless      otherwise
28
                                                     -1-
             MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   stated.)     should not be held in civil contempt for violating the

 2   automatic     stay that        took effect when the Debtor in the above-
 3                                                                                 Wellington
     referenced      bankruptcy        case,        Mrs.    Letitia      Louise
 4
     ("Debtor"), filed bankruptcy on November 4, 2017.
 5
          This Motion is made and is based on this Motion, the attached
 6
     Memorandum      of    Points    and Authorities,           and    the   Declarations    of
 7

 8   Brett B. Curlee and Wesley H. Avery attached to hereto.

 9           1.    On     November    4,   2017      the    Debtor     filed   a   chapter   13

10   petition to commence this Bankruptcy Case.                         The chapter 13 was
11   converted to chapter 7 on April 9, 2018.
12
             2.    The     moving     party    is     the     duly    appointed    and   acting
13
     chapter 7 trustee for this bankruptcy case.
14
             3.    The     Debtor and her           spouse,    Wellington,     own a     single
15
     family residence at 1353 Hauser Boulevard, Los Angeles, CA 90019
16

17    ("Hauser") .        Hauser became an estate asset when the Debtor filed

18   bankruptcy.          They both acknowledged Hauser is a community asset,
19   but they disputed a $96,000 promissory note in favor of Michael
20
     Durand Madison, Sr.            ("Madison") that is secured by a second trust
21
     deed against Hauser.
22
             4.    Madison filed two proofs of claim in this bankruptcy
23
     case.        Proof of Claim No.           2,    is a     secured claim for $119, 580
24

25   based on his secured note and a $126,768.44 unsecured claim for

26   monies he claims he advanced to renovate Hauser.                          Madison broke

27   out the unsecured claim separately in Proof of Claim No. 3.
28

                                                    -2-
 1          5.        This       bankruptcy court            has        exclusive          jurisdiction over

 2   Hauser,     Madison's claims filed in the bankruptcy case,                                       Madison's
 3
     lien    against          Hauser        pursuant        to    the     Second       Mortgage,       and     any
 4
     claims      held       by    the       Debtor    and/or           Wellington          arising    from     the
 5
     Second       Mortgage.                  Both     the         Debtor        and        Wellington         have
 6
     acknowledged            that      all    of    their        assets     are       community       property.
 7

 8   The    claims          are     listed     as     Estate           assets     in       Debtor's     amended

 9   "Schedule A/B: Property", filed May 17, 2018.

10          6.        Regardless,            on August           28,    2018,     in       violation    of     the
11   automatic         stay,      Wellington caused to be                    filed         the    complaint     to
12
     commence         the    state      court       action,        entitled,          Amos       Wellington     v.
13
     Michael      Madison,          L.A.S.C.         Case    No.        BC719604       ("Lawsuit"),          which
14
     alleges      causes          of    action       that        are    assets        of    this     bankruptcy
15
     estate,     including,            causes of action for usury,                         quiet title,        and
16
17   declaratory relief all based on the Second Mortgage.                                          Berokim and

18   Berokim      &    Duel,        P. C.    are     the    attorneys           for    Wellington       in     the

19   Lawsuit.          As set forth in the attached declaration of Brett B.
20
     Curlee      the    Respondents           are     aware        of    this     bankruptcy         case,     the
21
     automatic stay,              and that the causes of action they are asserting
22
     belong      to     the       Estate.          Nevertheless,           they        are       knowingly    and
23
     intentionally proceeding                      with     the    Lawsuit        in       disregard    of     the
24

25   fact that they are assets of the Estate.

26          7.        The Trustee has claimed the causes of action identified

27   in    the   Lawsuit          complaint         for    the     Estate.         Since         September 12,
28


                                                           -3-
 1   2018,    and as detailed in the attached declaration of Brett B.

 2   Curlee,       the Trustee has made repeated demands via letter, email,
 3
     and telephone messages that the Respondents,                              and each of them,
 4
     must    cease and desist                from prosecuting the          Lawsuit because it
 5
     violates the automatic stay and must be dismiss.
 6
             8.      Despite the Trustee's repeated demands, the Respondents
 7

 8   have     refused      to    dismiss       the   Lawsuit      and     are    proceeding          with

 9   litigation.          Berokim mispresented to Trustee's counsel that they

10   had     not    served      the    complaint.          The    true    facts       are     that    the
11   Lawsuit was served on Madison, Madison has answered,                                   and a case
12
     management conference is scheduled in the Lawsuit for December
13
     10,     2018    at   8:30        a.m.    in   Department      32     of    the     Los    Angeles
14
     Superior Court at 111 North Hills Street, Los Angeles, CA 90012.
15
             9.      The Estate is now being damaged and adversely affected
16

17   by the Lawsuit.             As a result of the violation of the automatic

18   stay,    the Trustee has been unable to resolve the Madison claims
19   filed in the Bankruptcy Case,                    which is also directly affecting
20
     administration of Hauser which is "for sale", but cannot be sold
21
     because        the   Trustee        cannot      advise      escrow    of     the       amount     of
22
     Madison's       claim to pay,            if anything due           to the    Lawsuit.            The
23
     Respondents are interfering with the Trustee's powers under the
24
25   Bankruptcy Code to administer assets, and to object to claims via

26   the Lawsuit in a            forum without jurisdiction over the assets or

27   causes of action in issue.
28


                                                     -4-
 1            10.    The actions of Wellington, Berokim, and Berokim & Duel,

 2   P.C.     constitute civil contempt and justify issuance of Order to
 3
     Show Cause re Civil Contempt.                        An order holding the Respondents
 4
     and      each   of    them        in    contempt      is   necessary     to      protect       the
 5
     interests       of    the    Estate       in    Hauser     and   the    causes       of    action
 6
     alleged in the Lawsuit,                 all of which pertain to Hauser and the
 7
 8   Second Mortgage against Hauser.

 9            11.    The Trustee requests the Court issue an order to show

10   cause why Respondents should not be held in contempt,                                  and then
11
     issue an order holding them in contempt as follows:                             (1.) void any
12
     action taken by the Respondents in the Lawsuit;                               (2.)    order the
13
     Respondents to dismiss the state court action without prejudice;
14
     and,     (3.)   order       the    Respondents        to pay the       fees    and costs        of
15

16
     Trustee's counsel to bring this contempt motion.

17            WHEREFORE,     Wesley H.         Avery,      Chapter 7    Trustee,          prays    that

18   the Court       issue    its Order to Show Cause pursuant                      to     11 U.   s. c.
19   §105,      Federal      Rule       of    Bankruptcy        Procedure     8020        and     Local
20
     Bankruptcy Rule 9020-1 in substantially the form of the Proposed
21
     Order to Show Cause separately lodged with the Court.
22
     Dated:     November 1, 2018                    LAW OFFICES OF BRETT CURLEE
23                                                  BRETT B. CURLEE
24

25
                                                    By:
26                                                     ~~-B~r-e_t_t~B~.~C-u-r~l~e~e~~~~~
                                                    Attorneys for the Movant
27                                                  and Chapter 7 Trustee,
                                                    WESLEY H. AVERY
28

                                                     -5-
 1   BRETT B. CURLEE (SBN 151058)
     LAW OFFICES OF BRETT CURLEE
 2   11377 w. Olympic Blvd, Suite 200
     Los Angeles, California 90064
 3   Telephone: (310) 203-3084
     E-mail: Brett.Curlee@TheCurleeLawFirm.com
 4
     Attorney for the Movant and Chapter 7
 5   Trustee, WESLEY H. AVERY

 6                            UNITED STATES BANKRUPTCY COURT

 7                            CENTRAL DISTRICT OF CALIFORNIA
 8
                                     LOS ANGELES DIVISION
 9
     In re:                                       Bankr. Case No. 2:17-bk-23651-NB
10
     LETITIA LOUISE WELLINGTON,
11                                                 [Chapter 7]

12                             Debtor.           MEMORANDUM         OF     POINTS       AND
                                                 AUTHORITIES IN SUPPORT OF MOTION
13                                               FOR      ORDER    DIRECTING    AMOS     Q.
                                                 WELLINGTON,      KOUSHA BEROKIM,       AND
14                                               BEROKIM & DUEL P. C. TO SHOW CAUSE
                                                 WHY THEY SHOULD NOT BE HELD IN
15                                               CIVIL      CONTEMPT   OF   COURT    ( FRBP
                                                 9 0 2 0) AND FOR ORDER HOLD AMOS Q.
16                                               WELLINGTON,      KOUSHA BEROKIM,       AND
                                                 BEROKIM & DUEL P.C. IN CONTEMPT OF
17                                               COURTi MEMORANDUM OF POINTS AND
                                                 AUTHORITIESi DECLARATIONS OF BRETT
18                                               B . CURLEE AND WESLEY H. AVERY IN
                                                 SUPPORT THEREOF
19
                                                  Date:   [To be set by the Court]
20                                                Time:   [To be Set by the Court]
                                                  Courtroom: 1545
21                                                Edward R. Roybal Federal
                                                  Building and Courthouse
22                                                255 E. Temple Street
                                                  Los Angeles, CA 90012-3300
23
24
25
26
27
28

          MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
                            MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                        I.
 3
                                                INTRODUCTION
 4
             The Chapter 7 Trustee, Wesley H. Avery ("Trustee"),                                          requests
 5
     that the Court issue its order to show cause re: contempt, and for
 6
     order     holding       Mr.        Amos    Q.    Wellington                ("Wellington") ,            Kousha
 7

 8   Berokim,       Esq.    ( "Berokim"),        and Berokim               &   Duel,      P. C.    (Wellington,

 9   Berokim, and Berokim & Duel,                    P.C. are collectively referred to as

10   "Respondents", unless otherwise stated.) in contempt of court.
11           The Trustee requests the Court issue an order to show cause
12
     why Respondents should not be held in contempt, and then issue an
13
     order holding them in contempt as follows:                                   ( 1.)     void any action
14
     taken by the Respondents                   in the         state court action they filed,
15
     that     is    described       below,        which        pertains           to   causes        of     action
16
17   belonging to the bankruptcy estate;                            (2.)       order the Respondents to

18   dismiss the state court action without prejudice; and,                                          (3.)    order

19   the Respondents to pay the fees and costs of Trustee's counsel to
20
     bring this contempt motion.
21
            The     Debtor,     Letitia         Louise         Wellington          ("Debtor") ,           and   her
22
     spouse,       Wellington,      own a single family residence at 1353 Hauser
23
     Boulevard,         Los Angeles,           CA 90019            ("Hauser") .           Hauser became          an
24

25   estate asset when the Debtor filed bankruptcy.                                       They acknowledged

26   Hauser        is   a   community           asset,         but     they        disputed          a    $96,000

27   promissory         note       in     favor      of        Michael           Durand           Madison,      Sr.
28
                                                      -   1    -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   ("Madison") that is secured by a second trust deed against Hauser.

 2          Post-bankruptcy,          Wellington            filed     a    state     court    action
 3
     alleging claims          for    usury,    quiet        title,    and declaratory relief
 4
     against Madison based on the note and second trust deed,                                    which
 5
     resulted in the Trustee demanding dismissal of the lawsuit.
 6
            The Trustee has asserted the right to these claims and given
 7

 8   the Respondents notice the state court action must be dismissed.

 9   They have       refused after repeated demand by                      the     Trustee.        They

10   continue to prosecute claims                   in state court that belong to the
11   estate and which are             subject       to    this   Court's      jurisdiction,        and
12
     which resulted in the necessity of this motion.
13
            Accordingly,       and    for     the    reasons        more   fully    stated herein
14
     below and the evidence attached hereto,                         the Trustee requests the
15
     Court grant this Motion and hold Respondents in contempt.
16

17                                                  II.

18                                     STATEMENT OF FACTS

19          1.     This      bankruptcy case was              filed November 4,           2017     and
20
     was converted from chapter 13 to chapter 7 on April 9, 2018.                                   In
21
     the petition, Debtor states she owns Hauser which is security for
22
     a    mortgage     for    $718,614        ("First        Mortgage")      and      a   disputed,
23
     contingent,      promissory note for $96,000 in favor of Madison for
24

25   monies lent ("Second Mortgage").                     [Exhibit (UEx.")         ul"]

26          2.     Madison filed two proofs of claim.                       Proof of Claim No.

27   2,   is a secured claim for $119,580 based on his secured note and
28
                                                    - 2 -
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   a $126,768.44 unsecured claim for monies he claims he advanced to
 2   renovate       Hauser.          [Ex.     "2"]        Madison broke          out         the    unsecured
 3
     claim separately in Proof of Claim No. 3.                               [Exs.    "3",     "4"]
 4
             3.      Real property records show the Debtor and Wellington
 5
     own Hauser as husband and wife, joint tenants.                                   [Ex.    "5"]      On May
 6
     17,    2018,    the Debtor amended                  "Schedule A/B:              Property"        to    list
 7

 8   additional       estate        assets,         including,        potential        claims         she    and

 9   Wellington have against Madison "who is currently a lienholder"

10   on Hauser,       including claims for malpractice, breach of contract,
11   and    usury.          The     Debtor        disputes       amounts       owed     to     Madison        in
12
     "Schedule       D:     Creditors         Who     Have      Claims      Secured      by        Property".
13
     [Ex.   "1"]      The Debtor claimed a $175,000 homestead exemption in
14
     the Amended Schedule "C" under C.C.P. §704.730.                                  [Ex.     "6"]
15
             4.      The     Trustee         disputed          the    homestead         exemption.             A
16

17   settlement was reached as of August 21,                               2018 whereby the Debtor

18   and Wellington agreed Hauser is a community asset of the estate
19   under 11 U.S.C.          §54l(a) (2) that the Trustee can liquidate for the
20                                                    "7 If]
     estate's        benefit.               [Ex.                     The     order      approving            the
21
     Stipulation, entered October 3, 2018, is final.                                  [Ex.     "8"]
22
             5.      On     August          28,      2018,      a     week     after          signing        the
23
     Stipulation,         without Trustee or Court authorization,                              Respondents
24

25   inexplicably           filed    a      complaint          for    usury,         quiet     title,        and

26   declaratory          relief         against         Madison       in      state          court:        Amos

27   Wellington        v.     Michael         Madison,          L.A.S.C.        Case         No.      BC719604
28
                                                        - 3 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   ("Lawsuit") based on Second Mortgage.                              [Ex.    "9"]

 2            6.         The Lawsuit complaint alleges Wellington signed a note
 3
     with Madison secured by second trust deed against Hauser and he
 4
     seeks damages for usury,                   attorney fees,             and costs based on the
 5
     note.      He seeks to quiet title to Hauser by having Madison's deed
 6
     of trust reconveyed.                  He seeks a declaration the interest rate
 7

 8   provisions          of     note    are   null     and void,           and         for     a    credit    from

 9   Madison        of    all       interest,    fees,           and attorney             fees      against    the

10   principle due on the promissory note, and a declaration releasing
11   the     deed    of       trust     securing       the        note.         He      seeks       $750,000    in
12
     damages on the usury claim.                      [Ex.       "9"]
13
              7.         On   September         11,        2018,        Trustee's            attorney        wrote
14
     Berokim that the causes of action stated in the Lawsuit belonged
15
     to the estate and are subject to Bankruptcy Court jurisdiction,
16

17   the Lawsuit violated the                   stay,        a motion for contempt would be

18   filed if the Lawsuit wasn't dismissed, and the Trustee would seek
19   attorney fees as part of a contempt motion.                                     [ Ex • " 1 0 " ]
20
              8.         Berokim responded by email September 12,                                  2018 at 3:45
21
     p.m. to advise he would discuss the matter with his client.                                                He
22
     acknowledged             the      declaratory         relief         and        quiet         title   claims
23
     applied to Hauser, but he refused to acknowledge the usury claim
24

25   was an estate asset.                 He stated his client was entitled to legal

26   damages as to the balance of the loan.                               He argued the usury claim

27   were Wellington's aside from the estate.                               [Ex.       "11"]

28
                                                       -     4   -
             MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1           9.         Trustee's counsel responded September 14, 2018 at 7:59

 2   a.m.    and advised the usury claim arose from Second Mortgage and
 3
     deed of trust, and as such was a claim concerning an estate asset
 4
     and again stating the bankruptcy court has exclusive jurisdiction
 5
     over claims affecting Hauser.                           He advised the Trustee did not
 6
     agree Wellington could amend his complaint to pursue usury "to
 7

 8   the extent of determining his legal damages and the balance of

 9   the    note,       without       referencing           or     seeking         remedies        as    to    the

10   underlying deed of                trust     and        the    Property".               [Ex.   "11"]        As
11   acknowledge          at    the     continued           341a    creditors            meeting        held    on
12
     August 23,         2018, both the Debtor and Wellington acknowledged all
13
     of their assets were community property.
14
             10.        The    Lawsuit       wasn't         dismissed         so     Trustee's          attorney
15
     sent     a     second        letter       September           20,        2018       reiterating          that
16
17   prosecuting the Lawsuit violated the automatic stay and warning

18   the Lawsuit must be dismissed.                         [Ex.   "12"]

19           11.        Berokim       responded       September           27,        2018     by    email      and
20
     advised he would inform Trustee's counsel of their decision how
21
     they    would        proceed       by     next     week.            He     asked       to     speak      with
22
     Trustee's counsel on Monday afternoon.                              Trustee's counsel sent an
23
     email    that       day at       11: 23    a. m.       advising he            was      unavailable        and
24

25   stating       he    could     speak       with     Berokim          that      afternoon.           Berokim

26   responded at 3: 11 p. m.                that he was in depositions and asked to

27   speak Tuesday afternoon.                   Trustee's counsel advised at 3:27 p.m.
28
                                                        -   5 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   that he was available after 4:00 p.m. on Tuesday and he warned no

 2   action must be taken in the Lawsuit.                           [ Ex .   " 11" ]

 3                                                                                                           nor
              12.     Berokim did not call on Tuesday,                           October 2,          2018,
 4
     did    he      leave    any       voice       mail    message         with     Trustee's         counsel.
 5
     Trustee's        counsel          called Berokim on Thursday,                      October 4,         2018.
 6
     He    did      not   answer         so    Trustee's         counsel     left       a    voice     message
 7

 8   advising the Lawsuit must be withdrawn and email or voice mail

 9   confirmation must be provided or the Trustee would proceed with

10   civil contempt.              Berokim did not respond.                   [Ex.      "11" ]

11            13.     October 5,            2018 at 1:26 p.m.,             Trustee's counsel called
12
     Berokim        who     did    not        answer.       Trustee's        counsel          left    a    voice
13
     message followed by an email at 4: 18 p. m.                                 confirming the voice
14
     message and again advising Berokim and Wellington were violating
15
     the stay and no further warnings would be given.                                       [Ex.   "11"]
16

17            14.     Berokim          responded        October      10,     2018       at    7:13    p.m.    by

18   email,         confirming          the       Lawsuit        wasn't      served          and     would    be

19   dismissed later this week.                         On October 11,            2018       at 11:15 a.m.,
20
     Trustee's        counsel           sent      an    email      to      Berokim          confirming       the
21
     complaint was served,                    the Lawsuit wasn't dismissed,                        and Madison
22
     had answered.            [ Ex .    " 11" ]    Berokim did not respond.
23
              15.     On October 18,               2018     at    1:00     p.m.,       Trustee's       counsel
24

25   sent an email giving Berokim final                            warning the Lawsuit must be

26   dismissed by Monday October 22,                        2018 at 5:00 p.m.                or the Trustee

27   would     take       action       by     seeking      to     hold     you    and       your    client    in
28
                                                          - 6 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   contempt of court for             refusing to dismiss                the Lawsuit and the
 2   Trustee would seek his attorney fees and costs.                             [Ex.    "11"]

 3
              16.   As of      the date of          this Motion,         the Lawsuit has not
 4
     been dismissed.          A case management conference is scheduled in the
 5
     Lawsuit for December 10, 2018 at 8:30 a.m.                          [Ex.   "13"] .
 6
              17.   Trustee's counsel has incurred attorney fees and costs
 7
 8   totaling       $4,994.40,       including,          $4,865     in     attorney            fees   and

 9   $129.40 for costs in regards to this contempt motion.

10                                                 III.

11                                          LEGAL ARGUMENT
12
     A.    This Court has jurisdiction to void an action taken
13   regarding the Lawsuit, to order the Respondents to dismiss the
     Lawsuit, and to award attorney fees and costs on contempt motion
14   to enforce the automatic stay.
15            18.   By    filing     the        Lawsuit,    Respondents           seek      to    assert
16
     causes of action that are estate assets.                            The causes of action
17
     pertain to and arise from the Second Mortgage and affect assets of
18
     the estate and the Trustee's ability to administer Hauser.                                       The
19
     Trustee now seeks to void all actions taken by the Respondents
20
21   regarding      the    Lawsuit,        an    order     requiring       the     Respondents         to

22   dismiss the Lawsuit, and an award of attorney fees and costs.

23            19.   Bankruptcy courts have civil                   contempt power under                11

24
     u.s.c.     §105.     [Caldwell        v.    Unified    Capital       Corp.     (In    re Rainbow
25
     Magazine,      Inc.),     77   F.3d    278,    284-285       (9thCir.2011);          In    re Dyer,
26
     322   F. 3d 1178,       1192 (9thCir. 2003)]          A contempt order may issue if
27
     the automatic stay is violated.                     [MA Salazar,       Inc.        Vill.    of Atl.
28
                                                   - 7
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   Beach, 499 B.R. 268, 274 U.S.D.C. E.D.N.Y.                          (2013)]

 2            20.     A chapter 7 trustee may obtain civil contempt sanctions
 3
     by motion including an order dismissing a state court action and
 4
     awarding attorney fees and costs for violating the automatic stay
 5
     on   motion       without     an    adversary         proceeding.           [11    u.s.c.     §105;
 6
     F.R.B.Ps 9014,          9020; Havelock v.            Taxel    (In re Pace),          67 F. 3d 197,
 7

 8   193-194          (9thcir.1995) (A         trustee      may        obtain      civil      contempt

 9   sanctions, including attorney fees and costs,                          for violation of the

10   stay under §105.); Std.               Indus.    V.    Aquila Inc.          (In re C.W.       Mining
11   Co.),      625     F.3d     1240,        1244-124 7        (lOthCir. 2010) (As       part    of     a
12
     contempt order the Court may order the return of an asset to the
13
     bankruptcy estate and dismissal of a state court action.)]
14
              21.     The Respondents are knowingly acting in bad faith by
15
     prosecuting the Lawsuit.                  Wellington and the Debtor acknowledged
16

17   in   the       Stipulation        that    Hauser      is     an    estate     asset     community

18   property.              At   the     continued         341a     creditors          meeting,      they
19   acknowledged all of their assets were community property.                                         The
20
     amended schedules show claims                   stated in the Lawsuit are estate
21
     assets.          The    Lawsuit     concerns       claims         arising     from    the    Second
22
     Mortgage secured by deed of trust against Hauser.
23
              22.     Madison has filed a proof of claim, Claim No. 2, which
24
25   pertains to his Second Mortgage and deed of trust against Hauser.

26   The "Note Secured by Deed of Trust" and "Short Form Deed of Trust

27   and Assignment of Rents" were signed by the Debtor and Wellington
28
                                                    - 8 -
             MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   and the Deed of Trust was signed by them as husband and wife, as

 2   joint tenants.               [Ex.       "3"]        As such, Madison s secured claim is a
                                                                                    1




 3
     community claim for which Hauser and the estate are liable.                                                        [11
 4
     U.S.C.    §54l(a) (2) (A)              and      (B);   11 U.S.C.          §101(7)]
 5
              23.     The        Court         has     exclusive           jurisdiction          to    adjudicate
 6
     Madison s proof of claim and his lien against Hauser.
               1
                                                                                                           [28    u.s.c.
 7
 8   §157 (b) (2) (A),           (B),    and      (K)]      The estate also has the benefit of a

 9   usury     defense           as     to      Madison s    1
                                                                       secured    claim     for       the         Second

10   Mortgage.        [11    u.s.c.          §558]

11            24.     The Respondents have repeatedly been advised and known
12
     that Hauser and causes of action pertaining to it belong to the
13
     estate at least since August 21,                                  2018 when Wellington signed the
14
     Stipulation.           [Ex.        "7"]
15
              25.     Simply breaking out Wellington separately a plaintiff
16
17   in the complaint, as the Respondents have done does not make the

18   Lawsuit any less of a violation of the stay as any ruling by the
19   state court will directly affect Hauser and liens against it.                                                      The
20
     complaint        shows           the    Lawsuit             is    based     entirely     on      the         Second
21
22
     Mortgage and the deed of trust against Hauser.                                       [Ex.   "9"   I
                                                                                                            ,.     6]

              26.     In    the         first        cause        of    action     for    usury,       Wellington
23
     seeks damages for usury based on the interest rate charged in the
24
25   Second Mortgage and he seeks damages arising out of a community

26   claim,     the    Second Mortgage,                     against        a    community asset,                 Hauser,

27   which     both        the     Debtor         and       Wellington           have     acknowledged             is     a
28
                                                             - 9 -
          MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   community asset under 11                              u.s.c. §541 (a) (2)                              [Ex.      "9"   I   1.s   11, 12]

 2           27.     The second cause of action for quiet title asserts the
 3
     Second        Mortgage            and               deed       of      trust              "cloud            title"         to     Hauser,
 4
     Wellington therefore seeks to have Madison s lien against Hauser                                  1


 5
     released.            [ Ex •     " 9 11     ,       1. s    32 ,      34 ,     35]              The bankruptcy court has
 6
     exclusive jurisdiction over the lien and Hauser as noted above.
 7

 8           28.     The           third                cause       of          action,             for         declaratory            relief,

 9   seeks to have the Second Mortgage declared usurious and thus null

10   and void.       [Ex.          "9 11   ,        1.    37]       The complaint seeks a declaration of
11   the    rights         and        duties                   regarding              Hauser               based       on       the     Second
12
     Mortgage and deed of trust.                                       [ Ex .    " 9 11   ,    1.    4 O]       It is the Trustee s          1



13
     duty     is     to        administer                      Hauser,             not          Wellington.                     [11     u.s.c.
14
     § 704 (a) (1)        and         (2)]                 Here          again,                the         bankruptcy            court      has
15
     exclusive jurisdiction over the declaratory relief action.
16

17           29.     The Trustee claims each of these causes of action for

18   the    estate;        however,                      the     Respondents                    refuse           to    cooperate,           are
19   ignoring the Trustee s                         1
                                                          demands               to dismiss                  the Lawsuit,              and are
20
     continuing           to       litigate                    in       state             court            in    disregard             of   the
21
     bankruptcy           court                jurisdiction                     and           the     Trustee           administrative
22
     authority under the Bankruptcy.                                              They are attempting to collect
23
     damages for usury too which the estate is entitled.
24

25   B.    The Respondents    conduct constitutes egregious                                                                           behavior
      justifying holding each of them in contempt of court.
26
             3 0.    The        Trustee                  is aware of                      the usury claims,                      the quiet
27
     title claim, and the declaration relief claims, but as a result of
28
                                                                        - 10 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   the   Lawsuit,        the    Trustee     has    been unable             to    resolve ·Madison's

 2   disputed,      secured claim as Respondents have interfered by filing
 3
     the Lawsuit in an effort to take control over estate assets from
 4
     the Trustee.          Respondents are also interfering with the Trustee's
 5
     ability to administer the Hauser vis-a-vie the Lawsuit.                                       Berokim
 6
     has   acknowledged the            declaratory relief              and quiet          title action
 7

 8   belong    to    the    estate,         regardless       he    refuses         to    dismiss     those

 9   causes of action.            Instead, Respondents are acting in bad faith to

10   assert    estate       causes     of    action        for    their      own benefit,          and    in
11   particular,      are    seeking $750, 000             in usury damages based on the
12
     Second Mortgage interest of 12%.
13
            31.     While        the   Trustee        is     attempting            the    sell      Hauser
14
     pursuant to the Stipulation, the Lawsuit makes it impossible to do
15

16
     so as Madison's lien and the estate's claims have been hijacked by

17   Respondents.                The   Trustee        cannot           discuss          resolution        of

18   Wellington's claims as a result.                   The Trustee has been disposed of

19   his   authority        under      the     Bankruptcy          Code       by    the    Lawsuit        to
20
     administer Hauser and to resolve proofs of claim and liens against
21
     estate assets.          Any sale of Hauser will also be affected because
22
     the Trustee can no longer resolve the amount of to be paid through
23
     escrow    on    Madison's         secured       claim       due    to    the       Lawsuit.         The
24

25   Respondents           have        inserted            themselves              improperly         into

26   administrative estate assets.

27          32.     The Respondents           are aware of Debtor's bankruptcy but
28
                                                    - 11 -
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   they are knowingly acting in "bad faith" by refusing to terminate
 2   the Lawsuit despite Trustee's considerable efforts to obtain their
 3                                                                             28,     2018        after
     cooperation.           The     Lawsuit       was     filed      August
 4
     Wellington signed the Stipulation on August 21, 2018.                             He attended
 5
     the   Debtor's       34la     creditors      meeting       on    August    23,        2018.      He
 6
     participated on the record regarding assets listed and not listed
 7

 8   in Debtor's schedules and he acknowledged any assets they owned

 9   are community property.                Wellington knew of Debtor's bankruptcy

10   and that Hauser was an estate asset when the Lawsuit was filed.
11          33.     Berokim and Berokim             &   Duel,     P. C.,    are also well-aware
12
     of the stay and are knowingly violating it.                             Wellington's state
13
     court counsel have been repeatedly advised by letter,                                 email,    and
14
     telephonically         of     Debtor's       bankruptcy          and    that     the     Lawsuit
15

16
     violated the stay and must be dismissed as demonstrated by the

17   statement      of     facts     above,       and     the     attached      declaration           of

18   Trustee's attorney and the evidence attached thereto.
19          34.     Respondents,       acts were willful and intentional.                           They
20
     have continue to prosecute the causes of action in the Lawsuit,
21
     all   of     which    belong     to    the     estate      and    which    are    subject        to
22
     oversight of         the Trustee and the exclusive                     jurisdiction of          the
23
     bankruptcy court.            Intervention of the Court is now required to
24

25   protect the estate from continued violation of the automatic stay.

26   C.   The Trustee's attorney is entitled to recover his attorney
     fees and costs as damages to bring a contempt motion.
27
            35.     The    estate     has    been       damaged      by having       had    to     incur
28
                                                  - 12 -
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   attorney fees and costs totaling $4, 994. 40,                     including,       $4, 865 in

 2   attorney fees and costs of $129.40 to enforce the automatic stay.
 3                                                   The Court should therefore award
     The estate should be made whole.
 4
     Trustee's counsel attorney fees                 and costs       totaling $4,994.40           to
 5
     communicate with the Respondents regarding their violation of the
 6
     stay and to bring this motion for civil contempt.
 7

 8                                                IV.

 9                                          CONCLUSION

10            3 6.   Accordingly,     and based on the             foregoing,       the    Trustee
11   requests the Court issue an order to show cause why Respondents
12
     should not be held in contempt,                 and then issue an order holding
13
     them in contempt as           follows:      ( 1.)   void any action taken by the
14
     Respondents in the Lawsuit;              (2.)   order the Respondents to dismiss
15
     the Lawsuit without prejudice; and,                  (3.)   order the Respondents to
16
17   pay fees        and costs of Trustee's counsel                to bring this          contempt

18   motion in the amount of $4,994.40.

19   Dated:      November 1, 2018               LAW OFFICES OF BRETT CURLEE
                                                BRETT B. CURLEE
20
21
22                                              By:~~-
                                                       Brett B. Curlee
23                                              Attorneys for the Movant
                                                and Chapter 7 Trustee,
24                                              WESLEY H. AVERY
25
26
27
28
                                                - 13 -
          MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   attorney fees and costs totaling $4,994.40,                       including,       $4,865 in

 2   attorney fees and costs of $129.40 to enforce the automatic stay.
 3
     The estate should be made whole.                  The Court should therefore award
 4
     Trustee's counsel attorney fees                  and costs totaling $4, 994. 40              to
 5
     communicate with the Respondents regarding their violation of the
 6
     stay and to bring this motion for civil contempt.
 7

 8                                                   IV.

 9                                           CONCLUSION

10            3 6.   Accordingly,      and based on           the   foregoing,      the    Trustee
11   requests the Court issue an order to show cause why Respondents
12
     should not be held in contempt,                   and then issue an order holding
13
     them in contempt as follows:                ( 1.)      void any action taken by the
14
     Respondents in the Lawsuit;              (2.)    order the Respondents to dismiss
15
     the Lawsuit without prejudice;                  (3.)   and order the Respondents to
16
17   pay fees        and costs of Trustee's counsel                 to bring this contempt

18   motion in the amount of $4,994.40.

19   Dated:      November 1, 2018               LAW OFFICES OF BRETT CURLEE
                                                BRETT B. CURLEE
20
21
22                                              By:
                                                   ~~-B=-r-e~t-t~B---.~C~u-r~l~e~e~~~~~
23                                              Attorneys for the Movant
                                                and Chapter 7 Trustee,
24                                              WESLEY H. AVERY
25
26
27
28
                                                - 13 -
          MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
DECLARATION
 1                                              DECLARATION OF BRETT B. CURLEE

 2   I, Brett B. Curlee, declare and state as follows:
 3
             1.              I am the attorney for the Chapter 7 Trustee, Wesley H.
 4
     Avery            ( "Trustee       11
                                            )   ,        in     the    chapter                  7   bankruptcy                case,             In        re
 5
     Letitia                Louise          Wellington,                 Bankr.                  Case         No.        2:17-bk-23651-NB
 6
     ( "Estate         11
                             or "Bankruptcy Case                        11
                                                                             )   •          I   have personal knowledge of
 7

 8   the    facts                stated             in        this    declaration.                          If     I    am called as                       a

 9   witness, I would competently testify to the facts stated below.

10           2.             On     November                     4,     2017,                the     Debtor,                 Letitia            Louise
11   Wellington                  ("Debtor           11
                                                         ),    filed a voluntary petition under Chapter
12
     13    to commence this Bankruptcy Case.                                                        On April                 9,        2018,            this
13
     Bankruptcy Case was converted to Chapter 7.                                                                 Wesley H. Avery is
14
     the duly appointed and acting chapter 7 trustee for the Estate.
15

16
             3.              In the             "Voluntary Petition for Individual Filing for

17   Bankruptcy             11
                                   Debtor                     stated     her                residence                  is     1353             Hauser

18   Boulevard, Los Angeles, CA 90036                                                      ("Hauser    11
                                                                                                            ).         In "Schedule A/B:
19   Property         11
                             Debtor states Hauser is a single family residence and
20
     she    holds                the   only               interest               in        Hauser           pursuant              to     "DEED            OF
21
     TRUST   11
                  •         She valued Hauser at $1,200,000 and stated her interest
22
     in Hauser is valued at $1,200,000.                                                         Attached hereto as uExhibit
23
     u1"   are true and correct copies of the "Voluntary Petition for
24

25   Individual Filing for Bankruptcy,                                                11
                                                                                            "Schedule A/B: Property                            11
                                                                                                                                                    ,   and

26   "Schedule D: Creditors Who Have Claims Secured by Property                                                                           11
                                                                                                                                                •




27           4.             In "Schedule D:                          Credi tors Who Have Claims Secured by
28
                                                                        - 14 -
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   Property"        Debtor      listed        a    debt       to     Rushmore          Loan    Management

 2   Services       for    $718,614           ("First       Mortgage")            that    is    secured     by
 3
     Hauser.       The Debtor also listed a disputed,                              contingent,      secured
 4
     claim for Michael Durand Madison,                           Sr.     ("Madison") ,          for $96, 000
 5
     lent pursuant to a promissory note                              ("Second Mortgage")            that is
 6
     secured by Hauser.
 7

 8           5.     Madison filed two proofs of claim in the Bankruptcy

 9   Case.         Proof    of    Claim        No.     2,       alleges       a    secured       claim     for

10   $119,580       based        on     the     promissory             note       and     a     $126,768.44

11   unsecured        claim       for        monies     Madison           allegedly            advanced     to
12
     renovate Hauser.            A true and correct copy of Claim No. 2 in the
13
     Claims       Register,      filed March 14,                 2018,     is      attached hereto as
14
     Exhibit       "2".     The Trustee has                 a   claim for usury,                declaratory
15
     relief, and quiet title based on the promissory note.
16

17           6.     Madison           subsequently              separately           broke        out      the

18   unsecured claims for $126, 768. 44                         for materials he purchased to
19   renovate Hauser into a separate proof of claim,                                      Claim No.       3 in
20
     the     Claims    Register,         filed April             30,     2018,      which is attached
21
     hereto as Exhibit "3".
22
             7.     A true and correct copy of the Claims Register as of
23
     October 25, 2018 is attached hereto as Exhibit "4".
24

25           8.     The Trustee's investigation of title showed the Debtor

26   and her spouse, Amos               Q.    Wellington ("Wellington")                       own Hauser as

27   husband and wife,           joint tenants.                 Attached hereto Exhibit "5" is
28
                                                      - 15 -
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   a    true    and     correct    copy of        the     Preliminary Title            Report     for

 2   Hauser,      dated April 12,          2018,    showing Wellington and the Debtor
 3
     own Hauser as husband and wife,                      joint tenants,        and confirming
 4
     recording of the trust deeds for the First and Second Mortgage.
 5
            9.      On May 17, 2018, the Debtor amended her schedules.                               In
 6
     Amended Schedule "Schedule A/B:                  Property" she listed additional
 7

 8   assets,      including, but not limited to, potential claims she and

 9   Wellington held against Madison "who is currently a                                  lienholder

10   on the       Property",      including claims            for malpractice,            breach of
11   contract, and usury.
12
            10.     The Debtor and Wellington disputed the amount owed to
13
     Madison in         "Schedule D:        Creditors Who Have             Claims        Secured by
14
     Property".           In Amended "Schedule C:              The Property You Claim as
15

16
     Exempt"      Debtor        alleged    a   $175,000       homestead       exemption           under

17   C.C.P.       §704. 730.        Attached        hereto     as    Exhibit        "6"     are     the

18   relevant portions of the Amended Schedules filed May 17,                                     2017,

19   including Amended "Schedule A/B: Property", Amended "Schedule C:
20
     The Property You Claim as Exempt".
21
            11.     The    Trustee      disputed      Debtor's       right     to    a     homestead
22
     exemption in Hauser, among other issues.                       As of August 21, 2018,
23
     a settlement was reached regarding Hauser whereby the Debtor and
24

25   Wellington agreed 100% of Hauser was a community asset under                                    11


26   U.S.C.      §54l(a) (2)     and the Trustee could market and sell Hauser

27   to    benefit        the    Estate.        A    true     and    correct        copy    of      the
28
                                                   - 16 -
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   Stipulation signed as of August 21,                         2018     ("Stipulation"),          which

 2   was    attached       to    Motion       to     Compromise      Controversy           (Docket    No.
 3
     86), is attached hereto as Exhibit "7".
 4
            12.    The continued meeting of creditors was held on August
 5
     23,    2018 at 1:30 p.m.                 I    was present to question the Debtor.
 6
     The    Debtor,        her   attorney,           Ms.    Sanaz    Bereliani,           Counsel     for
 7

 8   Madison,      Ms.     Stella Havkin,               and Wellington were present.                  The

 9   Debtor and Wellington both testified that all of their assets

10   are community property assets.
11          13.    The Stipulation was approved by order entered October
12
     3,    2018   (Docket No.          94).       A true and correct copy of the order
13
     approving       the    Stipulation            is    attached    hereto      as       Exhibit    "8."
14
     The order approving the Stipulation is now final.
15

16
            14.    In      the    interim,          on     August    28,     2018,        without     the

17   Trustee's consent or Court authorization, Wellington through his

18   attorney,      Kousha Berokim                ( "Berokim")    and Berokim         &    Duel,    P. C.,

19   filed a complaint against Madison in Los Angeles Superior Court,
20
     entitled,      Amos Wellington v.                  Michael Madison,         et al.,      L.A.S.C.
21
     Case No. BC719604 ("Lawsuit").
22
            15.    In      the    Lawsuit           complaint,       Wellington           alleged     the
23
     Estate's       causes        of     action           for    Usury,     Quiet          Title,     and
24

25   Declaratory Relief.               The basis for the claims is that Wellington

26   entered into the promissory note with Madison that is secured by

27   the    second       trust    deed        against      Hauser.         The   complaint          seeks
28
                                                     - 17 -
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   damages for usury arising from the promissory note and attorney

 2   fees        and      costs          pursuant          to      the         promissory           note         under
 3                                                                                                               quiet
     Cal.Civ.Code            §1717.        In     the     second         cause    of       action     for
 4
     title,      Wellington seeks                 to quiet             title    to Hauser by releasing
 5
     Madison's           deed       of     trust.           In     the        third        cause     of     action,
 6
     Wellington seeks a judicial declaration of the rights and duties
 7

 8   of    the     parties       pursuant          to     Madison's            promissory          note    and     the

 9   deed of trust securing it.

10           16.       Mr.     Wellington          seeks        $750, 000        in    damages       for     usury,
11   plus attorney fees and costs.                          He seeks judgment for quiet title
12
     to Hauser by way of reconveyance of the deed of trust securing
13
     the    Second        Mortgage.             Lastly,           he    seeks     a    judgment           declaring
14
     interest rate provisions of Madison's promissory note are null
15
     and void.           He seeking a credit from Madison for all the interest
16
17   and fees          paid,    and attorney fees                      against    the principle due on

18   the    promissory note,                and     a    declaration            that       Madison's       deed of

19   trust is released.                    In regards to the usury claim,                            Respondents
20
     seek $750,000 based on the terms of the Second Mortgage.
21
             17.       On September 11,                 2 O18 ,    I    wrote     to       Kousha Berokim to
22
     advise        him       that        Hauser     and      the        claims        he    alleged         in     the
23
     complaint         for     usury,       quiet        title,         and    declaratory          relief        were
24
25   Estate assets             subject to oversight by the Bankruptcy Court and

26   prosecution          by    the       Trustee.           The        letter    advised          Berokim        that

27   Wellington was in violation of the automatic stay because he was
28
                                                          - 18 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   asserting            controlled over claims                 belonging       to    the     Estate.        I
 2   further advised Berokim that                        the Trustee would bring a Motion
 3
     for Contempt to have the Lawsuit dismissed and that the Trustee
 4
     would seek attorney fees if the Lawsuit was not dismissed.                                               A
 5
     true and correct               copy of my letter dated September 11,                               2018,
 6
     with      attachments,             is    attached     hereto        as    Exhibit        "10".         The
 7

 8   correspondence               was     sent    via     regular        First    Class        U.S.     Mail,

 9   postage prepaid and via email on September 11,                                    2018.      Attached

10   hereto as Exhibit "11" are true and correct copies of my email
11   correspondences               with       Berokim     between       September        11,     2018       and
12
     October 18, 2018.
13
              18.     Berokim responded by email on September 12,                                    2018    at
14
     3:45 p.m. He advise he would review and discuss the matter with
15

16
     his      client       and     he        acknowledged        the    actions        for     declaratory

17   relief         and quiet           title    applied    to     Hauser,       but    he     refused       to

18   acknowledge            the    usury        claim,    which        arose     out    of     the    Second
19   Mortgage, belonged to the Estate.                           He maintained the usury claim
20
     belonged         to    Wellington           aside    from     the       Estate.         Despite        the
21
     acknowledgement,              Berokim subsequently refused to dismiss all or
22
     any of the causes of action in the Lawsuit complaint.
23
              19.     I    responded via email on September 14,                              2018 at     7: 59
24
25   a. m.    and advised that                  the usury claim arose out of Madison's

26   promissory note and that such contract claims concerning Estate

27   assets         belonged       to     the    Estate     and        the    Bankruptcy        Court       has
28
                                                        - 19 -
             MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   exclusive           jurisdiction               over         Estate     assets       including              claims

 2   affecting the Property.                            I   further advised Berokim the Trustee
 3
     was not agreeable to Mr. Wellington filing an amended complaint
 4
     in     the     Lawsuit        to        pursue          a   usury     claim       "to     the        extent    of
 5
     determining             his   legal           damages        and     the    balance        of        the    note,
 6
     without        referencing              or    seeking         remedies       as    to     the       underlying
 7

 8   deed of trust and the Property".                                 As stated in the Stipulation,

 9   Hauser        is    deemed      a       community           asset     belonging         to      the      Estate.

10   Under     the       Stipulation,              Wellington's           recourse        is      to      receive    a
11   homestead exemption in accordance with the Stipulation.
12
             20.        Berokim      did          not       dismiss      the     Lawsuit.            I     sent    the
13
     Trustee's second demand letter to Berokim via email on September
14
     20,    2018        at   12:30          p.m.    and by regular               First       Class U.S.           Mail
15

16
     postage prepaid.                   I    again reiterated any attempt to prosecute

17   the Lawsuit violated the automatic stay as the causes of action

18   therein        were         based        on        contracts         that     pertained             to     Estate
19   Property.               I     again           warned         Berokim        the     Lawsuit           must     be
20
     immediately dismissed without                               prejudice.            A true        and      correct
21
     copy     of        my   letter          dated          September      20,     2018        to        Berokim    is
22
     attached hereto as Exhibit "12".
23
             21.        On September 27,                    2018 at 10:32 a.m.           Berokim responded
24

25   via email and advised he discussed the matter with Wellington,

26   considered my letter,                        and spoke to bankruptcy counsel,                              and he

27   would advise me of their decision by next week.                                           He asked if he
28
                                                             - 20 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   could speak with me on Monday afternoon.                                I    sent him an email

 2   that     day at       11: 23   a. m.    indicating       I    was      out     of    town        through
 3
     Monday and I           advised I        could speak with him that afternoon if
 4
     convenience.            Berokim         responded      at     3:11          p.m.          He     was     in
 5
     depositions and asked if we could speak Tuesday afternoon.                                                I
 6
     responded        via    email      at     3:27    p.m.       and       advised        I        would     be
 7

 8   available after 4:00 p.m. on Tuesday.                          I requested confirmation

 9   he would not take any action in the Lawsuit as the deadline for

10   Madison to        respond to           the complaint was               approaching.              I     once
11   again      reminded       Berokim        proceeding          with       the        Lawsuit       was      a
12
     violation of the automatic stay.                    I received no confirmation.
13
             22.    Berokim did not call on Tuesday,                        October 2,           2018,       nor
14
     did he leave any voice mail message.                           On Thursday,               October 4,
15
     2018 I     called Berokim.             He did not answer his phone so I left a
16
17   voice mail message advising the Lawsuit must be withdrawn and

18   that     he     provide        email     or   voice      confirmation                that       he      had
19   dismissed it or the Trustee would proceed with a civil contempt
20
     action to have the matter dismissed and the Trustee would seek
21
     attorney       fees     and    costs     to   prosecute        civil         contempt          matters.
22
     Berokim did not respond to my voice mail message.
23
             23.    October 5,        2018    at 1:26 p.m.,             I   again called Berokim
24

25   to demand that he provide written or telephonic confirmation the

26   Lawsuit was dismissed or would be dismissed.                                I sent an email to

27   Berokim at 4: 18 p. m.            confirming my telephone message and again
28
                                                   - 21 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   advising        that    he     and    his        client     were           in      violation           of    the
 2   automatic        stay      and      were     improperly           exercising                  dominion       and
 3
     controlled          over     Estate        assets.          I     advised               him     no     further
 4
     warnings would be given before action was taken.
 5
             24.      On October 10,             2018     at    7: 13          p. m.,        Berokim sent          an
 6
     email      confirming         the     Lawsuit        was        not       served          and        would    be
 7

 8   dismissed later this week.                   On October 11, 2018 at 11:15 a.m.,                                I

 9   sent     an email       to    Berokim to advise                 him        the     complaint           in the

10   Lawsuit       was    served,        had    not    been      dismissed,              and        Madison       had
11   answered.        I subsequently received no confirmation of dismissal.
12
             25.     On October          18,    2018     at     1:00       p.m.,         I    sent        an email
13
     giving Berokim final                warning the Lawsuit must be dismissed by
14
     Monday October 22,             2018 at 5:00 p.m.                or the Trustee would take
15

16
     action in the Bankruptcy Court to hold you and your client in

17   contempt       of    court     for    refusing        to    dismiss              the     Lawsuit.            The

18   email warned the Trustee would seek his attorney fees and costs.
19           26.     Since        October        18,      2018,            I      have             received        no
20
     confirmation the Lawsuit has been dismissed.                                       A case management
21
     conference has been scheduled in the Lawsuit for December 10,
22
     2018 at 8:30 a.m.             in Department 32 of the Los Angeles Superior
23
     Court located at 111 North Hills Street, Los Angeles,                                            CA 90012.
24

25   Attached hereto as Exhibit "13" is a                             true and correct copy of

26   the     "Case       Information"           report     from        the        Los        Angeles        County

27   Superior Court as of the date the Motion for Contempt was filed.
28
                                                      - 22 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   It shows that the Lawsuit has not been dismissed.

 2          27.        As a result of the refusal of Wellington, Berokim, and
 3
     Berokim's          law   firm,     Berokim      & Duel,          P.C.,        to   dismiss    the
 4
     Lawsuit,      the Estate has been damaged by incurring attorney fees
 5
     and costs for my firm to communicate with the Respondents in an
 6
     effort to resolve this matter without the need for a motion and
 7

 8   to bring the Motion for OSC and Contempt.

 9          28.        My attorney fees and costs total $4,994.40,                        including,

10   $4,865       in    attorney      fees   and    costs    of       $129.40      to   enforce    the
11   automatic stay.           My hourly rate in this Bankruptcy Case is $350
12
     per    an     hour.       I      expended     13.9     hours       of    attorney      time    to
13
     communicate with the Respondents                     in an effort to resolve this
14
     matter and to prepare this Motion.                           I   request that the Court
15
     award me my attorney fees and costs totaling $4,994.40 from the
16

17   Respondents and each of them so the Estate can be made whole.

18   Attached hereto as Exhibit "14" are true and correct copies of

19   my    redacted       billing      statements      showing        the     attorney     fees    and
20
     costs that I have billed regarding this matter.
21
            I    declare under penalty of perjury under the laws of the
22
     United States of America that the foregoing is true and correct
23
     and that this declaration was executed this                             1st   day of November
24

25   of 2018, at Los Angeles, California.

26

27                                                                Brett B. Curlee

28
                                                   - 23 -
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
DECLARATION
 1                                            DECLARATION OF WESLEY H. AVERY

 2   I, WESLEY H. AVERY, declare and state as follows:
 3
              1.         I    am the duly appointed and acting chapter 7 trustee
 4
     for the bankruptcy case In re Letitia Louise Wellington,                                                                     Bankr.
 5
     Case     No.            2:17-bk 23651-NB                        (Chapter         7)        ("Bankruptcy              Case     11
                                                                                                                                         or
 6
     "Estate    11
                     )         I            have personal                 knowledge of            the       facts         stated in
 7

 8   this     declaration.                               If    I     am    called          as     a   witness,                I    would

 9   competently testify to the facts stated below.

10            2.         I have reviewed the complaint attached to this motion
11   as     Exhibit            "9 11              that        pertains           to   the       state        court            lawsuit,
12
     entitled,           Amos Wellington v.                           Michael Madison,                  et al.,               L.A.S.C.
13
     Case No. BC719604                             ("Lawsuit")              The complaint asserts causes of
14
     action for usury, quiet title, and declaratory relief.
15

16
              3.         All of the causes of action in the complaint relate to

17   the real property located at 1353 Hauser Boulevard, Los Angeles,

18   CA 90019 ("Hauser                       11
                                                  ),   and to the claim of Michael Durand Madison,
19   Sr.    ( "Madison         11
                                    )   ,    for $96, 000 lent pursuant to a promissory note
20
     ("Second Mortgage") that is secured by Hauser.
21
              4.         The claims identified in the complaint are assets of
22
     the     Estate           and             I        have        claimed        them      for       the     Estate.                   The
23
     Respondents,              including,                     Mr.    Amos        Q.   Wellington             ("Wellington") ,
24

25   Kousha          Berokim,                     Esq.        ("Berokim     11
                                                                                 ),   and       Berokim's           law            firm,

26   Berokim         &   Duel,               P.C.        (Wellington,             Berokim,        and Berokim                 &    Duel,

27   P.C.     are            collectively                     referred           to   as        "Respondents         11
                                                                                                                          1       unless
28
                                                                      - 24 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   otherwise stated.)            are refusing my demands that they cease and
 2   desist       from    prosecuting       those     claims      in    state     court     and     to
 3
     dismiss the Lawsuit without prejudice.
 4
             5.     Wellington was very aware of the Debtor's bankruptcy
 5
     before the Lawsuit was filed.                  At the 341a creditors meeting on
 6
     August 23,       2018 at 1:30 p.m., Wellington appeared and stated on
 7

 8   the    record       that    all   of   the     assets     owned     by     the    Debtor      and

 9   Wellington are community assets.                    On August 21,          2018, he signed

10   the Stipulation at Exhibit "7" which states Hauser is an Estate
11   asset I can sell.             As such,       there is no separate interest held
12
     by him in causes of action stated in the Lawsuit or in any real
13
     or personal property assets owned by Wellington and the Debtor.
14
             6.     The Estate is being damaged by the Lawsuit.                            Madison
15
     has filed a secured claim,                Claim No.       2 in the Claims Register,
16

17   which is based on the Second Mortgage.                         I am unable to resolve

18   Madison's secured claim via settlement discussions or litigation
19   in    the    bankruptcy       court,     which      is   the      court    with    exclusive
20
     jurisdiction to hear such matters,                    due to the interference and
21
     control of such matters by Respondents in the Lawsuit.
22
             7.     The Lawsuit is likewise interfering with my ability to
23
     administer Hauser as required by the Bankruptcy Code.                              Hauser is
24

25   indisputably an asset of the Estate.                       As of yet,       I do not have

26   an offer for Hauser.              Regardless,         I cannot close escrow on any

27   sale because I             cannot resolve amounts owed on Second Mortgage
28
                                                  - 25 -
           MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
 1   and     that        would        have       to        be    paid     through          escrow     pending         the

 2   outcome of the Lawsuit.
 3
              8.        Also,        Wellington             is    seeking          to     recover damages            that
 4
     belong        to     the        Estate.           In        the    Lawsuit          complaint,      Wellington
 5
     seeks $750,000 in damages for usury arising out of the interest
 6
     rate     charged            according            to    the        terms       of    the    Second Mortgage.
 7

 8   Wellington            is        not     entitled             to     those          damages     as     they       are

 9   community property belonging to the Estate.                                               He is not entitled

10   to prosecute them on behalf of the Estate.
11            9.        The      Estate          has        also       been        damaged       because       it     has
12
     incurred $4,994.40 professional fees and costs for my attorney,
13
     Law    Offices             of    Brett       Curlee          to    bring           this    motion   for        civil
14
     contempt.             These fees and costs would not have been incurred,
15
     but for the refusal of the Respondents to comply with my demands
16

17   that they dismiss the Lawsuit.                                    The Estate should not have to

18   bear the costs of this expense as                                    the Respondents have caused
19   these attorney costs                        to be incurred by the Estate.                             I   am the
20
     proper party in that regard as they arise out of Second Mortgage
21
     pertaining to Hauser and liens against Hauser.
22
              10.       To make            the    Estate whole,                I    request       that   the        Court
23
     issue an order to show cause why Respondents should not be held
24

25   in contempt, and then issue an order holding them in contempt as

26   follows:           ( 1.)    void any action taken by the Respondents in the

27   Lawsuit;           (2.)     order Respondents to dismiss the Lawsuit without
28
                                                                - 26 -
            MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
     prejudice;    (3.) and order the Respondents to pay fees and costs of

 2   Trustee's counsel to bring this contempt motion in the amount of
 3
     $4,994.40.
 4
           I   declare under penalty of perjury under the                          laws of the
 5
     United States of America that the foregoing is true and correct
 6
     and that this declaration was executed this 31st day of October
 7

 8   of 2018, at Pasadena, California.

 9
10

11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28
                                                - 27 -
          MOTION FOR OSC RE: CONTEMPT AND FOR CONTEMPT ORDER - BANKR. CASE NO. 2:17-BK-23651-NB
EXHIBIT 1
                     Case 2:17-bk-23651-NB                          Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                                         Desc
                                                                    Main Document     Page 1 of 48
:          "'                                            ==    :t                                                                     -

 fill in this information to identify your case:
                        -              w             -    ~-         "                         -           -          --              "'-




 United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

    Case number (if known)      - - - - - - - - - - - - - - - - Chapter you are filing under:
                                                                                       D Chapter7
                                                                                       D Chapter11
                                                                                       D Chapter12
                                                                                       11111   Chapter13                                                   D   Check if this an
                                                                                                                                                               amended filing




Official Fonn 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                                12,1s
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a tiankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a'.form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally respcmsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


•@fM            Identify Yourself
                                                                                                               ; ',~>;',<-'.',   , ',,; : :,, , :,' ', '                    ;     ,'

                                           About Debtor .1.:                                                   .·Al:>c>~fDEl~tbr.2(Spouse0nlyin·.a J9i~t Case):

    1.   Your full name

         Write the name that is on         Letitia
         your government-issued            First name                                                           First name
         picture identification (for
         example, your driver's            Louise
         license or passport).             Middle name                                                          Middle name
         Bring your picture
                                           Wellington
         identification to your
         meeting with the trustee.         Last name and Suffix (Sr., Jr., II, Ill)                             Last name and Suffix (Sr., Jr., II, Ill)




 2.      All other names you have
         used in the last 8 years
         Include your married or
         maiden names.



 3.      Only the last 4 digits of
         your Social Security
         number or federal                 xxx-xx-0186
         Individual Taxpayer
         Identification number
         (ITIN)




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                                     page 1
                                                                                      ~2-0·-
                    Case 2:17-bk-23651-NB                    Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                      Desc
                                                             Main Document     Page 2 of 48
                                                                                          Case number (if known)
 Debtor 1    Letitia Louise Wellington




                                  About Debtor 1:                                                   Abo1Jtbebtoi' 2 (Spouse Only in a Joint Case):


 4.   Any business names and
      Employer Identification
      Numbers (EIN) you have      1111111   have not used any business name or EINs.                D I have not used any business name or EINs.
      used in the last 8 years

      Include trade names and     Business name(s)                                                  Business name(s)
      doing business as names

                                  EINs                                                              EINs




 5.   Where you live                                                                                If Debtor 2 lives at a different address:

                                  1353 Hauser Blvd
                                  Los Angeles, CA 90036
                                  Number, Street, City, State & ZIP Code                            Number, Street, City, State & ZIP Code

                                  Los Angeles
                                  County                                                           County

                                  If your mailing address is different from the one                If Debtor 2's mailing address is different from yours, fill it
                                  above, fill It In here. Note that tha court will send any        in here. Note that tha court will send any notices to this
                                  notices to you at this mailing address.                          mailing address.

                                  Box 351000
                                  Los Angeles, CA 90035
                                  Number, P.O. Box, Street, City, State & ZIP Code                 Number, P.O. Box, Street, City, State & ZIP Code




6.    Why you are choosing        Check one:                                                       Check one:
      this district to file for
      bankruptcy
                                  II        Over the last 180 days before filing this petition,    D        Over the last 180 days before filing this petition, I
                                            I have lived in this district longer than in any                have lived in this district longer than in any other
                                            other district                                                  district

                                  D         I have another reason.                                 D        I have another reason.
                                            Explain. (See 28 U.S.C. § 1408.)                                Explain. (See 28 U.S.C. § 1408.)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 2
                                                                             -'1...t:1-
                Case 2:17-bk-23651-NB                             Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                        Desc
                                                                  Main Document     Page 3 of 48                   ·
                                                                                               Case number (if known)
Debtor 1    Letitia Louise Wellington


           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                             D Chapter?
                                  D Chapter11
                                  D Chapter12

                                  11111    Chapter 13



a.   How you will pay the fee     11111         I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                                about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check. or money
                                                order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                                a pre-printed address.
                                  D             I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                                The Filing Fee in Installments (Official Fonn 103A).
                                  D             I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                                but is not required to, waive your fee, and may do so only if your incollll} is less than 150% of the official poverty line that
                                                applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                                the Application to Have the Chapter 7 Filing Fee Waived (Official Fonn 1038) and file it with your petition.


9.   Have you filed for           11111   No.
     bankruptcy within the
     last 8 years?                DYes.
                                                     District - - - - - - - - - - When - - - - - - - - Case number
                                                     District _ _ _ _ _ _ _ _ _ _ When - - - - - - - - Case number
                                                     District - - - - - - - - - - When - - - - - - - - Case number



10. Are anYbankruptcy            11111    No
    cases pending or being
    filed by a spouse who is     DYes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                     Debtor     - - - - - - - - - - - - - - - - - - - - Relationshiptoyou
                                                     District
                                                                - - - - - - - - - - When - - - - - - - Case number, if known
                                                     Debtor
                                                              - - - - - - - - - - - - - - - - - - - - Relationship to you
                                                     District _ _ _ _ _ _ _ _ _ _ When _ _ _ _ _ _ _ Case number, if known



11. Do you rent your             11111    No.         Go to line 12.
    residence?
                                 DYes.                Has your landlord obtained an eviction judgment against you and do you want to stay in your residence?
                                                      D         No. Goto line 12.
                                                      D         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Fonn 101A) and file it with this
                                                                bankruptcy petition.




Official Fonn 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
                                                                              -?)()-
                 Case 2:17-bk-23651-NB                      Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                    Desc
                                                            Main Document     Page 4 of 48       be
                                                                                         Case num r (if known)
Debtor 1    Letitia Louise Wellington


           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        11111 No.     Goto Part 4.
    business?
                                     DYes.         Name and location of business

      A sole proprietorship Is a
      business you operate as                      Name of business, if any
      an individual, and Is not a
      separate legal entity such
      as a corporation,
      partnership, or LLC.
                                                   Number, Street, City, State & ZIP Code
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach
      it to this petition.                         Check the appropriate box to describe your business:
                                                   D       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                   D      Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                   D      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                   D      Commodity Broker(as defined in 11 U.S.C. § 101(6))
                                                   D       None of the above

13. Are you filing under      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the         deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business      in 11 U.S.C. 1116(1 )(B).
    debtor?
                              111111 No.
                                             I am not filing under Chapter 11.
    For a definition of small
    business debtor, see 11                  I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
    u.s.c. § 101(510).        DNo.
                                             Code.

                                     D Yes.        I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   ~~o~~~~:a;~:::: i;fs
      alleged to pose a threat
                                    .1111 No.
                                     D Yes.
      of imminent and                            What Is the hazard?
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                        If immediate attention Is
      immediate attention?                       needed, why is it needed?

      For example, do you own
      perishable goods, or
      livestock that must be fed,                Where is the property?
      or a building that needs
      urgent repairs?
                                                                               Number, Street, City, State & Zip Code




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                page4
                                                                              -"'Jl-
                    Case 2:17-bk-23651-NB                       Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                       Desc
                                                                Main Document     Page 5 of 48
  Debtor 1    Letitia Louise Wellington                                                                        Case number (if known)

             Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1:
  15. Tell the court whether          You must check one:                                              You must check one:
      you have received a             Ill     I received a briefing from an approved credit            D     I received a briefing from an approved credit
      briefing about credit                   counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
      counseling.                             filed this bankruptcy petition, and I received a               this bankruptcy petition, and I received a certificate of
                                              certificate of completion.                                     completion.
       The law requires that you
       receive a briefing about               Attach a copy of the certificate and the payment               Attach a copy of the certificate and the payment plan, if
       credit counseling before               plan, if any, that you developed with the agency.              any, that you developed with the agency.
       you file for bankruptcy.
       You must truthfully check      D       I received a briefing from an approved credit            D     I received a briefing from an approved credit
       one of the following                   counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
       choices. If you cannot do              filed this bankruptcy petition, but I do not have              this bankruptcy petition, but I do not have a certificate
       so, you are not eligible to            a certificate of completion.                                   of completion.
       file.
                                             Within 14 days after you file this bankruptcy                   Within 14 days after you file this bankruptcy petition, you
      If you file anyway, the court          petition, you MUST file a copy of the certificate and           MUST file a copy of the certificate and payment plan, if
      can dismiss your case, you             payment plan, if any.                                           any.
      will lose whatever filing fee
      you paid, and your              D      I certify that I asked for credit counseling              D     I certify that I asked for credit counseling services
      creditors can begin                    services from an approved agency, but was                       from an approved agency, but was unable to obtain
      collection activities again.           unable to obtain those services during the 7                    those services during the 7 days after I made my
                                             days after I made my request, and exigent                       request, and exigent circumstances merit a 30-day
                                             circumstances merit a 30-day temporary waiver                   temporary waiver of the requirement.
                                             of the requirement.
                                                                                                             To ask f?r a 30-day temporary waiver of the requirement,
                                             To ask for a 30-day temporary waiver of the                     attach a separate sheet explaining what efforts you made
                                             requirement, attach a separate sheet explaining                 to obtai'1 the briefing, why you were. unable to obtain it
                                             what efforts you made to obtain the briefing, why               before you filed for bankruptcy, and what exigent
                                             you were unable to obtain it before you filed for               clrcums1ances required you to file this case.
                                             bankruptcy, and what exigent circumstances
                                             required you to file this case.                                 Your case may be dismissed if the court is dissatisfied
                                                                                                             with your reasons for not receiving a briefing before you
                                             Your case may be dismissed if the court is                      filed for bankruptcy.
                                             dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                      If the court is satisfied with your reasons, you must still
                                             If the court is satisfied with your reasons, you must          receive '1 briefing within 30 days after you file. You must
                                             still receive a briefing within 30 days after you file.        file a certificate from the approved agency, along with a
                                             You must file a certificate from the approved                  copy of the payment plan you developed, if any. If you do
                                             agency, along with a copy of the payment plan you              not do so, your case may be dismissed.
                                             developed, if any. If you do not do so, your case
                                             may be dismissed.                                              Any exte.nsion of the 30-day deadline is granted only for
                                                                                                            cause and is limited to a maximum of 15 days.
                                            Any extension of the 30-day deadline is granted
                                            only for cause and is limited to a maximum of 15
                                            days.
                                      D     I am not required to receive a briefing about              D   I am not required to receive a briefing about credit
                                            credit counseling because of:                                  counseling because of:

                                            D      Incapacity.                                             D      Incapacity.
                                                   I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                   that makes me incapable of realizing or                        makes me incapable of realizing or making rational
                                                   making rational decisions about finances.                      decisions about finances.
                                            D      Disability.                                             D     Disability.
                                                   My physical disability causes me to be                        My physical disability causes me to be unable to
                                                   unable to participate in a briefing in person,                participate in a briefing in person, by phone, or
                                                   by phone, or through the internet, even after I               thro.ugh the internet, even after I reasonably tried to
                                                   reasonably tried to do so.                                    doso.

                                            D     Active duty.                                             D     Active duty.
                                                  I am currently on active military duty in a                    I all/ currently on active military duty in a military
                                                  military combat zone.                                          combat zone.
                                            If you believe you are not required to receive a
                                                                                                           If you bel.ieve you are not required to receive a briefing
                                            briefing about credit counseling, you must file a
                                                                                                           about credit counseling, you must file a motion for waiver
                                            motion for waiver credit counseling with the court             of credit counseling with the court




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                               page 5
                                                                             ·-'?:JL-
               Case 2:17-bk-23651-NB                           Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                  Desc
                                                               Main Document     Page 6 of 48
                                                                                            Case number (if known)
Debtor 1    Letitia Louise Wellington

           Answer These Questions for Reporting Purposes

                                16a.          Are your debts primarily consumer debts? Consumer debts are; defined in 11 U.S.C. § 101 (8) as "incurred by an
16. What kind of debts do
    you have?                                 individual primarily for a personal, family, or household purpose."

                                              D No. Go to line 16b.

                                              11111   Yes. Go to line 17.
                                16b.          Are your debts primarily business debts? Business de~ts are ~bts !hat you _incurred to obtain
                                              money for a business or investment or through the operation of the, business or investment

                                              D No. Go to line 16c.
                                              D Yes. Goto line 17.
                                16c.          State the type of debts you   owe that are not consumer debts or business debts



17. Are you filing under        11111   No.   I am not filing under Chapter 7. Go to line 18.
    Chapter7?

    Do you estimate that        D Yes.        1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
    after any exempt                          are paid that funds will be available to distribute to unsecured creditors?
    property is excluded and
    administrative expenses                   DNo
    are paid that funds will
    be available for                          DYes
    distribution to unsecured
    creditors?

18. How many Creditors do       1111-49                                            D 1,000-5,ooo                             D 25,001-50,000
    you estimate that you                                                          D 5001-10,000                             D 50,001-100,000
    owe?                        D 50-99
                                D 100-199                                          D 10,001-25,ooo                           D More than100,000
                                D 200.999

19. How much do you             D $0 • $50,ooo                                     Ill $1,000,001   - $1 O million           D $500,000,001- $1 billion
    estimate your assets to     D $50,001 - $100,000                                                                         D $1,000,000,001 - $10 billion
    be worth?                                                                      D $10,000,001 • $50 million
                                D $100,001 - $500,000                              D $50,000,001 - $100 million              D $10,000,000,001 - $50 billion
                                D $500,001 - $1 million                            D $100,000,001 - $500 million             D More than $50 billion


20. How much do you             D $0 - $50,000                                     D   $1,000,001 - $10 million              D   $500,000,001 - $1 billion
    estimate your liabilities
                                D $50,001 - $100,000                               D   $10,000,001 - $50 million             D   $1,000,000,001 - $10 billion
    to be?
                                D $100,001 • $500,000                              D   $50,000,001 - $100 million            D   $10,000,000,001 - $50 billion
                                Ill $500,001          - $1 million                 D   $100,000,001 • $500 million           D    More than $50 billion


•@W        Sign Below

For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct

                                If I have chosen to file under Chapter 7, I am aware thatl may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                and 3571.
                                /s/ Letitia Louise Wellington
                                Letitia Louise Wellington                                            Signature of Debtor 2
                                Signature of Debtor 1

                                Executed on            November 4, 2017                              Executed on
                                                       MM/ DD /YYYY                                                  MM I DD /YYYY




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 6
                                                                            -~:>-
                    Case 2:17-bk-23651-NB                   Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                    Desc
                                                            Main Document     Page 7 of 48
 Debtor 1    Letitia Louise Wellington                                                                     Case number (if known)




 For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have lnfonned the debtor(s) about eligibility to proceed
 represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have expl~lned the relief available under each chapter
                                 for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
 If you are not represented by   and, In a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
 an attorney, you do not need    schedules filed with the petition is incorrect
 to file this page.
                                 Isl Scott Kosner                                                   Date         November 4, 2017
                                 Signature of Attorney for Debtor                                                MM/ DD /YYYY

                                 Scott Kosner
                                 Printed name

                                 Law Offices of Tyson Takeuchi
                                 Finn name

                                 1055 Wilshire Blvd
                                 Suite 850
                                 Los Angeles, CA 90017
                                 Number, Stree~ City, State & ZIP Code

                                 Contact phone    213-637-1566                                Email address        tyson@tysonfirm.com
                                 172379
                                 Bar number & State




Official Fonn 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 7
                                                                          -- ~l-\-
                 Case 2:17-bk-23651-NB                                     Doc 1          Filed 11/04/17                Entered 11/04/17 16:16:50                 Desc


  Debtor 1                    Letitia Louise Wellington
                              First Name                                Middle Name                      Last Name

  Debtor2
 (Spouse, If filing)          First Name                                Middle Name                     Last Name


  United States Bankruptcy Court for the:                     CENTRAL DISTRICT OF CALIFORNIA

 Case number                                                                                                                                                D    Check if this is an
                                                                                                                                                                 amended filing



Official Fonn 106A/B
Schedule A/8: Property                                                                                                                                                      12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think It fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

              Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable Interest In any residence, building, land, or similar property?

   D    No. Go to Part 2.

   Ill Yes.    Where is the property?




 1.1                                                                            What is the property? Check an that apply
        1353 Hauser Blvd                                                          Ill   Single-family home                        Do not deduct secured claims or exemptions. Put
        Street address, If available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                        Duplex or multi-unit building
                                                                                  D                                               Creditors Who Have Claims Secured by Property.
                                                                                        Condominium or cooperative
                                                                                  D
                                                                                  D     Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Los Angeles                        CA       90036-0000                    D     Land                                      entire property?           portion you own?
       City                                State             ZIP Code             D     Investment property                           $1,200,000.00               $1,200,000.00
                                                                                  D     Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                  D     Other                                     (such as fee simple, tenancy by the entireties, or
                                                                               Who has an Interest In the property? Check one     a life estate), if known.
                                                                                  1111 Debtor 1 only                              DEED OF TRUST
       Los Angeles                                                                D     Debtor 2 only
       County                                                                     D     Debtor 1 and Debtor 2 only
                                                                                                                                  D   Check If this is community property
                                                                                  D     At least one of the debtors and another       (see lnstructtons)
                                                                               Other information you wish to add about this Item, such as local
                                                                               property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                     $1,200,000.00



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   Iii No
   DYes




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
               Case 2:17-bk-23651-NB                            Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                        Desc
                                                                Main Document    Page 12 of 48
 Debtor 1        Letitia Louise Wellington                                                                           Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    Ill No
   DYes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $0.00

             Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   DNo
    II Yes. Describe .....

                                   Imisc. household furnishings                                                                                              $1,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
   DNo
    1111 Yes. Describe.....

                                   Imisc. electronics                                                                                                        $1,000.00


8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
   1111 No
   D Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    1111 No
    D Yes. Describe.....

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    1111 No
    D Yes. Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    DNo
    1111 Yes. Describe.....

                                   Imisc. clothing                                                                                                           $1,000.00


12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    0No
    II Yes. Describe.....

                                   / misc. jewelry                                                                                                           $1,000.00

Official Form 106A/B                                                   Schedule A/B: Property                                                                      page 2
                                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2017 Best Case, U.C • www.bestcase.com
                Case 2:17-bk-23651-NB                                        Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                               Desc
                                                                             Main Document    Page 13 of 48
 Debtor 1          Letitia Louise Wellington                                                                               Case number (if known)


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     11111 No




    ·~
     D Yes. Describe .....

14. Any other personal and household items you did not already list, including any health aids you did not list

                                                                                                                                      .
     D Yes. Give specific infonnation.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                       $4,500.00



                                                                                                                                                    Current value of the
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured
                                                                                                                                                    claims or exemptions.

16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    1111 No
    DYes................................................................................................................

17. Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                     institutions. If you have multiple accounts with the same institution, list each.
   DNo
   1111 Yes...................... ..                                    Institution name:


                                              17.1.      checking                               Union Bank                                                         $220.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage finns, money market accounts
    1111 No
    DYes ................ ..                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    1111 No
    D Yes. Give specific infonnation about them.................. .
                                 Name of entity:                                                                           % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    1111 No
    D Yes. Give specific information about them
                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    DNo
    1111 Yes. List each account separately.
                                 Type of account                                                Institution name:

                                             Pension                                            Union Bank -156 a month                                            $156.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                        page 3
                                                                                                                                                            Best Case Bankruptcy
Software Copyright (c) 1996-2017 Best Case, LLC • www.bestcase.com
                  Case 2:17-bk-23651-NB                        Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                  Desc
                                                               Main Document    Page 14 of 48
 Debtor 1          Letitia Louise Wellington                                                                 Case number (if known) - - - - - - - - - -

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     11111   No
     DYes..................... .                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     11111   No
    OYes............ .             Issuer name and description.

24. Interests in an education IRA, In an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     11111   No
    DYes............ .             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed In line 1), and rights or powers exercisable for your benefit
    11111    No
    D Yes. Give specific infonnation about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    11111    No
    O Yes. Give specific infonnation about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    11111    No
    D Yes. Give specific infonnation about them ...

 Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

28. Tax refunds owed to you
    II       No
    O Yes. Give specific infonnation about them, including whether you already filed the returns and the tax years .......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    II No
    D Yes. Give specific lnfonnation......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
              benefits; unpaid loans you made to someone else
    11111    No
    D Yes. Give specific infonnation..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners, or renter's Insurance
    IINo
    D Yes. Name the insurance company of each policy and list Its value.
                               Company name:                                                       Beneficiary:                           Surrender or refund
                                                                                                                                          value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
    IINo
    D Yes. Give specific infonnation ..



                                                                     Schedule A/B: Property                                                                 page4
Official Form 106A/B
                                                                                                                                                 Best Case Bankruptcy
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com
                         Case 2:17-bk-23651-NB                              Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                                Desc
                                                                            Main Document    Page 15 of 48
    Debtor 1               Letitia Louise Wellington                                                                                        Case number (if known)

    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
          111111   No
          D Yes.          Describe each claim..•••....

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
          111111   No
          D Yes. Describe each claim.•..•.•••
35. Any financial assets you did not already list
   Ill No
   D Yes. Give specific information..

    36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here.....................................................................................................................                $376.00

                    Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest In any business-related property?
       1111 No. Go to Part 6.
      D Yes.            Goto line 38.



                    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                    If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable Interest in any farm- or commercial fishing-related property?
              1111 No. Go to Part 7.
              D Yes.      Go to line 47.


                           Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
       1111 No
       D Yes. Give specific information...•.•.••

    54. Add the dollar value of all of your entries from Part 7. Write that number here ................................... .                                                     $0.00

-                        List the Totals of Each Part of this Form

    55. Part 1: Total real estate, line 2 ..................................................................................................................... .          $1,200,000.00
    56.        Part 2: Total vehicles, line 5                                                                           $0.00
    57.        Part 3: Total personal and household items, line 15                                                  $4,500.00
    58.        Part 4: Total financial assets, line 36                                                               $376.00
    59.        Part 5: Total business-related property, line 45                                                         $0.00
    60. Part 6: Total farm- and fishing-related property, line 52                                                       $0.00
    61. Part 7: Total other property not listed, line 54                                             +                  $0.00

    62. Total personal property. Add lines 56 through 61 ...                                                        $4,876.00             Copy personal property total           $4,876.00

    63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                     $1,204,876.00




Official Form 106A/B                                                                  Schedule A/B: Property                                                                           page 5
Software Copyright (c) 1996-2017 Best Case, LLC • www.bestcase.com                                                                                                          Best Case Bankruptcy
                       Case 2:17-bk-23651-NB                           Doc 1        Filed 11/04/17              Entered 11/04/17 16:16:50                        Desc


    Debtor 1                      Letitia Louise Wellington
                                  First Name                        Middle Name                     Last Name
   Debtor2
   (Spouse If, filing)           First Name                         Middle Name                     Last Name

    United Slates Bankruptcy Court for the:                    CENTRAL DISTRICT OF CALIFORNIA

   Case number
   (lfknov.n)                                                                                                                                        O   Check if this is an
                                                                                                                                                         amended filing


  Official Fonn 1060
  Schedule D: Creditors Who Have Claims Secured by Prop,rty                                                                                                                12/15
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
  is needed, copy the Additional Page, fill It out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
  number (if known).                                                                                                    ·
  1. Do any creditors have claims secured by your property?

           O       No. Check this box and submit this form to the court with your other schedules. You have nothing               else to report on this fonn.
           11111   Yes. Fill in all of the information below.
 l:®IM List All Secured Claims
                                                                                                                 Column A                 Column B                Column C
  2. List all secured claims. If a creditor has mom than one secured claim, list the creditor separately
  for each claim. ff mom than one creditor has a particular claim, list the other creditors in Part 2. As        Amount of claim         Value of collateral      Unsecured
  much as possible, list the claims in alphabetical order according to the creditor's name.                      Do riot deduct the      that supports this       portion
                                                                                                                 value· of collateral.   claim                    If any
             Michael Durand Madison,
  2.1        SR                                        Describe the property that secures the claim:                 $96,000.00             $1,200,000.00                    $0.00
             Creditors Name
                                                       1353 Hauser Blvd Los Angeles, CA
                                                       90036 Los Angeles County
             10736 Jefferson Blvd
                                                       As of the date you file, the claim is: Check au that
             #633                                      apply.
             Culver City, CA 90230                     O Contingent
             Number, Stree~ City, State & Zip Code     11111   Unliquidated
                                                          Disputed
                                                       11111
  Who owes the debt? Check one.                        Nature of lien. Check all that apply.
  11111   Debtor 1 only                                11111   An agmement you made (such as mortgage or secured
  O Debtor 2 only                                               car loan)
  O Debtor 1 and Debtor 2 only                         O Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another            O Judgment lien from a lawsuit
  O       Check if this claim relates to a             O Other (including a right to offset)
          community debt

  Date debt was incurred             06/29/2016                   Last 4 digits of account number      69SG
                                                                                                      --------

                                                      Describe the property that secures the claim:                $718,614.00             $1,200,000.00                    $0.00
            Creditors Name
                                                      1353 Hauser Blvd Los Angeles, CA
                                                      90036 Los Angeles County
                                                      As of the date you file, the claim is: Check au that
            PO Box 52708                              apply.
            Irvine, CA 92619-2708                     O Contingent
            Number, Stree~ City, State & Zip Code     O Unliquidated
                                                      O Disputed
 Who owes the debt? Check one.                        Nature of lien. Check all that apply.
 1111 Debtor 1 only                                   O    An agmementyou made (such as mortgage orsecumd
                                                            car loan)
 O Debtor 2 only
 O Debtor 1 and Debtor 2 only                         O Statutory lien (such as tax lien, mechanic's lien)
 O At least one of the debtors and another            O Judgment lien from a lawsuit
 O Check if this claim relates to a                   O Other (including a' right to offset)
          community debt



Official Form 1060                                   Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of2
Software Copyright (c) 1996-2017 Best Case, UC. www.bestcase.com
                                                                                                                                                                 Best Case Bankruptcy
                 Case 2:17-bk-23651-NB                             Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                      Desc
                                                                   Main Document    Page 19 of 48
    Debtor 1 Letitia Louise Wellington                                                                Case number (if know)
                 First Name               Middle Name                    Last Name


    Date debt was incurred       05/19/2008                 Last 4 digits of account number   _0_0_1_8_ _ _ _ __



      Add the dollar value of your entries in Column A on this page. Write that number here:                        $814,614.00
      If this is the last page of your form, add the dollar value totals from all pages.
      Write that number here:                                                                                       $814,614.00

   UtttifW List Others to Be Notified for a Debt That You Already Listed
    Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in P;art 1. For example, if a collection agency is
    trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
    than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
    debts in Part 1, do not fill out or submit this page.




Official Form 1060                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                                             page 2 of2
Software Copyright(c) 1996-2017 Best Case, LLC -www.bestcase.com
                                                                                                                                                       Best Case Bankruptcy


                                                                         -Y\-
EXHIBIT 2
               Case 2:17-bk-23651-NB                              Claim 2-1             Filed 03/14/18                 Desc Main Document                       Page 1 of
           -                                             ;;;;,   "'                   ;:::
                                                                                                      ~
                                                                                                                  ~

    Fill in this information to identify the case:
 ""' -                                     -                          -      --   -          -   --   -   - "' - =~=

     Debtor 1             Letitia Louise Wellington


    Debtor2
    (Spouse, if filing)


     United States Bankruptcy Court for the: Central District of California

    Case number            2:17-bk-23651-NB




 Official Form 410
  Proof of Claim                                                                                                                                                           4/16

 Read the Instructions before filling out this form. This form Is for making a claim for payment In a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Fliers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill In all the Information about the claim as of the date the case was filed. That date Is on the notice of bankruptcy (Form 309) that you received.



                  Identify the Claim

1. Who Is the current
                                      Michael D. Madison, Sr.
   creditor?
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                       Other names the creditor used with the debtor

2. Has this claim been
   acquired from
                                      Ga' No
   someone else?                      CJ       Yes. From w h o m ? - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

3. Where should notices
   and payments to the
   creditor be sent?
                                       Michael      D.    Madison, Sr.
         Federal Rule of               Name                                                                            Name
         Bankruptcy Procedure
         (FRBP) 2002(g)                10736 Jefferson Blvd., #633
                                       Number    Street                                                                Number          Street
                                       Culver City                        CA                     90230
                                      City                                State                      ZIP Code          City                        State                   ZIP Code

                                      Contact phone c/o 818 9991568                                                    Contact phone

                                      contact email c/o stella@havkinandshrago.com                                     Contact email



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):




4. Does this claim amend              Ga' No
   one already flied?                 CJ   Yes. Claim number on court claims registry (if known) _ _                                            Filed on - - - - - - -
                                                                                                                                                           MM   I DD   I YYYY


5. Do you know If anyone              Ga' No
   else has flied a proof             CJ   Yes. Who made the earlier filing?
   of claim for this claim?




 Official Form 410                                                                Proof of Claim                                                                  page 1

                                                                                       -Y2-
         Case 2:17-bk-23651-NB                        Claim 2-1          Filed 03/14/18                     Desc Main Document                                    Page 2 of
                                                                               34


             Give Information About the Claim as of the Date the Case Was Flied

6. Do you have any number        0   No
   you use to Identify the       D   Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: __
   debtor?



7. How much Is the claim?            $. _ _ _ _ _ _ _-"2"-4_6'-'-'-5""'"6""'"8_.4_4_. Does this amount Include Interest or other charges?
                                                                               D No
                                                                               Ga' Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                        charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What Is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).
                                 Limit disclosing information that is entitled to privacy, such as health care Information.

                                 Deed of trust, money loaned and services performed.


9. Is all or part of the claim   D   No
   secured?                      0   Yes. The claim is secured by a lien on property.
                                            Nature of property:
                                            Ga'   Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim.
                                            D     Motor vehicle
                                            D     Other. Describe:



                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                            been filed or recorded.)



                                            Value of property:                            $_ _ _9_9_2~,0_0_0_.0_0_
                                            Amount of the claim that Is secured:          $_ _--'-1""'"1__
                                                                                                        9""',5. . ;8. . ;0. .;. 0.c. O~

                                            Amount of the claim that is unsecured: $                       126,768.44 (The sum of the secured and unsecured
                                                                                                                                          amounts should match the amount in line 7.)



                                            Amount necessary to cure any default as of the date of the petition:                                  $_ _ _ _2_4_6_,5_6_8_.4_4


                                            Annual Interest Rate (when case was filed)        10.00 %
                                            ~     Fixed
                                            O     Variable



10. Is this claim based on a     O   No
    lease?
                                 liZi Yes. Amount necessary to cure any default as of the date of the petition.

11. Is this claim subject to a   0   No
    right of setoff?
                                 D   Yes. Identify the p r o p e r t y : - - - - - - - - - - - - - - - - - - - - - - - - - -




 Official Form 410                                                     Proof of Clalm                                                                               page 2
           Case 2:17-bk-23651-NB                          Claim 2-1               Filed 03114118              Desc Main Document                         Page 3 of
                                                                                        34


12. Is all or part of the claim     ~ No
    entitled to priority under
    11 u.s.c. § 507(a)?             D     Yes. Check all that apply:

    A claim may be partly                 D   Domestic support obligations (including alimony and child support) under
    priority and partly                       11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the               D   Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    law limits the amount                     personal, family, or household use. 11 U.S.C. § 507(a)(7).
    entitled to priority.
                                          D   Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                   $_ _ _ _ _ _ __
                                              11 U.S.C. § 507(a)(4).
                                          D   Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $_ _ _ _ _ _ __

                                          D   Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $_ _ _ _ _ _ __

                                          D   Other. Specify subsection of 11 U.S.C. § 507(a)LJ that applies.                                     $_ _ _ _ _ _ __

                                          • Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




• :r., . - -   Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date It.                D       I am the creditor.
 FRBP 9011(b).                    ~       I am the creditor's attorney or authorized agent.
 If you file this claim       D I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts D    I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who flies a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 Imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                              Executed on date 03/14/2018
                                                           MM I DD     I   YYYY




                                      Isl Stella Havkin
                                          Signature


                                  Print the name of the person who Is completing and signing this claim:


                                  Name                    Stella                                                          Havkin
                                                         First name                           Middle name                            Last name

                                  Title

                                  Company
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                5950 Canoga Avenue, Suite 400
                                                         Number             Street

                                                         Woodland Hills                                               CA               91367
                                                         City                                                         State          ZIP Code

                                  Contact phone          818 999-1568                                                 Email   stella@havkinandshrago.com




 Official Form 410                                                           Proof of Claim                                                                page 3
                                                                                     -44--
                         Case 2:17-bk-23651-NB                           Claim 2-1                               Filed 03/14/18        Desc Main Document               Page 4 of
       Mortgage Proof of Claim Attachment                                                                              34                                                                                (12/15)
       If you file a claim secured by a security interest in the debtor's principal residence, you must use this fonn as an attachment to your proof of claim. See separate instructions.




       Debtor 1:                    Wellington                                                                 $6 , 4 0 0    Prepetition fees due:                         Monthly escrow:
                                                                                                               $11 4 0 5 .E~crow deficiency for funds                      Private mortgage
       Debtor 2:                                         Fees, costs due:
                                                                                                           - - - ' - - • ~dvanced:                                         insurance:

       Last 4 digits to identify:
                                                         Escrow deficiency for
                                                         funds advanced:
                                                                                                                             Projected escrow shortage:
                                                                                                                                                                           Total monthly
                                                                                                                                                                           payment:
                                                                                                                                                                                              [$80~0               I
       Creditor:                    Madison              Less total funds on hand: -                                         Less funds on hand:
       Servicer:                                         Total debt:                                    j 119,580           I Totalprepetitionarrearage: I $106,905.~0
       Fixed accrual/daily
       simple interest/other:




      A.      B.             c.           D.       E.     F.
                                                                       ',, ~·:\::':,~ ,: ::/\i.;:!'':;f~ ,~·
      Date    Contractual Funds    Amount Description     Contractual :Hrinflit&,:>'\ Amount Amount                               Amount    Amount     Unapplied   Principal Accrued Escrow   Fees I  Unapplied
              payment     received incurred               due date     ;~§'c'r>a~tiijlie,;
                                                                                      to        to                                to        to fees or funds       balance interest balance   Charges funds
 )
              amount                                                   t§~}~~~[{ /:i  principal interest                          escrow    charges                          balance          balance balance

,c.   7 /17! $800. Ob                 I        l         I 7 /1/17

1

                                                           2/1/18
                                                          3/1/18




      -~-,.--~---+--~~---1----~---!---~~--+~~---l                                                                 ----j
                                                                                                                                                                   ----l·--r.      !
                                                                                                                                                                                                     I
                                                                                                                                                                                              --+------


       Official Form 410A                                                                 Mortgage Proof of Claim Attachment                                                                       page 1 of_
Case 2:17-bk-23651-NB          Claim 2-1     Filed 03/14/18   Desc Main Document    Page 5 of
                                                   34


                           ATTACHMENT TO PROOF OF CLAIM



 I.      Deed of Trust:

 Principal                      $96,000

Interest after breach at 10%    $6,400.00 ($800 per month for 8 months)

Foreclosure fees                $3,065.60

Attorneys fees                  $8,340.00

Total:                          $119,580




II.      Loan to pay mortgage to Debtor (not tendered to first trust deed by Debtor):

 12/5/2016                      $4,600



III.     Cost of materials and laborers to rehabilitate the property:

                                $89,592.64


TOTAL FOR THIS PAGE:            $213,772.64
Case 2:17-bk-23651-NB          Claim 2-1   Filed 03/14/18     Desc Main Document   Page 6 of
                                                 34



                        PROJECTED PROFIT FROM SALE OF PROPERTY


 Sale price:              $992,000.00

 First deed of trust:     $721,690.10 (through March, 2018)

Madison DOT:              $119,580.00 (through March, 2018)

Est. Costs of sale:       $10,000.00

Balance remaining:        $140,729.90

Minus labor/loan:         $94, 192.64
(see II & III above)

Gross profit:            $46,536.86

70% to Madison:          $32,575.80

30% to Debtor:           $13,961.06
Case 2:17-bk-23651-NB           Claim 2-1     Filed 03/14/18      Desc Main Document            Page 7 of
                                                    34


     CREDITOR IS ENTITLED TO 10% INTEREST ON THE SECURED AMOUNT

                              PURSUANT TO CALIFORNIA LAW

          Pursuant to the promissory note between the Debtor and Creditor Michael Madison, the

entire principal sum of $96,000 was due by June 30, 2017. The Debtor did not pay the entire

sum by such a date. Upon the breach of the promissory note, Creditor became entitled to

damages on the retention of the principal balance of the loan at the California permissible interest

rate of 10%. California courts have found that even if a promissory note contains a provision for

usurious interest, the lender is still entitled to recover interest upon the principal from the date of

the breach. That is, California courts have ruled that when the promissory note becomes

overdue, interest may be awarded in the nature of damages for the retention of the principal

amount of the note and not by virtue of any provision in the note. Epstein v. Frank, 125

Cal.App.3rd 111 (1981 ); Green v. Future Two, 179 Cal.App.3rd 738, 744 (1986), Mark McDowell

Corp. v. LSM 128, 214 Cal.App.3rd 1427, 1432 (1989); Cannon v. Von Honenberg, 2015 WL

6470560 (2015).

         Further, California Code of Civil Procedure §3287(a) provides that:

         "A person who is entitled to recover damages certain, or capable of being made certain

         by calculation, and the right to recover which is vested in the person upon a

         particular day, is entitled to recover interest thereon from that day is entitled also to

         recover interest thereon from that day ... " [Emphasis added]

         Here, there is no dispute as to the principal balance of the note. It is certain. The

Debtor listed Creditor in her schedules.    The amount of the promissory note is clear. It is

$96,000. Therefore, the amount of damages arising from the breach of the promissory note was

certain on the date of the breach of June 30, 2017.
Case 2:17-bk-23651-NB               Claim 2-1   Filed 03/14/18      Desc Main Document                Page 8 of
                                                      34


          In addition, California Code of Civil Procedure §3289(b) provides:

          "If a contract entered into after January 1, 1986, does not stipulate to a legal interest

          rate of interest, the obligation shall bear interest at a rate of 10 percent per annum after

          a breach."

          Bankruptcy courts have permitted the award of interest on delinquent payments

pursuant to California Civil Code §3289(b) at the rate of 10% interest in connection with proofs

of claim. In re Cukierman, 242 B.R. 486 (BAP. 9th Cir. 1999) affirmed in part, reversed in part

and remanded In re Cukierman, 265 p.3rct 846 (91h Cir. 2001).

          The filing of a proof of claim is an action to collect a debt. Crawford v. LVNV

Funding, LLC, 758 F.3rct 1254, 1262 (11th Cir. 2014.) A proof of claim is defined broadly

pursuant to 11 U.S.C. §101(5) to include right to payment whether or not such right is reduced to

judgment, liquidated, unliquidated, contingent, matures unmatured etc. Moreover, in Travelers

Cas. Sur. Co. ofAm. V. Cac. Gas & Elec Co., 549 U.S.C. 443, 444, 127 S.Ct. 1199, 167 L.Ed 2d

178 (2007), the Supreme Court stated that creditors entitlements in bankruptcy court arise from

the underlying substantive law creating the debtor's obligations. Courts have allowed interest as

part of the proof of claim if the creditor is entitled to interest or the interest is vested in the

creditor as of the petition date.

          Thus, even if this Court were to find that the promissory note contained a usurious

provision, upon the breach of the note on June 30, 2007, Creditor became entitled to 10% interest

for the Debtor's wrongful retention of the principal amount of the note from the date of the

breach to the date. On June 30, 2017, Creditor's right to interest arising from the breach vested

and pursuant to California law, Creditor became entitled to 10% interest upon the principal sum

owed due to the Debtor's wrongful retention of the principal amount of the note.
Case 2:17-bk-23651-NB          Claim 2-1    Filed 03/14/18     Desc Main Document            Page 9 of
                                                  34


         Attached to the proof of claim is form 41 OA which is calculations of interest on the

$96,000 loan providing for payment of $6,400 towards interest at the monthly rate of$800 per

month for eight months and calculating interest from the date of the breach of July 1, 2017 at the

California legal rate of 10%. The proof of claim also includes as well costs of collection

(foreclosure) and attorney's fees.
Case 2:17-bk-23651-NB   Claim 2-1    Filed 03/14/18   Desc Main Document   Page 10
                                         of 34




                                    EXHIBIT 1
Escrow No.ca~H~-bk-23651-NB                     Claim 2-1      Filed 03/14/18        Desc Main Document              Page 11
                                            NOTE SECURED BYS~ OF TRUST
                                                    STRAIGHT NOTE

$96,000.00                                                                                              Date: June 29, 2016

Los Angeles, California.

ON OR BEFORE June 30, 2017 For Value Received, I promise to pay to Michael Durand Madison, Sr., or order, at
place designated by Beneficiary

the principal sum of NINETY-SIX THOUSAND AND 00/100 ($96,000.00),

with simple interest from July 29, 2016 until paid at the rate of 10.0000 per cent, per quarter, NINE THOUSAND SIX
HUNDRED AND 00/100 ($9,600.00/every 3 months) payable at the time the loan is paid in full.

"A late charge of 10.0000 percent of the total amount shall be due if full payment is not received by Beneficiary
within five (5) days of the due date."

"Should the truster or his successors in interest, without the consent in writing of the beneficiary, sell, transfer or
convey or permit to be sold, transferred or conveyed, his interest in the property, or any part thereof, then the
beneficiary may, at his option, declare all sums secured hereby immediately due and payable."

Should default be made in payment of interest when due, the whole sum of principal and interest shall become
immediately due at.the option of the Holder of this Note. Principal and interest payable in lawful money of the United
States. If action be instituted on this note, I promise to pay such sum as the Court may fix as attorney's fees. This note is
secured by a Deed of Tru~ael D u r a n ~ " ·                     ".5
                                                                   Beneficiary and Trustee.




        etz!: d.,~
                 9


Letitia L. Wellington
                                                                                                                                ..
                                                                                                                                ;',




                                                                  -C:>1...-
... LAwff!f$'2TiTe~23651-NB                         Claim 2-1          Filed 03/14/18            Desc Main Document                     Page 12
                                                                           of 34
                                                                                                                                                       IJ .
                                                                                                                                                       rt-'
 RECORDING REQUESTED BY:
 lawyers Title

 AND WHEN RECORDED MAIL TO:

 Michael Durand Madison, Sr.
 10736 Jefferson Blvd #633
 Culver City, CA 90230



                                                                                      THIS SPACE FOR RECORDER'S USE ONLY:
Escrow No.: 13969-SG                                                                                     nue Order No.: 116055517
                             ....SHORT EORM.DEED.-0.E.,TRUSTA~,.Oi;..REN't:S · -

THIS DEED OF TRUST, made June 29, 2016                                                                                     A.P. #5085-031-012

Amos Q. Wellington and Letitia L. Wellington, Husband and Wife as Joint Tenants, herein called Truster,
whose address is 1353 Hauser Boulevard, Los Angeles, CA 90036 and Michael Durand Madison, Sr., herein called Trustee, and Michael
Madison. herein called BENEFICIARY,

WITNESSETH: That Truster IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS TO TRUSTEE IN TRUST, WITH POWER OF SALE
that Property in the City of Los Angeles, County of Los Angeles County, California, descn1>ed as:
LOT 21 OF TRACT NO. 8818, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 114, PAGES 94 AND 95 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.

EXCEPT THEREFROM THE MINERALS, OIL, GAS, AND OTHER HYDROCARBON SUBSTANCES LYING BELOW THE SURFACE
OF SAID LAND.
Also Known as: 1353 Hauser Blvd., Los Angeles, CA 90019

"$hould the trustor or his successors in interest, without the consent in wrtting of the beneficiary, sell, transfer or convey or permit to be sold,
transferred or conveyed, his interest in the property, or any .part thereof, then the beneficiary may, at his option, declare all sums secured
hereby immediately due and payable."                                                               ·

TOGETHER WITH the rents, issues and profits thereof, SUBJECT, HOWEVER, to the right power and authority given to and conferred upon
Beneficiary by paragraph (10) of the provisions.incorporated herein by reference to collect and apply such rents, issues and profits. For the
Purpose of Securing: 1. Performance· of each agreement cif Truster incorporated by reference or co.ntained herein: 2. Payment of the
indebtedness evidenced by one promissory note· of even date herewith, and any extensions or renewa thereof, in               rincipal sum of
$96,000.00 executed by Trustor in favor cit Beneficiary or order.. 3. Payment    uch further sums as the en reco        wner f said property
may borrow from Beneficiary, when evidenced by another note (or notes) re · mg is so secured.

DATED June 29, 2016




A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached. and not the truthfulness, accurac , or validi of that.document. .




who proved to me on the basis of satisfactory evidence to·be the person(s) whose name(s) 115Lare subscribed to the within instrument and
acknowledged.to me that nl!fshe/they executed the same in~/their authorized capacity(ies), and that by his/her/their signature(s) on
the instrument the person(s), or the entity upon be If of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under e            aws
                                                        of the State of Caflfomia that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.




                                                                                                          (Seal)·
                                                                            -S':)·-
              Case 2:17-bk-23651-NB                            Claim 2-1             Filed 03/14/18                Desc Main Document                            Page 13
                                                                                         of 34
                                                                         DO NOT RECORD
  The following is a copy of provisions (1) to (14), inclusive, of the ficliUous deed of trust, recorded in ea~ county of California, as stated in the foregoing Deed of Trust
  and Incorporated by reference In said Deed of Trust as being a part thereof as if set forth at length therein.
  To Protect the Security of This Deed ofTrust, Trustor Agrees:                                     ·     .                                                       •
   1                                                                                 or
               To keep said property in good condition and repair; not to remove demOliSh any building thereon: to complete or restore promptly and in good and
  ~rkmanlike manner any building which may be constructed, damaged or destroyed thereon and to pay when due all claims for labor perfonned and material
  furnished therefor. to comply with all laws affecting said property or requiring any alterations or improvements to be ma.de thereon; not to commit or pe~it waste
  thereof; not to commit, suffer or permit any act upon said property in violation of law; to cultivate, irrigate, fertilize, fumigate, prune and do all other acts which from
   the character or use of said property may be reasonably necessary, the specific enumerations herein not excluding the general.
  2.           To provide, maintain and deliver to Beneficiary fire insurance satisfactory to and with loss payable to Beneficiary. The amount collected under any fire or
  other insurance policy may be applied by Beneliciaiy upon any indebtedness secured hereby and in such order as Beneliciaiy may determine, or at option of
   Beneficiary the entire amount so collected or any part thereof may be released to Truster. Such application or release shall not cure or waive any default or notice of
  default hereunder or invalidate any act done pursuant to such notice.
  3.        . To appear ln and defend any action or proceeding purporting to affect the security hereof or the. rights or powers of Beneficiary or Trustee; and to pay all
   costs and expenses, includlng cost of evidence of title and attorney's fees in a reasonable sum, in any such action or proceeding in which Beneficiary or Trustee may
  appear, and in any suit brought by Benaficlary to foreclose this Deed.
  4.           To pay; at least ten days before delinquency all taxes and assessments alfecling said property, including assessments on appurtenant water stock; when
  due, all encumbrances, chafljes and liens, with interest, on said· property or any part thereof, which appear to be prior or superior hereto; au costs, fees and
   expenses of this T rusl                                                               .                   . .
               snould Truster rail to make any payment ono ·do any act as herein provided, then Beneficiary or Trustee, but without obllgalion so to do and without
  notice to or demand upon Trustor and without releasing Truster from any obligation hereof, may: ma)<e or do the same in such manner and to such extent as either
   may deem necessary to protect the security hereof, Beneficiary or Trustee beirlg authorized to enter upon said property for such purpose; appear in and defend any
   action or proceeding purporting to affect the security hereof or the rights or powers .of Beneficiary or Trustee; pay, purchase. contest or compromise any
   encumbrance, charge or lien which in the Judgment of either appears to be prior or superior herelo; and, in exercising any such powers, pay necessary expenses,
  employ counsel and pay his reasonable fees.
  5.           To pay Immediately and without demand all sums so expended by Beneficiary or Trustee, with interest from date of expenditure at the amount allowed by
  Jaw in effect at the date hereof. and to pay for any statement provided for bY law in effect at the date hereof regarding the obligation secured hereby any amount
  demanded by the Beneficiary not .to exceed the maximum allowed by law at the time when said statement is demanded.
  6.           That any award of damages in connecllon with any condemnation for public use of or injury to said property or any part thereof is hereby assigned and
  shall be paid to Beneficiaiy who may apply or release such moneyQes) received by him in the same manner and lllith the same effect as above provided for
  disposition of proceeds of fire or other insurance.
  7.           That by accepting payment of any sum secured hereby its due date, Beneliciaiy does not waive his right either to require prompt payment when due of all
  other sums so secured or to declare default for failure so to pay.
  8.           11lat at any time or from time to time, without liability therefor and without notice, upon written request of Beneficiary and presentation of this Deed and
  said note for endorsement. and without affecting 1he personal liability of any person for payment of the indebtedness secured hereby, Trustee may: reconvey any
  part of said property; consent tQJhe making of any map or plat 1hereof; Join in granting any easement thereon; or join in any extension agreement or any agreement
  suborcllnating the lien or charg1!i°hereof.
  9.           That upon written.re.quest of Beneficiary staUng that all sums secured hereby have been paid, and upon surrender of this Deed and said note to Trustee
• for cancellation and retenUoit '.and upon payment of its fees, Trustee shall reconvey, without warranty, the property then held hereunder. The recitals in such
  reconveyance of any matters or facts shall be conclusive proof of the truthfulness thereof. The grantee In such reconveyance may be described as "the person or
  persons legally entitled thereto." Five years after issuance of such full reconveyance, Trustee may destroy said note and this Deed (unless directed in such request
  to retain them).
  1o.          That as additional security, Trustor hereby gives to and confers upon Beneficialy the right. power and authority, during the continuance of these Trusts.
  to collect the rents, issues and profits of said property, reserving unto Trustor the right, prior to any default by Truster in payment of any indebtedness secured hereby
  or in performance of any agreement hereunder, to collect and retain such rents, issues and profits as they become. due and payable. Upon any such default.
  Beneficiary may at any lime without notice. either in person, by agent, or by a receiver to be appointed by a court. and without regard to the adequacy of any security
  for the indebtedness hereby secured, enter upon and take possession of said property or any part thereof, in his own name sue for or otherwise collect such rents,
  issues and profits, including those past due and unpaid, and apply the same, less costs and expenses of operation and coUecllon, including reasonable attorney's
 fees, upon any indebtedness secured hereby, and in such order as Beneficiary may determine. The entering upon and taking possession of said property, the
  collection of such rents, issues and profits and the application thereof as aforesaid, shall not cure or waive any default or notice of default hereunder or Invalidate any
  act done pursuant to such notice.
  11.          That upon default by Truster in payment of any indebtedness secured hereby or in performance of any agreament hereunder, Beneficiary may declare all
  sums sei:;ured hereby immediately due and payable by delivery to Trustee of written declaration of default and demand for sale and of written notice of default and of
  election to cause to be sold said property;which notice Trustee shall cause to be filed for record. Beneficiary also shall deposit with Trustee this Deed. said note and
  all documents evidencing expenditures secured hereby.                                                          ·                        .
               After the lapse of such time as may then be required by law following the. recordation of said notice of default, and notice of sale having been given as
 then required by law, Trustee. without demand on Trustor, shall sell said.property at the time and place fixed by it in said notice of sale, either as a whole or in
 separate parcels, and in such order as it may determine, at public auction to the highest bidder for cash in lawful money of the United States, payable at lime of sale.
 Trustee may postpone sale of all or any portion of said property by public announcement at such time and place of sale, and from time to lime thereafter may
 postpone such sale ·by public   .:mouncement        at the time flXed by the preceding postponement Trustee shaU deliver to such purchaser its deed conveying the
 property so sold, but without any convenant or warranty express or implied. The recitals in. such deed of any matters or facts shall be conclusive proof of the
 truthfulness thereof. Any person, including Trustor, Trustee, or Beneliciaiy as hereinafter defined, may purchase at such sale.
               After deducting all costs, fees and expenses of Trustee and of this trust, including cost of evidence of title in connection with sale, Trustee shall apply the
 proceeds of sale to payment of; all sums expended under the terms hereof not then repaid. with accrued interest at the amount allowed by law in effect at the date
 hereof; all other sums then secured heraby; and the remainder, if any, to the person or persons legally entitled thereto.
 12.           Beneficiary, or any successor in ownership of any indebtedness secured hereby, may from time to time, by instrument in writing, substitute a successor
 or successors to any Trustee named herein or acting hereunder, which instrument, executed by the Beneficiary and duly acknowledged and recorded in the office of
 the recorder of the county or counties where said property is situated, shaQ be conclusive proof of proper substitution of such successor Trustee or Trustees, who
 shall without conveyance from the Trustee predecessor, succeed to all its title, estate, rights, powers and duties. Said .instrument must contain the name of the
 original Truster, Trustee and Beneficiary hereunder, the book and page where .this Deed is rocorded and the name and address of the new Trustee.
 13.           That this Deed applies to inures, to the benefit of, and binds all parties hereto, their heirs, legatees, devisees, administrators. executors, successors and
 assigns. The term Beneficiary shall mean the owner and holder, including pledgees, of the note secured hereby whether, or not named as Beneficialy herein. In this
 Deed, whenever the context so requires, the masculine gender includes the feminine and/or neuter, and the singular number Includes the plural.
 14.           That Trustee accepts this Trust when this Deed, duly executed and acknowledged, is made.a public record as provided by law. Trustee is not obligated
 to notify any party hereto of pending sale under any other Deed of Trust or of any action or proceeding in which Truster, Beneliciaiy or Trustee shall be a party unless
 brought by Trustee.




                                                                                     -SL\-
          Case 2:17-bk-23651-NB                   Claim 2-1        Filed 03/14/18           Desc Main Document                     Page 14
·,                                                                     of 34
To Protect the Security of This Deed of Trust, Trustor Agrees: By the execution and delivery of this Deed of
Trust and the note secured hereby, that the provisions (1) to (14), inclusive, of.the.fictitious deed of trust recorded
                                                                                                                                               4
                                                                                                                                               I




in Santa Barbara County and Sonoma County October 18, 1961,. and in all other counties October 23, 1961, in the
book and at the page of Official Records in the office of the county recorder of the county where said property is
located, noted below opposite the name of such county, viz.:

 County             Book    Page County                Book      Paga County                   Book    Paga    County         Book    Page
 Alameda           435      684  Kings                 792       833 Placer                   895      301     Sierra         29   335
 Alpine            1        250  Lake                  362       39   Plumas                  151      5       Siskiyou       468  181
 Amador            104      34   Lassen                171       471 Riverside                3005     523     Solano         1105 182
 Butte             1145     1    Los Angeles           T2055     899 Sacramento           62  4331             Sonoma         1851 389
 Calaveras         145      152  Madera                810       170 San Benito           383 271              Stanislaus     1715 456
 Colusa            296      617  Marin                 1508      339 San Bernardino       61  5567             Sutter         572  297
 Contra Costa      3978     47   Mariposa              77        292 San Francisco        905 A332             Tehama         401  289
 Del Norte         78       414  Mendocino·            579 ·    .530 San Joaquin          311 2470             Trinity        9·3  366
 Eldorado          568      456  Merced                1547      538 ·San Luis Obispo     12  1151             Tulare         2294 275
 Fresno            4626     572  Modoc                 181       851 San Mateo            420 4078             Tuolumne       135  47
 Glenn             422      184  Mono                  52        429 Santa Barbara        860 1878             Ventura        2062 386
 Humboldt          657     ·5327 Monterey              2194      538 Santa Clara          341 5336             Yolo           653  245
 lmpe'rial         1091     501  Napa                  639       86   Santa Cruz          494 1431             Yuba           334  486
 Inyo              147      598  Nevada                305       320 ·Shasta     684 528
 Kem               3427     60   Orange                5889      611 San Diego   Series 2 Book 1961
                                                                                 Page 183887
(which provisions, identical in an counties are printed on the reversehereof) are adopted and incorporated herein
and made a part hereof as fully as though set forth herein at length; .that he will observe and perform said
provisii:ms;·and that the references to property, obligations, and parties setforth in this Deed of Trust.

The undersigned Trustor requests that a copy of any Notice of Default and of any. Notice of Sale hereunder be
mailed to him at his address hereinbefore set forth.




                                                          DO NOT RECORD

                                       REQUEST FOR FULL RECONVEYANCE
                                       To be used only when note has been paid
To: _, Trustee:                                                                 Dated:  ~~~~~~~~~~~~~~~




The undersigned ·is the legal owner and holder of all indebtedness secured by the within Deed of Trusl All sums secured by said Deed of
Trust have been fully paid and satisfied; and you are hereby requested and directed , on payment to you any sums owing to you under the
terms of said Deed of Trust, to cancel all evidences of indebtedness; secured by said Deed of Trust, delivered to you herewith together with
said Deed of Trust, and to reconvey, withoutwarranty, to the parties designated by the terms of said Deed of Trust, the estate now hekl by
 ou under the same.                                                .                                 ·
                     MAIL RECONVEYANCE TO




                           Do not lose or destroy this Deed of Trust OR THE NOTE which it secures. Both must
                              be delivered to the Trustee for cancellation before reconveyance will be made.
EXHIBIT 3
                                                                                                             Desc Main Document                        Page 1 of


  Debtor 1              Letitia Louise Wellington


  Debtor 2
  (Spouse, if filing)


  United States Bankruptcy Court for the: Central District of California

  Case number            2:17-bk-23651-NB




Official Form 410
Proof of Claim                                                                                                                                                        4/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                Identify the Claim


                                    Michael D. Madison, Sr.
   creditor?
                                    Name of the current creditor (the person or entity to be paid for this claim)

                                    Other names the creditor used with the debtor

   Has this claim been
   acquired from
                                    Ga No
   someone else?                    D      Yes. From whom?-------------·

  Where should notices              Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
  and payments to the                                                                                           different)
  creditor be sent?
                                     Michael      D.   Madison, Sr.
   Federal Rule of                  Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                   10736 Jefferson Blvd., #633
                                    Number    Street                                                            Number          Street
                                     Culver City                       CA               90230
                                    City                               State                   ZIP Code         City                          State                   ZIP Code

                                    Contact phone c/o 818 9991568                                               Contact phone

                                    contact email c/o stella@havkinandshrago.com                                Contact email



                                    Uniform claim identifier for electronic payments in chapter 13 (if you use one):




  Does this claim amend             D   No
  one already filed?
                                    I.if' Yes.   Claim number on court claims registry (if known)~-                                      Filed on     03/24/2018
                                                                                                                                                      MM   I DD   I YYYY



  Do you know if anyone             Ga No
  else has filed a proof            D   Yes. Who made the earlier filing?
  of claim for this claim?




Official Form 410                                                              Proof of Claim                                                                page 1
                                                                                     -Sia·-
         Case 2:17-bk-23651-NB                     Claim 3-1          Filed 04/30/18            Desc Main Document                       Page 2 of
                                                                            34

            Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ~ No
   you use to identify the       O   Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
   debtor?



7. How much is the claim?            $_ _ _ _ _ _ __;__12_6_,_,7_6_8c...·....c8_4. Does this amount include interest or other charges?
                                                                                   ~ No
                                                                             O   Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001 (c)(2)(A).


   What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                 Money loaned, services rendered and joint venture


   Is all or part of the claim   !ti No
   secured?                      0   Yes. The claim is secured by a lien on property.

                                            Nature of property:
                                            O   Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                            O   Motor vehicle
                                            O   Other. Describe:



                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                            been filed or recorded.)



                                            Value of property:                           $_ _ _ _ _ _ __
                                            Amount of the claim that is secured:        $_ _ _ _ _ _ __

                                            Amount of the claim that is unsecured: $_ _ _ _ _ _ _ _ (The sum of the secured and unsecured
                                                                                                    amounts should match the amount in line 7.)



                                            Amount necessary to cure any default as of the date of the petition:              $_ _ _ _ _ _ _ __


                                           Annual Interest Rate (when case was filed) _ _ _ %
                                            O   Fixed
                                            O   Variable



                                 O   No

                                 !ti Yes. Amount necessary to cure any default as of the date of the petition.                $- - - - - - - -


1. Is this claim subject to a
   right of setoff?
                                 O   Yes. Identify the property:
                                                                   -----------------------------




Official Form 41 O                                                  Proof of Claim                                                           page 2
                                                                         -'":) 'l-
         Case 2:17-bk-23651-NB                          Claim 3-1             Filed 04130118               Desc Main Document                        Page 3 of
                                                                                    34

12. Is all or part of the claim     IZJ   No
    entitled to priority under
    11 U.S.C. § 507(a)?             O     Yes. Check all that apply:                                                                               Amount entitled to priority

   A claim may be partly                  O    Domestic support obligations (including alimony and child support) under
   priority and partly                         11 U.S.C. § 507(a)(1 )(A) or (a)(1 )(B).
   nonpriority. For example,
   in some categories, the                O    Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                       personal, family, or household use. 11 U.S.C. § 507(a)(7).
   entitled to priority.
                                          O    Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                               bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                  $_ _ _ _ _ _ __
                                               11 U.S.C. § 507(a)(4).
                                          O    Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                              $_ _ _ _ _ _ __

                                          O    Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                  $_ _ _ _ _ _ __

                                          O    Other. Specify subsection of 11 U.S.C. § 507(a)(_) that applies.                                   $_ _ _ _ _ _ __

                                          * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.



            Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 O       I am the creditor.
FRBP 9011(b).                     !if     I am the creditor's attorney or authorized agent.
If you file this claim            D       I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes courts
                                  D       I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
to establish local rules
specifying what a signature
is.                               I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be         I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000,             and correct.
imprisoned for up to 5
years, or both.
                                  I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157, and
3571.
                                  Executed on date         04/30/2018
                                                           MM I   DD   I   YYYY




                                      Isl Stella Havkin
                                          Signature


                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Stella                                                           Havkin
                                                         First name                           Middle name                            Last name

                                  Title

                                  Company
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                5950 Canoga Avenue, Suite 400
                                                         Number             Street

                                                         Woodland Hills                                               CA               91367
                                                         City                                                         State          ZIP Code

                                  Contact phone          818 999-1568                                                 Email   stella@havkinandshrago.com




Official Form 410                                                            Proof of Claim                                                                page 3
                                                                              ·-S~-
Case 2:17-bk-23651-NB         Claim 3-1   Filed 04/30/18     Desc Main Document    Page 4 of
                                                34


                            ATTACHMENT TO PROOF OF CLAIM


 I.     Loan to pay mortgage to Debtor (not tendered to first trust deed by Debtor):

        12/5/2016                      $4,600



II.     Cost of materials and laborers to rehabilitate the property:

        $89,592.64



III.                   PROJECTED PROFIT FROM SALE OF PROPERTY


Sale price:              $992,000.00

First deed of trust:     $721,690.10 (through March, 2018)

Madison DOT:             $119,580.00 (through March, 2018)

Est. Costs of sale:      $10,000.00

Balance remaining:       $140,729.90

Minus labor/loan:        $94,192.64
(see I & II above)

Gross profit:            $46,536.86

70% to Madison:          $32,575.80

30% to Debtor:          $13,961.06


TOTAL:                  $126,768.84
EXHIBIT 4
CM/ECF - U.S. Bankruptcy Court (v5.2.l - LIVE)                                                        Page 1 of 3



                                Central District of California
                                      Claims Register
                 2:l 7-bk-23651-NB Letitia Louise Wellington Converted 04/09/2018

                  Judge: Neil W. Bason                    Chapter: 7
                  Office: Los Angeles                     Last Date to file claims: 07/16/2018
                  Trustee: Wesley H Avery (TR)            Last Date to file (Govt): 05/03/2018
 Creditor:      (38384228)                  Claim No: 1                Status:
 MTGLQ Investors, LP                        Original Filed             Filed by: CR
 c/o Rushmore Loan Management               Date: 03/12/2018           Entered by: Merdaud Jafarnia
 Services                                   Original Entered           Modified:
 P.O. Box 55004                             Date: 03/12/2018
 Irvine, CA 92619-2708

  IAmount jjclaimed:jj$721690.10jc=J~~
  ISecuredllclaimed:11$721690.1010~~
 History:
  ~ D I 1-1 JJ03/12/201811Claim #1 filed by MTGLQ Investors, LP, Amount claimed: $721690.10
                         (Jafarnia, Merdaud)                                                                  I
 !Description:                                                                                                 I
 Remarks:


 Creditor:      (38389682)                  Claim No: 2                Status:
 Michael D. Madison, Sr.                    Original Filed             Filed by: CR
 10736 Jefferson Boulevard, #633            Date: 03/14/2018           Entered by: Stella A Havkin
 Culver City, CA 90230                      Original Entered           Modified:
                                            Date: 03/14/2018
                                            Last Amendment
                                            Filed: 04/30/2018
                                            Last Amendment
                                            Entered: 04/30/2018

 IAmount llclaimed:11$246568.4410~~
  j Securedjjclaimed:jj$119580.oojD~~

 History:
 ~ D I 2-1 J03/14/2018 Claim #2 filed by Michael D. Madison, Sr., Amount claimed: $246568.44
                       (Havkin, Stella)                                                                       I
               03/24/2018 Amended Claim #2 filed by Michael D. Madison, Sr., Amount claimed:
  IDetailsJDEJ
                          $246568.44 (Havkin, Stella)                                                         I
                      04/30/2018 Amended Claim #2 filed by Michael D. Madison, Sr., Amount claimed:
  'DetailslDI 2-3 I
                                 $246568.44 (Havkin, Stella)                                                  I
 !Description:                                                                                                 I
 !Remarks: (2-3) this is related to the unsecured claim                                                        I




https://ecf.cacb.uscourts.gov/cgi-bin/SearchClaims.pl?510033754789115-L 1 0-1                         10/25/2018
CM/ECF - U.S. Bankruptcy Court (v5.2. l - LIVE)                                                   Page 2 of 3


  Creditor:      (38389682)                 Claim No: 3             Status:
  Michael D. Madison, Sr.                   Original Filed          Filed by: CR
  10736 Jefferson Boulevard, #633           Date: 04/30/2018        Entered by: Stella A Havkin
  Culver City, CA 90230                     Original Entered        Modified:
                                            Date: 04/30/2018


 JI   Amountllclaimed:ll$126768.84lc=J~~
                                                                                                           I
  History:
  ~ D I 3-1 l104/30/201811Claim #3 filed by Michael D. Madison, Sr., Amount claimed: $126768.84
                          (Havkin, Stella)                                                                I
 IDescription:
                                                                                                           I
 !Remarks: (3-1) this claim is related to claim 2 (secured)                                                I

  Creditor:   (38497290)                    Claim No: 4            Status:
  FRANCHISE TAX BOARD                       Original Filed         Filed by: CR
  BANKRUPTCY SECTION MS A340                Date: 05/03/2018       Entered by: Kim Tho Nguyen
  PO BOX 2952                               Original Entered       Modified:
  SACRAMENTO CA 95812-2952                  Date: 05/03/2018
                                            Last Amendment
                                            Filed: 06/13/2018
                                            Last Amendment
                                            Entered: 06/13/2018

  IAmountllclaimed:11$0.oolc=J~~
  I Priority llclaimed:11$0.oolD~~

  ~DI I
  History:
                 4-1   05/03/2018,,Claim #4 filed by FRANCHISE TAX BOARD, Amount claimed: $2131.90
                                   (Guido, George)

  'DetailslDJ 4-2 J06/13/201811Amended Claim #4 filed by FRANCHISE TAX BOARD, Amount claimed:
                               $0.00 (Nguyen, Kim Tho)
 Description: (4-1) Claim Filed
 (4-2) Claim Filed
  Remarks:



                                       Claims Register Summary

                                    Case Name: Letitia Louise Wellington
                                     Case Number: 2:17-bk-23651-NB
                                                Chapter: 7
                                          Date Filed: 11/04/2017
                                        Total Number Of Claims: 4

                                  !Total Amount Claimed* 11$1095027.38      I
                                  !Total Amount Allowed*       i
                                     *Includes general unsecured claims




https://ecf.cacb.uscourts.gov/cgi-bin/SearchClaims.pl?510033754789115-L I 0-1                     10/25/2018
CM/ECF - U.S. Bankruptcy Court (v5.2. l - LIVE)                                                      Page 3 of 3


The values are reflective of the data entered. Always refer to claim documents for actual amounts.

                               I                   II Claimed IIAIIowedl
                               !secured            11$841210.1 o 11     I
                               !Priority           II  $0.00     II     I
                               jAdministrativell                   II             I


                    I                 PACER Service Center                                       I
                    I                      Transaction Receipt                                   I
                    I                       10/25/2018 12:51:38                                  I
                    PACER
                                 atty! 51058:2800077:oJJ~~~~:
                    Login:                                         I                             I
                                                                        2: l 7-bk-23651-NB
                                                                        Filed or Entered From:
                                                       Search
                    Description: Claims Register                        10/5/2016 Filed or
                                                       Criteria:
                                                                        Entered To:
                                                                        12/31/2018
                    Billable
                    Pages:      Jl1                   1810.10
                                                                                                 I




                                                   - 62..-
https://ecf.cacb.uscourts.gov/cgi-bin/SearchClaims.pl?510033754789115-L 1 0-1                        10/25/2018
EXHIBIT 5
CLTA Preliminary Report Form                                                              Order Number: TOR-5684905
(Rev. 11/06)                                                                              Page Number: 1




                            First American Title

                                    First American Title Company
                                                      207 Goode Avenue, Suite 410
                                                           Glendale, CA 91203
                                           California Department of Insurance License No. 151

Sebastian Amirian
Better Escrow Service
3115 West Olive Avenue
Burbank , CA 91505
Phone: (818)381-5646
Fax:
Customer Reference:                                        4814-SA
Order Number:                                              TOR-5684905 (MP)

Title Officer:                                             Michelle Pascual
Phone:                                                     (818)550-2517
Fax No.:                                                   (866)878-7977
E-Mail:                                                    michelle.pascual@firstam.com
Property:                                                  1353 Hauser Boulevard
                                                           Los Angeles, CA 90019

                                                    PRELIMINARY REPORT

In response to the above referenced application for a policy of title insurance, this company hereby reports that it is prepared to
issue, or cause to be issued, as of the date hereof, a Policy or Policies of Title Insurance describing the land and the estate or
interest therein hereinafter set forth, insuring against loss which may be sustained by reason of any defect, lien or encumbrance not
shown or referred to as an Exception below or not excluded from coverage pursuant to the printed Schedules, Conditions and
Stipulations of said Policy forms.

The printed Exceptions and Exclusions from the coverage and Limitations on Covered Risks of said policy or policies are set forth in
Exhibit A attached. The policy to be issued may contain an arbitration clause. When the Amount of Insurance is less than that set
forth in the arbitration clause, all arbitrable matters shall be arbitrated at the option of either the Company or the Insured as the
exclusive remedy of the parties. Limitations on Covered Risks applicable to the CLTA and ALTA Homeowner's Policies of Title
Insurance which establish a Deductible Amount and a Maximum Dollar Limit of Liability for certain coverages are also set forth in
Exhibit A. Copies of the policy forms should be read. They are available from the office which issued this report.

Please read the exceptions shown or referred to below and the exceptions and exclusions set forth in Exhibit A of
this report carefully. The exceptions and exclusions are meant to provide you with notice of matters which are not
covered under the terms of the title insurance policy and should be carefully considered.

It is important to note that this preliminary report is not a written representation as to the condition of title and
may not list all liens, defects, and encumbrances affecting title to the land.

This report (and any supplements or amendments hereto) is issued solely for the purpose of facilitating the issuance of a policy of
title insurance and no liability is assumed hereby. If it is desired that liability be assumed prior to the issuance of a policy of title
insurance, a Binder or Commitment should be requested.




                                                                 -lo')--
                                                         Rrst American Title
                                                               Page 1 of 15
                                                                             Order Number: TOR-5684905
                                                                              Page Number: 2




     Dated as of April 12, 2018 at 7:30 A.M.

     The form of Policy of title insurance contemplated by this report is:

     ALTA/CLTA Homeowner's (EAGLE) Policy of Title Insurance (2013) and ALTA Ext Loan Policy 1056.06
     (06-17-06) if the land described is an improved residential lot or condominium unit on which there is
     located a one-to-four family residence; or ALTA Standard Owner's Policy 2006 (WRE 06-17-06) and the
     ALTA Loan Policy 2006 (06-17-06) if the land described is an unimproved residential lot or condominium
     unit

     A specific request should be made if another form or additional coverage is desired.

     Title to said estate or interest at the date hereof is vested in:



         Amos Q. Wellington and Letitia L. Wellington, husband and wife as joint tenants, subject to
         proceedings pending in the Bankruptcy Court of the Central District of the U. S. District Court,
         California, entitled in re: Letitia Louise Wellington, debtor, Case No. 17-023651, wherein a petition for
         relief was filed on November 4, 2017

     The estate or interest in the land hereinafter described or referred to covered by this Report is:

         FEE

     The Land referred to herein is described as follows:

     (See attached Legal Description)

     At the date hereof exceptions to coverage in addition to the printed Exceptions and Exclusions in said
     policy form would be as follows:


1.       General and special taxes and assessments for the fiscal year 2018-2019, a lien not yet due or
         payable.

2.       The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5 commencing with Section 75
         of the California Revenue and Taxation Code.

3.       An easement for public utilities and incidental purposes in the document recorded as BOOK 4454,
         PAGE 269 of Official Records.




                                                           - (ol{-
                                                   First American Title
                                                        Page 2 of 15
                                                                        Order Number: TOR-5684905
                                                                         Page Number: 3


4.   Covenants, conditions, restrictions and easements in the document recorded as BOOK 4890, PAGE
     352 of Official Records, which provide that a violation thereof shall not defeat or render invalid the
     lien of any first mortgage or deed of trust made in good faith and for value, but deleting any
     covenant, condition, or restriction indicating a preference, limitation or discrimination based on race,
     color, religion, sex, sexual orientation, familial status, disability, handicap, national origin, genetic
     information, gender, gender identity, gender expression, source of income (as defined in California
     Government Code§ 12955(p)) or ancestry, to the extent such covenants, conditions or restrictions
     violation 42 U.S.C. § 3604(c) or California Government Code§ 12955. Lawful restrictions under state
     and federal law on the age of occupants in senior housing or housing for older persons shall not be
     construed as restrictions based on familial status.

5.   A subsurface oil and gas lease, executed by JOHN F. JUAREZ AND MARGIE F. JUAREZ, HUSBAND
     AND WIFE as lessor and STANDARD OIL COMPANY OF CALIFORNIA, A CALIFORNIA as lessee,
     recorded December 23, 1964 as INSTRUMENT NO. 3403 of Official Records, affecting the land lying
     below a depth of 500 feet from the surface thereof, without the right of surface entry.

     Defects, liens, encumbrances or other matters affecting the leasehold estate, whether or not shown
     by the public records.

6.   A deed of trust to secure an original indebtedness of $272,000.00 recorded DECEMBER 18, 2007 as
     INSTRUMENT NO. XX-XXXXXXX OF OFFICIAL RECORDS.
     Dated:                             DECEMBER 11, 2007
     Trustor:                           AMOS Q. WELLINGTON AND LETITIA L. WELLINGTON,
                                        HUSBAND AND WIFE AS JOINT TENANTS
     Trustee:                           PRLAP, INC.
     Beneficiary:                       BANK OF AMERICA, N.A.



     The above deed of trust states that it secures an equity line/revolving line of credit. Prior to the
     payment and suspension of the equity line/revolving line of credit, an instruction to suspend and
     close the equity line/revolving line of credit pursuant to CA Civil Code Section 2943.1 must be
     executed by the borrower.

     The effect of a document entitled "SUBSTITUTION OF TRUSTEE AND FULL RECONVEYANCE",
     recorded NOVEMBER 28, 2012 as INSTRUMENT NO. XX-XXXXXXX of Official Records.

     Note: The Company will require satisfactory proof of full payment of the debt secured by said
     mortgage or deed of trust prior to removing this exception or insuring the contemplated transaction.

     A document recorded JANUARY 22, 2013 as INSTRUMENT NO. 13-104321 OF OFFICIAL RECORDS
     provides that the lien or charge of the deed of trust was subordinated to the lien or charge of the
     deed of trust recorded June 02, 2008 as INSTRUMENT NO. 08-965741 OF OFFICIAL RECORDS.

7.   A deed of trust to secure an original indebtedness of $666,000.00 recorded June 02, 2008 as
     INSTRUMENT NO. 08-965741 OF OFFICIAL RECORDS.
     Dated:                             May 19, 2008
     Trustor:                           AMOS Q. WELLINGTON AND LETITIA L. WELLINGTON,
                                        HUSBAND AND WIFE AS JOINT TENANTS
     Trustee:                           PRLAP, INC.
     Beneficiary:                       BANK OF AMERICA, N.A.




                                                 - la'-:>_
                                             First American Title
                                                  Page 3 of 15
                                                                      Order Number: TOR-5684905
                                                                       Page Number: 4


     A document recorded May 02, 2014 as INSTRUMENT NO. 14-457439 OF OFFICIAL RECORDS
     provides that the deed of trust or the obligation secured thereby has been modified.

     According to the public records, the beneficial interest under the deed of trust has been assigned
     to MTGLQ INVESTORS, L.P., by various assignments, the last of which was recorded November 03,
     2015 as INSTRUMENT NO. XX-XXXXXXX of Official Records.



     A document recorded May 26, 2017 as INSTRUMENT NO. 17-588415 OF OFFICIAL RECORDS
     provides that QUALITY LOAN SERVICE CORPORATION was substituted as trustee under the deed of
     trust.

     A notice of default recorded June 12, 2017 as INSTRUMENT NO. 17-642535 OF OFFICIAL RECORDS.

     A notice of trustee's sale recorded October 13, 2017 as INSTRUMENT NO. XX-XXXXXXX OF OFFICIAL
     RECORDS.

8.   A deed of trust to secure an original indebtedness of $96,000.00 recorded June 30, 2016 as
     INSTRUMENT NO. 16-758922 OF OFFICIAL RECORDS.
     Dated:                             June 29, 2016
     Trustor:                           AMOS Q. WELLINGTON AND LmTIA L. WELLINGTON,
                                        HUSBAND AND WIFE AS JOINT TENANTS
     Trustee:                           MICHAEL DURAND MADISON, SR.,
     Beneficiary:                       MICHAEL MADISON



     Notes:
     a. If this deed of trust is to be eliminated in the policy or policies contemplated by this
     report/commitment, we will require all of the following prior to the recordation of any documents or
     the issuance of any policy of title insurance:
     i. Original note and deed of trust.
     ii. Payoff demand statement signed by all present beneficiaries.
     iii. Request for reconveyance signed by all present beneficiaries.
     b. If the payoff demand statement or the request for reconveyance is to be signed by a servicer, we
     will also require a full copy of the loan servicing agreement executed by all present beneficiaries.
     c. If any of the beneficial interest is presently held by trustees under a trust agreement, we will
     require a certification pursuant to Section 18500.5 of the California Probate Code in a form
     satisfactory to the Company

     A notice of default recorded July 05, 2017 as INSTRUMENT NO. 17-744391 OF OFFICIAL RECORDS.

     A document recorded October 16, 2017 as INSTRUMENT NO. XX-XXXXXXX OF OFFICIAL RECORDS
     provides that MERIDIAN PRIVATE LENDER SERVICES, INC. was substituted as trustee under the
     deed of trust.

     A notice of trustee's sale recorded October 16, 2017 as INSTRUMENT NO. XX-XXXXXXX OF OFFICIAL
     RECORDS.

9.   Proceedings pending in the Bankruptcy Court of the CENTRAL District of the U.S. District Court,
     California, entitled in re: LmTIA LOUISE WELLINGTON, debtor, Case No. 17-023651, wherein a
     petition for relief was filed under Chapter 7 on November 04, 2017.




                                            Rrst American Title
                                                 Page 4 of 15
                                                                      Order Number: TOR-5684905
                                                                       Page Number: 5


10.   This transaction may be subject to the FinCEN Geographic Targeting Order affecting residential sale
      transactions. This company must be provided with information prior to the closing sufficient to
      determine if IRS/FinCEN Form 8300 must be completed and filed and must be provided information
      sufficient to meet the records retention requirements of the FinCEN Geographic Targeting Order. This
      transaction will not be insured, and this company and/or its underwriter will not be involved in a
      Covered Transaction (as defined by the FinCEN Geographic Targeting Order) until this information is
      submitted and reviewed by this company.




                                            Arst American Title
                                                 Page 5 of 15
                                                                             Order Number: TOR-5684905
                                                                              Page Number: 6


                                             INFORMATIONAL NOTES

     Note: The policy to be issued may contain an arbitration clause. When the Amount of Insurance is less
     than the certain dollar amount set forth in any applicable arbitration clause, all arbitrable matters shall be
     arbitrated at the option of either the Company or the Insured as the exclusive remedy of the parties. If
     you desire to review the terms of the policy, including any arbitration clause that may be included,
     contact the office that issued this Commitment or Report to obtain a sample of the policy jacket for the
     policy that is to be issued in connection with your transaction.



1.       General and special taxes and assessments for the fiscal year 2017-2018.

         First Installment:                    $798.34, PAID
         Penalty:                              $0.00
         Second Installment:                   $798.33, PAID
         Penalty:                              $0.00
         Tax Rate Area:                        44-00067
         A. P. No.:                            5085-031-012

2.       This report is preparatory to the issuance of an ALTA Loan Policy. We have no knowledge of any fact
         which would preclude the issuance of the policy with CLTA endorsement forms 100 and 116 and if
         applicable, 115 and 116.2 attached.

         When issued, the CLTA endorsement form 116 or 116.2, if applicable will reference a(n) Single
         Family Residence known as 1353 HAUSER BOULEVARD, LOS ANGELES, CA.

3.       According to the public records, there has been no conveyance of the land within a period of twenty-
         four months prior to the date of this report, except as follows:

         None

         NOTE to proposed insured lender only: No Private transfer fee covenant, as defined in Federal
         Housing Finance Agency Final Rule 12 CFR Part 1228, that was created and first appears in the Public
         Records on or after February 8, 2011, encumbers the Title except as follows: None

     The map attached, if any, may or may not be a survey of the land depicted hereon. First American
     expressly disclaims any liability for loss or damage which may result from reliance on this map except to
     the extent coverage for such loss or damage is expressly provided by the terms and provisions of the title
     insurance policy, if any, to which this map is attached.




                                                 First American Title
                                                      Page 6 of 15
                                                                      Order Number: TOR-5684905
                                                                       Page Number: 7


                                          LEGAL DESCRIPTION

Real property in the City of Los Angeles, County of Los Angeles, State of California, described as follows:

LOT 21 OF TRACT NO. 8818, AS PER MAP RECORDED IN BOOK 114, PAGES 94 AND 95 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

EXCEPT "ALL MINERAL RIGHTS" AS EXCEPTED IN DEED FROM JOHN F. JUAREZ, RECORDED NOVEMBER
6, 1978 AS INSTRUMENT NO. XX-XXXXXXX, OFFICIAL RECORDS.

   APN: 5085-031-012




                                                 -\oq-
                                            First American Title
                                                 Page 7 of 15
                      5085        I 31            1997                                                                                                    /lgyJse;o'
                                                                                                                                                              Z-8·'2
                                                                                                                                                              Ud3M
                                                                                                                                                              7U71!1f
                     SCALE 1• -     I 00'                                                                                                           96080'}
                                                                                                                                         .96490ilb40b6i,ot- 0.9


                                             ~




                             ;                                                                                   o·
                                                                                                                }(_
      ~
      (Ji
 " ....,.
QJ  :i:,..
'iE :3
o:,~
~D·
             ..::)
t;; ~
     ;:::J    0                   _______,
                                       I
                                             -z
                                             "-
                                                  i-;j~
                                                  ~l\o
     ~


                                   CODE
                                     67                                                                                                                                 " 0
                                     401                                                                                                                                ~     a.
                                                                                                                                                                        (1) [!;
                                                                 JRA<;T N.0. 7.5 74   IRA~T N_O. ~64~      TRACT NO. 8818                                               zz
                                                                                                                                                                        cc
                                                                     M.B. 99-41-42      M. B. 151- 65-66                                                                3 3
                                                                                                             M. B. 114- 94-95                                           O"O"
                                                                                                                                                                        ~ ~
                                                                                                                                                                        0:,   -I
                                                                                                                                                                              0
                                                                                                                                                                              1'
                                                                                                                                                                              u,
                                                                                                                                                                              O'I

                                  FOR PltEY. ASSM'T. SEE:'1048 ·31
                                                                                                                                       ASSESSOR'S MAP
                                                                                                                                                                              t
                                                                                                                                                                              0
                                                                                                                                                                              u,
                                                                                                                                COUHTY OF LOS ANGELES, CA~ IF ••
                                                                     Order Number: TOR-5684905
                                                                      Page Number: 9


                                                   NOTICE


Section 12413.1 of the California Insurance Code, effective January 1, 1990, requires that any title insurance
company, underwritten title company, or controlled escrow company handling funds in an escrow or sub-
escrow capacity, wait a specified number of days after depositing funds, before recording any documents in
connection with the transaction or disbursing funds. This statute allows for funds deposited by wire transfer
to be disbursed the same day as deposit. In the case of cashier's checks or certified checks, funds may be
disbursed the next day after deposit. In order to avoid unnecessary delays of three to seven days, or more,
please use wire transfer, cashier's checks, or certified checks whenever possible.




                                           First American Title
                                                Page 9 of 15
                                                                                               Order Number: TOR-5684905
                                                                                                Page Number: 10

                                                                  EXHIBIT A
                                         LIST OF PRINTED EXCEPTIONS AND EXCLUSIONS (BY POLICY TYPE)


                                              CLTA STANDARD COVERAGE POLICY-1990
                                                     EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs,
attorneys' fees or expenses which arise by reason of:
1.    (a) Any law, ordinance or governmental regulation (including but not limited to building or zoning laws, ordinances, or regulations)
            restricting, regulating, prohibiting or relating (i) the occupancy, use, or enjoyment of the land; (ii) the character, dimensions or
            location of any improvement now or hereafter erected on the land; (iii) a separation in ownership or a change in the
            dimensions or area of the land or any parcel of which the land is or was a part; or (iv) environmental protection, or the effect
            of any violation of these laws, ordinances or governmental regulations, except to the extent that a notice of the enforcement
            thereof or a notice of a defect, lien, or encumbrance resulting from a violation or alleged violation affecting the land has been
            recorded in the public records at Date of Policy.
      (b) Any governmental police power not excluded by (a) above, except to the extent that a notice of the exercise thereof or notice
            of a defect, lien or encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the
            public records at Date of Policy.
2.    Rights of eminent domain unless notice of the exercise thereof has been recorded in the public records at Date of Policy, but not
      excluding from coverage any taking which has occurred prior to Date of Policy which would be binding on the rights of a purchaser
      for value without knowledge.
3.    Defects, liens, encumbrances, adverse claims or other matters:
      (a) whether or not recorded in the public records at Date of Policy, but created, suffered, assumed or agreed to by the insured
            claimant;
      (b) not known to the Company, not recorded in the public records at Date of Policy, but known to the insured claimant and not
            disclosed in writing to the Company by the insured claimant prior to the date the insured claimant became an insured under
            this policy;
      (c) resulting in no loss or damage to the insured claimant;
     ( d)   attaching or created subsequent to Date of Policy; or
     (e)    resulting in loss or damage which would not have been sustained if the insured claimant had paid value for the insured
            mortgage or for the estate or interest insured by this policy.
4.   Unenforceability of the lien of the insured mortgage because of the inability or failure of the insured at Date of Policy, or the inability
     or failure of any subsequent owner of the indebtedness, to comply with the applicable doing business laws of the state in which the
     land is situated.
5.   Invalidity or unenforceability of the lien of the insured mortgage, or claim thereof, which arises out of the transaction evidenced by
     the insured mortgage and is based upon usury or any consumer credit protection or truth in lending law.
6.   Any claim, which arises out of the transaction vesting in the insured the estate of interest insured by this policy or the transaction
     creating the interest of the insured lender, by reason of the operation of federal bankruptcy, state insolvency or similar creditors'
     rights laws.
                                            EXCEPTIONS FROM COVERAGE - SCHEDULE B, PART I
This policy does not insure against Joss or damage (and the Company will not pay costs, attorneys' fees or expenses) which arise by
reason of:
1. Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes or assessments
     on real property or by the public records.
     Proceedings by a public agency which may result in taxes or assessments, or notices of such proceedings, whether or not shown by
     the records of such agency or by the public, records.
2.   Any facts, rights, interests, or claims which are not shown by the public records but which could be ascertained by an inspection of
     the land or which may be asserted by persons in possession thereof.
3.   Easements, liens or encumbrances, or claims thereof, not shown by the public records.
4.   Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or any other facts which a correct survey would
     disclose, and which are not shown by the public records.
5.   (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights,
     claims or title to water, whether or not the matters excepted under (a), (b) or (c) are shown by the public records.
6.   Any lien or right to a lien for services, labor or material not shown by the public records.




                                   CLTA/ ALTA HOMEOWNER'S POLICY OF TITLE INSURANCE (12-02-13)
                                                           EXCLUSIONS

In addition to the Exceptions in Schedule B, You are not insured against loss, costs, attorneys' fees, and expenses resulting from:
1. Governmental police power, and the existence or violation of those portions of any law or government regulation concerning:
     a. building;
     b. zoning;
     c. land use;

                                                                        ,-J} 'L-
                                                              Arst American Title
                                                                    Page 10 of 15
                                                                                              Order Number: TOR-5684905
                                                                                              Page Number: 11


     d. improvements on the Land;
     e. land division; and
     f. environmental protection.
     This Exclusion does not limit the coverage described in Covered Risk 8.a., 14, 15, 16, 18, 19, 20, 23 or 27.
2.   The failure of Your existing structures, or any part of them, to be constructed in accordance with applicable building codes. This Exclusion
     does not limit the coverage described in Covered Risk 14 or 15.
3.   The right to take the Land by condemning it. This Exclusion does not limit the coverage described in Covered Risk 17.
4.   Risks:
     a. that are created, allowed, or agreed to by You, whether or not they are recorded in the Public Records;
     b. that are Known to You at the Policy Date, but not to Us, unless they are recorded in the Public Records at the Policy Date;
     c. that result in no loss to You; or
     d. that first occur after the Policy Date - this does not limit the coverage described in Covered Risk 7, 8.e., 25, 26, 27 or 28.
5.   Failure to pay value for Your Title.
6.   Lack of a right:
     a. to any land outside the area specifically described and referred to in paragraph 3 of Schedule A; and
     b. in streets, alleys, or waterways that touch the Land.
     This Exclusion does not limit the coverage described in Covered Risk 11 or 21.
7.   The transfer of the Title to You is invalid as a preferential transfer or as a fraudulent transfer or conveyance under federal bankruptcy, state
     insolvency, or similar creditors' rights laws.
8.   Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
9.   Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.


                                                     LIMITATIONS ON COVERED RISKS

Your insurance for the following Covered Risks is limited on the Owner's Coverage Statement as follows:
For Covered Risk 16, 18, 19, and 21 Your Deductible Amount and Our Maximum Dollar Limit of Liability shown in Schedule A.
The deductible amounts and maximum dollar limits shown on Schedule A are as follows:

                                                   Your Deductible Amount                              Our Maximum Dollar Limit of Liability

Covered Risk 16:                    1% of Policy Amount Shown in Schedule A or $2,500                                 $10,000
                                                    (whichever is less)

Covered Risk 18:                    1% of Policy Amount Shown in Schedule A or $5,000                                 $25,000
                                                    (whichever is less)

Covered Risk 19:                    1% of Policy Amount Shown in Schedule A or $5,000                                 $25,000
                                                    (whichever is less)

Covered Risk 21:                    1% of Policy Amount Shown in Schedule A or $2,500                                 $5,000
                                                    (whichever is less)




                                                   2006 ALTA LOAN POLICY (06·17-06)
                                                       EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys'
fees, or expenses that arise by reason of:

1.   (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting,
     or relating to

          (i) the occupancy, use, or enjoyment of the Land;
          (ii) the character, dimensions, or location of any improvement erected on the Land;
          (iii) the subdivision of land; or
          (iv) environmental protection;

     or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion l(a) does not modify or limit the coverage
     provided under Covered Risk 5.
     (b) Any governmental police power. This Exclusion l(b) does not modify or limit the coverage provided under Covered Risk 6.
2.   Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3.   Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
     writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;

                                                                      -1~-
                                                            First American Title
                                                                  Page 11 of 15
                                                                                               Order Number: TOR-5684905
                                                                                                Page Number: 12


     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11,
     13, or 14); or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4.   Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business
     laws of the state where the Land is situated.
5.   Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the
     Insured Mortgage and is based upon usury or any consumer credit protection or truth-in-lending law.
6.   Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors' rights laws, that the transaction creating the
     lien of the Insured Mortgage, is
     (a) a fraudulent conveyance or fraudulent transfer, or
     (b) a preferential transfer for any reason not stated in Covered Risk 13(b) of this policy.
7.   Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy
     and the date of recording of the Insured Mortgage in the Public Records. This Exclusion does not modify or limit the coverage provided under
     Covered Risk ll(b).


The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from
Coverage, the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

                                                           EXCEPTIONS FROM COVERAGE
[Except as provided in Schedule B - Part II,[ t[ or T]his policy does not insure against loss or damage, and the Company will not pay costs,
attorneys' fees or expenses, that arise by reason of:
                                                                     [PART I
[The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from
Coverage, the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
     property or by the Public Records; (b) proceedings by a public agency that may result in taxes or assessments, or notices of such
     proceedings, whether or not shown by the records of such agency or by the Public Records.
2.   Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an inspection of the Land or
     that may be asserted by persons in possession of the Land.
3.   Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4.   Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and
     complete land survey of the Land and not shown by the Public Records.
5.   (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or
     title to water, whether or not the matters excepted under (a), (b), or (c) are shown by the Public Records.
6.   Any lien or right to a lien for services, labor or material not shown by the public records.


                                                                     PART II
In addition to the matters set forth in Part I of this Schedule, the Title is subject to the following matters, and the Company insures against loss
or damage sustained in the event that they are not subordinate to the lien of the Insured Mortgage:]




                                                  2006 ALTA OWNER'S POLICY (06-17-06)
                                                         EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys'
fees, or expenses that arise by reason of:

1.   (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting,
     or relating to

          (i) the occupancy, use, or enjoyment of the Land;
          (ii) the character, dimensions, or location of any improvement erected on the Land;
          (iii) the subdivision of land; or
          (iv) environmental protection;

     or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion l(a) does not modify or limit the coverage
     provided under Covered Risk 5.
     (b) Any governmental police power. This Exclusion l(b) does not modify or limit the coverage provided under Covered Risk 6.
2.   Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3.   Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
     writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;

                                                                      - 'lL\-
                                                             First American Title
                                                                   Page 12 of 15
                                                                                             Order Number: TOR-5684905
                                                                                              Page Number: 13


     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 9 or
     10); or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Title.
4.   Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors' rights laws, that the transaction vesting the
     Title as shown in Schedule A, is
     (a) a fraudulent conveyance or fraudulent transfer, or
     (b) a preferential transfer for any reason not stated in Covered Risk 9 of this policy.
5.   Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy
     and the date of recording of the deed or other instrument of transfer in the Public Records that vests Title as shown in Schedule A.


The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from
Coverage, the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

                                                         EXCEPTIONS FROM COVERAGE

This policy does not insure against loss or damage, and the Company will not pay costs, attorneys' fees or expenses, that arise by reason of:
[The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from
Coverage, the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

1.   (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
     property or by the Public Records; (b) proceedings by a public agency that may result in taxes or assessments, or notices of such
     proceedings, whether or not shown by the records of such agency or by the Public Records.
2.   Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an inspection of the Land or
     that may be asserted by persons in possession of the Land.
3.   Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4.   Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and
     complete land survey of the Land and not shown by the Public Records.
5.   (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or
     title to water, whether or not the matters excepted under (a), (b), or (c) are shown by the Public Records.
6.   Any lien or right to a lien for services, labor or material not shown by the Public Records.
7.   [Variable exceptions such as taxes, easements, CC&R's, etc. shown here.]


                                ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY (07-26-10)
                                                EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys'
fees, or expenses that arise by reason of:

1.   (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting,
     or relating to

          (i) the occupancy, use, or enjoyment of the Land;
          (ii) the character, dimensions, or location of any improvement erected on the Land;
          (iii) the subdivision of land; or
          (iv) environmental protection;

     or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion l(a) does not modify or limit the
     coverage provided under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
     (b) Any governmental police power. This Exclusion l(b) does not modify or limit the coverage provided under Covered Risk 5, 6, 13(c), 13(d),
     14 or 16.
2.   Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3.   Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
     writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11,
     16, 17, 18, 19, 20, 21, 22, 23, 24, 27 or 28); or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4.   Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business
     laws of the state where the Land is situated.
5.   Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the
     Insured Mortgage and is based upon usury or any consumer credit protection or truth-in-lending law. This Exclusion does not modify or limit
     the coverage provided in Covered Risk 26.
6.   Any claim of invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as to Advances or modifications made after the

                                                                    --1s-
                                                            First American Title
                                                                  Page 13 of 15
                                                                                               Order Number: TOR-5684905
                                                                                               Page Number: 14

      Insured has Knowledge that the vestee shown in Schedule A is no longer the owner of the estate or interest covered by this policy. This
      Exclusion does not modify or limit the coverage provided in Covered Risk 11.
7.    Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching subsequent to Date of
      Policy. This Exclusion does not modify or limit the coverage provided in Covered Risk ll(b) or 25.
8.    The failure of the residential structure, or any portion of it, to have been constructed before, on or after Date of Policy in accordance with
      applicable building codes. This Exclusion does not modify or limit the coverage provided in Covered Risk 5 or 6.
9.    Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors' rights laws, that the transaction creating the
      lien of the Insured Mortgage, is
      (a) a fraudulent conveyance or fraudulent transfer, or
      (b) a preferential transfer for any reason not stated in Covered Risk 27(b) of this policy.
10.   Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
11.   Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.




                                                             First American Title
                                                                  Page 14 of 15
                                                                                                                                 Order Number: TOR-5684905
                                                                                                                                  Page Number: 15




                     I First American Title
Privacy Information
We Are Committed to Safeguarding Customer Information
In order to better serve your needs now and in the future, we may ask you to provide us with certain information. We understand that you may be concerned about what we will do with such
information - particularly any personal or financial information. We agree that you have a right to know how we will utilize the personal information you provide to us. Therefore, together with our
subsidiaries we have adopted this Privacy Policy to govern the use and handling of your personal Information.

Applicability
This Privacy Policy governs our use of the information that you provide to us. It does not govern the manner in which we may use information we have obtained from any other source, such as
information obtained from a public record or from another person or entity. First American has also adopted broader guidelines that govern our use of personal information regardless of its source.
First American calls these guidelines its Fair Information Values.

Types of Information
Depending upon which of our services you are utilizing, the types of nonpublic personal information that we may collect include:
         •     Information we receive from you on applications, forms and in other communications to us, whether in writing, in person, by telephone or any other means;
         •     Information about your transactions with us, our affiliated companies, or others; and
         •     Information we receive from a consumer reporting agency.
Use of Information
We request information from you for our own legitimate business purposes and not for the benefit of any nonaffiliated party. Therefore, we will not release your information to nonaffiliated parties
except: (1) as necessary for us to provide the product or service you have requested of us; or (2) as permitted by law. We may, however, store such information indefinitely, including the period
after which any customer relationship has ceased. Such information may be used for any internal purpose, such as quality control efforts or customer analysis. We may also provide all of the types of
nonpublic personal information listed above to one or more of our affiliated companies. Such affiliated companies include financial service providers, such as title insurers, property and casualty
insurers, and trust and investment advisory companies, or companies involved in real estate services, such as appraisal companies, home warranty companies and escrow companies. Furthermore,
we may also provide all the information we collect, as described above, to companies that perform marketing services on our behalf, on behalf of our affiliated companies or to other financial
institutions with whom we or our affiliated companies have joint marketing agreements.

Former Customers
Even if you are no longer our customer, our Privacy Policy will continue to apply to you.

Confidentiality and Security
We will use our best efforts to ensure that no unauthorized parties have access to any of your information. We restrict access to nonpublic personal information about you to those individuals and
entities who need to know that information to provide products or services to you. We will use our best efforts to train and oversee our employees and agents to ensure that your information will be
handled responsibly and in accordance with this Privacy Policy and First American's Fair Information Values. We currently maintain physical, electronic, and procedural safeguards that comply with
federal regulations to guard your nonpublic personal information.

Information Obtained Through Our Web Site
First American Financial Corporation is sensitive to privacy issues on the Internet. We believe it is important you know how we treat the information about you we receive on the Internet.
In general, you can visit First American or its affiliates' Web sites on the World Wide Web without telling us who you are or revealing any information about yourself. Our Web servers collect the
domain names, not the e-mail addresses, of visitors. This information is aggregated to measure the number of visits, average time spent on the site, pages viewed and similar information. First
American uses this information to measure the use of our site and to develop ideas to improve the content of our site.
There are times, however, when we may need information from you, such as your name and email address. When information is needed, we will use our best efforts to Jet you know at the time of
collection how we will use the personal information. Usually, the personal information we collect is used only by us to respond to your inquiry, process an order or allow you to access specific
account/profile information. If you choose to share any personal information with us, we will only use it in accordance with the policies outlined above.

Business Relationships
First American Financial Corporation's site and its affiliates' sites may contain links to other Web sites. While we try to link only to sites that share our high standards and respect for privacy, we are
not responsible for the content or the privacy practices employed by other sites.

Cookies
Some of First American's Web sites may make use of "cookie" technology to measure site activity and to customize information to your personal tastes. A cookie is an element of data that a Web site
can send to your browser, which may then store the cookie on your hard drive.
FirstAm.com uses stored cookies. The goal of this technology is to better serve you when visiting our site, save you time when you are here and to provide you with a more meaningful and
productive Web site experience.

Fair Information Values
Fairness We consider consumer expectations about their privacy in all our businesses. We only offer products and services that assure a favorable balance between consumer benefits and consumer
privacy.
Public Record We believe that an open public record creates significant value for society, enhances consumer choice and creates consumer opportunity. We actively support an open public record
and emphasize its importance and contribution to our economy.
Use We believe we should behave responsibly when we use information about a consumer in our business. We will obey the laws governing the collection, use and dissemination of data.
Accuracy We will take reasonable steps to help assure the accuracy of the data we collect, use and disseminate. Where possible, we will take reasonable steps to correct inaccurate information.
When, as with the public record, we cannot correct inaccurate information, we will take all reasonable steps to assist consumers in identifying the source of the erroneous data so that the consumer
can secure the required corrections.
Education We endeavor to educate the users of our products and services, our employees and others in our industry about the importance of consumer privacy. We will instruct our employees on
our fair information values and on the responsible collection and use of data. We will encourage others in our industry to collect and use information in a responsible manner.
Security We will maintain appropriate facilities and systems to protect against unauthorized access to and corruption of the data we maintain.

Form SO-PRIVACY (9/1/10)                                                      Page 1 of 1                                Privacy Information (2001-2010 First American Financial Corporation)




                                                                                              -•T)-
                                                                                     First American Title
                                                                                             Page 15 of 15
 Case 2:17-bk-23651-NB                     Doc 47 Filed 05/17/18 Entered 05/17/18 16:54:20                                         Desc
                                            Main Document    Page 1 of 21

  Attorney or Party Name, Address, Telephone & FAX Nos.,State              FOR COURT USE ONLY
  Bar No. & Email Address
                                                           -· ...-         ~--~
  Sanaz Sarah Bereliani, Esq. 256465
  11400 W. Olympic Blvd., Suite 200
  Los Angeles, CA 90064
  (818) 920-8352 Fax: (888) 876-0896
  256465 CA
  berelianilaw@gmail.com

 [ ] Individual appearing without attorney
 lill.i1tl!2lQ§Vfor!Jebtor
                                                               __J_
                                                  UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA
  In re:
                          Letitia Wellington                               CASE NO.: 2:17-bk-23651-NB

                                                                           CHAPTER:    7

                                                                                       SUMMARY OF AMENDED SCHEDULES,
                                                                                            MASTER MAILING LIST,
                                                                                            AND/OR STATEMENTS
                                                                                               [LBR 1007-1{c)]
                                                               Debtor(s)

A filing fee is required to amend Schedules D, or E/F (see Abbreviated Fee Schedule on the Court's website
www.cacb.uscourts.gov). A supplemental master mailing list (do not repeat any creditors on the original) is also required as an
attachment if creditors are being added to the Schedule D or E/F. Are one or more creditors being added?         D
                                                                                                               Yes [X No

Thejollowing schedules, master mailing list or statements (check all that apply) are being amended:
[a' Schedule NB             0
                           Schedule C                 D
                                                      Schedule D           D
                                                                           Schedule E/F                 O Schedule G
 Q'schedule H               G(schedule I              D Schedule J         O Schedule J-2               ~tatement of Financial Affairs

 O Statement About Your Social Security Number(s)                          [.J  Gtatement of            O Master Malling List
                                                                            Intentions

 [ t uther (specify)

I/we declare under penalty of perjury under the laws of the United States that the amended schedules, master mailing list, and or
statements are true and correct.

 Date:         ,s-I ,1 /u;,.. g


                                                             Debtor 2 (Joint Debtor) Signature (if applicable)
                                                                                                                                                 I
NOTE: It-is the responsibility of the Debtor, or the Debtor's attorney, to serve copies of all amen_dments on all creditors listed in this
Summary of Amended Schedules, Master Mailing List, and/or Statements, and to complete and file the attached Proof of Service of
Document.                                                                                                                                        I



                                                                                                                                             II
                                                                                                                                                 E
                                                                                                                                                 II
                                                                                                                                             !
                                                                                                                                             !
                                                                                                                                             I
                                                                                                                                              i
                                                                                                                                             l!
                                                                                                                                             i
                                                                                                                                             l
    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.       l
December 2015                                                    Page 1
                                                             - f)1)-
                                                                                                          F 1007-1.1.AMENDED.SUMMARY
                                                                                                                                             I!
                                                                                                                                             i



                                                                                                                                             I
                 Case 2:17-bk-23651-NB                                     Doc 47          Filed 05/17 /18               Entered 05/17/18 16:54:20                  Desc


  Debtor 1                    Letitia Wellington
                              First Name                                 Middle Name                     Last Name
  Debtor 2
  (Spouse, if filing)         First Name                                 Middle Name                     Last Name

  United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

  Case number            2:17-bk-23651-NB                                                                                                                    Ill   Check if this is an
                                                                                                                                                                   amended filing



 Official Form 106A/B
Schedule A/B: Property                                                                                                                                                        12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

                Describe Each Residence, Building, Land, or other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    D No. Go to Part 2.
    1111 Yes. Where is the property?




 1.1                                                                             What is the property? Check all that apply
         1353 Hauser Blvd.                                                         1111 Single-family home                         Do not deduct secured claims or exemptions. Put
         Street address, if available, or other description                                                                        the amount of any secured claims on Schedule O:
                                                                                         Duplex or multi-unit building
                                                                                   D                                               Creditors Who Have Claims Secured by Property.
                                                                                         Condominium or cooperative
                                                                                   D
                                                                                   D     Manufactured or mobile home
                                                                                                                                   Current value of the       Current value of the
         Los Angeles                       CA        90019-0000                    D     Land                                      entire property?           portion you own?
         City                              State              ZIP Code             D     Investment property                            $1,200,000.00               $1,200,000.00
                                                                                   D     Timeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                   D     Other                                     (such as fee simple, tenancy by the entireties, or
                                                                                 Who has an interest in the property? Check one    a life estate), if known.
                                                                                   D     Debtor 1 only                             Fee simple
         Los Angeles                                                               D     Debtor 2 only
         County                                                                    D     Debtor 1 and Debtor 2 only
                                                                                                                                   1111 Check if this is community property
                                                                                   1111 At least one of the debtors and another         (see instructions)
                                                                                 Other information you wish to add about this item, such as local
                                                                                 property identification number:

                                                                                Debtors have a buyer currently interested in purchasing their home for
                                                                                $976,000. This is the best offer they have received, although they believed
                                                                                their home value to be much higher. They have not found any buyers
                                                                                anywhere close to the $1.2MM range.




Official Form 106A/B                                                                   Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                                    Best Case Bankruptcy
              Case 2:17-bk-23651-NB                                    Doc47 Filed 05/17/18 Entered 05/17/1816:54:20                                                    Desc
                                                                        Main Document   Page 3 of 21
 Debtor 1         Letitia Wellington                                                                                           Case number (if known)       2:17 -bk-23651-NB

       If you own or have more than one, list here:
 1.2                                                                      What is the property? Check all that apply

       Street address, if available, or other description
                                                                            D        Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                                     the amount of any secured claims on Schedule D:
                                                                            D        Duplex or multi-unit building
                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                     Condominium or cooperative
                                                                            D
                                                                            D        Manufactured or mobile home
                                                                                                                                     Current value of the          Current value of the
                                                                                     Land                                            entire property?              portion you own?
                                                                            111111

       City                              State              ZIP Code        D        Investment property                                           $3,000.00                  $3,000.00
                                                                            D        Timeshare
                                                                                                                                     Describe the nature of your ownership interest
                                                                            D        Other                                           (such as fee simple, tenancy by the entireties, or
                                                                          Who has an interest in the property? Check one             a life estate), if known.
                                                                            Ill      Debtor 1 only                                   Fee simple
                                                                            D        Debtor 2 only
                                                                            D        Debtor 1 and Debtor 2 only
                                                                                                                                      11!11   Check if this is community property
                                                                            D        At least one of the debtors and another                  (see instructions)
                                                                          Other infonmation you wish to add about this item, such as local
                                                                          property identification number:

                                                                          Non-Debtor Spouse purchased land that are subject to tax liens.
                                                                          Vic 200 St E Camino Val Mount Waterman, California 94544
                                                                          Parcel 3062-023-001


       If you own or have more than one, list here:
 1.3                                                                      What is the property? Check all that apply

       Street address, if available, or other description
                                                                            D        Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                                     the amount of any secured claims on Schedule D:
                                                                            D        Duplex or multi-unit building
                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                     Condominium or cooperative
                                                                            D
                                                                            D        Manufactured or mobile home
                                                                                                                                     Current value of the          Current value of the
                                                                            Ill      Land
                                                                                                                                     entire property?              portion you own?
       City                              State              ZIP Code        D        Investment property                                          $3,000.00                  $3,000.00
                                                                            D        Timeshare
                                                                                                                                     Describe the nature of your ownership interest
                                                                            D        Other                                           (such as fee simple, tenancy by the entireties, or
                                                                          Who has an interest in the property? Check one             a life estate), if known.
                                                                            II       Debtor 1 only                                   Fee simple
                                                                            D        Debtor 2 only
                                                                            D        Debtor 1 and Debtor 2 only
                                                                                                                                     II       Check if this is community property
                                                                            D        At least one of the debtors and another                  (see instructions)
                                                                          Other infonmation you wish to add about this item, such as local
                                                                          property identification number:

                                                                          Non-Debtor Spouse purchased land that are subject to tax liens.
                                                                          Vic Ave F2/28th Street W. Lancaster, California 94544
                                                                          Parcel 3114-001-056




Official Form 106A/B                                                         Schedule A/B: Property                                                                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 2:17-bk-23651-NB                                    Doc 47 Filed 05/17/18 Entered 05/17/1816:54:20                                                Desc
                                                                        Main Document    Page 4 of 21
 Debtor 1         Letitia Wellington                                                                                          Case number (if known)     2:17-bk-23651-NB

       If you own or have more than one, list here:
 1.4                                                                      What is the property? Check all that apply

       Street address, if available, or other description
                                                                            D       Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                                    the amount of any secured claims on Schedule D:
                                                                            D       Duplex or multi-unit building
                                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                    Condominium or cooperative
                                                                            D
                                                                            D       Manufactured or mobile home
                                                                                                                                    Current value of the        Current value of the
                                                                                    Land                                            entire property?            portion you own?
                                                                            11111
       City                              State              ZIP Code        D       Investment property                                         $3,000.00                  $3,000.00
                                                                            D       Timeshare
                                                                                                                                    Describe the nature of your ownership interest
                                                                            D       Other                                           (such as fee simple, tenancy by the entireties, or
                                                                          Who has an interest in the property? Check one            a life estate), if known.
                                                                            Ill     Debtor 1 only                                   Fee simple
                                                                            D       Debtor 2 only
                                                                            D       Debtor 1 and Debtor 2 only
                                                                                                                                     Ill   Check if this is community property
                                                                            D       At least one of the debtors and another                (see instructions)
                                                                          Other infonmation you wish to add about this item, such as local
                                                                          property identification number:

                                                                          Non-Debtor Spouse purchased land that are subject to tax liens.
                                                                          Parcel 3272-033-103


       If you own or have more than one, list here:
 1.5                                                                      What is the property? Check all that apply

       Street address, if available, or other description
                                                                            D       Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                                    the amount of any secured claims on Schedule D:
                                                                            D       Duplex or multi-unit building
                                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                    Condominium or cooperative
                                                                            D
                                                                            D       Manufactured or mobile home
                                                                                                                                    Current value of the        Current value of the
                                                                            Ill     Land
                                                                                                                                    entire property?            portion you own?
       City                              State              ZIP Code        D       Investment property                                         $3,000.00                 $3,000.00
                                                                            D       Timeshare
                                                                                                                                    Describe the nature of your ownership interest
                                                                            D       Other                                           (such as fee simple, tenancy by the entireties, or
                                                                          Who has an interest in the property? Check one            a life estate), if known.
                                                                            Ill     Debtor 1 only                                   Fee simple
                                                                            D       Debtor 2 only
                                                                            D       Debtor 1 and Debtor 2 only
                                                                                                                                    II     Check if this is community property
                                                                            D       At least one of the debtors and another                (see instructions)
                                                                          Other infonmation you wish to add about this item, such as local
                                                                          property identification number:

                                                                          Non-Debtor Spouse purchased land that are subject to tax liens.
                                                                          Parcel 3218-020-054


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                       $1,212,000.00



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   Ill No
   DYes




Official Form 106A/B                                                         Schedule A/B: Property                                                                              page 3
Software Copyright (c) 1996-2018 Best Case. LLC -www.bestcase.com                                                                                                     Best Case Bankruptcy
             Case 2:17-bk-23651-NB                            Doc 47 Filed 05/17/18 Entered 05/17/18 16:54:20                                             Desc
                                                               Main Document    Page 5 of 21
 Debtor 1        Letitia Wellington                                                                                   Case number (if known)     2:17-bk-23651-NB
4. Watercraft, aircraft, motor homes, A TVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   II No
   DYes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here .............................................................................=>                    $0.00

           Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                 Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   DNo
    II Yes. Describe .....

                                   I Household goods and furnishings                                                                                            $2,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
   D No
    II Yes. Describe .....

                                   IMisc. electronics • Tv, cell phone, fax machine, computer, etc                                                              $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    II No
    D Yes. Describe .....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    II No
    D Yes. Describe .....

1o. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    II No
    D Yes. Describe .....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   DNo
    II Yes. Describe .....

                                   I Clothing, shoes, and other apparel                                                                                         $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   DNo
    Ill Yes. Describe .....

                                   Imisc. jewelry                                                                                                               $1,000.00

Official Form 106A/B                                                    Schedule A/B: Property                                                                        page 4
Software Copyright (c) 1996-2018 Best Case. LLC -www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 2:17-bk-23651-NB                                       Doc 47 Filed 05/17/18 Entered 05/17/18 16:54:20 Desc
                                                                              Main Document    Page 6 of 21                  .
 Debtor 1          Letitia Wellington                                                                                        Case number (if known)   2:17-bk-23651-NB


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    11111   No
    D Yes. Describe .....

14. Any other personal and household items you did not already list, including any health aids you did not list
    11111   No
    D Yes. Give specific information .....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ...•...................................•.....•......•.........•...............                                           $5,500.00




                                                                                                                                                        Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet. in your home, in a safe deposit box, and on hand when you file your petition
    1111 No
    DYes ................ ,...............................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                    institutions. If you have multiple accounts with the same institution, list each.
   DNo
   II Yes ....................... .                                    Institution name:

                                                          Debtor's Personal
                                              17.1.       Checking                               Union Bank                                                             $220.00
                                                                                                ~~~~~~~~~~~~~~~~~~~




                                                          Joint
                                              17.2.       Checking/Savings                       Wescom Credit Union                                                    $174.45
                                                                                                ~~~~~~~~~~~~~~~~~~~




                                                          Spouse Business
                                                          Checking for
                                                          Blanwell Auto
                                              17.3.       Sales                                  US Bank                                                                 $40.81
                                                                                                ~~~~~~~~~~~~~~~~~~~




                                              17.4.       Joint Checking                         Bank of America                                                        $450.52



18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    1111 No
    DYes ................ ..                            Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
   DNo
    1111 Yes. Give specific information about them .................. .
                                    Name of entity:                                                                           % of ownership:




Official Form 106A/B                                                                      Schedule A/B: Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC. www.bestcase.com                                                                                               Best Case Bankruptcy
               Case 2:17-bk-23651-NB                          Doc 47 Filed 05/17/18 Entered 05/17/1816:54:20                                      Desc
                                                               Main Document    Page 7 of 21
 Debtor 1        Letitia Wellington                                                                          Case number (if known)      2:17-bk-23651-NB


                                           Blanwell Auto Sales, dba

                                           Non-filing spouse is in the business of buying
                                           and selling used vehicles. At any given time,
                                           including time of filing on or about November
                                           2017, non-filing spouse had 3-4 vehicles for sale.
                                           Total price being $25k for all four. Debtor rents
                                           auto lot as needed to stage his vehicles.                                100         %                             $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    11111 No
    D Yes. Give specific information about them
                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   ONo
    11111 Yes. List each account separately.
                                  Type of account:                         Institution name:

                                        Pension                           Debtor has a retirement account being
                                                                          administered by Union Bank. She gets paid
                                                                          $156/month.                                                                      $156.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    11111 No
    DYes ..................... .                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    IIIIINo
    DYes ............ .            Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    11111 No
    DYes ............ .            Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    11111 No
    D Yes. Give specific information about them ...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    11111 No
    D Yes. Give specific information about them ...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    11111 No
    D Yes. Give specific information about them ...

 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.




Official Form 106A/B                                                 Schedule A/B: Property                                                                   page 6
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:17-bk-23651-NB                                 Doc 47 Filed 05/17/18 Entered 05/17/18 16:54:20                                                     Desc
                                                                     Main Document    Page 8 of 21
 Debtor 1         Letitia Wellington                                                                                              Case number (if known)       2:17-bk-23651-NB

28. Tax refunds owed to you
    Ill No
    D Yes. Give specific information about them, including whether you already filed the returns and the tax years ...... .


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    Ill No
    D Yes. Give specific information ..... .

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
              benefits; unpaid Joans you made to someone else
    II No
    D Yes.      Give specific information ..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    II No
    D Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
   II No
   D Yes. Give specific information ..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    ONo
    II Yes. Describe each claim ........ .

                                                          Debtor and non-filing spouse have a potential claim against
                                                          Michael Durand Madison, Sr., who is a current lienholder on
                                                          their residence. The claims are for malpractice, breach of
                                                          contract, and usury. They are also disputing the balance
                                                          claimed on Schedule D.

                                                          Debtor has retainer Attorney Kousha Berokim to pursue this
                                                          claim, however, given the bankruptcy Mr. Berokim has yet to
                                                          proceed. Contact information for Mr. Berokim can be
                                                          furnished upon request.

                                                          Value of claim is unknown and speculative at this time.                                                                   $0.00


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    II No
    D Yes. Describe each claim ........ .
35. Any financial assets you did not already list
    II No
    D Yes. Give specific information ..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $1,041.78


           Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.




Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                                         Best Case Bankruptcy
                  Case 2:17-bk-23651-NB                                    Doc 47 Filed 05/17/18 Entered 05/17/1816:54:20                                                      Desc
                                                                            Main Document    Page 9 of 21
    Debtor 1          Letitia Wellington                                                                                                      Case number (if known)   2:17-bk-23651-NB

 37. Do you own or have any legal or equitable interest in any business-related property?
      11111 No. Go to Part 6.

      D Yes.      Go to line 38.



               Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
          Ill No. Go to Part 7.
          D Yes.     Go to line 47.


                      Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
       Ill No
       D   Yes. Give specific information .........


    54. Add the dollar value of all of your entries from Part 7. Write that number here ................................... .                                                          $0.00


-                   List the Totals of Each Part of this Form

    55.    Part 1: Total real estate, line 2 ......................................................................................................................            $1,212,000.00
    56.    Part 2: Total vehicles, line 5                                                                                   $0.00
    57.    Part 3: Total personal and household items, line 15                                                       $5,500.00
    58.    Part 4: Total financial assets, line 36                                                                   $1,041.78
    59.    Part 5: Total business-related property, line 45                                                                 $0.00
    60.    Part 6: Total farm- and fishing-related property, line 52                                                        $0.00
    61.    Part 7: Total other property not listed, line 54                                           +                     $0.00

    62. Total personal property. Add lines 56 through 61 ...                                                         $6,541.78             Copy personal property total              $6,541.78

    63. Total of all property on Schedule AJB. Add line 55 + line 62                                                                                                         $1,218,541.78




Official Form 106A/B                                                                   Schedule A/8: Property                                                                              page 8
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                                               Best Case Bankruptcy
               Case 2:17-bk-23651-NB                           Doc 47         Filed 05/17/18                Entered 05/17/18 16:54:20                      Desc


 Debtor 1                 Letitia Wellington
                          First Name                         Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)      First Name                         Middle Name                       Last Name


 United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

 Case number           2:17-bk-23651-NB
 (if known)                                                                                                                                11111   Check if this is an
                                                                                                                                                   amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                             4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule AIB: Property (Official Form 106NB) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
UttrilM Identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      II You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      D You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim             Specific laws that allow exemption
      Schedule AIB that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule AA3

      1353 Hauser Blvd. Los Angeles, CA                              $1,200,000.00                                $175,000.00       C.C.P. § 704.730
                                                                                      II
      90019 Los Angeles County
      Debtors have a buyer currently                                                  D          100% of fair market value, up to
      interested in purchasing their home                                                        any applicable statutory limit
      for $976,000. This is the best offer
      they have received, although they
      believed their home value to be much
      higher. They have no
      Line from Schedule A!B: 1.1

      Household goods and furnishings                                   $2,500.00                                    $2,500.00      C.C.P. § 704.020
                                                                                      II
      Line from Schedule AIB: 6.1
                                                                                      D          100% affair market value, up to
                                                                                                 any applicable statutory limit

      Misc. electronics - Tv, cell phone, fax                           $1,000.00                                    $1,000.00      C.C.P. § 704.020
                                                                                      II
      machine, computer, etc
      Line from Schedule AIB: 7.1                                                     D          100% of fair market value, up to
                                                                                                 any applicable statutory limit

      Clothing, shoes, and other apparel                                $1,000.00                                    $1,000.00      C.C.P. § 704.020
                                                                                      111111
      Line from Schedule A!B: 11.1
                                                                                      D          100% of fair market value, up to
                                                                                                 any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                              page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
               Case 2:17-bk-23651-NB                          Doc 4 7 Filed 05/17 /18 Entered 05/17 /18 16:54:20                                       Desc
                                                              Main Document      Page 11 of 21
  Debtor 1      Letitia Wellington                                                                        Case number (if known)     2:17-bk-23651-NB
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim            Specific laws that allow exemption
      Schedule AIB that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule AIB

      misc. jewelry                                                    $1,000.00      111                         $1,000.00        C.C.P. § 704.040
      Line from Schedule A/8: 12.1
                                                                                      D       100% of fair market value, up to
                                                                                              any applicable statutory limit

      Debtor's Personal Checking: Union                                  $220.00      111                           $220.00        C.C.P. § 704.080
      Bank
      Line from Schedule A/8: 17 .1                                                   D       100% of fair market value, up to
                                                                                              any applicable statutory limit

      Joint Checking/Savings: Wescom                                     $174.45      1111                          $174.45        C.C.P. § 704.080
      Credit Union
      Line from Schedule A/8: 17 .2                                                   D       100% of fair market value, up to
                                                                                              any applicable statutory limit

      Spouse Business Checking for                                        $40.81      1111                           $40.81        C.C.P. § 704.070
      Blanwell Auto Sales: US Bank
      Line from Schedule A/8: 17 .3                                                   D       100% of fair market value, up to
                                                                                              any applicable statutory limit

      Joint Checking: Bank of America                                    $450.52      11111                         $450.52        C.C.P. § 704.070
      Line from Schedule A/8: 17 .4
                                                                                      D       100% of fair market value, up to
                                                                                              any applicable statutory limit

      Pension: Debtor has a retirement           $156.00                              1111                          $156.00        C.C.P. § 704.115(a)(1) & (2),
      account being administered by Union - - - - - - -                                                                            (b)
      Bank. She gets paid $156/month.                                                 D       100% of fair market value, up to
      Line from Schedule A/8: 21.1                                                            any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      D      No
      1111   Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

             1111   No
             D      Yes




Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                           page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                       Best Case Bankruptcy
                   Case 2:17-bk-23651-NB                                Doc 47         Filed 05/17/18        Entered 05/17/18 16:54:20                     Desc


 Debtor 1                         Letitia Wellington
                                  First Name                           Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)              First Name                           Middle Name             Last Name


 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number                 2:17-bk-23651-NB
 (if known)                                                                                                                                    Ill Check if this is an
                                                                                                                                                   amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      11111   No
      DYes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      D No. Go to line 3.
      11111   Yes. Did your spouse, former spouse. or legal equivalent live with you at the time?

                   DNo
                   11111   Yes.


                             In which community state or territory did you live?              _C_a_l_if_o_rn_i_a_ _ . Fill in the name and current address of that person.
                             Amos Q. Wellington
                             Name of your spouse, former spouse, or legal equivalent
                             Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 1060), Schedule EIF (Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D, Schedule EIF, or Schedule G to fill
      out Column 2.

                   Column 1: Your codebtor                                                                         Column 2: The creditor to whom you owe the debt
                   Name, Number, Street, City, State and ZIP Code                                                  Check all schedules that apply:

                                                                                                                   D Schedule D, line
                   Name
                                                                                                                   D Schedule E/F, line
                                                                                                                   D Schedule G, line
                   Number               Street
                   City                                        State                           ZIP Code




                                                                                                                   D Schedule D, line
                   Name
                                                                                                                   D Schedule EIF, line
                                                                                                                   D Schedule G, line
                   Number               Street
                   City                                        State                           ZIP Code




Official Form 106H                                                                        Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                           Best Case Bankruptcy


                                                                                         -if\-
Case 2:17-bk-23651-NB   Doc 86 Filed 09/04/18 Entered 09/04/1812:08:17       Desc
                        Main Document    Page 19 of 37


 1 BRETT B. CURLEE (SBN 151058)
   LAW OFFICES OF BRETT CURLEE
 2 11377 W. Olympic Blvd. Suite 200
   Los Angeles, CA 90064
 3 Telephone: (310) 203-3084
   Facsimile: (310) 203-3071
 4 Email: Brett. Curlee@TheCurleeLawFirm.com

 5 Attorney for the Movant and Chapter
   7 Trustee, WESLEY H. AVERY
 6
                        UNITED STATES BANKRUPTCY COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
                                  LOS ANGELES DIVISION
 9
     In re                                   ) CASE NO . 2 : 17 - bk- 2 3 6 51- NB
10                                            )
     LETITIA LOUISE WELLINGTON,               ) [Chapter 7]
11                                           )
                        Debtor.              ) STIPULATION FOR THE CHAPTER 7
12                                           ) TRUSTEE TO SELL THE SINGLE
                                             ) FAMILY RESIDENCE ( 13 5 3 Hauser
13                                           ) Boulevard, Los Angeles,          cA
                                             ) 9 0 0 3 6) AND TO CONTINUE THE
14                                           ) HEARING      ON   THE   MOTION   TO
                                             ) CONSOLIDATE (Docket No. 43)
15                                           ) BETWEEN        THE     CHAPTER     7
                                             } TRUSTEE I WESLEY H. AVERY I THE
16                                           ) DEBTOR,         LETITIA      LOUISE
                                             ) WELLINGTON I       THE     DEBTOR Is
17                                           ) SPOUSE I    AMOS    Q.   WELLINGTON I
                                             ) AND    CREDITOR     MICHAEL     DURAND
18                                           ) MADISON I SR.
                                             )
19                                           ) Date: October 2, 2018
                                             ) Time : lo : oo a . m.
20                                           ) Courtroom: 154 5
                                                  Edward R. Roybal Federal
21                                                Building
                                                  and Courthouse
22                                                255 E. Temple Street
                                                  Los Angeles, CA 90012-3300
23

24

25

26

27

28
Case 2:17-bk-23651-NB             Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17                   Desc
                                  Main Document    Page 20 of 37


 1                           STIPULATION TO COMPROMISE CONTROVERSY

 2          This      "Stipulation         for        the    Chapter       7    Trustee     to     Sell     the
 3   Single Family Residence                    (1353 Hauser Boulevard,               Los Angeles,           CA
 4
     90036)      and to continue the hearing on the Motion to Consolidate
 5
     (Docket No.           43)    between the Chapter 7 Trustee,                      Wesley H. Avery,
 6
     the Debtor,           Letitia Louise Wellington,                 the Debtor's Spouse, Amos
 7
 8 Q.       wellington,             and        Michael         Durand          Madison,         SR. II     (the

 9   "Stipulationn)          is made by and between, Wesley H. Avery, Chapter 7

10 trustee        (the ttTrustee"}, as Trustee for the bankruptcy estate, In
11 re      Letitia Louise Wellington,                       Bankr.   Case       No.   2:17-bk-23651-NB
12
     (the     \'Bankruptcy Case"           or     "Estate"),         on the one hand,                and the
13
     Debtor, Letitia Louise Wellington (the "Debtor"), and his spouse,
14
     Amos Q. Wellington ("Mr. Wellington"), and Michael Durand Madison,
15

16 SR.,       ("Mr.    Madison")          on    the    other.        This       Stipulation          is    made

17 pursuant to the recitals and terms stated below, as follows:

18                                                 Recitals

19    A.      Bankruptcy

20          1.        On    November       4,     2017,       the    Debtor       filed     a      voluntary

21 petition under Chapter 13 to commence this Bankruptcy Case.                                              Mr.
22
     Wellington is married to the Debtor but was not listed as a co-
23
     debtor in the petition.
24
            2.        On April 9, 2018, this Bankruptcy Case was converted to
25
     Chapter     7.        Wesley H.       Avery is           the    duly appointed and acting
26

27 chapter 7 trustee for the Estate.

28          3.        In    the     "Voluntary Petition              for       Individual       Filing for
Case 2:17-bk-23651-NB             Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17            Desc
                                  Main Document     Page 21 of 37


  1 Bankruptcy,"             the    Debtor       stated      her     residence       is   1353     Hauser

  2 Boulevard,             Los Angeles,      CA 90036        (the ''Property").           In "Schedule
  3 A/B:     Property"         the Debtor states the Property is a single family
 4
      residence and that she is the only person who has an interest in
  5
      the Property pursuant to a                   "DEED OF TRUST."              The Debtor gave the
  6
      Property a fair market value of $1, 200, ODO and stated the current
  7

  8 value of her interest is $1,200,000.                            The Trustee's investigation

  9 showed the Property is owned by the Debtor and her spouse,                                          Mr.

10 Wellington, as husband and wife, joint tenants.
11          4.         In "Schedule         c: The Property You Claim as Exempt, " the
12
      Debtor did not claim any exemption in the value of the Property.
13
      In \\Schedule D: creditors Who Have Claims Secured by Property" the
14
      Debtor listed a debt in favor of Rushmore Loan Management Services
:hS

16 for $718, 614.             ( "First Mortgage")         that is secured by the Property.

17 The Debtor also listed a disputed,                          contingent,         secured claim in

18 favor         of    Michael       Durand       Madison,     SR.       ("Mr.    Madison") ,     for     a

l9 mortgage           in    the    amount    of    $96, 000        ( "Second Mortgage")          that    is
20
      secured by the Property.                   The Second Mortgage is for monies lent
21
      pursuant to a promissory note.                      In addition,           Mr. Madison's proof
22
      of   claim      also     alleges      an     unsecured        claim    for    $126,768.44         for
23
      materials       he     purchased      to     renovate        the    Property.        The    Debtor
24

25 disputes Mr.              Madison's Second Mortgage and his unsecured claim.

26 Debtor further contends she has a homestead exemption of $175, 000

27 in the Property and she so amended "Schedule C: The Property You
28 Claim as Exempt" once Debtor retained new counsel.
Case 2:17-bk-23651-NB     Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17           Desc
                          Main Document    Page 22 of 37



 1          5.    The    Trustee    investigated          the   Debtor's     assets      and he

 2 contends there are other assets that belong to the Estate that
 3 were not listed in the Debtor's Schedules.                      One such asset is a
 4
     business called Blan Well Auto Sales.                 The Trustee is informed and
 5
     believes the Debtor and Mr.           Wellington own Blan Well Auto Sales,
 6
     which Mr. Wellington operates.              The Debtor disputes the Trustee's
 7

 8   assertions regarding Blan Well Auto Sales.

 9          6.    On May 7,      2018,    the Debtor represented to the Trustee

10 at the 341a creditors meeting that she would amend her schedules
11 to, among other things, list Blan Well Auto Sales and its business
12
     bank account which are not listed in the original petition.                            The
13
     Amended Schedules were filed May 17, 2018 (Docket No. 47).
14
            7.    After    the     meeting   of     creditors,        on    May    15,    2018,
15
16
     Credi tor,    Mr.    Madison,       filed      the     "Motion        for    Substantive

17 consolidation of the Estate of the Debtor and Non-Debtor Spouse

18 Amos Q. Wellington"        (Docket 43)        ( the "Motion") to consolidate this

19 Estate with the estate of the non-debtor spouse, Mr. Wellington.
20
            8.    In the Motion,         Mr. Madison argued both estates should
21
     be consolidated because the Debtor and Mr. Wellington were acting
22
     as a    "joint economic unit"         and held themselves              out as such to
23
     obtain the loans noted above from Mr. Madison.                        Mr.   Madison also
24

25
     argued the Debtor and Mr. Wellington's finances were so entangled

26 that their estate should not be treated as separate.                           Lastly, Mr.

27   Madison argued that consolidation would benefit their creditors.
28          9.    The Debtor opposed the Motion by Opposition (Docket No.


                                             ~-
                                             -4 -

                                             -~:>-
Case 2:17-bk-23651-NB        Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17                Desc
                             Main Document    Page 23 of 37


 1 56), filed on May 29, 2018.                   In the Opposition,           the Debtor argues

 2 her     finances     were       separate      from Mr.     Wellington's           and    that       Mr.
 3 Madison failed to show any jointly held debts by the Debtor and
 4
     Mr.   Wellington        or    to o.emonstrate         that     they acted as           a    single
 5
     "economic unit".             The Debtor also argued her assets and debts are
 6
     separate from her husbands and there was no entanglement.
 7

 8         10.    Mr.    Madison         filed his        reply     (Docket    No.    57)        to    the

 9 Opposition on June 4, 2018.

10         11.    The Motion was             set   for     hearing on June 12,                  2018    at
11 ll;OO a.m. before this Court, but was continued on request of Mr.

12
     Madison and      the Debtor to July 17,                 2018    at 11:00 a.m.              for    the
13
     parties to engage in discussions that may resolve all or some of
14
     the issues between them and with the Trustee regarding the Motion.
15

16
     The   hearing      on    the       Motion   was     subsequently        continued          and    is

17 presently set for October 16, 2018 at 11:00 a.m.

18         12.    On May          17,    2018,   the. Debtor        filed Amended          Schedules

19   (Docket No. 47).             In amended "Schedule A/B= Property", she listed
20
     several undeveloped raw real parcels of land, Blan Well Auto Sales
21
     and its bank account, all of which were not listed in the original
22
     schedules.      The Debtor also listed a claim for malpractice, breach
23
     of ~ontract,     and usury against Mr. Madison and he identified the
24

25 claim as speculative and valued it at $00.00.

26         13.    The Debtor did not list a                  homestead exemption in the

27 original      schedules.             In amended       "Schedules    G::    The    Property You

28 Claim as Exempt", the Debtor claimed a homestead exemption irt thE;i

                                                   -5-
                                                   -~-
                                                   -C,~--
Case 2:17-bk-23651-NB        Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17                      Desc
                             Main Document     Page 24 of 37


 1 amount of $175,000 under C.C.P. §704.730.

 2           14.      The Trustee is              inf armed and believes                 the Property is
 3 not subject to a homestead exemption and he disputes the Debtor's
 4
     right to claim all or any homestead exemption in the Property.
 5
     The     Trustee       contends    the        Debtor       and     Mr.    Wellington          signed    an
 6
     agreement with Mr. Madison whereby the Debtor, Mr. Wellington, and
 7

 8 Mr.       Madison       agreed     to        renovate       the    Property          for    purposes     of

 9   selling it for profit.                     Mr.    Madison agreed to loan $96, 000 on a

10 secured basis to .renovate the Property.                              In addition Mr. Madison
11 contends he has an unsecured claim for $126, 768. 44 for materials

12
     purchaseci       to   renovate        the        Property       for purposes         of    selling     it
13
     pursuant to an agreement that transformed the Property from the
14
     Debtor's home into an investment property for purposes of selling
15

16 it.       The Debtor and Mr. Wellington dispute each of the allegations

17 in this paragraph.

18           15.   Mr.       Madison        contends           the     agreement          regarding        the
19 Property calls for the profits from the sale to be split 70%- for

20
     Mr.   Madison and 30%- for the Debtor and Mr. Wellington after the
21
     loans     were    repaid.         The        Trustee       contends          the    Debtor    and     Mr.
22
     Wellington       moved     out        for        this    purpose        so    Mr.    Madison     could
23
     renovate the Property so it could be sold as an investment home to
24

25 the highest bidder.              The Debtor and Mr. Wellington dispute each of

26 the allegations in this paragraph.

27           16.   The      Trustee        is    also        informed and believes               there     are

28 other real property assets                         in which the Debtor holds                   community
Case 2:17-bk-23651-NB           Doc 86 Filed 09/04/18 Entered 09/04/1812:08:17                     Desc
                                Main Document    Page 25 of 37


  1 property interests,               including several parcels of raw land (which

  2   the Debtor listed in the amended schedules}, a 50% interest in a
  3 real     property           located    at     2131    S.    Orange     Drive,          Los     Angeles,
  4
      California owned by Amos and Jonathan Wellington, a 100% interest
  s
      owned by Mr. Wellington in a real property at 40408 Milan Drive,
  6
      Palmdale,         CA,   and an interest in a              real property at 38.975 Yucca
  7

  8 Street,        Palmdale,       CA that is owned by Mr. Wellington and Tiffany

  9 Wellington,           as     husband    and    wife        joint    tenants.            The     Trustee

10 believes these assets and interests therein belong to the Estate.
11 The Debtor and Mr. Wellington dispute each of the allegations in
12
      this paragraph.
13
            1 7.        The Debtor and Mr.             Wellington dispute the allegations
14
      in paragraphs 14 to 16 above.
15

16
           18.       At       the Trustee I s request,          Jan Neiman,        a licensed real

17    estate broker,           and owner of Neiman Realty                 ( the    II
                                                                                        Agent II   or     r1Ms   •

18 Neiman 11 )     inspected the Property interior and exterior on May 1,

19 2018 and advised the Trustee its fair market value is $1,250,000.
2"0
           19.       The       Property     is     a     single       family      residential             unit
21
      loc.ated     in     a    high   demand      area    of    Los    Angeles.             The     Trustee
22
      believes there is equity in the Property of at least $133,509.90,
23
      and as much as $308,509.90 if the court disallows the Debtor's
24

25 homestead exemption after objection by the Trustee.

26         20.      Despite the disputes between them, as noted above, all

27 of the parties to this Stipulation agree that it is in the best
28 interest of all of the parties to this Stipulation for the Trustee
Case 2:17-bk-23651-NB          Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17           Desc
                               Main Document     Page 26 of 37


  1 to market and sell the Property.

  2           21.      The Agent has determined the highest and best price for
  3 the       Property will be obtained if the Debtor and Mr.                           Wellington
  4
       move    out     of    the    Property,   again,      so   the    Agent    can    stage   the
  5
       Property for sale to the prospective buyers and hold open houses.
  6
       The    Debtor        and Mr.    Wellington     agree      with    the    Agent    that   the
  ?

  8
       highest and best price will be obtained if they move out of the

  9 Property and they agree to do so on the terms stated below.

10                                       Terms of Settlement
11            22 .    ownership and Sale of the Property:                  The Debtor and Mr.

12 Wellington agree that the Property i·s community property and that

13 100%' of the Property is a Bankruptcy Estate asset under 11                               u.s.c.
14 §541 (a} (2) and the Trustee as chapter 7 trustee for the Estate is
15 authorized to market and sell the Property to benefit the Estate
l(;i   pursuant to the Bankruptcy Code.
17            23.     Mr.     Wellington     waives      the     provisions      of     11   u.s.c.
18     §363 (h)      in regards to the sale of the Property.                     Mr. Wellington
19 further agrees to waive any claim he has against the Bankruptcy

20 Estate concerning the Property, except for the homestead exemption

21 claimed by the Debtor in the amended Schedules filed May 17 1 2018
22 wherein the Debtor claimed a                    $175, 000 homestead exemption under

23 c.c.P. §704. 730.               The Debtor and Mr. Wellington agree that, to the
24 extent they can claim a homestead exemption,                          they have one joint
25 exemption in the amount of $175,000 as alleged in Debtor's Amended

26 Schedules filed May 17, 2018 (Docket No. 47).
27            24.     The    Debtor    and   Mr.    Wellington         agree    that,    from   the
28 homestead exemption proceeds of $175, 000,                          $45, 000 shall be paid


                                                    - a-
                                                   -~-
                                                   -Di')-
Case 2:17-bk-23651-NB       Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17                           Desc
                            Main Document    Page 27 of 37


 1 from escrow to the Trustee at close of escrow for the sale of the

 2   Property.      Also from the homestead exemption proceeds, the Debtor
 3 and Mr.        Wellington agree $10, 000 shall be paid to the Debtor's

 4 attorney,       Sanaz Sarah Bereliani, Esq.                   1    to the Bereliani Law Firm,

 s   PC at the close        of escrow for the Property sale for the attorney
 6 fees and costs owed by the Debtor to the Bereliani Law Firm,                                               PC.

 7 The Debtor and Mr.             Wellington shall receive $120, 000 pursuant to

 8 their homestead exemption under C.C.P.                              §704.730,         which sum shall

 9 be    paid     from     escrow       when    escrow       closes           for       the    sale    of     the
10   Property.      The check shall be made payable jointly to the Debtor

11 and Mr.       Wellington and sent to the Debtor's attorney sanaz Sarah

12 Bereliani, Esq., at the Bereliani Law Firm, PC.

13         25.    The     Trustee's       real    e.stat.e           agent,       Ms.    Jan    Neiman        and

14 Neiman Realty          (Ms.    Jan Neiman and Neiman Realty are hereinafter
15 collectively referred to as the                   11
                                                          Agen:t 11   .),     has agreed to advance

16 the     cost    of     the    moving        company      to        move     the       Debtor       and     Mr.

17 Wellington out of the Property if the Debtor and Mr.                                          Wellington
18 are   unable      to    pay     the    cost     themselves.                    The    Debtor       and    Mr.
19 Wellington agree             that,    if the Agent pays                    the    cost      to move        the

2 O Debtor and Mr.          Wellington out          of      the        Property,          then the Agent

21 shall    select       the moving company.                  All       of     the      parties       to     this

22 Stipulation agree the moving company selected by the Agent shall

23 be licensed and bonded.               Separate from and in addition to any sale
24 commission for the Agent to sell the Property that is approved by
25 the Court,       the Debtor and Mr.             Wellington agree the cost of the

26 moving    company       paid     by    the     Agent       shall          be     deducted      from        the
27 homestead exemption proceeds of $120,000 and paid to the Agent at
28 close of escrow for the Property to reimburse the Agent for costs
Case 2:17-bk-23651-NB              Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17                         Desc
                                   Main Document     Page 28 of 37


 1 advanced            to    move      the      Debtor        and    Mr.     Wellington             out     of     the

 2   Property.
 3          26.        The Debtor and Mr. Wellington waive all or any exemption

 4   or other claim they have,                        hold,   or could have claimed in and to

 5   the    homestead.             exemption          proceeds       paid         to        the    Trustee,        the

 6   Bereliani          Law     Firm,          PC,     and     the        Agent        in     accordance          with

 7   paragraphs 24 and 25 above.                         In exchange,             the Trustee waives his

 .8 claim       to     dispute        the       homestead       exemption              the    Debtor       and     Mr.

 9 Wellington claim in the Property.

10          27.        Mr. Wellington also waives the provisions of 11 U.                                         s. C.
11   §363 (i)     in regards to any right that he may have to purchase the
12   Property at the price at which a sale is to be consummated once
13   the   Trustee          obtains        a    buyer     for       the    Property whose                offer     the
14 Trustee has accepted.

15          28.      All parties agree that the sale proceeds in excess of

16   claims secured by th.e Property, Debtor's homestead exemption, cost

17 of      sale,       and     real        estate       commissions          shall           be    used     to     pay

18 creditors of the Estate in accordance with the Bankruptcy Code and

19 as      permitted          by     the       Bankruptcy       Court       and        in     accordance          with
20 paragraph 30 below.

21          29.      Treatment         of       the    Debtor's           Homestead          Exemption:            The

22 Trustee disputes the Debtor's right to claim a homestead exemption

23 as noted above in the Recitals.                             The issue thus arises as to how

24 to handle the dispute as the homestead exemption amount is usually

25 disbursed when escrow closes.                             To resolve the issue,                      the Trustee

26 agrees         to        immediately          .disburse          $120, 000          for        the     homestead
27 exemption           when    escrow          closes     for       any    sale        of    the    Property        in
28 accordance with paragraph 24 above.
Case 2:17-bk-23651-NB          Doc 86 Filed 09/04/18 Entered 09/04/1812:08:17              Desc
                               Main Document     Page 29 of 37


 1         30.     In    exchange,       the    Debtor         and Mr.       Wellington    agree    to
 2 waive their homestead exemption in the amount of $55,000, plus the
 3 cost of moving the Debtor and Mr. Wellington out of tne Property

 4 in accordance with paragraphs 24 and 25 above.                                   After disbursing

 s   $10,000 to the Bereliani Law Firm,                       PC and the moving costs to the

 6 Agent,        the $45, 000 to be paid to the Trustee in accordance with
 7 paragraph 24 above shall be held by the Trustee and subordinated

 8 and used to pay administrative and unsecured claims against the
 9 Bankruptcy Estate, but only to the extent the Property sale will

10 produce        funds        insufficient          to       pay    unsecured       creditors     and

11 administrative claimholders.                       Any of        the    funds    retained by the

12 Trustee that are not used to pay creditors shall be returned to

13 the Debtor and Mr.             Wellington when the Trustee's final report is

14 approved        by    the    Court    and     the      Trustee         makes    distributions    to

15 creditors .
16         31.     Move out of the Property.                   The Debtor and Mr. Wellington
17 agree to move out of the Property within 35 days after the date
18 this Stipulation is signed by all of the parties.                                 The Debtor and

1.9 Mr.   Wellington may take the kitchen stove and microwave oven with
20 them,    if they so choose, when they vacate the Property premises,

21 but the refrigerator, range hood (over the stove), dishwasher, all

22 of     which are attached to                the     Property,          and all    other fixtures
23 shall remain in the Property and shall not be removed or detached
24 from the Property.              Other such fixtures that shall not be removed

25 include,        but     are     not    limited             to,    cabinetry,       counter-tops,

26 porcelain features(             ceiling fans,             furnaces,      air conditione·rs, and

27 built-in barbeques.
28         32.     The Debtor and Mr. Wellington shall not cause any damage


                                                     · 11-
                                                     -¥,.--
                                                 -too-
Case 2:17-bk-23651-NB       Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17            Desc
                            Main Document     Page 30 of 37


 1   to the Property other than deterioration caused by ordinary wear

 2   and tear and ordinary use of the premises.                       Ms. Neiman shall be

 3 present when the stove is removed to make sure there is not damage

 4 to    the     Property    causeo. by    s-uch        removal.      Any    repairs    to    the

 s Property required as a result of the removal of the stove shall be
 6 paid for by the Debtor and Mr. Wellington.
 7         33.     Turnover of the Property.              The Debtor and Mr. Wellington

 a shall be required to turnover and deliver to the Trustee their
 9 respective interests in and possession of the Property pursuant to

10 11    u.s.c.    §542(a)    and as required by Paragraph 31 within 35 days

11 after this Stipulation is signed by all of the parties.                               If the

12 Debtor and/or M:t. Wellington do not turnover the Property within

13 35 days after the Stipulation is signed, the Trustee is authorized

14 to    obtain      a     writ    of   possession         to     evict   the     Debtor,     Mr.
15 Wellington,       and each of        them,     from     :the    bankruptcy court on ex

16 parte application and to utilize the U.S. Marshal Service to aid

17 in enforcement of any such order the bankruptcy court issues.

18        34.     Continuance of Hearing on Motion to consolidate.                            The
19 Motion shall be continued for 120 days from and after October 16,

20 2018 at 11:00 a.m.             to a date and time convenient to the Court's

21 calendar.

22        35.     Extent     of    Stipulation      and     reservation      of    claims     and

23 defenses.        This Stipulation pertains only to the matters and terms

24 set    forth in this Stipulation and shall                      not af feet     any of the
25 rights,       claims,   defenses thereto,            or assets,    or rights to assets
26 that are held by the Debtor, Mr. Wellington, Mr. Madison, and the
27 Estate, except as specifically set forth herein.                         Any and all such

28   rights are specifically preserved by the Debtor,                       Mr.   Wellington,


                                                -12 -
                                             --~
                                             --l'Dl .-
Case 2:17-bk-23651-NB          Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17                  Desc
                               Main Document     Page 31 of 37


 1 Mr. Madison, and the Estate through the Trustee.
 2         36.     Tax Implications.              Tax     implications of this Stipulation,

 3 if any, are the sole responsibility of each of the parties to this
 4   Stipulation.
 s         37.     Effective Date.               This Stipulation shall become effective

 6   and binding on the Parties hereto when the Bankruptcy Court order

 7   approving this Stipulation is final,                             except as otherwise stated

 8 herein.

 9         38.     Reservation             of    Claims          to    Other       Assets.          Nothing

10 contained       herein shall              limit     the Trustee's rights                 to any other
11 Estate assets except to the extent not previously abandoned by the

12 Trustee or as $et forth in this Stipulation.

13         39.    Interpretation.                   The     parties         acknowledge       they     have

14 reviewed and          approved this Stipulation.                         If     there is a    dispute
15 over     the    meaning           of    any   provision            in    this    Stipulation,       this
16 Stipulation       shall       not be interpreted against any party to this
17 Stipulation, regardless of which drafted this Stipulation.

18         40.    Parties Bound.                 This     Stipulation is binding upon and
19 shall     inure       to    the        benefit    of         the   parties      herein,    and    their

20 respective attorneys,                   agents,     heirs,         administrators,        successors,

21 assigns and executors.

22         41.    Authority and Assignment.                           The    parties    represent       and
23 warrant        that        they        have   the      authority          to     enter     into     this
24 Stipulation and they have not pledged or assigned any of their
25 claims that are the subject of this Stipulation against any other

26 party to this Stipulation.

27         42.    Execution.              This Stipulation may be executed in one or

28 more counterparts each of which shall be deemed an original, but


                                                       - 13 -
                                                     ~-
                                                     ,... \u1--
Case 2:17-bk-23651-NB        Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17                   Desc
                             Main Document     Page 32 of 37




   l   all   of      which    together        shall         constitutt;?    one    and        the     same

   2 instrument.         Signatu:i2es via facsimile or PDF shall be· considered

   3 an original.
             43.     Integration.        This       Stipulation constitutes               the entire

   5 agreement betwe·en           the parties         hereto pertaining            to    the    subject
   6 matter         hereof    and     supersedes        all      prior      a-nd   contemporaneous
   7 agreements,        understandings,         and         other   n·~gotiations       between        the

   S parties.         No supplement,          modification,         waiver of termination. of
   9 this agreement shall b'e binding unless executed in writing by the

  10 parties to be bound thereby.
  11         44 •    Approval .         If     the      Court       does     not    approve           this
  12 Stipulation, this Stipulation will have no force or effe-ct.
  13         45.     Jurisdiction.            The    parties        agree    the    United          States
  14 Bankruptcy Court,              Central    District of California,                  Los     Angeles
  15 Divisi<,n,       shall nave ju:l!isdic.tion. to resolve any controversy or
  16 claim ari·sing out o:f er relating tti, this Stipulation.
  17

  18
  19 Dated: August 14, 2018
  20

  21
       Dated: August         , 2018
  22                                            LETITIA LOUISE WELLINGT.ON, Debtor
  23
  24
       Dated: A.ugUst _ , 2018
 ·25                                            AMO$ Q. WELLINGTON, Debtor's Spo1:1se
 26

 27 Dated: August _14,. 2018
                                                MICHAEL DURAND MADISON Sr., Creditor
 28
       [Signatures continued on next page.J
                                                    -14 -
Case 2:17-bk-23651-NB       Doc 86 Filed 09/04/18 Entered O /04/18 12:08:17                 Desc
                            Main Document     Page 33 of 37




  1 all      of     whiah    togethe:t       a.hall   constitute         one    and    the     same
  .2 inst=.rurnent.      Signatures via facsimile or               TF
                                                                    I
                                                                          shall be considered

   3 a.n o:rig;ln.al .
   4         43.    rncegrat:ion.         Thig Stipulation constitutes the entixe
   s agreement between the parties hereto perJa.ining to the subje<::.t
   G m.i.tter      hereof    and      ~upe:r:sedea    all     prior
                                                                    I    .and   contempo~aneous
  1    agreements,       understandings,       and    other ne?Jotiations between th<3
                                                               I
   8 parties.         No supplement.,        modification,       waiver of term.:i..Mtion of
  ~    this agreement sha.11 he binding unless                e:xl/uted     in writing by the
 10 paxties to· be bound ther~.

 11          44.    App;oval.           I!    the     Court      does
                                                                    I
                                                                          not     approve      this
                                                                    l
 l2 Stipulation, this Stipulation wil 1 have no lorce ox effeet.
 13          45.    Jurisdiction.            The    parties      agrre    the     United.    States
 14 Bankruptcy        Court,    Central       District      of    cali.ifomia.,     Los Angeles
 lS Diviaioa.,       shall have: jurlsdicticn to reso~ve any c:ont:roversy or
 i6    claim arising out of or relating to this Stibulation.
 17 lT JS SO AGREED AND aT!PULATED.

 lS-

 l.~ Dated: August 14, 2018
 20
                                                WESLEY   R.              Chapter 7 ~~ust@e

 21
       Dated: August 2.1, 2018
 ~2

 23



25
       Dated: August 2-1 •     :w1a
26

27 Dated: August _14, 2018
                                               MICHAEL ntm.filffi IKAD.!Sdir Sr. , creditor
       cs~gnatu:res continued on next page.]
Case 2:17-bk-23651-NB        Doc 86 Filed 09/04/18 Entered 09/04/18 12:08:17                 Desc
                             Main Document    Page 34 of 37


                                                  . •'

    1 all    of      which    together     shall         constitute         one   and    the     same
    2   instrument.      Signatures via facsimile or PDF shall be considered

    3 an original.

    4        43.     Integ;ation.        This Stipulation constitutes                   the entire
    5 agreement between the. parties hereto pertaining t:.o the subject
    6 matter        hereof    and   supe~$~4es           a11     prior .and       contemporaneous
    7 agreements,       undArstandings,      and other              negotiatio~      between the
    8 parties.        No supplement, modi:ftoation, waiver of termination of
    9 this agreement shal.1 be binding unl.ess executed in writing by the
  10 parties to be bound thereby.
  11         44 •    ApProval.        If    the          Court      does    not    approve       this
  1.2 Stipulation, this Stipulation will have no force or effect.

  13         4 5.    Jurisdiction.         The    parties           agree   tbe   thrlted      States
  14 Bankruptcy        Court,    Central    District           of    california,     Los    Angeles
  15 Division,        shall have jurisdiction to resolve any controversy or
  16 claim aridng out of or relating to t·bis Stipulation.
  17 IT IS SO AGREED AND STIPULATED.
  18
  19 Dated: August 14., 2018
                                             WESLEY H. AVERY, Chapter 7 Trustee
  20
  21
        Dated: August_, 2018
  22                                         LETITIA LOUISE WELLINGTON, Debtor
  23

  24
        Dated: August_, 2018
  25

  26

  27 Dated: August _14, 201a

  28
        [Signatures
     Case 2:17-bk-23651-NB             Doc 86 Filed 09/04/18 Entered 09/04/1812:08:17           Desc
                                       Main Document    Page 35 of 37




                l
                2
                     Dat:edt AUgUIIIC "14, 2018
                3
                4




                e
                9
               10    Dated: Auguat   ~ 2018                                    e a , Baq., for
               11                                                             nm,. PC, Attorney tor
                                                                               ~TIA LOUISE
               3.2
               13
               14 bated! iugust 14-, ZOJ.B
                                                  ~~
                                                         -._   .~
                                                                         '.·
                                                                              '

                                                                 .... ,..··----·--··
                                                  '..... stil;ii. Havkilt.,
                                                                                     .....
                                                                      Esq., !o: ilavfd.ii '
               lS                                     Shi:a90, Attorneys t~ Crecfitor,
               16                                     MICHABL OOJUUlD MADISON, SR.
               17
               18
               '19
               20
               21
.,             22
r.
               23
     ~   t •


               24
               25
               2G
               21
               28
EXHIBIT 8
Ca   2:17-bk-23651-NB       Doc 94 Filed 10/03/18 Entered 10/03/18 12:25:34                  Desc
                             Main Document     Page 1 of 3


 1   BRETT B. CURLEE (SBN 151058)
     LAW OFFICES OF BRETT CURLEE
 2   11377 W. Olympic Blvd., Suite 200
     Los Angeles, CA 90064                                          FILED & ENTERED
 3   Telephone: ( 310) 203-308 4
     Facsimile: ( 310) 203-3071
 4   Email: Brett.Curlee@TheCurleeLawFirm.com                            OCT 03 2018

 5   Attorney for the Movant and                                    CLERK U.S. BANKRUPTCY COURT
     Chapter 7 Trustee, WESLEY H. AVERY                             Central District of California
                                                                    BY sumlin     DEPUTY CLERK
 6
                             UNITED STATES BANKRUPTCY COURT
 7
                             CENTRAL DISTRICT OF CALIFORNIA
 8
                                   LOS ANGELES DIVISION
 9
     In re                                                CASE NO. 2:17-bk-23651-NB
10
     LETITIA LOUISE WELLINGTON,                           [Chapter 7]
11
                                                          ORDER    ON   MOTION     BY   THE
12                      Debtor.                           CHAPTER 7 TRUSTEE, WESLEY H.
                                                          AVERY, FOR ORDER APPROVING
13                                                        COMPROMISE    OF     CONTROVERSY
                                                          REGARDING    STIPULATION      FOR
14                                                        THE CHAPTER 7 TRUSTEE TO
                                                          SELL    THE    SINGLE      FAMILY
15                                                        RESIDENCE       ( 1353     Hauser
                                                          Boulevard, Los Angeles, CA
16                                                        9003 6) AND TO CONTINUE THE
                                                          HEARING ON THE MOTION TO
17                                                        CONSOLIDATE (Docket No. 43)
                                                          BETWEEN     THE      CHAPTER    7
18                                                        TRUSTEE,    WESLEY H. AVERY,
                                                          THE DEBTOR, LETITIA LOUISE
19                                                        WELLINGTON,      THE    DEBTOR'S
                                                          SPOUSE, AMOS Q. WELLINGTON,
20                                                        AND MICHAEL DURAND MADISON,
                                                          SR.
21
                                                          Date: October 2, 2018
22                                                        Time: 11:00 a.m.
                                                          Place: Courtroom 1545
23                                                        Edward R. Roybal Federal
                                                          Building And Courthouse
24                                                        255 E. Temple Street
                                                          Los Angeles, CA 90012-3300
25
26           The   Court,     having    reviewed        the     "Notice           Of      Motion      to

27   Compromise     Controversy"        (Docket     No.       89)      (the       "Notice"),         the

28   "Motion to Compromise Controversy"              ( Docket No. 8 6) ( the "Motion") ,


                                              -1-
                                            - \ D')._
Ca   2:17-bk-23651-NB        Doc 94 Filed 10/03/18 Entered 10/03/1812:25:34                    Desc
                              Main Document     Page 2 of 3


 1   the    Memorandum        Of     Points       And        Authorities      in     support    of     the

 2   Motion,    and the declaration of Wesley H. Avery in support of the

 3   Motion,    and the documentary evidence submitted in support of the

 4   Motion,     and    the        Court    having           determined       that    there     was     no

 5   opposition to the Motion and that the Motion was timely filed and

 6   Notice     was    properly          given,        and    that     the   Motion     and    evidence

 7   demonstrate       that        the    Motion        should       be   granted,      and    that     no

 8   appearance was therefore required at the hearing on the Motion at

 9   the above stated date and time,

10   IT IS HEREBY ORDERED THAT:

11         1.     The Motion is GRANTED;

12         2.     The "Stipulation for the Chapter 7 Trustee to Sell the

13   Single Family Residence                (1353 Hauser Boulevard,                 Los Angeles,        CA

14   90036)     and to Continue the Hearing on the Motion to Consolidate

15   (Docket No.       43)   Between the Chapter 7 Trustee,                        Wesley H. Avery,

16   the Debtor,       Letitia Louise Wellington,                    the Debtor's Spouse, Amos

17   Q.    Wellington,        and        Creditor            Michael      Durand     Madison,         Sr."

18   ("Stipulation"),          attached           to    the     Motion       as    Exhibit     "l,"     is

19   APPROVED; and,

20   II
21

22

23

24

25

26

27

28
Ca   2: 17-bk-23651-N B      Doc 94 Filed 10/03/18 Entered 10/03/18 12:25:34          Desc
                              Main Document     Page 3 of 3



 1         3.       The      Trustee   is   hereby      authorized           to   execute    all

 2   documents       and take such actions as are               reasonably necessary in

 3   accordance with the Stipulation and this Court's order approving

 4   the Motion.

 5                                             ###

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     Date: October 3, 2018
                                            Neil W. Bason
24                                          United States Bankruptcy Judge

25

26

27

28
EXHIBIT 9
                                               SUMMONS
                                       {CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AV/SO AL DEMANDADO):
    Michael Madison and Does l-20                      ;:,ncfqeJ/W

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDD EL DEMANDANTE):
    Amos Wellington

JN(5TICE! You         have been sued. The court"inay decide against you withoutyour being heard unle~o·u respond within 30.ci"ays, Read the lnform-iti.;;,-
! below.
I     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written msponse at thls court and have a copy
    served on ihe plainliff. A letter or phone call will not protect you. Yot,r written rosponso must be in proper ie!)al form if you want the court to hear your
    case. There may be a court form that you can use for your response. You can find tf,ese court forms aoo more information al the California Courts
     Online Self·Holp Center (www.courtinfo.ca.gov/selfhe!p), your county law library, or the courthouse nearest you. If you cannot pay tho fifing fee, ask
    the court clerl< for a foo waiver form. If you do not me your reSponse on time, you may lose the case by default, and your wages, money, and property
    may be taken wili1out further warning from the court.
       There are other legal requirements. You may want to (:an an attorney right away. If you do not know an attorney, you may want to call an attorney
    refem,I service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
    these ,,onprolll groups at the California Legal Services Web site (www.tawhelpcalifomia.org), the Caltfomia Courts Online Self·Help Center
    (www.courtinfo.ca.gov/.<;F1/fhelp), or by contacting your local court or colJnty bar association. NOTE: Tho court has a statutory lion for walved fees and
    costs on any settlement or arbitration award of $10,000 or more in a civil case. Tho court's lien must be paid before the court wm dismiss the case.
    rAVISOJ Lo flan ciermmdado. Si no responde denim de 30 dlas, la cotte puade d&cidir en su conlra sin eswchar su version. Lea la informac/6n a
  continueci6Tl.
     Tiene 30 DIAS DE CALENDARIO despues de quo le ,mtreguen esta citaci6n y papelos legates part, presentar una rospu&sta par escrito en esta
  carte y heccr que se e11tregue una cop/a al clemandante. Una carta o una /Jamada te!efonica no lo prolegen. Su respuesta por escrito tiene que estar
  en rormato legal correcfo si desea que procesen su ca.so en In corl:e. Es poslble que haya un formulario que usted pueda usar para su rospuosta.
I Puede encontrar estos fonnularios de la cone y mas lnfonnacion en et Centro de Ayuda de Jes Cortes de California (www .sucorte.ca.gov), en la
I bib/ioteoa de !eyes de su condado o en la corte qc1e le quede mas cerca. SI no puede pagar la cuota de presentaci6n, plda al secrelario de la carte



l
  que le de un fom1u!ario de exenc/6n ds page de cuotas. Si no presents su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
  padrti quiter su suefdo, rlinero y bienes sin mas adwrtsnc,i;;i,
    Hay otros roquisitos legates. Es recomendabie que 1/ame a un abogado inmediatamente. Si no conoce a un abogado, puede ltamar a un servicio de
  remisi6n a abogaaos. Si no pued.e pagar a un aboga,to, e.s posib!o que cumpla con /os requlsltos para obtener servicios legates gratullos de un      i
  programa de serviclos legatos sin fines de lucro. Puede encontrar estos gnipos sin fines de {ucro en el sitio web de California Legs/ SeNices,       ,




l
  (www.lawhefpcalifornia.org), en el Cenlro doAyuda de las Cottes de Celifomta, (\WJW.sucorte.<;a.gov) o poniimdose en conlacto con ta cone o el
  cofegio de abogados locales. A V!SO: Por Joy, la corte tiene derocho ., roclamar las cuotas y fos costos exentos par fmponer un gravamen sobro
  cua/quier rocuperaci6n de $10,000 6 mas de valor recibida med/ante un acuerdo o una concesi6n do arbitraje en un caso de derecho civil. Trone que
  pagar et gravamen de la corle antes de que fa corte pueda desochar el caso.

The name and address ofihe courfls:
(El ~om~re ~ direcc;on de fa corte es)~·
                                    Central District
                                                                 . .                            --           t~NUMBER: .
                                                                                                             l;:;:.,;i;-"""'<1t11casoJ.
                                                                                                                                          BC 7 l 9 6 0 4 Ji
    II 1 N. Hlll St, Los Angeles, CA 90012                                                                   L.·-···-·····---
The name, address. and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, fa direccion y el ntimero de telefono de/ abogado de/ demandante, o def demandante quc no tiene abogado, es}.
    Kousha Berokim 270 N Canon Dr, Floor Three, Beverly Hills, CA 90210-~3109933703

    DATE:                   AUG 2 9 2018                       SHERRIR.CA~tftrk. by                        SHALJNYA /3GlfJi.";N' •Deputy
(Fecha)                                                              (Secr,:..:::e~ta:::n~'o};...:;;-··:::·=::::::=========:::C==-(.'..:..:'Adjunio)
(For proofof service ofthlssummons, useProof of Service of Summons .(form POS-016]:)
(Para prueba de entrege de esla citation use el formulario Proof of Service of Summons, (POS--010)).
                                          NOTICE TO THE PERSON SERVED: You are served
                                          1. C:J as an indivfdual defendant.
    {SEAlj

                                          2.   c:::J   as the person sued under the fictitious name of (spliJClfy):


                                          3.   CJ      on behalf of (specify):

                                               under:   CJ      CCP 416.10 {corporation}                        CJ           CCP 416.60 (minor)
                                                                CCP 416.20 (defunct corporation)                CJ           CCP 416.70 (conservatee)
                                                        L_J     CCP 416.40 (association or partnership)         CJ           CCP 416.90 (authorized person)

                                                        CJ     other (specify):
                                          4.   D       by personal delivery on (date):                                                                                P   ~, ot1
    Fom1 Adopted fer Ma,idato,y Lise                                       SUMMONS                                                          Crx!e of Civil Procedurn §§ 412.20,46$
      Jud'cfrd Counelf vf camcma                                                                                                                             www.ccurtinib.ca gov
      SUM-100 (Ruv. July 1, 20091
                  1      jasmine A. Du.el
                        i(ousha Berokim
                                            I
                        BEROKIM & DUEL, l>.C.
                                             ~BN 271872 ) jasmi1!e~>etkim.dueLcom
                                             SBN 242763 berolcim~berokimduel.com              CONI<"ORM.iill COPY
                  2 270 North Canon Drive, TMrd F oor                                              OFORIGlNALFILED
                        Beverly .Hills, California 90210                                         Los Angele., Superior Court
                  3     P: (310)846-8553
                        F: (310) 300-1233                                                            AUS 28 2018
                  4                                                                       Sherri R. Carter, cxecuuva Otticw/clen.
                        Attorneys for Plaintiff Amos Wellington
                  s                                                                            By Shaunya Bokten, Oai:,uty

                  6

                  7

                  8
                                                TN THE SUPERIOR COURT OF CALIFORNIA
                  9
                                            COUNTY Oli' LOS ANGELES~CENTRAL DISTRICT
                10

                1.1
                                                                          !   Case Number:        BC 7 1 9 6 O4
                           Amos Wellington,
                13
                                            Plaintiff:
                14
                                                                              VERIFIED COMPLAINT FOR:
                15         v.
                16                                                              1. USURY
                                                                                2. QUIET TITLE
                17                                                              3. DECLARATORY RELIEF
                           Michael Madison, and DOES I through 20,
                18         inclusive,
                19                          Defendants.
                20

                21
                22
                23

                24                                           General Allegations

                25              L Plaintiff Amos Wellington is an individual residing in the State of California,
                26                  County of Los Angeles. (Hereinafter referred to as "Plaintiff').
                27

                28

926{)'.18. I 5~}9.050
                        '"·--·---··---~·····-·----
                1    2. Defendant Michael Madison is an individual residing in the State of California,

                2       County of Los Angeles. (Hereinafter referred to as "Defendant")

                3    3. Plaintiff is ignorant of the true names and capacities of Defendants sued herein as

                4       DOES 1 through 20, inclusive, and therefore sues these Defendants by such

                5       fictitious names. Plaintiff will amend this Complaint to allege the true names
                6       and capacities of said Defendants when ascertained. Plaintiff is informed,

                1       believe and thereon allege that each of said fictitiously named Defendants are

                8       responsible in some manner for the occurrences herein alleged and are indebted

                9       to Plaintiff as hereinafter alleged~ and that Plaintiff's damages as hereinafter

              10        alleged were proximately caused by suc.h Defendants.

              ll     4. Plaintiff is infom1ed, believes and thereon alleges that at all times mentioned

              12        herein, each of the Defendants were the agent, servant and/or employee of each

              13        of the remaining Defendants, and in doing the things hereinafter alleged, were

              14        acting both on their own behalf and within the course and scope of such agency

              15        and employment

              16     5. Plaintiff is .informed, believes, and upon such foformation and belief aHeges, that

              17        each of the named Defendants are responsible in some manner for the

              18        occun-ences herein alleged, and Plaintiff's damages as herein asserted were

              19        proximately caused by such Defendants. Plaintiff is infonned, believes, and

              20        upon such information and belief alleges, that at aH times herein mentioned each

              21        of the Defendants were the agent, employee, servant, partner, guarantor, or

              22        successor of each of the named Defendants and in doing the things herein

              23        asserted, were acting within such course and scope. Plaintiff is also infonned

              24        and believes and upon such information and helief alleges that at all relevant

              25        times mentioned herein, Defendants, and each of them, were joint ventures witJ1

              26        each, every, and all other Defendants and said Defendants were acting in
              27        furtherance of said joint venture.
              28
926098.1 S!iJ9.097                                             2
                                                    VERlFIEJ:5 COMPJ ,AlNT
                                                         --l{2..-
                1        6. On June 24, 2016, Amos Wellington entered into a note agreement to pay

                2           Michael Madison Sr. $96,000 plus interest at 10 percent quarterly. The Note

                3           was secured by a deed of trust against property commonly known as I 353 Hauser

                4           Blvd, Los Angeles, CA 90019, with the legal description of Lot: 21 Tract No:

                5           8818 Abbreviated Description: LOT:21 TR#:8818 TRACT NO 8818 LOT 21,

                6           APN 5085-031 ~O 12, recorded w.ith Los Angeles County Recorders Office,

                7           Instrument Number XX-XXXXXXX BK-.PG.

                8        7. Plaintiff has performed all the promises, covenants and conditions he agreed to

                9           perform in accordance with the tenns of the Notes, except for those promises,
              10            covenants and conditions ex.ecuted by the acts or omission ofDefondant

              11 .First Cause of Action for Usury
              I2         8. Plaintiffrealleges and incorporates by referenct: each allegation contained in
              13            Paragraphs l through 7 above, as though the same were fully set forth herein.

              14         9. The annual interest rate on the loan is usurious in violation of section 1(2) of

              15            Article XV of the California Constitution, which provides that the interest rate on

              16            a loan other than one primarily for personal, family, or household purposes may

              17            not exceed the greater of 10% per annum or 5% per annum plus the rate

              18            established by the Federal Reserve Bank of San Francisco on advances to
              19            member banks on the 25th day of the month proceeding the earlier of the date of

              20            execution of the contract to make the loan or forbearance, or the date of making

              21            the loan or forbearance. The latter interest rate so calculated, at all relevant times,

              22            was less than l 0%, the maximtUTI set by Section 1(2) of Article XV of the

              23            California Constitution.

              24         I 0. Further, a broker did not make or arrange the subject Joan; therefore, the ''broker"

              25            exception to the usury laws nnder Ca1 ifornia Civil Code § 1916 .1, and otherwise,

              26            does not apply to the subject transaction.
              27

              28

926093.' 583')J)97                                                3
                                                         VERIFIED COMPLAfNT
                                                              ·- ll'b·-
               1         11. Plaintiffs are further entitled to recover attorney's fees against Defendant in this

               2            action and pursuant to California Civil Code § 1717.
               3        12. As a result of Defendant's wrongful conduct as alleged herein, Plaintiffs have

               4            suffered further damages, both economic and non-economic, and are seeking

               5            compensation for those in this action.
               6

               7 Second Cause of Action for Quiet Title

               8        30. Plaintiffs reaHege and incorporate by reference each allegation contained in

               9            Paragraphs 1 through 12 above, as though the same were fully set forth herein.

             10         3 l. Defendant claims some right, title or interest in or to the subject property. The

             11             claims of Defendant are wholly without right.

             12         32. The Note secured by Deed of Trust recorded against the Subject Property clouds

             13             th.e title to the Subject Property.

             14         33. As stated above, Defendant sought to collect usurious interest ( l2%) under the

             15             Note.

             16         34. Defendant's aUegation that Plaintiffs owe an amount in excess of what is

             17             lawfully permissible is without any right whatsoever, and Defendant therefore

             18             has no right, title, estate, lien or rightful interest in or to said real property, or any

             19             part or portion thereof, advei-sc to Plaintiffa' interest therein.

             20         35. Therefore, Plaintiff seeks an order of the Court quieting title to the Subject

             21             Property and releasing the lien recorded against the Subject Property.

             22 Third Cause of Action for Declaratory Relief

             23         36. Plaintiffrealleges and incorpomte by reference each allegation contained in

             24             Paragraphs 1 through 35 above, as though the same were fully set forth herein.

             25         37. The interest rate and fees specified in the Notes are usurl011s and should be

             26             dedared nuU and void.
             27

             28
neon. t sR3'l.097
                 1           38. Further, a broker d1d not arrange the Notes, precluding Defendant from claiming

                 2                an exception to the usury law as it applies to the subject transactions.

                3             39. Plaintiff desires a judicial determination of their rights and duties, and a

                4                 declaration that the interest rate provisions of the Notes are null and void

                 S                pursuant to the California Constitution, Article XV,§ 1 and§ 2 of the Statutes of

                6                  1919.

                 7           40. A judicial declaration is necessary and appropriate at this time under the

                 8                circumstances in order for Plaintiff.s to ascertain their rights and duties under the

                 9                Notes and corresponding Deeds ofTmst
               10

               ll            WHEREFORE, Plaintiffs Wel!ingtons prays for relief against Defendant Madison,

              12 and Does 1-20, for each and each cause of action pied in this V crified Complaint, as

              13 follows:

               14                                      First Cause of Action for Usury

               15         1. For the assessment of damages against Defendants in an amount according to proof

              16              at trial   but no less than $750,000.00;
              17          2. For the Plaintiffs' reasonable attorney's fees;

              18          3. For an order, declaring the note to be null and void.

               19         4. For an order, declaring the interest provisions of the Note null and void, and to credit

               20            Plaintiff for al I fees, interests, attorney fees, etc. paid, to be credited against the

               21             principle amount of the Note.

              22          5. For punitive damages in an amount appropriate to punish Defendant and deter others

               23            from engaging in similar misconduct, but no less than $750,000.00;

              24      I                             Second Cause of Action for Quiet Title

               25         6. For a Judgment quieting title by way of reconveyance of Deed of Trust and

               26             Assignment of Rents;

               27                               Third Cause of Action for Declaratory Relief
               28

926()')$,l 5839.097                                          5
                             ····----·-··--··------ VERlF1ED COMPI:Aml..... .
                                                                    -.1r5-
               1      7. Adjudging that the interest rate and fees provisions of the Notes are null and void

               2          and have no force or effect; and that Plain ti ff should get credit for all fees, interests,

               3          and attorney foes, against principle.

               4      8. For a Declaration and Order of the Court declaring release of the Deed of Trust

               5          securing Notes;
               6

               7                                        AU Causes of" Action

               8      9. For cost,; of suit and attorney's fees incun-ed herein; and

               9       l O. .For such other and further relief as the Court may deem just and proper.
             10

             n      DATED:August27,2018                            BEROKIM & DUEL, P.C.
             12

             13

             14

             15                                              By:
                                                                        ------,---··------··
             16                                                    KOUSHA BEROKIM.
                                                                   Attorney for Plaintiff Amos Wellington
             17
             18
             19
             20

             21

             22
             23
             24

             25
             26
             27

             28
926098.1 5839 097
Al{l 271812:1 lp            BfanWell Auto ~-·-·s                                                                     p 1




                    J

               l        VJ£Rlfi1CAT10N

               2                'J, Amos Wellington, Plaintiff in the above entitled action, certify and declare that l
              3 have i:e:ad the fore going Complaint and know the contents tb",:eof. The same is true of my

               4 ow11 knowledge, except at. to those matters which are therein alleged on information and

               5 belil:'f, and ::is those matters, I believe it to be true.
               I)

               7 foregoing is trm1 and correct.
               8

               9 Dated: August 27,2018
             lO
             11
             12

             l3


             15


             17
             18
             19
             20



             22



             24

             25
             26
             11

             28

                                                                             6
                        -·-----·--·..-·=·~-- -~~-w""'-Rt-P""'1\:t=n,...,,c""'o"""M=?tA®''
                                                                -111-
EXHIBIT 10
                              LAW OFFICES OF
                             BRETT CURLEE
                    11377    WEST   OLYMPIC       BOULEVARD
                                    su,tE 200
                    LOS     ANGEI.f{$,   <:ALJFORNIA       90964
                       TEJ.P.PIIONE:      (310)   203-30$4
                          FACSJMJI.H:    (310)    203-3071



                                             September 11, 2018


VIA FIRST CLASS U.S.
MAIL POSTAGE PREPAID
AND EMAIL

Kousha Berokim, Esq.
Berokim & Duel, P.C.
270 North Canon Drive
Third Floor
Beverly Hills, CA 90210

Re: In re Letitia Louise Wellington, Bankr. Case No. 2:17-bk-23651-NB (Chapter
7)-Violation of the autoµiatic stay/Demand for dismissal of lawsuit, Amos
Wellington v. Michael Madison, L.A.S.C. Case No. BC7 l 9604.

Dear Mr. Berokim,

    I represent the chapter 7 trustee, Mr. Wesley H. Avery ("Trustee"), in the ahove-
referenced chapter 7 bankruptcy case. I attempted to contact you by telephone on
Friday, September 7, 2018 at 2:55 p.m. to request that you immediately withdraw the
above-referenced state court lawsuit that you filed on behalf of Mr. Amos
Wellington. I left a telephonic message demanding the immediate dismissal of the
state court lawsuit A copy of the state court lawsuit showing that you and your firm
are the attorney of record is included with this letter. You did not respond.

    Mr. Wellington is the spouse of the Debtor, Ms. Letitia Louise Wellington
("Debtor'') in the above-referenced chapter 7 bankruptcy estate. In the Debtor's
petition, the real property located at 1353 Hauser Boulevard, Los Angeles, CA 90019
(the "Property") is listed as an asset of the Debtor's Estate.

     At the 341a meeting of creditors held at 1:30 p.m. on August 23; 2018, the Debtor
and Mr. Wellington both admitted that all of their assets are community property. Mr.
l\.1ichael Madison's secured claim for $96,000, which you identified in your complaint
and which your complaint is based upon, is a creditor of the Estate as demonstrated
by the Debtor's schedules based on his $96,000 claim. The claims for usury, quiet
title, and declaratory relief, which you are seeking to assert on behalf of Mr.
Wellington are community property assets of the bankruptcy estate, subject to control


                                     -1,i-
                                          -2-                          SEPTEMBER 11, 2018



and administration by the Trustee. I am enclosing a copy of the Debtor's petition and
the Notice of Bankruptcy filing for your review.

    The automatic stay in bankruptcy prohibits acts against the bankruptcy estate or
its property. [11 U.S.C. §362(a)(2)-(4); 11 U.S.C. §541(a)(2)J Any act to ob~
possession of property of the estate, or of property from the estate, or to exercise
dominion and control over property of the estate, is p~ohibited by the stay. [11
U.S.C. §362(a)(3)] Causes of action, including but not limited to, contract rights,
causes of action, and claim for relief therein are assets of the bankruptcy estate. [In
re Iyerson, 739 F.2d 1423, 1425 (91hCir.1984); Smith p. Arthur Andersen UY, 421 F.3d
9891 1002 (91hCir.2005)J The actions taken by you, your firm, and Mr. Wellington in to
bring the state court lawsuit based on contract claim belonging to the estate
constitutes a violation of the automatic stay.

    The Trustee has not and does not authorize you or Mr. Wellington to litigate these
claims. As the state court lawsuit filed by you and Mr. Wellington violates the
automatic stay, it must immediately be dismissed without prejudice otherwise the
Trustee will be forced to take action.

    Any attempt to persist in litigating the state court action will be met with a motion
for civil contempt filed by the Trustee in the bankruptcy court to force you and Mr.
Wellington to cease and. desist in violatlrig the automatic stay. The Trustee will seek
actual damages, including, but not limited to attorney fees and costs against you, your
firm, and Mr. Wellington to force all of you to cease and desist from prosecuting the
state court action, which belongs to the bankruptcy estate. [11 U.S.C. §105/ In re Pace,
67 F.3d 187 193-194 (9thCir.1995),· In re Goodman, 991 F.2d 613 619-620 (91hCit.1993JJ
            1                                                   1




   Your immediate attention to this matter is required. Please note the bankruptcy
court does not look kindly on violations of the automatic stay. From experience and
by way of warning, I can advise you that the bankruptcy court does not take such
matters lightly and routinely imposes sanctions which ate not insubstantial. It is in the
best interest of yog, your firm, and Mr. Wellington to comply with the Trustee's
demands before the matter is brought to the attention of the bankruptcy court.

                                            Very truly yours,



                                            BRETT B. CURLEE
                                                 FOR
                                            THE LAW OFFICES OF
                                            BRETT CURLEE
                                                                                                                          - - - -..·--··· SUM·100
                                            SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                            (SOLO PARA USO DE LA CORTE}
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AV/SO Al DEMANDADO):                                                                                                        CONFORMED COPY
                                                                                                                                  OFO                   F1LBD
 Michael Madison and Does 1-20                        -;:.ncf11eJ/t;!!                                                          Los Angeles             .or Courr


YOU ARE BEING SUED BY PLAINTIFF;
(LO ESTA. DEMANDANDD EL DEMANDANTE):
 Amos Wellington
                                                                                                                      Shern FL    o!~:!~:~:~~-
                                                                                                                            By Shaunya 13olden, Deputy
                                                                                                                                                         " -m-f/Clor
                                                                                                                                                                            ~j
                                                                                                                                                                              ,


~OTICE! You
, below.
                     h~~ been sued. The court'may decide against you.without your being heard unle~ou respond within 3U.days. Read !he Information
                                                                         .
I    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file, a written msponse at this court and have a copy
  served on !he plainllff. A letter or phone call will not protoct you. Your written rosponso must be in proper le[)al l'orm If you want the court to hear your
  case. There may be a court form that you c-.an use for your response. You can find these court forms anct more information at the California Courts
  Online Self·Hclp Center (www.courtinfo.ca.gov/sf!lfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a foe waiver torm. !f you do not me your response on time, you may lose !he case by default, and your wages, money, and property
  may be taken without further warning from the r.ourt.
     There are olher legal requirements. You may want to ,,all an attorney right away. If you do not know an attorney, you may want to call an attorney
  refer ml service. If you cannot afford an attorney, you may be eligible for free legal se1Vices from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.Jawhclpcalifomia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.govlselfhelp), or by conlacling your local court or county bar association. NOTE: Too court has a statutory lien for waived fees and
  cosll; on any settlemonl or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  1AVl$Ol Lo flan dememdado. Si no rosponde dentro de 30 dim,. la corto puede decidiren su contra sin eswchw su version. Lea la infarmac/6n a
 continuocion.
    17ene 3.0 DIAS DE CALENDARIO dasput!!s de quo le entreguen esta citaci6n y pape/os Je9ales para presentar una respuesta por escrito en esta
 corte y haccr que se entregue una copia al demandante. Una carro o una /!amada tefefonie& no Jo protegrm. Su respuesta por escrito tiene quo estar
 en formate legal corroclo .si desea que procesen su casa en la corte. Es posible que haya un formufario que usted pueda user ptJro su respuesta.
IPuede enconlrar esios fonnu/ariqs de la corte y mils infonnacion en et Centro de Ayuda de las Cortes de California (www.sucotte.ca.gov), en /a
 biblioteca de /eyes de .~u condado o en fa corte que le quede mas cerca. SI no puede pagor la cuota de presenraci6n, pida al sec;reterio de la carte
 qua le de un fom1ulario de exenclon de pago de cuotas. Si no prosente su respuesta a tiempo, puede peroer el caso por incumplimiento y la corte le
 podra qultar su sueldo, dinero y bienes sin m,fa 1:1dvcrtr::nci;;;.
   Hay otros roquk.ito1, legates. Es recamendab/e que llama a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un sarvicio de
 remisfon a abogados. Si no puede pagar a un abogado, es posib!a que cumpla con las requlsitos para obtener servicios legales gratultos de un
 programa rte servicios lega/Gs sin fines de /ucro. Puede encontrar estos grupos sin fines de Jucro en el sitlo web de Califomi;:; Legal StJNices,
 (www.lswhelpcalifornia.org). en el Centro de Ayui:ta de Jes Cortes de California, (wwW.sucorte.ca.gov) o poniendose on conlacto con la corte o el
 co/egio de abogados locales. A V!SO: Por Joy, la corte #enc dorocho a roclamar /as cuotas y los costos exentos por imponer un gravamen sobre

 '"" __________
 pagar el gravliimen de la corte antes-
                                  ....... de
The name and address of the court ts:
                                              _________________
 cua/quier r&cuperaci6n de $10,000 6 mas de vnlor racibida med/ante un acuerdo o una concesi6n de arbitroje en un caso de derocho civil. Tiene que
                                           ........que fa corte pueda desochar el caso.
                                                                                                               !CAsENUMBER;       BC 7 l 9 6 O4 . \
                                Central District
(El nombre y dirt-,cc;6n de fa corte es):
 Ill N. Hill St, Los Angeles, CA 90012
                                                                                                               [ " " " ' de! Caso)._·- - - · - -                         J
The name, address. and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el m'Jmero de ielefor,o de/ abogado de/ demandanie, o de/ demandante quo no tiene abogado, es):
 Kousha Berokim 270 N Canon Dr. Floor Three, Beverly Hills, CA 90210-~3 !09933703

DATE:                     AUG 2 9 2018                         SHERRSR.CAM';~rk, by                         SHALJNYA §()Lfj1.";;:i_1                           · Deputy
(Fecha)                                                                                (Secretarlo)~-;:·-=,=:::::::==========«::=•=
                                                                                                                                 \4::.....2(..::...:..:'Adjunto)
(For proofol service of tfils summons,'useProof of               Service
                                                            of Summons. (form POS-01 dj:J
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                       NOTICE TO THE PERSON SERVED: You are served
 [SEAi.]
                                       1. [~~ as an individual defendant.
                                       2.   l:::::J   as the person sued under the ficUHous name of (specify):


                                       3.   0         on behalf of (specify):
                                            under:     0        CCP 416.10 (corporation)                         CJ       CCP 416.60 (minor)
                                                       CJ       CCP 416.20 (defunct corporation)                 CJ       CCP 416.70 (conservatee)
                                                       CJ       CCP 416.40 (association or partnership)          O        CCP 416.90 (authorized person)

                                                       CJ       other (specify):
                                            0
 Fom1 Adopted !er M;mdatory lloe
                                       4.
                                                                        ___ ----------·------------~~~
                                                                  ____SUMMONS
                                                      by personal delivery on (date):
                                                                            ........     ..   .
                                                                                                                                                                   P   e 1 ot 1
                                                                                                                                       Code of Civil Procedur• §§ •12.20, 4$5
                                                                                                                                                         www.cc:.,din.'o.cu gov
   Jucfci;;l Councff of Ca!!fcmia
    S!JM-100 (Rev. July 1, 200~}

                                                                             - \ 20-
   BERO KIM & DUEL, l~ .C.
                          I
 1 Jasmine A. Duel SBN 2718721 jasmine(~erlcimdueLcom
   i(ousha Berokim SBN 242763 berolcimtg;berokimdud.com                        CON.FORMED COPY
 2 270 North Canon Drive, Third F oor                                               OF ORIGINAL FILED
         Beverly Hills, California 90210                                          Los Angeles Superior Court
 3 P: (310)846-8553
   F: (3JO) 300-1233
                                                                                      AUS 28 2018
 4                                                                         Sherri R. Carter, t:xecutive Ottlc«/clen.
         Attorneys for Plaintiff Amos Wellington
 5                                                                              By Shaunya Bolden, 09puty

 6

 7

 8
                              TN THE SUPERIOR COURT OF CALIFORi~IA
 9
                          COUNTY O.F LOS ANGELES·CENTRAL DISTRICT
10

u
l2
                                                           I Case Number: BC 7 1 9 6 O4
           Amos Wellington.
I3   I
                           Plaintiff,
14
                                                               VERIFIED COMPLAINT FOR:
15         v.
16                                                               1. USURY
                                                                 2. QUIET TITLE
17                                                               3. DECLARATORY RELIEF
           Michael Madison, and DOES I through 20,
18         inclusive,

19                         Defendants.
20

21
22
23

24                                           General Allegations

25               l. Plaintiff Amos Wellington is an individual residing in the State of California,
26                  County of Los Angeles. (Hereinafter referred to as "Plaintiff'').
27

28

                                                           l
                                                VERIFfHD COMPLAINT
                                                 -1 ·2.1-
             l    2. Defendant Michael Madison is an individual residing in the State of California,

             2       County of Los Angeles. (Hereinafter referred to as ''Defendant")

             3    3. Plamtiff is ignorant of the true names and capacities of Defendant-; sued herein as
             4       DOES 1 through 20, inclusive, and therefore sues these Defendants by such

             5       fictitious names. Plaintiff will amend this Complaint to allege the true names

             6       and capacities of said Defendants when ascertained. Plaintiff is informed,

             7       believe and thereon aHege that each of said fictitiously named Defendants are
             8       responsible in some manner for the occurrences herein alleged and are indebted

             9       to Plaintiff as hereinafter alleged, and that Plaintiff's damages as hereinafter

            10       alleged were proximately caused by such Defendants.

            11    4. Plaintiff is informed, believes and thereon alleges that at all times mentioned

            12       herein, each of the Defendants were the agent, servant and/or employee of each

            13       of the remaining Defendants, and in doing the things hereinafter alleged, were

           14        acting both on their own behalf and within the course and scope of such agency

           15        and employment

            16    5. Plaintiff is informed, believes, and upon such information and belief alleges, that

            17       each of the named Defendants are responsible in some manner for the
            18       occurrences herein alleged, and Plaintiff's damages as herein asserted were

            19       proximately caused by such Defendants. Plaintiff is informed, believes, and

           20        upon such infomiation and belief alleges, that at all times herein mentioned each

           21        of the Defendants were the agent, employee, servant, partner, guarantor, or

           22        successor of each of the named Defendants and in doing the things herein

           23        asserted, were acting within such course and scope. Plaintiff is also informed

           24        and believes and up011 such information and helief aHcges that at all relevant

           25        times mentioned herein, Defendants, and each of them, were joint ventures witJ1

           26        each, every, and all other Defendants and said Defendants were acting in

           27        furtherance ofsaidjoint venture.
            28

n@s.1   S831W97



                                                     -12..2--
                 l       6. On June 24, 2016, Amos Wellington entered into a note agreement to pay

                 2           Michael Madison Sr. $96,000 plus interest at 10 percent quarterly. The Note

                 3           was secured by a deed of trust against property commonly known as 1353 Hauser

                 4           Blvd, Los Angeles, CA 90019, with the legal description of Lot: 21 Tract No:

                 5           8818 Abbreviated Description: LOT:21 TR#:8818 TRACT NO 8818 LOT 21,

                 6           APN 5085-031-012, recorded wjth Los Angeles County Recorders Office,

                 7           TnstrumentNumber XX-XXXXXXX BK-PG.
                 8       7. Plaintiff has performed all the promises, covenants and conditions he agreed to

                 9           perform in accordance with the tenns of the Notes, except for those promises,

               lO            covenants and conditions executed by the acts or omission of Defendant.

               11 First Cause of Action for Usury
               12        8. Plaintiff realleges and incorporates by reference each allegation contained in
               13            Paragraphs l through 7 above, as though the same were fully set forth herein.
               14        9. The annual interest rate on the loan is usurious in violation of section 1(2) of
               15            Article XV of the California Constitution, which provides that the interest rate on
               16            a loan other than one primarily for personal, family, or household purposes may
               17            not exceed the greater of 10% per annum or 5% per annum plus the .rate
               18            established by the Federal Reserve Bank of San Francisco on advances to
               19            mernbcr banks on the 25th day of the monih proceeding the earlier of the date of
              20             execution of the contract to make the loan or forbearance, or the date of making
              21             the loan or forbearance. The latter interest rate so calculated, at all relevant times,
               22            was less than TO%, the maximum set by Section 1(2) of Article XV of the
              23             California Constitution.
               24         l 0. Further, a broker did not make or arrange the subject loan; therefore, the ''broker"
               25            exception to tbe usury laws under California Civil Code § 1916.1, and otherwise,
               26            does not apply to the subject transaction.
               27

               28

926093, i 583'1,097                                                3
                                                          VER]FIED COMPLAINT
                                                                -11~-
                 1         11. Plaintiffs are further entitled to recover attorney's fee::; against Defendant in this

                 2            action and pursuant to California Civil Code§ 1717.

                 3         12. As a result of Defendant's wrongful conduct as alleged herein. Plaintiffs have

                 4            suffered :forther damages, both economic and non-economic, and are seeking

                 5            compensation for those in this action.
                 6

                 7 Second Cause of Action for Quiet Title

                 8        30. Plaintiffs reallege and incorporate by reference each allegation contained in

                 9            Paragraphs l through 12 above, as though the same were fully set forth herein.
               10         3 l. Defendant claims some rigbt, title or interest in or to the subject property. The

               11             claims of Defendant arc wholly without right.

               12         32. The Note secured by Deed of Tmst recorded againsl the Subject Property clouds

               13             the title to the Subject Property.

               14         33. As stated above, Defendant sought to collect usurious interest ( 12%) under the

               15             Note.

               16         34. Defendant's allegation that Plaintiffs owe an amount in excess of what is

               17             !awfulJy pe1missible is without any right whatsoever, and Defendant therefore

               18             has no right, title, estate, lien or rightfol interest in or to said real property, or any

               1.9            pa1i or portion thereof, adverse to Plaintiffa' interest therein.

               20         35. Therefore, Plaintiff seeks an order of the Court quieting title to the Subject

               21             Property and releasing the lien recorded against the Subject Property.

               22 Third Cause of Action for lleclaratory Relief

               23         36. Plaintiff realleges and incorporate by reference each allegation contained in

               24             Paragraphs 1 through 35 above. as though the same were folly set forth herein.

               25         37. The interest rate and. foes specified in the Notes are usurious and should be

               26             declared null and void.
               27

               28
92609S. ! SR3<J.097                                                        4
                      --···-····-------                     VERiflE""""Dc--,C""'O'"Mr-rrr:PL,-A"l,..N"'T,---------·········--- ··········---·······-·

                                                                     -IV\-
                1         38. Further, a broker did not arrange the Notes, precluding Defendant from claiming

                2               an exception to the usury law as it applies to the subject transactions.

                3         39. Plaintiff desires a judicial determination of their rights and duties, and a
                4               declaration that the interest rate provisions of the Notes are null and void
                5               pursuant to the California Constitution, Article XV,§ 1 and§ 2 of the Statutes of
                6               1919.

                7         40. A judicial declaration is necessary and appropriate at this time under the

                8               circumstances in order for Plaintiff.s to ascertain their rights and duties under the

                9               Notes and corresponding Deeds of Tmst
              10

              11          WHEREFORE, Plaintiffs Wellingtons prays for relief against Defendant Madison,

              12 and Does 1-20, for each and ea.ch cause of action pfcd in this V c:rified Complaint, as

              13 follows:

              14                                   First Cause of Action for Usury
              15      1. For the assessment of damages against Defendants in an amount according to proof

              16          at   trial but no less than $750,000.00;
              17      2. For the Plaintiffs' reasonable attorney's fees;

              18      3. For an order, declaring the note to be null and void.

              19      4. For an order, declaring the interest provisions of the Note null and void, and to credit

              20          Plaintiff for al I fees, interests, attorney fees, etc. paid, to be credited against the

              21          principle amount of the Note.

              22      5. For punitive damages in an amount appropriate to punish Defendant and deter others

              23          from engaging in similar misconduct, but no less than $750,000.00;

              24                               Second Cause of Action for Quiet Title

              25      6. For a Judgment quieting tillc by way of reconveyance of Deed of Trust and

              26          Assignment of Rents;

              27                            Third Cause of Action for Declaratory Relief
              28

92609$.l 583~.(197                                                      5
                          """---·-····--···-----...-..,VERlFIED COMP[AIN'f .....

                                                                 - l i_:c;-
               1       7. Adjudging that the interest rate and fees provisions of the Notes are null and void

               2          and have no force or effect; and that Plaintiff should get credit for all fees, interests,

               3          and attorney foes, against principle.

               4       8. For a Declaration and Order of the Court declaring release of the Deed of Trust

               5          securing Notes;
               6

               7                                        AU Causes of Action
               8       9. For cost,; of suit and attorney's fees incun-ed herein; and

               9       l O. f'or such other and further relief as the Court may deem just and proper.

              10

             1l     DATED: August27) 2018                         BEROKIM & DUEL, P.C.
             12

              13
             14

             15                                             By:
              t6                                                  KOUSHA BEROKIM.
                                                                  Attorney for Plaintiff Amos Wellington
             17
             18
             19

             20
             21

             22
             23
             24

             25
             26

             27

             28
92W9R. I 5839 097                                                    6
                                                           YERJFIED COM~J:>LAINT ..
                                                                  - 11,l, ·-
Ati:;J 271812:1 i'p        S!anWell Auto ~--·s                                                                    p1




                  2           l, Amos Wellington, Plaintiff in th~ above entitled action, certify and declare that I
                  3 have i:ead the foregoing Complaint and know the contents thereof. !he same is trui: of my

                  4 <iw11 knowledge, except as to those maLtcrs which are therein alleged on information and

                  5 belit,f, and ~ those matters, I believe it to be true.


                  :    foregoi~~ : :   ::::ty ofperjmy            under ilin Jaw, uf~re       ofs=at fuc
                !:     Dat«l: A<>gu&t 27, 2018                       ~                      -_--· · - - - - · · - - -


                11

                12

                13
                J4
                15
                J.C.
                17
                18
                19
                20
                ll
                22



                24
                2S
                26

                27
                28

                                                                         6
                       ---·--·-····-,,-·-·~-- -~~-·w--~-u-·1s=n~c=o=M""""'Pt.A(j\j'
                                                                  -11.'1-
                                                                                                                                                       . SUM·100
                                                                                                                               FORCOURTUSEf»l]..Y
                                               SUMMONS                                                                     (SOLO PARA USO DELA CORTE)
                                     (CITACJON JUDICIAL)
NOTICE TO DEFENDANT:                                                                                                        CO.NFOBMEJJ COPY
(AV/SO AL DEMANDAl)O):                                                                                                           OFORrGINAtflllJID
 Michael Madison and Does 1-20                      -J:;ndq~jr,t                                                               Los Angefes~n!>erlor Court

YOU ARE BEING SUED BY PLAINTIFF';
                                                                                                                                   AUG 28 2018
(LO ESTA fJEMANDANDD EL GEMANDANTE):                                                                                 Sherri R. Caster, t::XeC1Juve I.JTticer/cior
 Amos Wellington                                                                                                           Ey Shaunya Bolder,, Oeputy


j NOTICE! You h.-;ve been sued. Toa C<lurt may decide against you without your being heard unless you respond within 30 days. Read the Information
, below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a writ!Ein msponse et this court and have a copy
   served on ihe plalnlfff. A letter or phone call will not protectyou. Your written response must be in proper legal form if you want !he court to hear your
  case. There may be a court fonn that you can use for your response. You can find lhese court forms and ~re information at !he California Courts
   Online Self-Help Center (www.cot.irtinto.CD,govlsetfhelp), your county law library, or the courthouse nearest you. If you cannot pay the fifing fee, ask
  the court clerk for a foe waiver lorm. !fyou do not file your response on time, you may losa lhe case by de~ult, and your viages, money, and property
  may be taken wllhout further warning from the court
      There are other legal requirements. Yoo may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free l!lflal services from a nonpro!i~legal services program. You can locate
   these nonprolit groups at the Caflfomla Legal Services Web site (www.lawlii:lpgalifomla.org), the Galifomia.Courts Online Self·Help Cen!Gr
  (www.courtinfo.ca;govlselfhelp), or by contec\ing your local court or county b'ar association. NOTE: Too court has a statutory lien for waiYed fees and
  costs on any settlement or arbiiratloo award of $10,000 or more in a civil case. Tlie court's lien must be paid before the court wlll dismiss the case.
  1AVISOJ Lohan oemandado. Si no rasponde dentro de 30dlas, la corte pueoe decJdlren su contra slnescuchar su version. lea la lnforrnac/6n a
  continuacf6n.                     ·                             .                                                    ·
     Tiene SO DIAS.DE CALENDAR/O.despuits de quo le antreguen esta ~ci6n y paps/es Jegafes paw proaentar una respuesta por escrito en esta
  corte y heicer que se antregue une copla al demenaimte. Una certa o una llarnada telefon!C{l no ki protegeri SU respuest;J por escrito tieile que estar
  en (onnato lf>fjal corredo ,']! desea que procesen s_l! caBO enJe_ corift:. £s pos/,bfe q~ ~ya Un fcifJhulario que .usted pueda user pera SU respaesta.
  Puede encontrar estos formufariqs de la cortey ,nas;Jntddf!sclon en el Centro de :Ayude de las Codes da Cf!lifomia (www:.sucorie.ca,:gov), en .la
  biblioleCf! de /eyes de SU condado O en /a CO£re q@ /e'<;UfJCf8 fnas Cerc8. Sf no /JUG® pagor fa CUota c/9 pn,r3ntaci6n, p/da a/ 8!1r;fell'Uio ® /a COrte
  que le de un tom1u!ario de exenclon dG page fie       CW!.1~.    S/,ni>, presenfB SIJ respuesta fJ tiempo, puade peroer e/ caso par lncllmp/'llhiemo y fa corte Te
  padra quitar su sue/do, dinerb y bienes sf.n ma:s °:<Jv.i::tf.rm,cf<i. ·.·              .. ·.·· . .      . .·         ..                  ·
     Hay otros roquk.ltos legates.   Es  recomenctab/e que flame. !c{un a,bogado inmediatamenU,; Si /lO cpno.ce a u,n abogado, pue<le Jta,m3ra un servicio cte
  remisf6n a abogados. Si no puede pagara un aliogado; ~ posi,bfo q1Je cumpla C9f1 los reqaisltos fJ8[{1 Qbf.9i/er servtcios legales gratu/tos de un
  programa de serviclos lega/gs Sin fines de Jucro; Puede encantrarestos gr:upos sin fines cte/ucro en el sitio \"'eb de Califdmie Lege/ Services,
  (www.lawhelpcalifornia.o;g), en e!Cenfro.de Ayuda de/as Ccrles de Califbnile, c<www,sucoite;ca.gov) o ponfitndose tJn contacta con fa oorte o el
  colegio de abogados /ocaJes. AVfSO: Poriey, la oorte fi.eM doroi::fio a rociamar)li$ cuota11y los wsros exeritos porimponer un graVBmen sabre
  cua/quier racuperaci6n de $10,000 6 mas de vator.reclbida med/ante un awento o una ooncesi6n de arbitiaje an tJf1 caso de demc!Jo civil. Trene que
  pagar el gravamen de la cortt:, antes de que /a corte pueda ckisechar el caso.
The name and acfdress of the court !s:
                            es): Central District
(Et nombre y direccion de fa corte
 Ill N. Hill St, Los Angeles, CA 90012
                                                                                                              ["°"=_,. B_C_7 1 9 6 O4
The name, address. and telephone number of plaintiffs attorney, or plaintiff without an attorney, is,
(El nombro, la direcci6n y el numero de telefono delabogado del demandan1.e, .ode! demandante que no tiene abogado, es):
 Kousha Berokim 270 N Canon Dr. Floor Three, Beverly Hills, CA 90210-3109933 703

 DATE:             AUG 2 9 2018                          SHERmR.C~Rrk, by                                         SHAU,NYA BGLE}i-";N ,Deputy
 (Fecha)                                     ~..,.--....,............,.~~~_!.::(S~ec~re'.:;!'.ra~rl~o)~-::::::;:==:::::::====:::::::============<::===-~(A.::.WUnlo)
(For prooFot service of this summons, use'J'5roof of Service of Summons (form POS-010).)
(Para prueba de entrega de. esta citation use el fonnularfo Proof of Service of Summons, (POS-010)).
 ~....                                    NOTICE TO THE PERSON SERVED; You are served
                                          1. 0   as an individual defendant.
r                                         2. O   as th.e person sued under the fictltrous name or (specify):,


                                          3.   D    onbahalfof(specily):

                                               under:   CJ    CCP 416.,10{corporation)                          O       !CCP 416.60 (minor)
                                                        D     CCP4:f6:20(defunctcorporation).     .             D       ;ccP 416:70 ( conservatee)
                                                        O     CCP 416.40 {assoc\ation        or
                                                                                       partnership)             c:::J   CCP 416.90 (authorized person)
                                                .       0     otherJspecifyJ:
                                          4.   D    by persona, delivery on (dateJ:                                                                  P   1 o! 1
 Form Adop1od tor Mandatory Uoo
                                                                           su·-M~M-O~·~N-S~~~~~~~~~.,.-~~~C-ode~o-fCivil-.-.Picc<l<lunl~~~9§~,~,2~.~~.~46.:..c.5
   Judicial Council ol CofffolTIUl                                                                                                                  www:courlinlb.ca l)Ov
   SUM-100 !Rev. July 1,   2()0gJ
                    BEROKlM & DUEL, P .C.                        ·
               1 Jasmine A. Duel ~BN 2nan          1jasmlne@be.tkimdueLcom
                    iZousha Berokim     SBN 2427 63 berokim@berokimduel.com                   CONFORMED COPY
               2 270 North Canon         rive, Thltd F oor                                       OF ORIGINAL FILED
                    Beverly Hills, California. 90210                                           Los Angeles Sur,Mor Court

               3
                    P: (310)846-8553
                    F: (310) 300-1233                                                              AUS 28 2018
               4    Attorneys for Plaintiff Amos Wellington                           Shem R. Carter, l:::Xe(;UtlV8 Ottlcer/cten.
               5                                                                              By Shar.mya Soldan, Oaputy

               6

               7

               8                          lN THE SUPERIOR COURT OF CALIFORNIA
               9
                                      COUNTY Oli' LOS ANGELES-CENTRAL DISTRICT
             10
             11

             12
                                                                         Case Number:            BC 7 1 9 6 O4
                       Amos Wellington,
             .13
                                       Plaintiff,
             14
                                                                         VERIFIED COMPLAINT FOR:
             15        v.
             16                                                              1. USURY
                                                                             2. QUIET: TITLE
             17                                                              3, DECLARATORY RELIEF
                       Michael Madison, and DOES 1 through 20,                           ·1



             18        inclusive,

             19                        Defendants.
             20

             21
             22
             23

             24                                          General Allegations

             25             1. Plaintiff Amos Wellington is an individual residing in the'State of California,

             26                 County of Los Angeles. (Hereinafter referred to as "Plaintiff").
             27

             28

92G098.l 58J9.0SO
                                                             VffiUFIED COMPLAINT
                                                               -12-°I-
 1    2. Defendant Michael Madison is an individual residing in the State of California,

 2       County of Los Angeles. (Hereinafter referred to    as "Defendant")
 3    3. Plamtiffis ignoraritofthe true names a:ndcapacities of Defendants sued herein as
 4       DOES l through 20, inclusive, and therefore sues these Defendants by such
 5       fictitious names. Plaintiff will amend this Complaint to allege the true names
 6       and capacities of said Defendants when ascertained. Plaintiff is informed,

 7       believe and thereon allege that each of said fictitiously named Defendants are

 8       responsible in some manner for the occurrences herein alleged and are indebted
 9       to Plaintiff as hereinafter alleged, and that Plaintiff's damages as hereinafter
10       alleged were proximately caused by such Defendants.
11    4. Plaintiff is infonned, believes and thereon alleges that at all times mentioned
12       herein, each of the Defendants were the agent, servant ,md/or employee of each
13       of the remaining Defendant.,;, and in doing the things hereinafter alleged, were
14       acting both   on their own behalf and within the course Jd scope of such agency
15       and employment.
16    5. Plaintiffis informed, believes, a:nd upon such information and belief alleges, that
.17      each of the. named Defendants are responsible in some rµanner for the
18       occurrences herein alleged, and Plaintiff's damages as herein asserted were
19       proximately caused by such Defendants. Plaintiff i~ informed, believes, and
20       upon such information and belief alleges, that at aH times herein mentioned each

21       of the Defendants were the agent, employee, servant, partner, guarantor, or
22       successor of each of the named Defendants and in doing,the things herein
23       asserted, were acting within such course and scope. Plaili.tiff is also informed
24       and believes and upon such information and helief alleges that at all relevant
25       times mentioned herein, Defendants, and each ofthem. werejointventures with
26       each, every, and all other Defendants and said Defendants were acting in
27       furtherance of said joint venture.
28

                                              2
                                     VERIFIED COMPLAINT
                                                                                   .,.,,..-.,




               1        6. On June 24> 2016, Amos Wellington entered into a not¢ agreement to pay
               2           Mfohael Madison Sr. $96,000 plus interest at 10 percent quarterly. The Note

               3           was secured by a deed of trust against property commonly known as 1353 Hauser

               4            Blvd, Los Angeles, CA 90019, with the legal description of Lot: 21 Tract No:

               S            8818 Abbreviated Description: LOT:21 TR#:8818 TRACT NO 8818 WT 21,
               6           APN 5085-031-012, recorded with Los Angeles County Recorders Office,

               7            Instrument Number XX-XXXXXXX BK-PG.
               8        7. Plaintiff has performed all the promises, covenants and conditions he agreed to

               9            perform in accordance with thetenns of the Notes, except for those promises,

             10             covenants and conditions ex.ecuted by the acts or omission of Defendant.
             11 Ii'irst Cause of Action for Usury

             12         8. Plaintiffrealleges and incorporates by reference each al1egation co1:1tained in
             13            Paragraphs.1 through 7 above, as though the same were [fully set forth herein.

             14         9. The. annual interest rate on the !ban is usurious   in vrolatfon of section 1(2) of
             15            Article XV ofthe California Constitution, which providbs that the intere!>'t rate on
             16            a loan other than one primarily for personal, family, or household purposes may
             17            not exceed the greater of 10% per   annum or 5% per anm1m plus the rate
             18            established by the Federal Reserve Bank of San Francisco on advances to
             19            member banks on the 25th day of the month proceeding the earlier of the date of

             20            execution of the contract to make the loan or forbearance, or the date of making

             21            the loan or forbearance. The latter interest rate so calculated, at all relevant times,

             22            was less than 10%, the maximum set by Section 1(2) of Article XV of the
             23            California Constitution.
             24         I 0. Further, a broker did not make or arrange the subject loan; therefore, the ''broker"

             25            exception to the usury Jaws under California Civil Code § 1916.1, and otheIWise,
             26            does n.ot apply to the subject transaction.
             27

             28

926098.1 5839.097                                               3
                                                        VERIHED COMPLAINT
                                                             - I?_)\-
                                                                                            ,..-,




                 1         I I. Plaintiffs are further entitled to recovcrattorney~s fees against Defendant in this

                 2             action and pursuant to California Civil Code§ 1717.

                 3         12. As aresult of Defendant's wrongful conduct as alleged:herein, Plaintiffs have

                 4             suffered further damages, both economic and non-economic, and are seeking

                 5             compensation for those in this action.
                 6

                 7 Second Ca.use of Action for Ou.iet Title
                 8         30. Plafritiffs reallege and incorporate by reference each allegation contained in

                 9             Paragraphs l through .12 above, as though the same were fuHy set forth herein.
               10          31. Defendant claims some right, title or interest in or to the subject property. The
               11              claims of Defendant are wholly without right.
               12          32. The Note secured by Deed of Trost recorded against the:Subject Property clouds
               13              the title to the Subject Property.
               14          33. As stated above, Defendant sought to collect usurious interest (12%) under the
               15              Note.
               16          34. befendant's allegation that Plaintiffs owe an amount in excess of what is
               17              lawfully permissible is without any right whatsoever, and Defendant therefore
               18              has no right. title, estate, lien or rightfill interest in or to said real property, or any
               19             part or portion thereof, adverse to Plaintiffa' interest therein.
               20          35. Therefore, Plaintiff seeks an order of the Court quieting tjtle to tbc Su:bject
               21              Pr()perty and releasing the lien recorded against the Subject Property.

               22 Third Cause of Action for Declaratory Relief

               23          36. Plainti:ff realleges and incorporate byreforence each allegation contained in
               24             Paragraphs 1 through 35 above, as though the: same were fully set forth herein.

               25          37. The interest rate and fees specified in the Notes are usurious and should be
               26              declared .null and void.
               27

               28
926098. l SR3'!.097                                                       4
                                                             VERIF.IE""""D,..,C'""O""·fvf~PLr-A-n1r.N""T,-----'--- ·----··········-----···-
                                                                    - 1·?>1--
                                                               .........·--·····-·-----..--········-··""'·-··-································-···   -- . ····-----




               1         38. Further, a broker did not arrange the Notes, precluding Defendant from claiming

               2             an exception to the usury law as it applies to the subject transactions.
               3         39. Plaintiff desires a judicial determination of their rights and duties, and a

               4             declaration that the interest rate provisions of the Notes are null and void

               5             pursuant to the California Constitution, Article XV, § I· and § 2 of the Statutes of

               6             1919.
               7         40. A judicial declaration.is necessary and appropriate at this time under the

               8             circumstances in ordel' for Plaintiffs to ascertain their rights and duties under the

               9             Notes and corresponding Deeds.of Trust.
             10

             11          WHEREFORE, Plaintiffs Wellingtons prays for relief against Defendant Madison,
             12 and Does 1-20, for each and each cause of action pled in this Verified Complaint, as

             13 follows:

             14                                  First Cause of Action for Usury
             15      1. For the assessment of damages against Defendants in an amount according to proof

             16          at trial but no less than $750,000.00;

             17      2. For the Plaintiffs' reasonable attorney's fees;

             18      3. For an order, declaring the note to be null and void.
             19      4. For an order, declaring the interest provisions of the Note null and void, and to credit

             20          Plaintiff for all fees, interests, attorney fees, etc. paid, to be credited against the

             21          principle arncmnt of the Note.

             22      5. For punitive damages in an amount appropriate to punish Defendant and deter others

             23         from engagi:ilgin.similar misconduct, but no less than $750,01)0.00;

             24                              Second Cause of Action for Quiet Title

             25      6. Fora Judgment quieting title by way ofreconveyance of Deed of Trust and
             26          Assignment of Rents;
             27                          Third Cause of Action for Declaratory Relief
             28

926098.l 5839.097                                                   5
                                                           VERIFIED COMPLAINf·-··
                                                                - l ?:>')y-
                                                                                        ..........
                                                                                        _




                  1    7. Adjudging that the interest rate and fees provisions of the Notes are rruH and void

                  2       and have no force or effee,i; and that Plaintiff should get credit for all fees, interests,

                 3        and attorney fees, against principle.

                  4    8. For a Declaration and Order of the Court declaring release oftbe Deed of Trust

                  5       securing Notes;

                  6

                  7                                     AU Ca.uses of Action

                  8    9. For costs of suit and attorney's fees incurred herein; and

                  9    l 0. For such other and further relief as the Court may deem just and proper.
                lO

                11 DATED: Allgust 27, 2018                         BEROKIM & DUEL, P.C.
                12

                13
                                                                                                     ~
                                                                                                     ' . .· ·___
                                                                                                              . · -__..:::>
                                                                                                                    ·-
                14
                                                                                                     ~
                15
                                                             By:
                                                                   KOUSHA·-_-B_E_R_O_K_I----"M[~-------··--
                16
                                                                   Attomey for Plaintiff A.mos' Wcllington
                17

               18
                l9
                20
                21

               22
               23
               24

               25
               26
               27

                28
926098. l 5lt39 .o97                                                   6
                                                           vEIDFIED COMPLAiNT
                                                                   _, 'l_)'\ -
                                                                                                               p. 1
Aug 271812:1 ?p        BlanWell Auto s·-··s




              1    VEIUtlCATlON
              2             l, Amos Welli.ngto11, Pl.ainfiffin th~ abov~entitlcd action,~fy and dcc1are that l
              l    have t'ead the foregoing Complaint and know the cont¢llts thereof. ·\The same- is true of my

              4    ¢W11   knowledge, except a,; to those ma1.tCIS whfoh are there.in alleged on information 8:rld

              5 bclid"., and as those matters, I believe it to be true.
              I)

              7 foregoing fa true and ootrect.
              8

              9 Dated: August 27,2018
             10
            11
             12

             13


             15
            Hi
            17
            18
            19
            20
            :u
            2Z



             24

            25
            26
            27
            .28

                                                                      . (i     .
                                                            ~tED COMPLAI'N
                                                                 -1   ~s-
CM/ECF - U.S. Bankruptcy Court (v5.2.I - LIVE)                                                   Page I of2



                                         United States Bankruptcy Court
                                          Central District of California


Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 13 of the United States Bankruptcy Code,
entered on 11/04/2017 at 4: 16 PM and filed on 11/04/2017.

Letitia Louise Wellington
1353 Hauser Bl
Los Angeles, CA 90019
SSN I ITIN: xxx-xx-0186


 The case was filed by the debtor's attorney:        The bankruptcy trustee is:

 Sanaz S Bereliani                                   Wesley H Avery (TR)
 Bereliani Law Firm                                  758 E. Colorado Blvd., Suite 210
 11400 W Olympic Blvd Ste 200                        Pasadena, CA 91101
 Los Angeles, CA 90064                               (626) 395-7576
 818-920-8352
The case was assigned case number 2:17-bk-23651-NB to Judge Neil W. Bason.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page www.cacb.uscourts.gov or at the Clerk's Office, 255 East Temple
Street,, Los Angeles, CA 90012.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                           Kathleen J. Campbell
                                                                           Clerk, U.S. Bankruptcy
                                                                           Court


                      I                   PACER Service Center                          I
                      I                      Transaction Receipt                        I
                      I                         09/11/2018 12:55:28                     I
                                    II                     II           II



https://ecf.cacb. uscourts.gov /cgi-bin/NoticeOtFiling.pl? 1807267                                9/11/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                                       Page 2 of 2



                         PACER          jatty   151058:2800077:0I !Client Code:
                         Login:                                                   II             I
                         Description:   !Notice of Filing        ISearch          "~~7-bk-23651-1
                                                                 : Criteria:
                        Billable
                        Pages:          11                       JI cost:         JJo.10         I




                                                       - I ~'1-

https ://ecf.cacb. uscourts.govI cgi-bin/N oticeOfF i ling. pl? 1807267                              9/11/2018
                    Case 2:17-bk-23651-NB                     Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                      Desc
                                                              Main Document     Page 1 of 48
                "                              "   "                                                                 -
 Fill in this information to identify your case:
                        -          --          -          -           -               ~




 United States Bankruptcy Court for the:

 CENTRAL DISTRICT OF CALIFORNIA

 Case number (it known)      - - - - - - - - - - - - - - - - Chapter you are filing under:
                                                                                  D Chapter7
                                                                                  D Chapter11
                                                                                  D Chapter12
                                                                                  11111   Chapter 13                              D   Check if this an
                                                                                                                                      amended filing




Officia I Fonn 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12,1s
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


•@ii       Identify Yourself

                                    About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):

 1.   Your full name

      Write the name that is on     Letitia
      your government-issued        First name                                                         First name
      picture identification (for
      example, your driver's        Louise
      license or passport).         Middle name                                                        Middle name
      Bring your picture
                                    Wellington
      identification to your
      meeting with the trustee.     Last name and Suffix (Sr., Jr., II, Ill)                           Last name and Suffix (Sr., Jr., II, Ill)




 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.



3.    Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-0186
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                  Voluntary Petition for Individuals f:,}'ing for Bankruptcy                                            page 1
                                                                               ·- t "..) o-
                Case 2:17-bk-23651-NB                   Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                     Desc
                                                        Main Document     Page 2 of 48
Debtor 1    Letitia Louise Wellington                                                                 Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):


4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      II I have not used any business name or EINs.                 D I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                                                                               EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 1353 Hauser Blvd
                                 Los Angeles, CA 90036
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Los Angeles
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.

                                 Box 351000
                                 Los Angeles, CA 90035
                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                  1111   Over the last 180 days before filing this petition,    D       Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district                                                 district

                                 D      I have another reason.                                 D       I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                                                                            -1~9.-.
               Case 2:17-bk-23651-NB                          Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                      Desc
                                                              Main Document     Page 3 of 48
Debtor 1    Letitia Louise Wellington                                                                         Case number (it known)



           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                             D Chapter7

                                 D Chapter11
                                 D Chapter12

                                 Ill   Chapter 13



8.   How you will pay the fee    Ill       I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                           about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                           order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                           a pre-printed address.
                                 D           I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             The Filing Fee in Installments (Official Form 103A).
                                 D         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                           but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                           applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                           the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for          Ill   No.
     bankruptcy within the
     last 8 years?               DYes.
                                                  District   _ _ _ _ _ _ _ _ _ _ When               _ _ _ _ _ _ _ _ Case number
                                                  District   _ _ _ _ _ _ _ _ _ _ When _ _ _ _ _ _ _ _ Case number
                                                  District
                                                             - - - - - - - - - - When               - - - - - - - - Case number


10. Are any bankruptcy           1111 No
    cases pending or being
    filed by a spouse who is     DYes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                  Debtor     - - - - - - - - - - - - - - - - - - - - Relationship to you
                                                  District                            _ _ _ _ _ _ _ Case number, if known
                                                  Debtor     - - - - - - - - - - - - - - - - - - - - Relationship to you
                                                  District                            _ _ _ _ _ _ _ Case number, if known



11. Do you rent your             Ill   No.         Goto line 12.
    residence?
                                 DYes.             Has your landlord obtained an eviction judgment against you and do you want to stay in your residence?

                                                   D         No. Go to line 12.
                                                   D         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                             bankruptcy petition.




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                                                                                  -14D-
                Case 2:17-bk-23651-NB                      Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                    Desc
                                                           Main Document     Page 4 of 48
Debtor 1    Letitia Louise Wellington                                                                        Case number (if known)



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time     Ill No.         Goto Part 4.
    business?
                                  DYes.           Name and location of business
    A sole proprietorship is a
    business you operate as                       Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                                  Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                          Check the appropriate box to describe your business:
                                                  D       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                  D       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))
                                                  D       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                  D       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                  D      None of the above

13. Are you filing under    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business    in 11 U.S.C. 1116(1 )(B).
    debtor?
                                  11111   No.     I am not filing under Chapter 11.
    For a definition of small
    business debtor, see 11
                                  DNo.            I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
    u.s.c. § 101(510).                            Code.

                                  DYes.           I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any        11111   No.
    property that poses or is
    alleged to pose a threat      DYes.
    of imminent and                             What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                         If immediate attention is
    immediate attention?                        needed,whyisitneeded?

    For example, do you own
    perishable goods, or
    livestock that must be fed,                 Where is the property?
    or a building that needs
    urgent repairs?
                                                                             Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                page4
                                                                         ...-11,,-11-
                Case 2:17-bk-23651-NB                     Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                   Desc
                                                          Main Document     Page 5 of 48
Debtor 1    Letitia Louise Wellington                                                                 Case number (if known)

           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                    About Debtor 1 :                                              About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether          You must check one:                                           You must check one:
    you have received a             11111 I received a briefing from an approved credit           D   I received a briefing from an approved credit
    briefing about credit                 counseling agency within the 180 days before I              counseling agency within the 180 days before I filed
    counseling.                           filed this bankruptcy petition, and I received a            this bankruptcy petition, and I received a certificate of
                                          certificate of completion.                                  completion.
    The law requires that you
    receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
    credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check       D   I received a briefing from an approved credit             D   I received a briefing from an approved credit
    one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
    so, you are not eligible to         a certificate of completion.                                  of completion.
    file.
                                        Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
                                        petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
    If you file anyway, the court
    can dismiss your case, you          payment plan, if any.                                         any.
    will lose whatever filing fee
    you paid, and your              D   I certify that I asked for credit counseling              D   I certify that I asked for credit counseling services
    creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
    collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                        days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                        circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                        of the requirement.
                                                                                                      To ask for a 30-day temporary waiver of the requirement,
                                        To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                        requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                        what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                        you were unable to obtain it before you filed for             circumstances required you to file this case.
                                        bankruptcy, and what exigent circumstances
                                        required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                      with your reasons for not receiving a briefing before you
                                        Your case may be dismissed if the court is                    filed for bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                        If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                        still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                        You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                        agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                        developed, if any. If you do not do so, your case
                                                                                                      Any extension of the 30-day deadline is granted only for
                                        may be dismissed.
                                                                                                      cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted
                                        only for cause and is limited to a maximum of 15
                                        days.
                                    D   I am not required to receive a briefing about             D   I am not required to receive a briefing about credit
                                        credit counseling because of:                                 counseling because of:

                                        D     Incapacity.                                             D    Incapacity.
                                              I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                              that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                              making rational decisions about finances.                    decisions about finances.

                                        D     Disability.                                             D    Disability.
                                              My physical disability causes me to be                       My physical disability causes me to be unable to
                                              unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                              by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                              reasonably tried to do so.                                   doso.

                                        D     Active duty.                                            D    Active duty.
                                              I am currently on active military duty in a                  I am currently on active military duty in a military
                                              military combat zone.                                        combat zone.
                                        If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                        briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                        motion for waiver credit counseling with the court            of credit counseling with the court




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
                                                                           -lt..f2--
               Case 2: 17-bk-23651-N B                     Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                             Desc
                                                           Main Document     Page 6 of 48
Debtor 1    Letitia Louise Wellington                                                                           Case number (if known)

           Answer These Questions for Reporting Purposes

16. · What kind of debts do      16a.         Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as ''incurred by an
      you have?                               individual primarily for a personal, family, or household purpose."
                                              D No. Go to line 16b.

                                              11111 Yes. Go to line 17.
                                 16b.         Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment
                                              D No. Go to line 16c.
                                              D Yes. Goto line 17.
                                 16c.         State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under         1111 No.     I am not filing under Chapter 7. Go to line 18.
    Chapter7?

     Do you estimate that        D Yes.       I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                         are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                  DNo
     are paid that funds will
     be available for                         DYes
     distribution to unsecured
     creditors?

18. How many Creditors do        11111.49                                          D 1,000-5,ooo                                  D 25,001.50,000
    you estimate that you                                                          D 5001-10,000                                  D 50,001-100,000
    owe?                         D 50-99
                                 D 100-199                                         D 10,001-25,000                                D More than100,000
                                 D 200.999

19. How much do you              D     $0 - $50,000                                111111   $1,000,001 - $1 O million             D   $500,000,001 - $1 billion
    estimate your assets to      D     $50,001 - $100,000                          D $10,000,001 - $50 million                    D   $1,000,000,001 - $10 billion
    be worth?
                                 D     $100,001 - $500,000                         D $50,000,001 - $100 million                   D   $10,000,000,001 - $50 billion
                                 D     $500,001 - $1 million                       D $100,000,001 - $500 million                  D   More than $50 billion


20. How much do you              D $0 - $50,ooo                                    D        $1,000,001 - $1 O million             D      $500,000,001 - $1 billion
    estimate your liabilities
                                 D $50,001 - $100,000                              D        $10,000,001 - $50 million             D      $1,000,000,001 - $1 O billion
    to be?
                                 D $100,001 - $500,000                             D        $50,000,001 - $100 million            D      $10,000,000,001 - $50 billion
                                 Ill   $500,001 - $1 million                       D        $100,000,001 - $500 million           D       More than $50 billion


           Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 Isl Letitia Louise Wellington
                                 Letitia Louise Wellington                                               Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on       November 4, 2017                                      Executed on
                                                   MM I DD/YYYY                                                           MM/ DD/YYYY




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
                                                                             - l ~~--
                Case 2:17-bk-23651-NB                      Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                    Desc
                                                           Main Document     Page 7 of 48
Debtor 1    Letitia Louise Wellington                                                                     Case number (it known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the infonnation in the
an attorney, you do not need    schedules filed with the petition is incorrect
to file th is page.
                                /s/ Scott Kosner                                                   Date         November 4, 2017
                                Signature of Attorney for Debtor                                                MM/ DD/YYYY

                                Scott Kosner
                                Printed name

                                Law Offices of Tyson Takeuchi
                                Finn name
                                1055 Wilshire Blvd
                                Suite 850
                                Los Angeles, CA 90017
                                Number, Stree~ City, State & ZIP Code

                                Contact phone    213-637-1566                                Email address        tyson@tysonfirm.com
                                172379
                                Barnumber & State




Official Form 101                              Voluntary Petition for Individual~ ~iling for Bankruptcy
                                                                        ·-          -
                                                                            \ '-\ '-'\
                                                                                                                                                        page 7
           Case 2:17-bk-23651-NB                       Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                                  Desc
                                                       Main Document     Page 8 of 48


                              STATEMENT OF RELATED CASES
                           INFORMATION REQUIRED BY LBR 1015-2
            UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Refonn Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or fonner domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or fonnerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A that was filed with any such prior proceeding(s).)
 none

2.   (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Refonn
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
     any real property included in Schedule A that was filed with any such prior proceeding(s).)


3.   (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Refonn Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
     that was filed with any such prior proceeding(s).)


4.   (If petitioner is an individual) A petition under the Bankruptcy Refonn Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
     proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
     that was filed with any such prior proceeding(s).)
None

I declare, under penalty of perjury, that the foregoing is true and correct.
Executed at     Los Angeles, CA                                     , California.                     Isl Letitia Louise Wellington
                                                                                                      Letitia Louise Wellington
 Date:          November 4, 2017                                                                      Signature of Debtor



                                                                                                      Signature of Joint Debtor




                  This foim is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Paget                F 1015-2.1.STMT.RELATED.CASES
                                                                     _p,\'~ -
                 Case 2:17-bk-23651-NB                               Doc 1            Filed 11/04/17                   Entered 11/04/17 16:16:50                              Desc


 Debtor1                    Letitia Louise Wellington
                            First Name                            Middle Name                          Last Name

 Debtor2
 (Spouse if, filing)        First Name                            Middle Name                          Last Name


 United States Bankruptcy Court for the:                   CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                                       D    Check if this is an
                                                                                                                                                                       amended filing



Official Fonn 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

U®IM Summarize Your Assets
                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own

 1.     Schedule AIB: Property (Official Fonn 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/8................................................................................................                   1,200,000.00

        1b. Copy line 62, Total personal property, from Schedule A/8.....................................................................................             $ ____4~,8_76_._oo_

        1c. Copy line 63, Total of all property on Schedule A/8 ...............................................................................................       $          1,204,876.00

UtMfM Summarize Your Liabilities
                                                                                                                                                                      Your liabilities
                                                                                                                                                                      Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Fonn 1060)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ...                                                       814,614.00

 3.     Schedule EIF: Creditors Who Have Unsecured Claims (Official Fonn 106EIF)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF................................ .

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF.......................... ..                                $ _ _ _ ____;_o_.o_o


                                                                                                                                                                  I
                                                                                                                                     Your total liabilities $ _ _ _ _8_1_4_,_,6_1_4_._00_


l:,fflifW Summarize Your Income and Expenses
 4.     Schedule I: Your Income (Official Fonn 1061)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                                   4,457.00

 5.     Schedule J: Your Expenses (Official Fonn 106J)
        Copy your monthly expenses from line 22c of Schedule J ......................................................................... .                            $                4,550.00

Uffli(W Answer These Questions for Administrative and Statistical Records
 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
        D No. You have nothing to report on this part of the fonn. Check this box and submit this fonn to the court with your other schedules.

        Ill Yes
 7.     What kind of debt do you have?

        Ill    Your debts are primarily consumer debts. Consumer debts are those ·~ncurred by an individual primarily for a personal, family, or
               household purpose."11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        D      Your debts are not primarily consumer debts. You have nothing to report on this part of the fonn. Check this box and submit this fonn to
               the court with your other schedules.
 Official Fonn 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                         page 1 of 2
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com                                                                                                           Best Case Bankruptcy
               Case 2:17-bk-23651-NB                            Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                             Desc
                                                                Main Document    Paie 10 of 48
  Debtor 1      Letitia Louise Wellington                                                     ase number (if known) - - - - , . . . - - - - - - - - - - - ,

  8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
        122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                           $ _ _ _ _ _2_,3_0_0_.0_0_


  9.    Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:

                                                                                                         Total claim
        From Part 4 on Schedule EIF, copy the following:

        9a. Domestic support obligations (Copy line 6a.)                                                  $

        9b. Taxes and certain other debts you owe the government (Copy line 6b.)                          $

        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)               $                0.00
        9d. Student loans. (Copy line 6f.)                                                                $                0.00
        9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims. (Copy line 69.)                                                              $                0.00

        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)           +$                0.00


        9g. Total. Add lines 9a through 9f.                                                                             0.00
                                                                                                    1$




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 2:17-bk-23651-NB                                     Doc 1         Filed 11/04/17                 Entered 11/04/17 16:16:50                 Desc


  Debtor 1                    Letitia Louise Wellington
                              First Name                                Middle Name                     Last Name

  Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                     Last Name


  United States Bankruptcy Court for the:                     CENTRAL DISTRICT OF CALIFORNIA

 Case number                                                                                                                                                D    Check if this is an
                                                                                                                                                                 amended filing



Official Fonn 106A/B
Schedule A/8: Property                                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   D    No. Go to Part 2.

   1111 Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1353 Hauser Blvd                                                          1111 Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                        Duplex or multi-unit building
                                                                                  D                                               Creditors Who Have Claims Secured by Property.
                                                                                        Condominium or cooperative
                                                                                  D
                                                                                  D     Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Los Angeles                        CA       90036-0000                    D     Land                                      entire property?           portion you own?
        City                               State             ZIP Code             D     Investment property                            $1,200,000.00              $1,200,000.00
                                                                                  D     Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                  D     Other                                     (such as fee simple, tenancy by the entireties, or
                                                                               Who has an interest in the property? Check one     a life estate), if known.
                                                                                  1111 Debtor 1 only                              DEED OF TRUST
        Los Angeles                                                               D     Debtor 2 only
                                                                                  D     Debtor 1 and Debtor 2 only
                                                                                                                                  D    Check if this is community property
                                                                                  D     At least one of the debtors and another        (see Instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                     $1,200,000.00



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   II No
   DYes




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                                                                                               -l't'g-
                   Case 2:17-bk-23651-NB                        Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                         Desc
                                                                Main Document    Page 12 of 48
 Debtor 1            Letitia Louise Wellington                                                                        Case number (if known)

4. Watercraft, aircraft, motor homes, A TVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   11111    No
   DYes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
    .pages you have attached for Part 2. Write that number here.............................................................................=>                  $0.00

                 Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                               Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   DNo
    II      Yes. Describe .....

                                    Imisc. household furnishings                                                                                              $1,500.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    DNo
    11111   Yes. Describe .....

                                    I misc. electronics                                                                                                       $1,000.00


8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    11111   No
    D Yes. Describe .....

9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
               musical instruments
    11111   No
    D Yes. Describe.....

1o. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    11111   No
    D Yes. Describe .....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   DNo
    11111   Yes. Describe....•

                                    I misc.   clothing                                                                                                        $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   DNo
    II      Yes. Describe.....

                                   Imisc. jewelry                                                                                                             $1,000.00

Official Forni 106A/B                                                  Schedule A/B: Property                                                                       page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                Case 2:17-bk-23651-NB                                        Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                         Desc
                                                                             Main Document    Page 13 of 48
 Debtor 1          Letitia Louise Wellington                                                                                         Case number (if known)


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    Ill   No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    Ill   No
    D Yes. Give specific infonnation.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ............................................•.................................                                                 $4,500.00



                                                                                                                                                              Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    1111 No
    DYes................................................................................................................

17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                    institutions. If you have multiple accounts with the same institution, list each.
   DNo
   Ill Yes.•...............•....•.                                     Institution name:


                                              17.1.      checking                               Union Bank                                                                    $220.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage fiITTIS, money market accounts
    Ill   No
    DYes................. .                            Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    Ill   No
    D Yes. Give specific infonnation about them .................. .
                                 Name of entity:                                                                                     % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    Ill   No
    D Yes. Give specific infonnation about them
                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   DNo
    Ill   Yes. List each account separately.
                                  Type of account:                                              Institution name:

                                             Pension                                            Union Bank            -156 a month                                           $156.00




Official Form 106A/B                                                                    Schedule A/B: Property                                                                   page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                   Case 2:17-bk-23651-NB                       Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                  Desc
                                                               Main Document    Page 14 of 48
  Debtor 1          Letitia Louise Wellington                                                                Case number (if known)

 22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      Ill No
     DYes..................... .                                          Institution name or individual:

 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     Ill No
     DYes............ .            Issuer name and description.

 24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     Ill No
     DYes............ .            Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     1111 No
     D Yes. Give specific information about them ...

 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     111111   No
     D Yes. Give specific information about them ...

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     111111   No
     D Yes. Give specific information about them ...

 Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

28. Tax refunds owed to you
    111111    No
    D Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    111111    No
    D Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
              benefits; unpaid loans you made to someone else
    111111    No
    D Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners, or renter's insurance
    111111    No
    D Yes. Name the insurance company of each policy and list its value.
                               Company name:                                                       Beneficiary:                          Surrender or refund
                                                                                                                                         value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
    1111 No
    D Yes. Give specific information ..



Official Form 106A/B                                                 Schedule A/B: Property                                                                page4
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com                                                                               Best Case Bankruptcy

                                                                           -l S 1--
                   Case 2: 17-bk-23651-N B                              Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                                Desc
                                                                        Main Document    Page 15 of 48
  Debtor 1           Letitia Louise Wellington                                                                                          Case number (if known)

 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
     11111   No
     D Yes.         Describe each claim ........ .

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     Ill No
     D Yes. Describe each claim........ .
35. Any financial assets you did not already list
     11111   No
     D Yes. Give specific information ..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here....................•.......••...•........................................•...........••......•......................               $376.00

              Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    Ill No. Go to Part 6.
    D Yes. Go to line 38.



              Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        Ill   No. Go to Part 7.
        DYes. Gotoline47.


                     Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    II No
    D Yes. Give specific information........ .

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                                           $0.00

                  I List the Totals of Each Part of this Form
 55. Part 1: Total real estate, line 2 ...••....................•..•...............•.•...................................•................••.................          $1,200,000.00
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                        $4,500.00
 58. Part 4: Total financial assets, line 36                                                                     $376.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00
 62. Total personal property. Add lines 56 through 61 ..•                                                       $4,876.00             Copy personal property total           $4,876.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $1,204,876.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                   Case 2:17-bk-23651-NB                       Doc 1         Filed 11/04/17              Entered 11/04/17 16:16:50                   Desc


 Debtor 1                    Letitia Louise Wellington
                             First Name                     Middle Name                      Last Name

 Debtor2
 (Spouse if, filing)         First Name                     Middle Name                      Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if kn°"'1)                                                                                                                              D   Check if this is an
                                                                                                                                              amended filing


Official Fonn 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16

Be as complete and accurate as possible. If two manied people are filing together, both are equally responsible for supplying correct information. Using
the properly you listed on Schedule AIB: Property (Official Fonn 106A/B) as your source, list the properly that you claim as exempt If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

UMIN Identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is fifing with you.

      11111   You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

      D       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A!B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the   Amount of the exemption you claim            Specific laws that allow exemption
      Schedule AIB that lists this property                   portion you own
                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule AIB

      misc. household furnishings                                     $1,500.00      11111                         $1,500.00      C.C.P. § 703.140(b)(3)
      Line from Schedule AIB: 6.1
                                                                                     D         100% of fair market value, up to
                                                                                               any applicable statutory limit

      misc. electronics                                               $1,000.00      11111                         $1,000.00      C.C.P. § 703.140(b)(3)
      Line from Schedule AIB:         7 .1
                                                                                     D         100% of fair market value, up to
                                                                                               any applicable statutory limit

      misc. clothing                                                  $1,000.00      11111                         $1,000.00      C.C.P. § 703.140(b)(3)
      Line from Schedule AIB:         11.1
                                                                                     D         100% of fair market value, up to
                                                                                               any applicable statutory limit

      misc. jewelry                                                   $1,000.00      II                            $1,000.00      C.C.P. § 703.140(b)(4)
      Line from Schedule AIB: 12.1
                                                                                     D         100% of fair market value, up to
                                                                                               any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4101119 and every 3 years after that for cases filed on or after the date of adjustment)
      11111    No
      D        Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
               D       No
               D       Yes
Official Fonn 106C                                     Schedule C: The Property You Claim as Exempt                                                          page 1 of2
Software Copylight (c) 1996-2017 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:17-bk-23651-NB                           Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50           Desc
                                                               Main Document    Page 17 of 48
  Debtor1      Letitia Louise Wellington                                                       Case number (if known)




Official Fonn 106C                                     Schedule C: The Property You Claim as Exempt                           page 2 of2
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com                                                       Best Case Bankruptcy
                  Case 2:17-bk-23651-NB                         Doc 1           Filed 11/04/17              Entered 11/04/17 16:16:50                      Desc


  Debtor 1                  Letitia Louise Wellington
                            First Name                      Middle Name                      Last Name

  Debtor2
  (Spouse if, filing)       First Name                      Middle Name                      Last Name


  United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

  Case number
  (if known)                                                                                                                                   D    Check if this is an
                                                                                                                                                    amended filing


Official Fonn 1060
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        D   No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

        11111 Yes. Fill in all of the information below.

l:tfilM List All Secured Claims
                                                                                                             Column A               ColumnB                  Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim        Value of collateral      Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                   Do not deduct the      that supports this       portion
                                                                                                             value of collateral.   claim                    If any
         Michael Durand Madison,
 2.1                                                                                                             $96,000.00           $1,200,000.00                     $0.00
         SR                                       Describe the property that secures the claim:
         Credlto(s Name
                                                  1353 Hauser Blvd Los Angeles, CA
                                                  90036 Los Angeles County
         10736 Jefferson Blvd
                                                  As of the date you file, the claim is: Check all that
         #633                                     apply.
         Culver City, CA 90230                    D Contingent
         Number, Stree, City, State & Zip Code    11111 Unliquidated

                                                  11111 Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 11111 Debtor 1 only                              11111 An agreement you made (such as mortgage or secured
 D     Debtor 2 only                                   car loan)

 D Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 D     At least one of the debtors and another    D   Judgment lien from a lawsuit
 D Check if this claim relates to a               D Other (including a right to offset)
       community debt

 Date debt was incurred         06/29/2016                 Last 4 digits of account number        69SG
                                                                                                 --------

         Rushmore Loan
         Mana ement Services                      Describe the property that secures the claim:                $718,614.00            $1,200,000.00                    $0.00
         Credlto(s Name
                                                  1353 Hauser Blvd Los Angeles, CA
                                                  90036 Los Angeles County
                                                  As of the date you file, the claim is: Check all that
         PO Box 52708                             apply.
         Irvine, CA 92619-2708                    D Contingent
         Number, Stree, City, State & Zip Code    D   Unliquidated
                                                  D Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 11111 Debtor 1 only                              D An agreement you made (such as mortgage or secured
                                                       car loan)
 D   Debtor 2 only
 D   Debtor 1 and Debtor 2 only                   D Statutory lien (such as tax lien, mechanic's lien)
 D   At least one of the debtors and another      D Judgment lien from a lawsuit
 D Check if this claim relates to a               D   Other (including a· right to offset)
       community debt


Official Form 1060                               Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of2
Software Copyright(c) 1996-2017 Best Case, LLC -www.bestcase.com                                                                                             Best Case Bankruptcy
              Case 2:17-bk-23651-NB                            Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                       Desc
                                                               Main Document    Page 19 of 48
  Debtor 1 Letitia Louise Wellington                                                               Case number (if know)
              First Name                Middle Name                    Last Name


  Date debt was incurred       05/19/2008                 Last 4 digits of account number   0018
                                                                                            --------


   Add the dollar value of your entries in Column A on this page. Write that number here:                        $814,614.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:
                                                                                                                 $814,614.00

l$fM List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 1060                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 2 of2
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com                                                                                     Best Case Bankruptcy
                     Case 2:17-bk-23651-NB                       Doc 1          Filed 11/04/17                Entered 11/04/17 16:16:50                            Desc


  Debtor 1                    Letitia Louise Wellington
                              First Name                     Middle Name                       Last Name

  Debtor 2
  (Spouse if, filing)         First Name                     Middle Name                       Last Name


  United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

  Case number
  (if knO'Ml)                                                                                                                                         D Check if this is an
                                                                                                                                                           amended filing

Official Fonn 1OGE/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

l@IM List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       II No. Go to Part 2.
       D Yes.
UttifM List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report in this part Submit this form to the court with your other schedules.

       II Yes.
 4.    List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

~               Equifax                                               Last 4 digits of account number                                                                           $0.00
                Nonpriority Creditor's Name
                PO Box 740241                                         When was the debt incurred?
                Atlanta, GA 30374-0241
                Number S1reet City State Zip Code                     As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                II Debtor 1 only                                      D Contingent
                D Debtor 2 only                                       D Unliquidated
                D Debtor 1 and Debtor 2 only                          D Disputed
                D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                D Check if this claim is for a community              D Student loans
                debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                       report as priority claims
                II   No                                               D Debts to pension or profit-sharing plans, and other similar debts

                DYes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                    Page 1 of7
Software Copyright (c) 1996-2017 Best Case, LLC -www.bestcase.com                                               52675                                                Best Case Bankruptcy

                                                                                     ·-lSf)-
                Case 2:17-bk-23651-NB                          Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                          Desc
                                                               Main Document    Page 21 of 48
 Debtor 1 Letitia Louise Wellington                                                                       Case number (if know)


~          Equifax                                                   Last 4 digits of account number                                                              $0.00
           Nonpriority Creditor's Name
           PO Box 144717                                             When was the debt incurred?
           Orlando, FL 32814
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           11111 Debtor 1 only                                       D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NON PRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           11111 No                                                  D Debts to pension or profit-sharing plans, and other similar debts

           D Yes



~          Equifax Info Services LLC                                 Last 4 digits of account number                                                              $0.00
           Nonpriority Creditor's Name
           Box 740256                                                When was the debt incurred?
           Atlanta, GA 30374-0256
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           II   Debtor 1 only                                        D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           Ill No                                                    D Debts to pension or profit-sharing plans, and other similar debts

           Dves                                                      Ill Other. Specify

~          Experian                                                  Last 4 digits of account number                                                              $0.00
           Nonpriority Creditor's Name
           475 Anton Blvd                                            When was the debt incurred?
           Costa Mesa, CA 92626-7037
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           II   Debtor 1 only                                        D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NON PRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           II No                                                     D Debts to pension or profit-sharing plans, and other similar debts

           Dves
                                                                     11111 Other. Specify - - - - - - - - - - - - - - - - - - - -




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                   Case 2:17-bk-23651-NB                      Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                          Desc
                                                              Main Document    Page 22 of 48
 Debtor 1 Letitia Louise Wellington                                                Case number (if know)


~          Experian                                                 Last 4 digits of account number
           Nonpriority Creditor's Name
           NCAC                                                     When was the debt incurred?
           PO Box 9556
           Allen, TX 75013
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           11111 Debtor 1 only                                      D Contingent
           D Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           11111 No                                                 D Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                     11111 Other. Specify



~          Experian                                                 Last 4 digits of account number                                                              $0.00
           Nonpriority Creditor's Name
           NCAC                                                     When was the debt incurred?
           PO Box 9556
           Allen, TX 75013-9556
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           II Debtor 1 only                                         D Contingent
           D Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims
           II      No                                               D Debts to pension or profit-sharing plans, and other similar debts

           DYes



           Experian                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Profile Management                                        When was the debt incurred?
          PO Box 9558
          Allen, TX 75013-9558
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           II Debtor 1 only                                         D Contingent
           D Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims
           11111   No                                               D Debts to pension or profit-sharing plans, and other similar debts

           DYes
                                                                    II Other. Specify      --------------------




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of7
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 2:17-bk-23651-NB                          Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                         Desc
                                                                Main Document    Page 23 of 48
 Debtor 1 Letitia Louise Wellington                                                                       Case number (if know}

~          Franchise Tax Board                                       Last 4 digits of account number                                                             $0.00
           Nonpriority Creditor's Name
           Bankruptcy Section MS A340                                When was the debt incurred?
           PO Box 2952
           Sacramento, CA 95812-2952
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           II Debtor 1 only                                          D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NON PRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           Ill   No                                                  D Debts to pension or profit-sharing plans, and other similar debts

           Dves
                                                                     II Other. Specify    --------------------


0          Franchise Tax Board
           Nonpriority Creditor's Name
                                                                     Last 4 digits of account number                                                             $0.00

           PO Box 942867                                             When was the debt incurred?
           Sacramento, CA 94267-0001
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           II Debtor 1 only                                          D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NON PRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           II    No                                                  D Debts to pension or profit-sharing plans, and other similar debts

           Dves                                                      II Other. Specify
                                                                                          --------------------

Ici' 1 I   Internal Revenue Service                                  Last 4 digits of account number                                                             $0.00
           Nonpriority Creditor's Name
           Insolvency I Stop 5022                                    When was the debt incurred?
           300 N Los Angeles St Ste 4062
           Los Angeles, CA 90012-3313
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           II    Debtor 1 only                                       D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           II    No                                                  D Debts to pension or profit-sharing plans, and other similar debts

           Dves                                                      Iii Other. Specify
                                                                                          --------------------




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                                                                  4-i <oO
                   Case 2:17-bk-23651-NB                       Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                         Desc
                                                               Main Document    Page 24 of 48
  Debtor 1 Letitia Louise Wellington                                                                     Case number(~ know)


E]         Internal Revenue Service                                 Last 4 digits of account number                                                             $0.00
           Nonpriority Creditor's Name
           PO Box 21126                                             When was the debt incurred?
           Philadelphia, PA 19114-0326
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           11111   Debtor 1 only                                    D Contingent
           D Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           11111   No                                               D Debts to pension or profit-sharing plans, and other similar debts

           Dves



I~-1 I     Internal Revenue Service                                 Last 4 digits of account number                                                             $0.00
           Nonpriority Creditor's Name
           PO Box 660002                                            When was the debt incurred?
           Dallas, TX 75266-0002
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Ill Debtor 1 only                                        D Contingent
           D Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims
           Ill No                                                   D Debts to pension or profit-sharing plans, and other similar debts

           DYes



I~- 1 I    Internal Revenue Service                                 Last 4 digits of account number                                                             $0.00
           Nonpriority Creditor's Name
           Centralized Insolvency Operation                         When was the debt incurred?
           Po Box 21126
           Philadelphia, PA 19114-0326
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Ill Debtor 1 only                                        D Contingent
           D Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NON PRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims
           Ill No                                                   D Debts to pension or profit-sharing plans, and other similar debts

           Dves




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of7
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com                                                                                     Best Case Bankruptcy

                                                                                 -IGl-
                   Case 2:17-bk-23651-NB                        Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                          Desc
                                                                Main Document    Page 25 of 48
 Debtor 1 Letitia Louise Wellington                                                                        Case number (if know)


I!· 1 I    Trans Union Corporation                                    Last 4 digits of account number                                                             $0.00
           Nonpriority Creditor's Name
           Attn: Public Records Department                            When was the debt incurred?
           555 W Adams St.
           Chicago, IL 60661
           Number Street City Slate Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           1111 Debtor 1 only                                         D Contingent
           D Debtor 2 only                                            D Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NON PRIORITY unsecured claim:

           D Check if this claim is for a community                   D Student loans
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           11111   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

           Dves



I:·1 I     TransUnion Consumer Relations                              Last 4 digits of account number                                                             $0.00
           Nonpriority Creditor's Name
           PO Box 2000                                                When was the debt incurred?
           Chester, PA 19022
           Number Street City Slate Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           II Debtor 1 only                                           D Contingent
           D Debtor 2 only                                            D Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NON PRIORITY unsecured claim:

           D Check if this claim is for a community                   D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           II No                                                      D Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                       II Other. Specify
                                                                                          ~--------------------
UQifM List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

N=EfitM Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.     Domestic support obligations                                                6a.       $                         0.00
        Total
      claims
  from Part 1           6b.     Taxes and certain other debts you owe the government                        6b.       $              0.00
                                                                                                                      $ ---------,-,--c-
                        6c.     Claims for death or personal injury while you were intoxicated              6c.                                 0.00
                        6d.     Other. Add all other priority unsecured claims. Write that amount here.     6d.       $                         0.00

                        6e.     Total Priority. Add lines 6a through 6d.                                    6e.                                 0.00

                                                                                                                                Total Claim
                        6f.     Student loans                                                               6f.                                 0.00
        Total
      claims
  from Part 2           69.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         69.                                 0.00

Official Fonn 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of7
Software Copyright (c) 1996-2017 Best Case, LLC • www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2: 17-bk-23651-N B                          Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                       Desc
                                                                Main Document    Page 26 of 48
  Debtor 1 Letitia Louise Wellington                                                                  Case number (if know)

                         Gh.   Debts to pension or profit-sharing plans, and other similar debts       Gh.      $             0.00
                                                                                                                    ~~~~~~~~~-




                        Gi.    Other. Add all other nonpriority unsecured claims. Write that amount    Gi.
                               here.                                                                            $             0.00

                        Gj.    Total Non priority. Add lines Gfthrough Gi.                             Gj.      $             0.00




Official Fonn 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 7 of7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                                                             --llv~-
                      Case 2:17-bk-23651-NB                         Doc 1          Filed 11/04/17      Entered 11/04/17 16:16:50                   Desc


 Debtor 1                       Letitia Louise Wellington
                                First Name                       Middle Name               Last Name

 Debtor 2
 (Spouse If, filing)            First Name                      Middle Name                Last Name


 United States Bankruptcy Court for the:                   CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (If knOIMl)                                                                                                                           D Check if this is an
                                                                                                                                            amended filing



Official Fonn 1OGG
Schedule G: Executory Contracts and Unexpired Leases                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.         Do you have any executory contracts or unexpired leases?
           11111   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           D Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/8.Property (Official Form 106 A/B).
2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with whom                    have the contract or lease        State what the contract or lease is for
                                Name, Number, Stree~     State and ZIP Code

     2.1
                   Name

                   Number    Street




                   Name

                   Number    Street




                   Name

                   Number    Street




                   Name

               Number        Street




                   Name

               Number        Street

               c·                                       State                 ZIP Code




Official Form 106G                                     Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                                                                    -Uo4-
                    Case 2:17-bk-23651-NB                               Doc 1      Filed 11/04/17       Entered 11/04/17 16:16:50             Desc


 Debtor 1                       Letitia Louise Wellington
                                First Name                           Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)            First Name                           Middle Name            Last Name


 United States Bankruptcy Court for the:                     CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if knov.11)                                                                                                                      D   Check if this is an
                                                                                                                                       amended filing


Official Fonn 106H
Schedule H: Your Codebtors                                                                                                                              12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       11111   No
       D Yes
       2. Within the last 8 years, have you lived in a community property state or territory? ( Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       11111   No. Go to line 3.
       D       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 1060), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 1OGG). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                    Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt
                    Name, Number, Stree~ City, State and ZIP Code                                           Check all schedules that apply:

                                                                                                            D Schedule D, line
                    Name
                                                                                                            D Schedule E/F, line
                                                                                                            D Schedule G, line
                    Number             Street
                    City                                     State                          ZIP Code




                                                                                                            D Schedule D, line
                    Name
                                                                                                            D Schedule E/F, line
                                                                                                            D Schedule G, line
                    Number             Street
                    City                                    State                           ZIP Code




Official Form 106H                                                                     Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 2:17-bk-23651-NB                 Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                             Desc
                                                       Main Document    Page 29 of 48



 Debtor 1                       Letitia Louise Wellington

 Debtor2
 (Spouse, if filing)


 United States Bankruptcy Court for the:       CENTRAL DISTRICT OF CALIFORNIA

 Case number                                                                                                 Check if this is:
 (If known)
                                                                                                             D An amended filing
                                                                                                             D A supplement showing postpetition chapter
                                                                                                                13 income as of the following date:

 Official Fonn 1061                                                                                             MM I DD/YYYY
 Schedule I: Your Income                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

l=lttill               Describe Employment

 1.     Fill in your employment
        information.                                                Debtor 1                                       Debtor 2 or non-filing spouse

        If you have more than one job,                              11111   Employed                               11111   Employed
        attach a separate page with           Employment status
        infonnation about additional                                D       Not employed                           D Not employed
        employers.
                                              Occupation            retired                                        Used car dealer
        Include part-time, seasonal, or
        self-employed work.                   Employer's name                                                      Blan-Well Auto Sales

        Occupation may include student        Employer's address
                                                                                                                   8000 S Vermont Ave
        or homemaker, if it applies.
                                                                                                                   Los Angeles, CA 90044

                                              How long employed there?           since 2006                                   30 years

l:tttif j              Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the infonnation for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                           For Debtor 1               For Debtor 2 or
                                                                                                                                      non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
 2.    deductions). If not paid monthly, calculate what the monthly wage would be.             2.      $               0.00           $            0.00

 3.    Estimate and list monthly overtime pay.                                                 3.     +$               0.00           +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.
                                                                                                    I$            0.00
                                                                                                                              I   I
                                                                                                                                           $     0.00




Official Form I061                                                          Schedule I: Your Income                                                       page I
                                                                    - II.oh-
             Case 2:17-bk-23651-NB                    Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                        Desc
                                                      Main Document    Page 30 of 48

 Debtor1     Letitia Louise Wellington                                                             Case number (if known)


                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                             non-filing spouse
       Copy line 4 here                                                                     4.      $              0.00      $             0.00

 5.    List all payroll deductions:
       5a.    Tax, Medicare, and Social Security deductions                                 Sa.     $              0.00   $                   0.00
       5b.    Mandatory contributions for retirement plans                                  Sb.     $              0.00   $                   0.00
       5c.    Voluntary contributions for retirement plans                                  Sc.     $              0.00   $                   0.00
       5d.    Required repayments of retirement fund loans                                  Sd.     $              0.00   $                   0.00
       5e.    Insurance                                                                     5e.     $              o.oo   $                   0.00
       5f.    Domestic support obligations                                                  5f.     $              0.00   $                   0.00
       5g.    Union dues                                                                    Sg.     $              0.00   $                   0.00
       5h.    Other deductions. Specify:                                                    Sh.+    $              0.00 + $                   0.00
 6.    Add the payroll deductions. Add lines 5a+5b+Sc+Sd+Se+Sf+Sg+Sh.                       6.      $              0.00      $                0.00
 7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.      $              0.00      $                0.00
 8.   List all other income regularly received:
      Sa.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                            Sa.     $              0.00      $        2,300.00
      Sb.    Interest and dividends                                                         Sb.     $              0.00      $            0.00
      Sc.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement                                            Sc.     $             0.00       $            0.00
      Sd.    Unemployment compensation                                                      Sd.     $             0.00       $            0.00
      Se.    Social Security                                                                Se.     $           980.00       $        1,021.00
      Sf.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                               0.00   $               0.00
      89. Pension or retirement income                                                                             0.00   $             156.00
      Sh.   Other monthly income. Specify:                                                                         0.00 + $               0.00

 9.   Add all other income. Add lines Sa+Sb+Sc+Sd+Se+Sf+Sg+Sh.
                                                                                            9.     j$ _ _  _
                                                                                                         980.00 I                       3,477.00 I
                                                                                                                            1$

 1 o. Calculate monthly income. Add line 7 + line 9.
                                                                                         10.1$-------,
                                                                                                980.00 I+[$                  3,477.00       =i $     4,457.00 I
      Add the entries in line 1 O for Debtor 1 and Debtor 2 or non-frling spouse.                                                       1


 11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
     other friends or relatives.
     Do not include any amounts already included in lines 2-1 O or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                   11. +$                   0.00

 12. Add the amount in the last column of line 1O to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
     applies                                                                                                                       ,,Q      Combined
                                                                                                                                            monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     1111  No.
     D     Yes. Explain:




Official Form I 061                                                      Schedule I: Your Income                                                      page 2

                                                                             -1~1-
            Case 2:17-bk-23651-NB                                    Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                   Desc
                                                                     Main Document    Page 31 of 48




 Debtor1               Letitia Louise Wellington                                                                         Check if this is:
                                                                                                                         D An amended filing
 Debtor 2                                                                                                                D A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                                         13 expenses as of the following date:

 United States Bankruptcy Court for the:      CENTRAL DISTRICT OF CALIFORNIA                                                      MM I DD IYYYY

 Case number
 (If known)




 Official Fonn 106J
 Schedule J: Your Expenses                                                                                                                                         12115
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

N@IM Describe Your Household
 1.    Is this a joint case?
       11111 No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                 ONo
                 D Yes. Debtor 2 must file Official Fonn 106J-2, Expenses for Separate Household of Debtor 2.

 2.    Do you have dependents?             11111   No
       Do not list Debtor 1 and            D Yes.               Fill out this information for   Dependent's relationship to         Dependent's   Does dependent
       Debtor 2.                                                each dependent ............ .   Debtor 1 or Debtor 2                              live with

       Do not state the                                                                                                                           ONo
       dependents names.                                                                                                                          OYes
                                                                                                                                                  ONo
                                                                                                                                                  DYes
                                                                                                                                                  ONo
                                                                                                                                                  OYes
                                                                                                                                                  O No
                                                                                                                                                  OYes
 3.    Do your expenses include                         11111   No
       expenses of people other than
       yourself and your dependents?                    DYes

N:QifM Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

4.     The rental or home ownership expenses for your residence. Include first mortgage
       payments and any rent for the ground or lot                                                                       4. $                       3,100.00

       If not included in line 4:

      4a.   Real estate taxes                                                                                          4a.    $                          0.00
      4b.   Property, homeowners, or renter's insurance                                                                4b.    $                          0.00
      4c.   Horne maintenance, repair, and upkeep expenses                                                             4c.    $                          0.00
      4d.   Homeowners association or condominium dues                                                                 4d.    $                          0.00
5.    Additional mortgage payments for your residence, such as home equity loans                                        5.    $                          0.00




Official Fonn 106J                                                                Schedule J: Your Expenses                                                        page 1
                                                                                         ·-lb'b-·
          Case 2:17-bk-23651-NB                        Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                             Desc
                                                       Main Document    Page 32 of 48

 Debtor 1    Letitia Louise Wellington                                                                Case number (if known)


 6.    Utilities:
       Ga.     Electricity, heat, natural gas                                                               Ga.   $                               200.00
       6b. Water, sewer, garbage collection                                                                 6b.   $                               100.00
       Ge.     Telephone, cell phone, Internet, satellite, and cable services                               Ge.   $                               300.00
       Gd.     Other. Specify:                                                                              Gd.   $                                 0.00
 7.    Food and housekeeping supplies                                                                        7.   $                               400.00
 8.    Childcare and children's education costs                                                              8.   $                                 0.00
 9.    Clothing, laundry, and dry cleaning                                                                   9.   $                               100.00
 10.   Personal care products and services                                                                  10.   $                                 0.00
 11.   Medical and dental expenses                                                                          11.   $                                50.00
 12.   Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                         12. $                                 200.00
 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                   13. $                                   0.00
 14.   Charitable contributions and religious donations                                                     14. $                                   0.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                  15a. $                                                  0.00
       15b. Health insurance                                                                15b. $                                                  0.00
       15c. Vehicle insurance                                                                15c. $                                               100.00
       15d. Other insurance. Specify: - - ~ - - - - - - - - - - - - - - - - 15d. $                                                                  0.00
 16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                              16. $                                                  0.00
       Specify:------------------------
 17.   Installment or lease payments:
       17a. Car payments for Vehicle 1                                                      17a. $                                                   0.00
       17b. Car payments for Vehicle 2                                                      17b. $                                                   0.00
       17c. Other. Specify:                                                                       $                                                  0.00
       17d. Other. Specify:                                                                       $                                                  0.00
 18.   Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).        18. $                                                  0.00
 19.   Other payments you make to support others who do not live with you.                        $                                                  0.00
       Specify:                                                                               1~
 20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
       20a. Mortgages on other property                                                     20a. $                                                   0.00
       20b. Real estate taxes                                                               20b. $                                                   0.00
       20c. Property, homeowner's, or renter's insurance                                     20c. $                                                  0.00
       20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   0.00
       20e. Homeowner's association or condominium dues                                     20e. $                                                   0.00
 21.   Other: Specify:                                                                        21. +$                                                 0.00
                                                                                                                  ~-----------~
 22. Calculate your monthly expenses
     22a. Add lines 4 through 21.                                                                                     $       4,550.00
                                                                                                                      $-------~--
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1OGJ-2
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                     4,550.00
 23. Calculate your monthly net income.
     23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a. $               4,457.00
     23b. Copy your monthly expenses from line 22c above.                                                  23b. -$ _ _ _ _ _ _ _4~,5_s_o_.o_o

       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                         23c. [,_$_ _ _ _ _ _ _ _ _-_9_3_.o_o__J

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within tile year or do you expect your mortgage payment to increase or decrease because of a
    modification to the teITT1S of your mortgage?
       II No.
       DYes.




Official Form 106J                                                 Schedule J: Your Expenses                                                                     page 2
                                                                                        0
                                                                             -     lb       \ -
                 Case 2:17-bk-23651-NB                          Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                      Desc
                                                                Main Document    Page 33 of 48




 Fill in this information to identify your case:
  --               -                   -   =     -                   ~     -    -   -   -       -          -   ~        -   --   µ   -




  Debtor 1                Letitia Louise Wellington
                          First Name                         Middle Name                    Last Name

  Debtor2
 (Spouse if, filing)      First Name                         Middle Name                    Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (ifknO'Ml)                                                                                                                              D   Check if this is an
                                                                                                                                             amended filing



Official Fonn 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                 12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



- S i g n Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        1111    No

        D       Yes. Name of person                                                        Attach Bankruptcy Petition Preparer's Notice,
                                               - - - - - - - - - - - - - - - - - - - - - - Declaration, and Signature (Official Fonn 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X Isl Letitia Louise Wellington                                                     x
          Letitia Louise Wellington                                                                 Signature of Debtor 2
          Signature of Debtor 1

               Date    November 4, 2017                                                             Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




                                                                               -l10-
                 Case 2:17-bk-23651-NB                            Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                          Desc
                                                                  Main Document    Page 34 of 48


"
 Fill in tliis information to identify your case:
                                                                                                                                    .
                        -           ,,.                                                                                            --
 Debtor 1                   Letitia Louise Wellington
                            First Name                          Middle Name                   Last Name

 Debtor 2
 (Spouse if, filing)        First Name                          Middle Name                   Last Name


 United States Bankruptcy Court for the:                   CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (ifknOv.1'1)                                                                                                                                  D   Clieck if this is an
                                                                                                                                                   amended filing



Official Fonn 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                       4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

U@IM Give Details About Your Marital Status and Where You Lived Before
1.     What is your current marital status?

        II Manied
        D       Not rnanied

2.     During the last 3 years, have you lived anywhere other than where you live now?

       II No
       D Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
         Debtor 1 Prior Address:                                    Dates Debtor 1               Debtor 2 Prior Address:                               Dates Debtor 2
                                                                    lived there                                                                        lived there

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       II No
       D Yes. Make sure you fill out Schedule H:                Your Codebtors (Official Form 106H).

1:1fflfH         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       O No
       II Yes. Fill in the details.
                                                  Debtor 1                                                             Debtor 2
                                                  Sources of income                      Gross income                  Sources of income               Gross income
                                                  Check all that apply.                  (before deductions and        Check all that apply.           (before deductions
                                                                                         exclusions)                                                   and exclusions)    ·

 From January 1 of current year until             D Wages, commissions,                             $50,000.00         D Wages, commissions,
 the date you filed for bankruptcy:               bonuses, tips                                                        bonuses, tips

                                                   11111   Operating a business                                        D Operating a business




Official Fonn 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 1
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com                                                                                            Best Case Bankruptcy
               Case 2:17-bk-23651-NB                                Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                  Desc
                                                                    Main Document    Page 35 of 48
 Debtor 1       Letitia Louise Wellington                                                                         Case number (if known)



                                                    Debtor 1                                                             Debtor 2
                                                    Sources of income                      Gross income                  Sources of income        Gross income
                                                    Check all that apply.                  (before deductions and        Check all that apply.    (before deductions
                                                                                           exclusions)                                            and exclusions)

 For last calendar year:                            D Wages, commissions,                              $50,000.00        D Wages, commissions,
 (January 1 to December 31, 2016 )                  bonuses, tips                                                        bonuses, tips

                                                    1111 Operating a business                                            D Operating a business

 For the calendar year before that:                 D Wages, commissions,                              $50,000.00        D Wages, commissions,
 (January 1 to December 31, 2015 )                  bonuses, tips                                                        bonuses, tips

                                                    111111   Operating a business                                        D Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      D       No
      1111    Yes. Fill in the details.

                                                    Debtor 1                                                             Debtor 2
                                                    Sources of income                      Gross income from             Sources of income        Gross income
                                                    Describe below.                        each source                   Describe below.          (before deductions
                                                                                           (before deductions and                                 and exclusions)
                                                                                           exclusions)
 From January 1 of current year until social security and                                              $22,000.00
 the date you filed for bankruptcy:   pension


 For last calendar year:                            social security and                                $24,000.00
 (January 1 to December 31, 2016 )                  pension

 For the calendar year before that:                 social security and                                $24,000.00
 (January 1 to December 31, 2015 )                  pension


OfflfM List Certain Payments You Made Before You Filed for Bankruptcy
6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
      D No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as ·~ncurred by an
                 individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                      D No. Go to line 7.
                      D        Yes
                                 List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

      11111   Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      111111   No.   Goto line 7.
                      D        Yes   List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                     include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                     attorney for this bankruptcy case.




Official Fonn 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                                                                      - I') 2--
                  Case 2:17-bk-23651-NB                         Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                      Desc
                                                                Main Document    Page 36 of 48
 Debtor 1          Letitia Louise Wellington                                                                Case number (it known)



         Creditor's Name and Address                             Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

       1111111   No
       D         Yes. List all payments to an insider.
         Insider's Name and Address                              Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

       1111111   No
      D          Yes. List all payments to an insider
         Insider's Name and Address                              Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

Uttti(M Identify Legal Actions, Repossessions, and Foreclosures
9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      1111       No
      D          Yes. Fill in the details.
        Case title                                               Nature of the case          Court or agency                         Status of the case
        Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

      1111       No. Goto line 11.
      D          Yes. Fill in the information below.
        Creditor Name and Address                                Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
    1111 No
    D Yes. Fill in the details.
        Creditor Name and Address                                Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

      1111       No
      D          Yes




Official Fonn 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                                                                -l 1~--
              Case 2:17-bk-23651-NB                           Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                   Desc
                                                              Main Document    Page 37 of 48
 Debtor 1      Letitia Louise Wellington                                                                   Case number (if known)



l@JW List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
       Ill   No
       D     Yes. Fill in the details for each gift
       Gifts with a total value of more than $600                   Describe the gifts                                       Dates you gave                  Value
       per person                                                                                                            the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      Ill    No
      D      Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total               Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

l@IW List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
      or gambling?

      Ill No
      D Yes. Fill in the details.
       Describe the property you lost and                  Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                               Include the amount that insurance has paid. List pending          loss                           lost
                                                           insurance claims on line 33 of Schedule A/8: Property.

l@fM List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      O      No
      Ill Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment             Amount of
       Address                                                      transferred                                              or transfer was           payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       Law Offices of Tyson Takeuchi                                Attorney Fees                                            11-3-2017                $1,190.00
       1055 Wilshire Blvd
       Suite 850
       Los Angeles, CA 90017
       tyson@tysonfirm.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

      II No
      D Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment             Amount of
       Address                                                      transferred                                              or transfer was           payment
                                                                                                                             made




Official Fonn 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 2:17-bk-23651-NB                        Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                  Desc
                                                               Main Document    Page 38 of 48
  Debtor 1         Letitia Louise Wellington                                                                 Case number (it known)



18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement
        lllill   No
        D        Yes. Fill in the details.
         Person Who Received Transfer                                 Description and value of                   Describe any property or     Date transfer was
         Address                                                      property transferred                       payments received or debts   made
                                                                                                                 paid in exchange
          Person's relationship to you

19. Within 1 O years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
       beneficiary? {These are often called asset-protection devices.)
       1111      No
       D         Yes. Fill in the details.
         Name of trust                                                Description and value of the property transferred                       Date Transfer was
                                                                                                                                              made

1$1:M List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
       sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.
       1111      No
       D         Yes. Fill in the details.
         Name of Financial Institution and                       Last 4 digits of               Type of account or       Date account was          Last balance
         Address (Number, Street, City, State and ZIP            account number                 instrument               closed, sold,         before closing or
         Code)                                                                                                           moved, or                      transfer
                                                                                                                         transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
       cash, or other valuables?

       Ill       No
       D         Yes. Fill in the details.
        Name of Financial Institution                                 Who else had access to it?             Describe the contents              Do you still
        Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                      State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

       Ill       No
       D         Yes. Fill in the details.
        Name of Storage Facility                                      Who else has or had access             Describe the contents              Do you still
        Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                      Address (Number, stre~t. City,
                                                                      State and ZIP Code)

iittil\W Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
       for someone.

       11111     No
       D         Yes. Fill in the details.
        Owner's Name                                                  Where is the property?                 Describe the property                          Value
        Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                      Code)

iittilt•M Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

1111   Environmental Jaw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Fonn 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com
                                                                                    - \lS-                                                       Best Case Bankruptcy
              Case 2:17-bk-23651-NB                            Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                       Desc
                                                               Main Document    Page 39 of 48
 Debtor 1        Letitia Louise Wellington                                                                     Case number (ii known)



       toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
       regulations controlling the cleanup of these substances, wastes, or material.
Ill    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, including disposal sites.
1111   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
       hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

       Ill   No
       D     Yes. Fill in the details.
        Name of site                                                Governmental unit                             Environmental law, if you          Date of notice
        Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and      know it
                                                                    ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

       Ill   No
       D     Yes. Fill in the details.
        Name of site                                                Governmental unit                             Environmental law, if you          Date of notice
        Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and      know it
                                                                    ZIP Code)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       Ill   No
       D     Yes. Fill in the details.
       Case Title                                                   Court or agency                            Nature of the case                    Status of the
       Case Number                                                  Name                                                                             case
                                                                    Address (Number, Street, City,
                                                                    State and ZIP Code)

1@15M Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             II A sole proprietor or self-employed           in a trade, profession, or other activity, either full-time or part-time

             D   A member of a limited liability company (LLC) or limited liability partnership (LLP)

             D    A partner in a partnership
             D   An officer, director, or managing executive of a corporation

             D   An owner of at least 5% of the voting or equity securities of a corporation
       D     No. None of the above applies. Go to Part 12.

       II    Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                 Employer Identification number
       Address                                                                                                      Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                   Dates business existed
       Blan Well Auto Sales                                     auto sales                                         EIN:
       8000 S. Vermont Avenue
       Los Angeles, CA 90044                                                                                       From-To     last 30 years




Official Fonn 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2017 Best Case, LLC. www.bestcase.com                                                                                     Best Case Bankruptcy
                                                                                - l1&,·-
                    Case 2:17-bk-23651-NB                         Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                        Desc
                                                                  Main Document    Page 40 of 48
  Debtor 1           Letitia Louise Wellington                                                                 Case number (if known)



 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

         1111     No
         D        Yes. Fill in the details below.
             Name                                                  Date Issued
             Address
             (Number, Street, City, State and ZIP Code)


U@lfW Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 Isl Letitia Louise Wellington
 Letitia Louise Wellington                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date           November 4, 2017                                            Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
1111 No
DYes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
11111   No
D Yes. Name of Person _ _. Attach the Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).




Official Fom1107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                      page 7
Software Copyright (c) 1996-2017 Best Case, LLC • www.bestcase.com
                                                                                   -\'11-                                               Best Case Bankruptcy
                  Case 2:17-bk-23651-NB                                      Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                                    Desc
                                                                             Main Document    Page 41 of 48
82030 (Fonn 2030) (12115)
                                                                             United States Bankruptcy Court
                                                                                      Central District of California
     In re       Letitia Louise Wellington                                                                                                               Case No.
                                                                                                                Debtor(s)                                Chapter

                                DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
I.       Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                 For legal services, I have agreed to accept .................................................................................. ..   $              6,000.00
                 Prior to the filing of this statement I have received                                                                               $                  0.00
                 Balance Due                                                                                                                         $              6,000.00

2.       The source of the compensatiori paid to me was:

                 111111 Debtor              D      Other (specify):

3.       The source of compensation to be paid to me is:

                 111111 Debtor              D Other (specify):

4.           111111 I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates ofmy law firm.

             D I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
                copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.           In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

         a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b.     Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d.     [Other provisions as needed]
                     Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                     reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                     522(f)(2)(A) for avoidance of liens on household goods.

6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                 Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                 any other adversary proceeding.
                                                                                                  CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

        November 4, 2017                                                                                       Isl Scott Kosner
        Date                                                                                                   Scott Kosner 172379
                                                                                                               Signature ofAttorney
                                                                                                               Law Offices of Tyson Takeuchi
                                                                                                               1055 Wilshire Blvd
                                                                                                               Suite 850
                                                                                                               Los Angeles, CA 90017
                                                                                                               213-637-1566 Fax: 888-977-6310
                                                                                                               tyson@tysonfirm.com
                                                                                                               Name of law firm




Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                              Best Case Bankruptcy
                                                                                               -111-
               Case 2:17-bk-23651-NB                          Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                                 Desc
                                                              Main Document    Page 42 of 48

                                                                                                                                  "                            "                  -
                                                                                                               Ctieck as directed in lines 17 and 21:
                                                                                                              ==   "'                  "    -


 Debtor1             Letitia Louise Wellington                                                                          According to ttie calculations required by ttiis
                                                                                                                        Statement:
 Debtor2                                                                                                                Ill   1. Disposable income is not determined under
 (Spouse, Wfiling)
                                                                                                                                 11 u.s.c. § 1325(b)(3).
 United States Bankruptcy Court for ttie:          Central District of California                                       D     2. Disposable income is determined under 11
                                                                                                                                 u.s.c. § 1325(b)(3).
 Case number
 (Wknown)
                                                                                                                        Ill   3. Ttie commibnent period is 3 years.

                                                                                                                        D     4. Ttie commibnent period is 5 years.
                                                                                                                        D Check if ttiis is an amended filing

Official Fonn 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing togettier, both are equally responsible for being accurate. If more
space is needed, attach a separate stieet to ttiis form. Include the line number to wtiicti ttie additional information applies. On ttie top of any
additional pages, write your name and case number (if known).

                 Calculate Your Average Monthly Income

   1. Wtiat is your marital and filing status? Ctieck one only.
       D Not married.      Fill out Column A, lines 2-11.
       1111 Married. Fill out botti Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101 (10A). For example, if you are filing on September 15, the 6-month period v.ould be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                        Column A                        ColumnB
                                                                                                        Debtor 1                        Debtor 2 or
                                                                                                                                        non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $ _ _ _ _o_.o_o_                                    $             0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                             $                     0.00      $             0.00
  4. All amounts from any source whicti are regularly paid for tiousetiold expenses
     of you or your dependents, including ctiild support. Include regular contributions
     from an unmarried partner, members of your tiousetiold, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on Une. 3...                         $                                     0.00      $             0.00
  5. Net income from operating a
     business, profession, or farm        Debtor 1              Debtor 2
       Gross receipts (before all
       deductions)                            $                    0.00   $          12,000.00
       Ordinary and necessary
       operating expenses                    -$                    0.00 -$            9,700.00
                                                                              ------
       Net monttily income from a                                              Copy
       business, profession, or farm  $               0.00 $          2,300.00 here -> $     0.00                                      $         2,300.00
                                                                                         ------
  6. Net income from rental and other real property         Debtor 1
     Gross receipts (before all deductions)                    $     0.00
     Ordinary and necessary operating expenses                -$     0.00
     Net monthly income from rental or ottier real property   $      0.00 Copy here -> $     0.00                                      $              0.00
                                                                                         ------




Official Form 122C-1          Ctiapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                               page 1
Software Copyright(c) 1996-2017 Best Case, LLC -www.bestcase.com              ,- \   'l °J -                                                               Best Case Bankruptcy
                  Case 2:17-bk-23651-NB                                        Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                                      Desc
                                                                               Main Document    Page 43 of 48
 Debtor1         Letitia Louise Wellington                                                                                              Case number (ii known)



                                                                                                                                    Column A                      ColumnB
                                                                                                                                    Debtor 1                      Debtor 2 or
                                                                                                                                                                  non-filing spouse

   7. Interest, dividends, and royalties                                                                                            $                  0.00       $           0.00
   8. Unemployment compensation                                                                                                     $                  0.00       $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act Instead, list it here:
             For you ....................................                                                             980.00
             For your spouse      ···································· ____$                                        1,021.00
   9. Pension or retirement income. Do not include any amount received that was a
        benefit under the Social Security Act                                                                                       $       0.00                  $           0.00
                                                                                                                                        ------
   10. Income from all other sources not listed above. Specify the source and amount
       Do not include any benefits received under the Social Security Act or payments
       received as a victim of a war crime, a crime against humanity, or international or
       domestic terrorism. If necessary, list other sources on a separate page and put the
       total below.
                                                                                                                                    $                  0.00       $           0.00
                                                                                                                                    $                  0.00       $           0.00
                       Total amounts from separate pages, if any.                                                                 + $                  0.00       $           0.00
   11. Calculate your total average monthly income. Add lines 2 through 1Ofor
       each column. Then add the total for Column A to the total for Column B.
                                                                                                                             1$           0.00
                                                                                                                                                    I·!,         2,300.00
                                                                                                                                                                            I=I·
                                                                                                                                                                                       2,300.00

                                                                                                                                                                                   Total average
                                                                                                                                                                                   monthly Income
                    Determine How to Measure Your Deductions from Income

   12. Copy your total average monthly income from line 11.                                                                                                                   $ _ _2_c.,3_0_0._00_
   13. Calculate the marital adjustment. Check one:
       D        You are not married. Fill in O below.
       D        You are married and your spouse is filing with you. Fill in O below.
       Ill      You are married and your spouse is not filing with you.
                Fill in the amount of the income listed in line 11, Column B, that was NOT regular1y paid for the household expenses of you or your
                dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
                Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
                adjustments on a separate page.
                If this adjustment does not apply, enter O below.
                                                                                                                              $ _ _ _ _ __
                                                                                                                              $ _ _ _ _ __

                         - - - - - - - - - - - - - - - - - - - - - - +$ _ _ _ _ __

                           Total
                                                                                                                             '~$_____          o_.o_o_~I Copy here=>
                                                                                                                                                                                                0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                                            I•__2_,3_00_._oo_
  15. Calculate your current monthly income for the year. Follow these steps:

         15a. Copy line 14 here=> ........................................................................................                                                    $ - -2,300.00
                                                                                                                                                                                    ---
                    Multiply line 15a by 12 (the number of months in a year).                                                                                                   x 12

         15b. The result is your current monthly income for the year for this part of the form.                                                                              I$ __2_1,_s_oo_._00_




Official Form 122C-1                     Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                             page2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com
                                                                                             -\1D-                                                                                    Best Case Bankruptcy
               Case 2:17-bk-23651-NB                                Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50                                                     Desc
                                                                    Main Document    Page 44 of 48
 Debtor1      Letitia Louise Wellington                                                                                    Case number (if known)




   16. Calculate the median family income that applies to you. Follow these steps:

       16a. Fill in the state in which you live.                                           CA

       16b. Fill in the number of people in your household.                                  2
       16c. Fill in the median family income for your state and size of household..........................................................................       $ - -70,245.00
                                                                                                                                                                        ----
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
   17. How do the lines compare?

       17a.           11111     Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                                11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

       17b.           D         Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                                1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                                your current monthly income from line 14 above.
                  Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                                                    $              2,300.00
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
     contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in O on line 19a.                                                                                                        0.00


       19b. Subtract line 19a from line 18.


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                                         $ - -2,300.00
                                                                                                                                                                        ---
              Multiply by 12 (the number of months in a year).                                                                                                        x 12

       20b. The result is your current monthly income for the year for this part of the form                                                                      $     27,600.00




       20c. Copy the median family income for your state and size of household from line 16c ...........................................                          $     70,245.00


       21. How do the lines compare?

              11111       Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment
                          period is 3 years. Go to Part 4.

              D               Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                              commitment period is 5 years. Go to Part 4.

                 Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct

    X Isl Letitia Louise Wellington
      Letitia Louise Wellington
        Signature of Debtor 1
       Date November 4, 2017
            MM I DD IYYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this fonn On line 39 of thatform, copy your current monthly income from line 14 above.




Official Form 122C-1                   Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                 page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                                                                                     -1il-
              Case 2:17-bk-23651-NB                       Doc 1          Filed 11/04/17               Entered 11/04/17 16:16:50                           Desc
                                       M::iin nnr11m1=1n                                    P::ini:> ,ti:; nf Ao
Attorney or Party Name, Address, Telephone & FAX Nos.,                                FOR COORT USE ONLY
State Bar No. & Email Address
Scott Kosner
1055 Wilshire Blvd
Suite 850
Los Angeles, CA 90017
213-637-1566 Fax: 888-977-6310
California State Bar Number: 172379
tyson@tysonfirm.com




D         Debtor(s) appearing without an attorney
 111111   Attorney for Debtor

                                                        UNITED STATES BANKRUPTCY COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                      CASE NO.:
                Letitia Louise Wellington
                                                                                      CHAPTER: 13




                                                                                                          VERIFICATION OF MASTER
                                                                                                         MAILING LIST OF CREDITORS

                                                                                                                       (LBR 1007-1(a)]

                                                                  Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of_3_ sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: November             2017                                                              /s/ Letitia Louise Wellington
                                                                                             Siganture of Debtor 1


                                                                                             Signature of Debtor 2 (joint debtor) ) (if applicable)

Date: November             2017                                                              /s/ Scott Kosner
                                                                                             Signature of Attorney for Debtor (if applicable)




                      This fonn is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                          F 1007-1.MAILING.LIST.VERIFICATION
                                                                        -\ '1:'"L--
Case 2:17-bk-23651-NB   Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50   Desc
                        Main Document    Page 46 of 48



                   Letitia Louise Wellington
                   Box 351000
                   Los Angeles, CA 90035


                   Scott Kosner
                   Law Offices of Tyson Takeuchi
                   1055 Wilshire Blvd
                   Suite 850
                   Los Angeles, CA 90017


                   Equifax
                   PO Box 740241
                   Atlanta, GA 30374-0241


                   Equifax
                   PO Box 144 717
                   Orlando, FL 32814


                   Equifax Info Services LLC
                   Box 740256
                   Atlanta, GA 30374-0256


                   Experian
                   475 Anton Blvd
                   Costa Mesa, CA 92626-7037


                   Experian
                   NCAC
                   PO Box 9556
                   Allen, TX 75013


                   Experian
                   NCAC
                   PO Box 9556
                   Allen, TX 75013-9556
Case 2:17-bk-23651-NB   Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50   Desc
                        Main Document    Page 47 of 48



                   Experian
                   Profile Management
                   PO Box 9558
                   Allen, TX 75013-9558


                   Franchise Tax Board
                   Bankruptcy Section MS A340
                   PO Box 2952
                   Sacramento, CA 95812-2952


                   Franchise Tax Board
                   PO Box 942 8 67
                   Sacramento, CA 94267-0001


                   Internal Revenue Service
                   Insolvency I Stop 5022
                   300 N Los Angeles St Ste 4062
                   Los Angeles, CA 90012-3313


                   Internal Revenue Service
                   PO Box 21126
                   Philadelphia, PA 19114-0326


                   Internal Revenue Service
                   PO Box 660002
                   Dallas, TX 75266-0002


                   Internal Revenue Service
                   Centralized Insolvency Operation
                   Po Box 21126
                   Philadelphia, PA 19114-0326


                   Michael Durand Madison, SR
                   107 3 6 Jefferson Blvd # 633
                   Culver City, CA 90230




                                - I ?>"-I-
Case 2:17-bk-23651-NB   Doc 1 Filed 11/04/17 Entered 11/04/17 16:16:50   Desc
                        Main Document    Page 48 of 48



                   Rushmore Loan Management Services
                   PO Box 52708
                   Irvine, CA 92619-2708


                   Trans Union Corporation
                   Attn: Public Records Department
                   555 W Adams St.
                   Chicago, IL 60661


                   TransUnion Consumer Relations
                   PO Box 2000
                   Chester, PA 19022
EXHIBIT 11
---------- Forwarded message---------
From: Brett Curlee <brett.curlee thecurleelawfirm.com>
Date: fue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim@berokimduel.com <berokim@berokimduel.com>


Dear Mr. Berokim:



Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr. Amos
Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee(@TheCurleeLawFirm.com<mailto:Brett.Curlee(@TheCurleeLawFirm.com




                                                    -11to-
                                                        2
Brett Curlee

From:                                            Kousha Berokim <berokim@berokimduel.com>
Sent:                                          I Wednesday, September 12, 2018 3:45 PMJ
To:                                              Brett Curlee
Subject:                                         Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to
                                                 cease and desist from prosecuting state court lawsuit
Attachments:                                     Berokim.ltr.9.11.18.pdf; Complaint.StateCourtAction.filed.8.28.18.pdf; N-
                                                 BankruptcyCaseFiling.11.4.17.pdf; Petition.Filed.11.4.17.pdf



Mr. Curlee

Thank you for your 9/11/18 letter.

I will further review, discuss with my client, and let you know.

However, as preliminary issue, I have two questions.

I-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?

2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.

Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to the
the Wellington residence which was used as collateral.

However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.

Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to the
extent of determining his legal damages and the balance of the note, without referencing or seeking remedies as
to the underlying deed of trust and the Wellington residence?

Please let me know.

Thank you




170   >iffll,. \1':0N ilRi\'l'.. Tilll{l) i''LUUR, HI \TELY I fli L:o, C:\ '!!l210

BJ;:ROK!l'v!@BEROKIMDUEL.COM




                                                                                     1
Brett Curlee

From:                              Brett Curlee                        .
Sent:                            [ Friday, September 14, 2018 7:59 AM)
To:                                'Kousha Berokim'
Subject:                           RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to
                                   cease and desist from prosecuting state court lawsuit



Hello Mr. Berokim:

See my responses below.

Thanks,
BRETT B. CURLEE
LAW OFFICES OF BRETI CURLEE
11377 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Phone: {310) 203-3084
Fax: {310) 203-3071
Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com



From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, September 12, 2018 3:45 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit

Mr. Curlee

Thank you for your 9/11/18 letter.

You are welcome.

I will further review, discuss with my client, and let you know.

However, as preliminary issue, I have two questions.

I-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?

Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection, or
settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by you or
your client.

2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.

Agreed.



                                                           1
Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to the
the Wellington residence which was used as collateral.

However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.

The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and Mr.
Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts entered
into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues that pertain
to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the bankruptcy court, which
has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington are community property, all
of which belong to the bankruptcy estate. Any damages recovered on the usury claims are community property and
hence assets ofthe estate. The Trustee claims all such causes of action in the state court complaint and will resolve
them inside of bankruptcy.

Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to the
extent of determining his legal damages and the balance of the note, without referencing or seeking remedies as
to the underlying deed of trust and the Wellington residence?

No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.



Please let me know.

Thank you




                                 P.C
a1tur11eys    elf


'.'!" '-.;\)RTI 1 C.\~()\; Dill\,:.   IIRll Fl()( ii{. !\l·:\'l·:JU.Y I ilLIS. (:\ 'JO'.:ln

BEROKli'vf@BI.:ROKIMDUJ;J,,COM




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Date: Tue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim<@berokimduel.com <berokim@berokimduel.com>


Dear Mr. Berokim:




                                                                                              2
Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr. Amos
Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee<al,TheCLrrleeLawFirm.com<mailto:Brett.Curlee(q)TheCurleeLawFirm.com
Brett Curlee

From:                              Brett Curlee
Sent:                             iThursday, September 20, 2018 12:30 PMJ
To:                                'Kousha Berokim'
Subject:                           FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand
                                   to cease and desist from prosecuting state court lawsuit
Attachments:                       Berokim.ltr.9.20.18.pdf



Dear Mr. Berokim:

Attached hereto is my second letter demanding that you and your client, Mr. Amos Q. Wellington, immediately dismiss
the above-referenced matter.

Thanks,
BRETI B. CURLEE
LAW OFFICES OF BRETI CURLEE
11377 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Phone: (310) 203-3084
Fax: (310) 203-3071
Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com



From: Brett Curlee
Sent: Friday, September 14, 2018 7:59 AM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit

Hello Mr. Berokim:

See my responses below.

Thanks,
BRETI B. CURLEE
LAW OFFICES OF BRETI CURLEE
11377 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Phone: (310) 203-3084
Fax: (310) 203-3071
Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com



From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, September 12, 2018 3:45 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit
                                                       -1<:tl-
                                                           1
Mr. Curlee

Thank you for your 9/11/18 letter.

You are welcome.

I will further review, discuss with my client, and let you know.

However, as preliminary issue, I have two questions.

1-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?

Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection, or
settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by you or
your client.

2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.

Agreed.

Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to the
the Wellington residence which was used as collateral.

However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.

The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and Mr.
Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts entered
into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues that pertain
to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the bankruptcy court, which
has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington are community property, all
of which belong to the bankruptcy estate. Any damages recovered on the usury claims are community property and
hence assets of the estate. The Trustee claims all such causes of action in the state court complaint and will resolve
them inside of bankruptcy.

Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to the
extent of determining his legal damages and the balance of the note, without referencing or seeking remedies as
to the underlying deed of trust and the Wellington residence?

No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.



Please let me know.

Thank you



                                                           2
 '.7() 'J( !IUf i (. \N()l'c i>R!\'f<., Ti lfl{l) l·U )Ol'., Bl·:Vl·:l{LY I fl I .I.(',\"\ ';u.::11,
111 !( ):"<!: .;lt'UHChS:>CJ 1:.\x .1h1.1rn;.12y,
BEROKIM@BEROKTMDUEI ,.C:OM




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee(a),thecurleelawfirm.com>
Date: Tue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim@berokimduel.com <berokim@berokimduel.com>


Dear Mr. Berokim:



Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr. Amos
Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee(mTheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFinn.com




                                                                                                       3
Brett Curlee

From:                                            IKousha Berokim <berokim@berokimduel.com>
Sent:                                             Thursday, September 27. 2018 10·32 AM           I
To:                                               Brett Curlee
Cc:                                               Kousha Berokim
Subject:                                          Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-
                                                  Demand to cease and desist from prosecuting state court lawsuit



Mr. Curlee

I have discussed this matter with my client, considered your letter, and spoken to bankruptcy counsel. We
would finalize our decision next week.

Do you have a few minutes to speak Monday afternoon?




                               P.C.


'.nii "iORTI l C\f\:O\! D!(l\'!< Tl fl RD Fl .OOR, 1:\1·'.\'FRI YI !lLLS,   <: \   <Jt)2fll

BF.ROKIM@BEROKJMDUEl,,CO!v!




On Thu, Sep 20, 2018 at 12:29 PM Brett Curlee <brett.curlee@thecurleelawfirn1.com> wrote:

 Dear Mr. Berokim:




 Attached hereto is my second letter demanding that you and your client, Mr. Amos Q. Wellington, immediately dismiss
 the above-referenced matter.




 Thanks,

 BRETT B. CURLEE

 LAW OFFICES OF BRETT CURLEE

 11377 W. Olympic Blvd., Suite 200

 Los Angeles, CA 90064

 Phone: {310) 203-3084

                                                                                              1
Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Brett Curlee
Sent: Friday, September 14, 2018 7:59 AM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit




Hello Mr. Berokim:




See my responses below.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, September 12, 2018 3:45 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit


                                                     -lllS-
                                                         2
Mr. Curlee



Thank you for your 9/11/18 letter.



You are welcome.




I will further review, discuss with my client, and let you know.



However, as preliminary issue, I have two questions.



I-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?



Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection, or
settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by you
or your client.




2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.



Agreed.




Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to the
the Wellington residence which was used as collateral.



However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.
The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and Mr.
Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts entered
into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues that pertain
to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the bankruptcy court,
which has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington are community
property, all of which belong to the bankruptcy estate. Any damages recovered on the usury claims are community
property and hence assets of the estate. The Trustee claims all such causes of action in the state court complaint and
will resolve them inside of bankruptcy.




Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to the
extent of determining his legal damages and the balance of the note, without referencing or seeking remedies
as to the underlying deed of trust and the Wellington residence?



No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.




Please let me know.



Thank you




                                        P.C




:;7,, '<()RTI i C \ ~( lN I) i!i \'Ia:, l'l I I IU) I ·I OOH, flJ.:\' l •:l(LY l i J i.lS. , '. \ 'j1J:!Hi
PI i< )~J: .)l0.~·H<..r~55') f::\X .~l0 ..J00.12Y)


Bl•'.ROl<[M@lBl;:ROl<IMl)Ul•:J,.COM




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Date: Tue, Sep 11, 2018 at 12:59 PM               - lli''t                                                       -
                                                                                                             4
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim@berokimduel.com <berokim(a),berokimduel.com>



Dear Mr. Berokim:



Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr.
Amos Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee(a),TheCurleeLawFirm.com
 Brett Curlee

 From:                                                 Brett Curlee
Sent:                                                fThursday. September 27, 2018 11:23 AM J
To:                                                    Kousha Berokim
Subject:                                               Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-
                                                       Demand to cease and desist from prosecuting state court lawsuit



Mr. Berokim,

I will be out of town starting tomorrow throughMonday. I can speak with you this afternoon at your
convemence.

Thanks,

Brett Curlee



Sent from my T-Mobile 4G LTE Device

-------- Original message --------
From: Kousha Berokim <berokim@berokimduel.com>
Date: 9/27/18 10:32 AM (GMT-08:00)
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Cc: Kousha Berokim <berokim@berokimduel.com>
Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to
cease and desist from prosecuting state court lawsuit

Mr. Curlee

I have discussed this matter with my client, considered your letter, and spoken to bankruptcy counsel. We
would finalize our decision next week.

Do you have a few minutes to speak Monday afternoon?




                                   or•
                                   1 ·"'·




'..:7o '-URT!f C\i~( )!',: DRI\'i·:, Ti IIRD i'IU()i(, 31·:\ l·:J,LY I !ILi.\ ,:\ 90'..:ln
PlJ()\.:F -q{)X4().8553     \\: --qp")!Jil."J-:~:u
BEROKlM({ilBEROKlMDUlil,.COl\·1




On Thu, Sep 20, 2018 at 12:29 PM Brett Curlee <brett.curlee@thecurleelawfirm.com> wrote:
                                                                                             I C,C}-
                                                                                              1
Dear Mr. Berokim:




Attached hereto is my second letter demanding that you and your client, Mr. Amos Q. Wellington, immediately dismiss
the above-referenced matter.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: {310) 203-3084

Fax: {310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Brett Curlee
Sent: Friday, September 14, 2018 7:59 AM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit




Hello Mr. Berokim:




See my responses below.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE


                                                         2
11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleelawFirm.com<mailto:Brett.Curlee@TheCurleelawFirm.com




From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, September 12, 2018 3:45 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit




Mr. Curlee



Thank you for your 9/11 /18 letter.



You are welcome.




I will further review, discuss with my client, and let you know.



However, as preliminary issue, I have two questions.



I -Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?



Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection, or
settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by you
or your client.
                                                       "/_Dl ·-
                                                           3
2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.



Agreed.




Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to the
the Wellington residence which was used as collateral.



However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.



The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and Mr.
Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts entered
into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues that pertain
to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the bankruptcy court,
which has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington are community
property, all of which belong to the bankruptcy estate. Any damages recovered on the usury claims are community
property and hence assets of the estate. The Trustee claims all such causes of action in the state court complaint and
will resolve them inside of bankruptcy.




Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to the
extent of determining his legal damages and the balance of the note, without referencing or seeking remedies
as to the underlying deed of trust and the Wellington residence?



No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.




Please let me know.



Thank you                                              - 2-02.-
                                                           4
                                       P.C.




'.2/'1, \!URTI ! C\ N( lN Did \'l ·:, '!1111([) 1,J()C 11(, BJ,:\'J ,:l(i.Y 111 l.l S, (. \ 'Ji!'..'. Ii!
 PI l();-\L .\h}.8'f(),H;)'.)') 1:_-\X .~ lO ..JOU.1.?.iH


BEROKIM@BEROKIMDUEJ,.COM




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Date: Tue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim@berokimduel.com <berokim~berokimduel.com>



Dear Mr. Berokim:



Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr.
Amos Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084
Fax: (310) 203-3071

Brett.Curlee(a"),TheCurleeLawFirm.com<mailto:Brett.Curlee(a),TheCurleeLawFirm.com




                                              - 2..DY-
                                                  6
Brett Curlee

From:                                Kousha Berokim <berokim@berokimduel.com>
Sent:                            I   Thursday, September 27, 2018 3:11 PM J
To:                                  Brett Curlee
Cc:                                  Kousha Berokim
Subject:                             Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-
                                     Demand to cease and desist from prosecuting state court lawsuit



Hello

I apologize but I'm stuck in a deposition today. Can we speak Tuesday afternoon?




                       P.C.
attorneys at law


BERC)Kllvl@BEROKIMDUFJ ,.C01v!




On Thu, Sep 27, 2018 at 11 :23 AM Brett Curlee <brett.curlee@thecurleelawfirm.com> wrote:
 Mr. Berokim,

 I will be out of town starting tomorrow throughMonday. I can speak with you this afternoon at your
 convenience.

Thanks,

Brett Curlee



Sent from my T-Mobile 4G LTE Device

-------- Original message --------
From: Kousha Berokim <berokim@,berokimduel.com>
Date: 9/27/18 10:32 AM (GMT-08:00)
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Cc: Kousha Berokim <berokim@,berokimduel.com>
Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to
cease and desist from prosecuting state court lawsuit

Mr. Curlee



                                                              1
    I have discussed this matter with my client, considered your letter, and spoken to bankruptcy counsel. We
    would finalize our decision next week.

    Do you have a few minutes to speak Monday afternoon?




                                         P.C


         \j()!{ ii I l '.\!'\( )\j I )JU VL. Ti II RI) 1:u )( m, HI '\T.R! YI !ILi.~,, i ,.\ 'iti211J
    P! H )NI; ?,liUS··kLXS:\1, F . \X :; f(j._1,0(l. !2.1>
    Bl;:ROJ<IM(ii)Rl.:Rm.:1MDUl·~I .. COM




    On Thu, Sep 20, 2018 at 12:29 PM Brett Curlee <brett.curlee@thecurleelawfirn1.com> wrote:

     Dear Mr. Berokim:




     Attached hereto is my second letter demanding that you and your client, Mr. Amos Q. Wellington, immediately
     dismiss the above-referenced matter.




I
     Thanks,

     BRETI B. CURLEE

     LAW OFFICES OF BRETI CURLEE

     11377 W. Olympic Blvd., Suite 200

     Los Angeles, CA 90064

     Phone: (310) 203-3084

     Fax: (310) 203-3071

     Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




     From: Brett Curlee
     Sent: Friday, September 14, 2018 7:59 AM
     To: 'Kousha Berokim' <berokim@berokimduel.com>
                                                                                                --2-0lo·-
                                                                                                        2
Subject: RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Hello Mr. Berokim:




See my responses below.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, September 12, 2018 3:45 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit




Mr. Curlee



Thank you for your 9/11/18 letter.



You are welcome.

                                                     -2..0 11-
                                                        3
I will further review, discuss with my client, and let you know.



However, as preliminary issue, I have two questions.



1-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?



Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection, or
settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by you
or your client.




2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.



Agreed.




Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to
the the Wellington residence which was used as collateral.



However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.



The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and
Mr. Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts
entered into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues
that pertain to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the
bankruptcy court, which has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington
are community property, all of which belong to the bankruptcy estate. Any damages recovered on the usury claims
are community property and hence assets of the estate. The Trustee claims all such causes of action in the state court
complaint and will resolve them inside of bankruptcy.



                                                          4
Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to the
extent of determining his legal damages and the balance of the note, without referencing or seeking remedies
as to the underlying deed of trust and the Wellington residence?



No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.




Please let me know.



Thank you




Kousha Berokim
  ~HV.,<HU        &                  P.C.
             al   /(/w

270 V liffl l, \?\ON DRJ\'J,:, Ti lll{D i·H l()R_ HJ:\Tl{lS JIIILS, (,,\ 911210
Pi HYI"F   lilY·:J.(l.XS:):\ F.\"\ .JUJ ..;Otl.!7~)>


BEROKltvf@BI.:ROKIMl)LJl•:J,,COM




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Date: Tue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim@berokimduel.com <berokim@berokimduel.com>



Dear Mr. Berokim:
Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr.
Amos Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee(@TheCurleeLawFirm.com<mailto:Brett.Curlee(q),TheCurleeLawFirm.com




                                                       6
 Brett Curlee

 From:                                               Brett Curlee
 Sent:                                              !Thursday, September 27, 2018 3:27 PM r
 To:                                                 'Kousha Berokim'
Subject:                                             RE: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-
                                                     Demand to cease and desist from prosecuting state court lawsuit



Yes.

After 4:00 p.m. Please call my cell phone. I have hearings so, if I do not pick up, I will call back.

Please advise that you will take no action in regards to the state court action until we have spoken.

I must once again advise, that proceeding with the lawsuit violates the automatic stay. It will have to be dismissed
without prejudice.

Thanks,
BRETT B. CURLEE
LAW OFFICES OF BRETT CURLEE
11377 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Phone: {310) 203-3084
Fax: {310) 203-3071
Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com



From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Thursday, September 27, 2018 3:11 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Cc: Kousha Berokim <berokim@berokimduel.com>
Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit

Hello

I apologize but I'm stuck in a deposition today. Can we speak Tuesday afternoon?




                                 P.C.


    '\OH 11 ! i \f\( f\ ! W! \' ,;_ Ti II RI) FU l()R, HF\TRI.Y i l lU ,S, (,,\ •!{)211)

Bl ·'.ROKI M(cilfll ·'.ROKI MDU! 1.. corv1




                                                                                            1
                                                                                           -2.11-
On Thu, Sep 27, 2018 at 11 :23 AM Brett Curlee <brett.curlee(mthecurleelawfirm.com> wrote:
Mr. Berokim,

I will be out of town starting tomorrow throughMonday. I can speak with you this afternoon at your
convemence.

Thanks,

Brett Curlee



Sent from my T-Mobile 4G LTE Device

-------- Original message --------
From: Kousha Berokim <berokim@berokimduel.com>
Date: 9/27/18 10:32 AM (GMT-08:00)
To: Brett Curlee <brett.curlee@thecurleelawfinn.com>
Cc: Kousha Berokim <berokim@berokimduel.com>
Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to
cease and desist from prosecuting state court lawsuit

Mr. Curlee

I have discussed this matter with my client, considered your letter, and spoken to bankruptcy counsel. We
would finalize our decision next week.

Do you have a few minutes to speak Monday afternoon?




                                 P.C.


27,, :-:ORT! l C\f\( )\; D!UV! :. Tr JIRI) Fl.UC>!(, Ill-:\ i:.RLY I !lLI S, <:.\ %2]1!

HEROKIM@BEROKIMDUEJ,.COM




On Thu, Sep 20, 2018 at 12:29 PM Brett Curlee <brett.curlee@thecurleelawfirm.com> wrote:

 Dear Mr. Berokim:




 Attached hereto is my second letter demanding that you and your client, Mr. Amos Q. Wellington, immediately
 dismiss the above-referenced matter.




                                                                                          2
                                                                                   -212.-
Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: {310) 203-3084

Fax: {310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Brett Curlee
Sent: Friday, September 14, 2018 7:59 AM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Hello Mr. Berokim:




See my responses below.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: {310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com

                                                        3
                                                     -1./\~--
From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, September 12, 2018 3:45 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit




Mr. Curlee



Thank you for your 9/11/18 letter.



You are welcome.




I will further review, discuss with my client, and let you know.



However, as preliminary issue, I have two questions.



I-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?



Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection, or
settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by you
or your client.




2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.



Agreed.




                                                          4
                                                      - 'Lil\ -
Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to
the the Wellington residence which was used as collateral.



However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.



The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and
Mr. Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts
entered into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues
that pertain to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the
bankruptcy court, which has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington
are community property, all of which belong to the bankruptcy estate. Any damages recovered on the usury claims
are community property and hence assets of the estate. The Trustee claims all such causes of action in the state court
complaint and will resolve them inside of bankruptcy.




Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to the
extent of determining his legal damages and the balance of the note, without referencing or seeking remedies
as to the underlying deed of trust and the Wellington residence?



No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.




Please let me know.



Thank you
                                    P.C.




271, '<OlZTI i C \!'<<       Di{iVi :, Tl I IRD Fl.0( •R, Ill'.'.\ !'.Ri ,Y I ilLI.\ C.\ 00211,
PJ l( );\J,: '.~hU~4<i.853.~ 1: \A 'qiJ.,'.JiJiJ. J~.'.'d


BEROK!M@BEROK!MDUEJ,.CO!vf




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Date: Tue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokimra),berokimduel.com <berokim@berokimduel.com>



Dear Mr. Berokim:



Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr.
Amos Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curleera),TheCurleeLawFirm.com
Brett Curlee

From:                       Brett Curlee
Sent:                     I Friday, October 05, 2018 4:18 PM ]
To:                         'Kousha Berokim'
Subject:                    FW: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-
                            Demand to cease and desist from prosecuting state court lawsuit



Dear Mr. Berokim:

As I have previously advised you, Letitia Louise Wellington has filed bankruptcy. The causes of
action that you have set forth in the complaint in the above-referenced state court action
belong to Mrs. Wellington's bankruptcy estate. You and your client are in violation of the
automatic stay which bars creditors or parties in interest from exercising control over assets
that belong to the bankruptcy estate.

This will confirm that I have not received a telephone call from you per our prior emails below
and my telephone call today. Nor have I received written confirmation that you will be
dismissing the above-referenced lawsuit.

Today at 1:26 p.m. I called to advise you that you and your client must immediately provide
written or telephonic confirmation that the above-referenced lawsuit was dismissed or will be
dismissed immediately. You have not returned my telephone call. Nor have you dismissed the
lawsuit as the chapter 7 trustee demanded pursuant to my prior correspondence dated
September 20, 2018 giving you until September 25, 2018 to dismiss the above-referenced
lawsuit.

If I have not received written confirmation from you by the close business today, as set forth in
my telephonic message, by 5:30 p.m., then the Trustee will proceed with an adversary action
in the bankruptcy court to enjoin you and your client from further efforts to prosecute the
above-referenced state court action and to hold you and Mr. Wellington in contempt.

Please also note that the Trustee will seek to recover his attorney fees and costs from you and
Mr. Wellington to enforce the Estate's claims the causes of action in the state court
complaint. Again, I urge you to strongly consider your position vis-a-vie the rights of the
Estate.

No further warning will be given before the adversary action is commenced.

Thanks,
BRETI B. CURLEE
                                                     1
                                                -1-l 1-
LAW OFFICES OF BRED CURLEE
11377 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Phone: {310) 203-3084
Fax: (310) 203-3071
Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com



From: Brett Curlee
Sent: Thursday, September 27, 2018 3:27 PM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit

Yes.

After 4:00 p.m. Please call my cell phone. I have hearings so, if I do not pick up, I will call back.

Please advise that you will take no action in regards to the state court action until we have spoken.

I must once again advise, that proceeding with the lawsuit violates the automatic stay. It will have to be dismissed
without prejudice.

Thanks,
BRETI B. CURLEE
LAW OFFICES OF BRETI CURLEE
11377 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Phone: {310) 203-3084
Fax: {310) 203-3071
Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com



From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Thursday, September 27, 2018 3:11 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Cc: Kousha Berokim <berokim@berokimduel.com>
Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit

Hello

I apologize but I'm stuck in a deposition today. Can we speak Tuesday afternoon?




                                                               2
                                P.C.
              at law

.>.'7il \i( >R If! (:,\NON URIVF. Ti HIU) i·LC>OR. BJ-:Vf·:JUY J rJi ,LS. C,\ 'Jn.210
PI lt)~J,: .)!O.~H(r.KSS3 !-':\X .)iO.JUU.12:):)
BEROKIM<iil.BEROKIMDl lELCOM




On Thu, Sep 27, 2018 at 11 :23 AM Brett Curlee <brett.curlee@thecurleelawfinn.com> wrote:
 Mr. Berokim,

 I will be out of town starting tomorrow throughMonday. I can speak with you this afternoon at your
 convemence.

 Thanks,

 Brett Curlee



 Sent from my T-Mobile 4G LTE Device

 -------- Original message --------
 From: Kousha Berokim <berokim@berokimduel.com>
 Date: 9/27/18 10:32 AM (GMT-08:00)
 To: Brett Curlee <brett.curlee@thecurleelawfinn.com>
 Cc: Kousha Berokim <berokim@berokimduel.com>
 Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to
 cease and desist from prosecuting state court lawsuit

 Mr. Curlee

 I have discussed this matter with my client, considered your letter, and spoken to bankruptcy counsel. We
 would finalize our decision next week.

 Do you have a few minutes to speak Monday afternoon?




                                 P.C.


 '.'?" :-<ORTf r C:.\N( )N Df{I\·1:, Ti IIRI.J Fl .OO!t, 111·:\'FRLY I !ILL\ C.\ 0021n
 Pf HY\.:!·: '1H(A4().85::i.1 l,'.\\ Yin ..)iJ{).l:2.\1
 BEROKIM@BEROKIMDUEI,.COM




 On Thu, Sep 20, 2018 at 12:29 PM Brett Curlee <brett.curlee@thecurleelawfirm.com> wrote:
                                                                                ,_ llC\-
                                                                                         3
Dear Mr. Berokim:




Attached hereto is my second letter demanding that you and your client, Mr. Amos Q. Wellington, immediately
dismiss the above-referenced matter.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Brett Curlee
Sent: Friday, September 14, 2018 7:59 AM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Hello Mr. Berokim:




See my responses below.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE


                                                        4
11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: {310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, September 12, 2018 3:45 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit




Mr. Curlee



Thank you for your 9/11/18 letter.



You are welcome.




I will further review, discuss with my client, and let you know.



However, as preliminary issue, I have two questions.



1-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?



Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection, or
settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by you
or your client.


                                                          5
2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.



Agreed.




Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief' apply to
the the Wellington residence which was used as collateral.



However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.



The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and
Mr. Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts
entered into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues
that pertain to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the
bankruptcy court, which has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington
are community property, all of which belong to the bankruptcy estate. Any damages recovered on the usury claims
are community property and hence assets of the estate. The Trustee claims all such causes of action in the state court
complaint and will resolve them inside of bankruptcy.




Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to the
extent of determining his legal damages and the balance of the note, without referencing or seeking remedies
as to the underlying deed of trust and the Wellington residence?



No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.




Please let me know.



Thank you
                                                         6
                                     P.C
               m law


::7t, '-;()RTI I C:\~U!'>' lWlVF,      rr ll J(l) H,()()l(, til>:\'l•J(i,Y Ii I 1.1.S, C.\   ')(J::lti
l'l I< )"l: .'>!lUl<!GY'>'>> l',\X .,10.,011.12.\i


BEROKIM(alBEROKIMDLJEl,.COlvl




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Date: Tue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim(a)berokimduel.com <berokim{Cl{berokimduel.com>



Dear Mr. Berokim:



Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr.
Amos Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084
Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee(a),TheCurleeLawFirm.com
Brett Curlee

From:                             Kousha Berokim < berokim@berokimduel.com >
Sent:                            l Wednesday, October 10, 2018 7:13 PM )
To:                               Brett Curlee
Cc:                               Kousha Berokim
Subject:                          Re: FW: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-
                                  Demand to cease and desist from prosecuting state court lawsuit



Mr. Curlee

The law suit has not been served; I expect for the action to be dismissed later this week.




                       P.C.




BEROKIM@BEROKIMDUEJ .. CC)l'vf




On Fri, Oct 5,.2018 at 4: 17 PM Brett Curlee <brett.curlee@thecurleelawfirm.com> wrote:

 Dear Mr. Berokim:




As I have previously advised you, Letitia Louise Wellington has filed bankruptcy. The causes
of action that you have set forth in the complaint in the above-referenced state court action
belong to Mrs. Wellington's bankruptcy estate. You and your client are in violation of the
automatic stay which bars creditors or parties in interest from exercising control over assets
that belong to the bankruptcy estate.




This will confirm that I have not received a telephone call from you per our prior emails below
and my telephone call today. Nor have I received written confirmation that you will be
dismissing the above-referenced lawsuit.
Today at 1:26 p.m. I called to advise you that you and your client must immediately provide
written or telephonic confirmation that the above-referenced lawsuit was dismissed or will be
dismissed immediately. You have not returned my telephone call. Nor have you dismissed
the lawsuit as the chapter 7 trustee demanded pursuant to my prior correspondence dated
September 20, 2018 giving you until September 25, 2018 to dismiss the above-referenced
lawsuit.




If I have not received written confirmation from you by the close business today, as set forth
in my telephonic message, by 5:30 p.m., then the Trustee will proceed with an adversary
action in the bankruptcy court to enjoin you and your client from further efforts to prosecute
the above-referenced state court action and to hold you and Mr. Wellington in contempt.




Please also note that the Trustee will seek to recover his attorney fees and costs from you
and Mr. Wellington to enforce the Estate's claims the causes of action in the state court
complaint. Again, I urge you to strongly consider your position vis-a-vie the rights of the
Estate.




No further warning will be given before the adversary action is commenced.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: {310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com



                                              2
From: Brett Curlee
Sent: Thursday, September 27, 2018 3:27 PM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Yes.




After 4:00 p.m. Please call my cell phone. I have hearings so, if I do not pick up, I will call back.




Please advise that you will take no action in regards to the state court action until we have spoken.




I must once again advise, that proceeding with the lawsuit violates the automatic stay. It will have to be dismissed
without prejudice.




Thanks,

BREIT B. CURLEE

LAW OFFICES OF BREIT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Thursday, September 27, 2018 3:11 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Cc: Kousha Berokim <berokim@berokimduel.com>         ~ 'L'l        '1-
                                                              3
Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Hello



I apologize but I'm stuck in a deposition today. Can we speak Tuesday afternoon?




                                            P.C.
                    ar law


.270   \J(nrn i     <   .\1".0N DiV,'[i. Ti HIU) i'L( •OR. Hl :VUU.\' l fl! L:S, (:\   'jU_),)O
l\ l( )'-.J: .'.! HJ.8··16   xs:d i::\X .) li).:~nU.1:Lt)

Bl.:R.OKIM(q)BEROK!MDUEI .. COll!




On Thu, Sep 27, 2018 at 11 :23 AM Brett Curlee <brett.curlee(a),thecurleelawfirm.com> wrote:

 Mr. Berokim,



 I will be out of town starting tomorrow throughMonday. I can speak with you this afternoon at your
 convemence.



 Thanks,



 Brett Curlee




                                                                                                  4
Sent from my T-Mobile 4G LTE Device




-------- Original message --------

From: Kousha Berokim <berokim@berokimduel.com>

Date: 9/27/18 10:32 AM (GMT-08:00)

To: Brett Curlee <brett.curlee@thecurleelawfirm.com>

Cc: Kousha Berokim <berokim@,berokimduel.com>

Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to
cease and desist from prosecuting state court lawsuit



Mr. Curlee



I have discussed this matter with my client, considered your letter, and spoken to bankruptcy counsel. We
would finalize our decision next week.



Do you have a few minutes to speak Monday afternoon?




                                   P.C.




'.27ti ,ORT! l Ci "0N DR! \'F, Tl !I JZ[) 1,u l( l!(. BE\'l ,;f(i,Y l l l LIS, ( :.\ 'JIJ'.?.W
 !1! !t )\d: .;hu·qGJ~S'.)') t<\X .;11-1.:HJu.1.~Y)


Bl.:ROKIM(alBl•:JZOKl,'vlDUEl,.COM
On Thu, Sep 20, 2018 at 12:29 PM Brett Curlee <brett.curlee(a),thecurleelawfirm.com> wrote:

 Dear Mr. Berokim:




Attached hereto is my second letter demanding that you and your client, Mr. Amos Q. Wellington, immediately
dismiss the above-referenced matter.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: {310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Brett Curlee
Sent: Friday, September 14, 2018 7:59 AM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Hello Mr. Berokim:




See my responses below.




                                                       6
Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, September 12, 2018 3:45 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit




Mr. Curlee



Thank you for your 9/11/18 letter.



You are welcome.




I will further review, discuss with my client, and let you know.



However, as preliminary issue, I have two questions.



1-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?
Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection,
or settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by
you or your client.




2-1 appreciate your position that the Wellington residence is part of the 'debtor's estate'.



Agreed.




Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to
the the Wellington residence which was used as collateral.



However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.



The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and
Mr. Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts
entered into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues
that pertain to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the
bankruptcy court, which has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington
are community property, all of which belong to the bankruptcy estate. Any damages recovered on the usury claims
are community property and hence assets of the estate. The Trustee claims all such causes of action in the state
court complaint and will resolve them inside of bankruptcy.




Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to
the extent of determining his legal damages and the balance of the note, without referencing or seeking
remedies as to the underlying deed of trust and the Wellington residence?



No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.
Please let me know.



Thank you




                              P.C
             tft   law

c7() NORTf l L\NON l>Rl\'F, Tl lfl{l) l·UiOR. HF\'l.:J{i.Y 1ii I .IS. C\ 'JO.::hi
Pl lt)\:J: ,)l0.8·f(i.x:):)'.) i::\X .)lO.')nti.12:U


BEROKJM@BEROKIMDUEf,.COl\f




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Date: Tue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim(@,berokimduel.com <berokim@berokimduel.com>



Dear Mr. Berokim:



Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr.
Amos Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE
                                                                                9
11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee(cv,TheCurleeLawFirm.com<mailto:Brett.Curlee(ci),TheCurleeLawFirm.com
 Brett Curlee

 From:                                                        Brett Curlee
Sent:                                                       IThursday, October 11, 2018 11:15 AM
To:                                                           'Kousha Berokim'
Subject:                                                      RE: FW: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-
                                                              Demand to cease and desist from prosecuting state court lawsuit



Mr. Berokim:

I checked online and determined the complaint in the above-referenced lawsuit was served and the Defendant has filed
an answer.

Nevertheless, as soon as this matter is dismissed by the end of this week, please provide a copy of the dismissal.

Please note the dismissal must be without prejudice.

Thanks,
BRETI B. CURLEE
LAW OFFICES OF BRETI CURLEE
11377 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Phone: (310) 203-3084
Fax: (310) 203-3071
Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com



From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, October 10, 2018 7:13 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Cc: Kousha Berokim <berokim@berokimduel.com>
Subject: Re: FW: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit

Mr. Curlee

The law suit has not been served; I expect for the action to be dismissed later this week.




                                      P.C
                of law

     '\JOH ii I I' \f;_;{ !N ll!,l \' i •,, Tl I !RI) 1:1 /l, 'JR, i\H'l'.Ri Y l ii LI.::,<,,\ ,)u2lil
Pl !()NI: .1iiJ)S·HLX'.):),1 F \\' .11.0 ..;t){J. i?>>
BI ·:RO I< I lvlullBJ ·:ROI< I MDU!(! ,,COM




                                                                                                         1
On Fri, Oct 5, 2018 at 4:17 PM Brett Curlee <brett.curlee@,thecurleelawfirm.com> wrote:

 Dear Mr. Berokim:




As I have previously advised you, Letitia Louise Wellington has filed bankruptcy. The causes
of action that you have set forth in the complaint in the above-referenced state court action
belong to Mrs. Wellington's bankruptcy estate. You and your client are in violation of the
automatic stay which bars creditors or parties in interest from exercising control over assets
that belong to the bankruptcy estate.




This will confirm that I have not received a telephone call from you per our prior emails below
and my telephone call today. Nor have I received written confirmation that you will be
dismissing the above-referenced lawsuit.




Today at 1:26 p.m. I called to advise you that you and your client must immediately provide
written or telephonic confirmation that the above-referenced lawsuit was dismissed or will be
dismissed immediately. You have not returned my telephone call. Nor have you dismissed
the lawsuit as the chapter 7 trustee demanded pursuant to my prior correspondence dated
September 20, 2018 giving you until September 25, 2018 to dismiss the above-referenced
lawsuit.




If I have not received written confirmation from you by the close business today, as set forth
in my telephonic message, by 5:30 p.m., then the Trustee will proceed with an adversary
action in the bankruptcy court to enjoin you and your client from further efforts to prosecute
the above-referenced state court action and to hold you and Mr. Wellington in contempt.




Please also note that the Trustee will seek to recover his attorney fees and costs from you
and Mr. Wellington to enforce the Estate's claims the causes of action in the state court
complaint. Again, I urge you to strongly consider your position vis-a-vie the rights of the
Estate.




No further warning will be given before the adversary action is commenced.
                                                     2
                                                 -2~.-
Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Brett Curlee
Sent: Thursday, September 27, 2018 3:27 PM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Yes.




After 4:00 p.m. Please call my cell phone. I have hearings so, if I do not pick up, I will call back.




Please advise that you will take no action in regards to the state court action until we have spoken.




I must once again advise, that proceeding with the lawsuit violates the automatic stay. It will have to be dismissed
without prejudice.




Thanks,
BREIT B. CURLEE

LAW OFFICES OF BREIT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Thursday, September 27, 2018 3:11 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Cc: Kousha Berokim <berokim@berokimduel.com>
Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Hello



I apologize but I'm stuck in a deposition today. Can we speak Tuesday afternoon?




                                  P.C.




     '\{ •!( ll ! ( .\1':0i': IJR!\'F. Ti lll{l) !·U >OR, BJ\TEL\' 111 I .LS,(;\ 'jli_',iO
Pr !(),i: _)HJ.~i··1(i x.SY\ i:.\x _)HJ.:~ou 12:n


BEROKIM@BEROKJMDUEL.COM
On Thu, Sep 27, 2018 at 11 :23 AM Brett Curlee <brett.curlee(a),thecurleelawfinn.com> wrote:

Mr. Berokim,



I will be out of town starting tomorrow throughMonday. I can speak with you this afternoon at your
convenience.



Thanks,



Brett Curlee




Sent from my T-Mobile 4G LTE Device




-------- Original message --------

From: Kousha Berokim <berokim@berokimduel.com>

Date: 9/27/18 10:32 AM (GMT-08:00)

To: Brett Curlee <brett.curlee@thecurleelawfirm.com>

Cc: Kousha Berokim <berokim@berokimduel.com>

Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to
cease and desist from prosecuting state court lawsuit



Mr. Curlee



I have discussed this matter with my client, considered your letter, and spoken to bankruptcy counsel. We
would finalize our decision next week.

                                                     5
Do you have a few minutes to speak Monday afternoon?




                                              P.C.




271, 'JORTI l C\f\<                 D!{l\'i-:, Tl IIRIJ Fl.0( iR, lllc\'l<'.RLY I !ILL\<:.\ 902[1,
PJ   J(   }f\.il·: .\Hl ;{4(:.~55.J !•,\>-.: ')1{) _)iJ{J.L~11


BEROKJM!alBEROK!r.IDUET~.COM




On Thu, Sep 20, 2018 at 12:29 PM Brett Curlee <brett.curlee@thecurleelawfirm.com> wrote:

 Dear Mr. Berokim:




 Attached hereto is my second letter demanding that you and your client, Mr. Amos Q. Wellington, immediately
 dismiss the above-referenced matter.




 Thanks,

 BRETT B. CURLEE

 LAW OFFICES OF BRETT CURLEE

 11377 W. Olympic Blvd., Suite 200

 Los Angeles, CA 90064

 Phone: (310) 203-3084

 Fax: (310) 203-3071

 Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com
                                                                                            - 2..40 --
                                                                                                     6
From: Brett Curlee
Sent: Friday, September 14, 2018 7:59 AM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Hello Mr. Berokim:




See my responses below.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: {310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, September 12, 2018 3:45 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
prosecuting state court lawsuit




Mr. Curlee
Thank you for your 9/11/18 letter.



You are welcome.




I will further review, discuss with my client, and let you know.



However, as preliminary issue, I have two questions.



1-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
Wellington residence?



Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection,
or settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by
you or your client.




2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.



Agreed.




Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to
the the Wellington residence which was used as collateral.



However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.



The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and
Mr. Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts
entered into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues
that pertain to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the
                                                         8
                                                    -- 1.Lt'2--
 bankruptcy court, which has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington
 are community property, all of which belong to the bankruptcy estate. Any damages recovered on the usury claims
 are community property and hence assets of the estate. The Trustee claims all such causes of action in the state
 court complaint and will resolve them inside of bankruptcy.




Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to
the extent of determining his legal damages and the balance of the note, without referencing or seeking
remedies as to the underlying deed of trust and the Wellington residence?



No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.




Please let me know.



Thank you




                                        P.C.




'.27o 'JlHTfI C\\'( )\' Di{!\'!·:, Tl IJRD Fl ()01(, lW\'lcRi:,: I ilLIY, ( \ )(Cl!,
 ! 1 f !()\;!·'. .1,hl.X•t(.h55J i;.\A .11t'l ..J{JiJ.L~;)


.!:l£l~OI-.: I :'v!ullRI -:R.01-.: IM DU I (I ,.(OM




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Date: Tue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim@berokimduel.com <berokim@berokimduel.com>
Dear Mr. Berokim:



Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr.
Amos Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett. Curlee@,TheCurleeLawFi1m.com<mailto :Brett. Curlee@TheCurleeLawFirm.com
Brett Curlee

From:                   Brett Curlee
Sent:                  IThursday, October 18, 2018 1:00 PM!
To:                     'Kousha Berokim'
Subject:                FW: FW: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-
                        Demand to cease and desist from prosecuting state court lawsuit



Mr. Berokim:

I first advised you on September 7, 2018 on behalf of my client, Wesley H. Avery
("Trustee"), that you and your client needed to dismiss the above-referenced state
court lawsuit as it seeks to prosecute legal claims that belong to the bankruptcy
estate of In re Letitia Louise Wellington, 2:17-bk-23651-NB (Chapter 7). The
Trustee has been most generous in allowing you time to dismiss that lawsuit, but
you have failed to comply despite his repeated warnings.

Contrary to your prior representations, it now appears from the Court docket that
you and your client are proceeding with litigation as the Defendant has filed an
answer and a Case Management Conference is now schedules for December 10,
2018 at 8:30 a.m. in Department 32 at 111 North Hills Street, Los Angeles, CA
90012.

This is your last warning: Immediately dismiss the above-referenced state court
lawsuit without prejudice.

If I have not received evidence that the state court action has been dismissed by
5:00 p.m. on Monday October 22, 2018, the Trustee will proceed to take action in
the bankruptcy court to protect the Estate from having its assets dissipated,
including, but not limited to holding you and your client in contempt of court for
failing and refusing the dismiss the state court lawsuit. The Trustee will seek
attorney fees and costs as sanctions against you and your client for violating the
automatic stay and to protect the assets of the Estate.

Please note that the Bankruptcy Court do not take violations of the automatic stay
lightly, particularly in cases such as this where the Trustee has given you every
opportunity to comply with his instructions.
Thanks,
BRETT B. CURLEE
LAW OFFICES OF BRETT CURLEE
11377 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Phone: (310) 203-3084
Fax: (310) 203-3071
Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.co
m


From: Brett Curlee
Sent: Thursday, October 11, 2018 11:15 AM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: FW: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit

Mr. Berokim:

I checked on line and determined the complaint in the above-referenced lawsuit was served and the Defendant has filed
an answer.

Nevertheless, as soon as this matter is dismissed by the end of this week, please provide a copy of the dismissal.

Please note the dismissal must be without prejudice.

Thanks,
BRETI B. CURLEE
LAW OFFICES OF BRETI CURLEE
11377 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Phone: (310) 203-3084
Fax: (310) 203-3071
Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com



From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Wednesday, October 10, 2018 7:13 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Cc: Kousha Berokim <berokim@berokimduel.com>
Subject: Re: FW: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit

Mr. Curlee


                                                            2
                                                       - 2-4b---
The law suit has not been served; I expect for the action to be dismissed later this week.




                                     P.C.


2}i)   '-JORTI i C\f'J)\! l)i(f\i!'., Tl rmn FLOOR, Hl·'.\!FR! .Y ! IILI .S,   <>\ <)0210
Pi !<)NI~ .}10))4(}.8.55?, F.\X .11i1 ..;oo.12.;,2.
BEROKTM(a)BEROKTMDUEI,.COM




On Fri, Oct 5, 2018 at 4:17 PM Brett Curlee <brett.curlee@thecurleelawfirm.com> wrote:

  Dear Mr. Berokim:




 As I have previously advised you, Letitia Louise Wellington has filed bankruptcy. The causes
 of action that you have set forth in the complaint in the above-referenced state court action
 belong to Mrs. Wellington's bankruptcy estate. You and your client are in violation of the
 automatic stay which bars creditors or parties in interest from exercising control over assets
 that belong to the bankruptcy estate.




 This will confirm that I have not received a telephone call from you per our prior emails below
 and my telephone call today. Nor have I received written confirmation that you will be
 dismissing the above-referenced lawsuit.




 Today at 1:26 p.m. I called to advise you that you and your client must immediately provide
 written or telephonic confirmation that the above-referenced lawsuit was dismissed or will be
 dismissed immediately. You have not returned my telephone call. Nor have you dismissed
 the lawsuit as the chapter 7 trustee demanded pursuant to my prior correspondence dated
 September 20, 2018 giving you until September 25, 2018 to dismiss the above-referenced
 lawsuit.




 If I have not received written confirmation from you by the close business today, as set forth
 in my telephonic message, by 5:30 p.m., then the Trustee will proceed with an adversary


                                                                                            3
                                                                                        --i-4·1-
action in the bankruptcy court to enjoin you and your client from further efforts to prosecute
the above-referenced state court action and to hold you and Mr. Wellington in contempt.




Please also note that the Trustee will seek to recover his attorney fees and costs from you
and Mr. Wellington to enforce the Estate's claims the causes of action in the state court
complaint. Again, I urge you to strongly consider your position vis-a-vie the rights of the
Estate.




No further warning will be given before the adversary action is commenced.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Brett Curlee
Sent: Thursday, September 27, 2018 3:27 PM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Yes.
After 4:00 p.m. Please call my cell phone. I have hearings so, if I do not pick up, I will call back.




Please advise that you will take no action in regards to the state court action until we have spoken.




I must once again advise, that proceeding with the lawsuit violates the automatic stay. It will have to be dismissed
without prejudice.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Kousha Berokim [mailto:berokim@berokimduel.com]
Sent: Thursday, September 27, 2018 3:11 PM
To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
Cc: Kousha Berokim <berokim@berokimduel.com>
Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Hello



I apologize but I'm stuck in a deposition today. Can we speak Tuesday afternoon?



                                                            5. q
                                                         - L-t+ ' --
                                  P.C




'.271i '-'ORT! l L\~(li': DR!\T, 11 tll,D J,U)(llC Bt·:\'Lf(l,Y ti ILL--:. C\ '.iO'.:.lil
Pirf)i'\L ,;hUHG.t~55J 1::\X YllL)00.12.3')


BF.ROKTi\!(wBF.ROKTMDUEI,.COM




On Thu, Sep 27, 2018 at 11 :23 AM Brett Curlee <brett.curlee@thecurleelawfirm.com> wrote:

 Mr. Berokim,



 I will be out of town starting tomorrow throughMonday. I can speak with you this afternoon at your
 convemence.



 Thanks,



 Brett Curlee




 Sent from my T-Mobile 4G LTE Device




 -------- Original message --------

 From: Kousha Berokim <berokim@berokimduel.com>


                                                                                            6
                                                                                     -1-c:o-
Date: 9/27/18 10:32 AM (GMT-08:00)

To: Brett Curlee <brett.curlee@thecurleelawfirm.com>

Cc: Kousha Berokim <berokim@berokimduel.com>

Subject: Re: FW: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to
cease and desist from prosecuting state court lawsuit



Mr. Curlee



I have discussed this matter with my client, considered your letter, and spoken to bankruptcy counsel. We
would finalize our decision next week.



Do you have a few minutes to speak Monday afternoon?




                              P.C.
             ar law


2'70 \UR 111 C,\~()N I )RiVl,:. Ti l!IU) i'LO,)R, Hl·:VU,i Y J!U L::;, U\ <Jo210
P! fC)NF :1 ifJ.g ..1,<}.XSS> F.'\X .'Jil)"~\!t1. 12.1;)


BEROK!M@BJ~:ROKIMDUEJ,.COM




On Thu, Sep 20, 2018 at 12:29 PM Brett Curlee <brett.curlee@thecurleelawfirm.com> wrote:

 Dear Mr. Berokim:




 Attached hereto is my second letter demanding that you and your client, Mr. Amos Q. Wellington, immediately
 dismiss the above-referenced matter.

                                                                                   7
                                                                          -i-c;, _
Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071

Brett.Curlee@TheCurleeLawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




From: Brett Curlee
Sent: Friday, September 14, 2018 7:59 AM
To: 'Kousha Berokim' <berokim@berokimduel.com>
Subject: RE: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist
from prosecuting state court lawsuit




Hello Mr. Berokim:




See my responses below.




Thanks,

BRETI B. CURLEE

LAW OFFICES OF BRETI CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310) 203-3084

Fax: (310) 203-3071
    Brett.Curlee@TheCurleelawFirm.com<mailto:Brett.Curlee@TheCurleeLawFirm.com




    From: Kousha Berokim [mailto:berokim@berokimduel.com]
    Sent: Wednesday, September 12, 2018 3:45 PM
    To: Brett Curlee <brett.curlee@thecurleelawfirm.com>
I   Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and desist from
    prosecuting state court lawsuit




    Mr. Curlee



    Thank you for your 9/11/18 letter.



    You are welcome.




    I will further review, discuss with my client, and let you know.



    However, as preliminary issue, I have two questions.



    I-Has the trustee pursued, or going to pursue, the usury claims against Madison's claim secured by the
    Wellington residence?



    Yes, the Trustee will utilize the usury claims and pursue them either through adversary proceeding, claim objection,
    or settlement. He reserves all rights regarding such claims and does not authorize the prosecution of such claims by
    you or your client.




    2-I appreciate your position that the Wellington residence is part of the 'debtor's estate'.



    Agreed.
Yet, only the second cause of action for 'quiet title' and third cause of action for 'declaratory relief apply to
the the Wellington residence which was used as collateral.



However, as to the first cause of action, the usury claim, specifically as to legal damages, and as to a
determination as to the balance of the loan, it is a claim that belongs to non-debtor Amos Wellington, aside
from Letitia Wellington's bankruptcy.



The assets of the bankruptcy estate include all rights, claims, and caused of action as defined in 11 U.S.C. Section
541. The Usury claims arise as a result of a contract between the Debtor and Mr. Wellington on the one hand, and
Mr. Madison on the other. The Hauser residence is an asset of the estate as are any claims arising from contracts
entered into by Mr. and Mrs. Wellington that pertain to property of the estate. The adjudication of contract issues
that pertain to estate assets, including usury claims are properly undertaken by the Chapter 7 Trustee in the
bankruptcy court, which has exclusive jurisdiction over estate property. The assets of the Debtor and Mr. Wellington
are community property, all of which belong to the bankruptcy estate. Any damages recovered on the usury claims
are community property and hence assets of the estate. The Trustee claims all such causes of action in the state
court complaint and will resolve them inside of bankruptcy.




Are you agreeable to Amos Wellington filing a first amended complaint, only pursuing the usury claims to
the extent of determining his legal damages and the balance of the note, without referencing or seeking
remedies as to the underlying deed of trust and the Wellington residence?



No. The claims belong to the estate. Mr. Wellington must stand down from pursuing all such claims and dismiss his
state court action. Please dismiss the state court action without prejudice.




Please let me know.



Thank you
                                              P.C
                     ot   law

     '-<ORT! l C\\( l\J DiU\T:, Tl IIRD Fl .0( >R, BF\'FRLY I JILi.\   <: \ 9021'>
Pi i( )'.'\:F '~Hl              l; \)..:   'q{l __ )!JIJ. l~.'.~1.?



BEROKIJ\l@BEROKIMDUEJ,.COM




---------- Forwarded message ---------
From: Brett Curlee <brett.curlee@thecurleelawfinn.com>
Date: Tue, Sep 11, 2018 at 12:59 PM
Subject: Amos Wellington v. Michael Madison, et. al., L.A.S.C. Case No. BC719604-Demand to cease and
desist from prosecuting state court lawsuit
To: berokim(a),berokimduel.com <berokim@berokimduel.com>



Dear Mr. Berokim:



Please see the attached letter regarding the above lawsuit that your firm filed on behalf of your client, Mr.
Amos Wellington.



Please respond as soon as possible.



Thanks,

BRETT B. CURLEE

LAW OFFICES OF BRETT CURLEE

11377 W. Olympic Blvd., Suite 200

Los Angeles, CA 90064

Phone: (310)203-3084

Fax: (310) 203-3071

Brett.Curlee@,TheCurleeLawFinn.com<mailto:Brett.Curlee<a)TheCurleeLawFirm.com
                                LAW OFFICES OF
                              BRETT CURLEE
                    11377     WEST     OLYMPlC BOULRVARD
                                       SUlTE 20(i
                     L O S A N G Ii l. E S . C A I, l F O R N I A 9 O O 6 4
                         TELEPHONE: (310) 203-3084
                         FACSIMILE: (310) 203-3071



                                                  September 20, 2018


VIA FIRST CLASS U.S.
MAIL POSTAGE PREPAID
AND EMAIL

Kousha Berokim, Esq.
Berokim & Duel, P.C.
270 North Canon Drive
Third Floor
Beverly Hills, CA 90210

Re: In. re Letitia Louise Wellington, Bankr. Case No. 2:17-bk-23651-NB (Chapter
7)-Violation of the automatic stay/Demand for dismissal of lawsuit, Amos
Wellington v. Michael Madison, L.A.S.C. Case No. BC719604.

Dear Mr. Berokim,

    As you know, I represent the chapter 7 trustee, Mr. Wesley H. Avery ('Trustee'j,
in the above-referenced chapter 7 bankruptcy case. I previously wrote to you on
September 11, 2018 demanding tha:t you and your client, Mr. Amos Wellington,
immediately dismiss that certain state court action entitled, Amos Wellington y.
Michael Madison, L.A.S.C. No. BC 719604 ("State Court Action") as the complaint
alleges claim and causes of action for usury; quiet title, and declaratory relief, all of
which are assets of the above-referenced bankruptcy estate. This letter constitutes my
second demand by the Trustee that the State Court Action be immediately dismissed.

    To reiterate, the automatic stay in bankruptcy prohibits acts against the
bankruptcy estate or its property. [11 US.C §362(a)(2)-(4),' 11 U.S.C §541(a)(2JJ Any
act to obtain possession of property of the estate, or of property from the estate, or
to exercise dominion and control over property of the estate, is prohibited by the stay.
[11 U.S.C §362(a)(3)] Causes of action, including but not limited to, contract rights,
causes of action, and claim for relief therein a:re assets of the bankruptcy estate. [In
re Iy,erson, 739 F.2d 1423, 1425 (91bCir.1984),· Smith v. Arth11r Andersen LJ..P, 421 F.3d
989, 1002 (9tbCir.2005)] The actions taken by you, your fir~ and Mr. Wellington in
bring the State Court Action based on contract claims belonging to the estate which
pertain to the Debtor's residence and which were entered into by the Debtor
constitutes a violation of the automatic stay.
                                         -2-                        SEPTEMBER 20, 2018




   The Trustee has not and does not authorize you or Mr. Wellington to litigate all or
any of the claims or causes of action in the State Court Action.

    As I previously warned you, any attempt to persist in litigating the State
Court Action will be met with a motion for civil contempt filed by the Trustee
in the bankruptcy court to force you and Mr. Wellington to cease and desist in
violating the automatic stay. The Trustee will seek actual damages, including,
but not limited to, attorney fees and costs against you, your firm, and Mr.
Wellington to force all of you to cease and desist from prosecuting the State
Court Action, which belongs to the bankruptcy estate. [11 U.S.C. §105; In re
Pace, 67 E3d 187, 193-194 (!JtbCir.1995); In re Goodman, 991 E2d 613, 619-620
(!JthCir.1993)]

  You and your client have 5 days, until September 25. 2Q18 to dismiss the State
Court Action without prejudice. If the State Court Action is not dismissed by that
date, the Trustee will proceed to take legal action against you and Mr. Amos
Wellington for violating the auto'matic stay.

   Please immediately provide a copy of the notice of dismissal of the State Court
Action without Prejudice.

   Your immediate attention to this matter is required.

                                           Very truly yours,



                                          BRETI B. CURLEE
                                               FOR
                                          THE LAW OFFICES OF
                                          BRETI CURLEE
EXHIBIT 13
LASC - Case Access                                                                                               Page 1 of 2




 CASE INFORMATION
 Case Information I Register Of Actions I FUTURE HEARINGS J PARTY INFORMATION I Documents Filed           I
 Proceedings Held

 Case Number: BC719604
 AMOS WELLINGTON VS MICHAEL MADISON

 Filing Courthouse:   Stanley Mosk Courthouse
 Filing Date: 08/29/2018
 Case Type: Wrongful Termination (General Jurisdiction)
 Status: Pending

 Click here to access document images for this case
 If this link fails, you may go to the Case Document Images site and search using the case number displayed on
 this page




 FUTURE HEARINGS
 Case Information I Register Of Actions I FUTURE HEARINGS I PARTY INFORMATION I Documents Filed           I
 Proceedings Held

12/10/2018 at 08:30 AM in Department 32 at 111 North Hill Street, Los Angeles, CA 90012
Case Management Conference




 PARTY INFORMATION
Case Information I Register Of Actions J FUTURE HEARINGS I PARTY INFORMATION J Documents Filed            I
Proceedings Held

HAVKIN STELLA A. ESQ. - Attorney for Defendant

MADISON MICHAEL - Defendant

WELLINGTON AMOS - Plaintiff




DOCUMENTS FILED
Case Information I Register Of Actions I FUTURE HEARINGS I PARTY INFORMATION I Documents Filed I
Proceedings Held

Documents Filed (Filing dates listed in descending order)
10/04/2018 Notice of Case Management Conference
Filed by Clerk

10/02/2018 DEFENDANT'S ANSWER TO COMPLAINT

10/02/2018 Answer
Filed by Michael Madison (Defendant)

08/29/2018 NOTICE OF CASE ASSIGNMENT

08/29/2018 COMPLAINT




http://www.lacourt.org/casesummarv/ui/popupCaseSummarv.asox                                                      11/1/2018
LASC - Case Access                                                                                    Page 2 of2


 08/29/2018 SUMMONS

 08/29/2018 Complaint
 Filed by Amos Wellington (Plaintiff)




 PROCEEDINGS HELD
 Case Information I Register Of Actions I FUTURE HEARINGS I PARTY INFORMATION I Documents Filed   I
 Proceedings Held

 Proceedings Held (Proceeding dates listed in descending order}
 None




 REGISTER OF ACTIONS
 Case Information I Register Of Actions I FUTURE HEARINGS I PARTY INFORMATION I Documents Filed   I
 Proceedings Held

 Register of Actions (Listed in descending order)
 10/04/2018 Notice of Case Management Conference
 Filed by Clerk

 10/02/2018 Answer
 Filed by Michael Madison (Defendant)

 10/02/2018 DEFENDANT'S ANSWER TO COMPLAINT

 08/29/2018 NOTICE OF CASE ASSIGNMENT

08/29/2018 SUMMONS

08/29/2018 COMPLAINT

08/29/2018 Complaint
 Filed by Amos Wellington (Plaintiff)




http://www.lacourt.org/case summary/ui/popupCaseSummary .aspx                                         11/1/2018
EXHIBIT 14
Law Offices Of Brett Curlee
11377 West Olympic Boulevard
Suite 200
Los Angeles, CA 90064



Invoice submitted to:
Mr. Wesley H. Avery
Chapter 7 Trustee
758 E. Colorado Blvd. Ste. 210
Pasadena, CA 91101-2105
USA



September 21, 2018
In Reference To: In re Letitia Louise Wellington, Bankr. Case No. 2:17-bk-23651-NB
                 (Chapter ?)-Chapter 7 Trustee representation
Invoice #11271


            Professional Services




                                                      - "Lbo -
    Mr. Wesley H. Avery                                                                                    Page    2




     9/10/2018 BBC    Review                                                                     1.00         350.00
                ~     Research case Jaw re: Chapter 7 Trustee's recovery of attorney fees      350.00/hr
                      and costs to enforce the automatic stay via contempt proceedings.

     9/11/2018 BBC    Draft                                                                      1.00         350.00
              ~       Draft letter to attorney Kousha Berokim re: demand for dismissal of      350.00/hr
                      state court action filed by Mr. Wellington.

     9/20/2018 BBC    Draft                                                                      0.50         175.00
               ·,~    Draft 2nd demand letter to Counsel Kousha Berokim, Esq. re: demand       350.00/hr
                      dismissal of the lawsuit filed in Los Angeles Superior Court on behalf
                      of Amos Q. Wellington as it violates the automatic stay.
I




               For professional services rendered

               Additional Charges :




                                                     - 2Jo \-
Mr. Wesley H. Avery                                                                              Page       3




  9/11 /2018 $Copying                                                                      120          21.60
        ""-, Copy letter and documents to send to attorney Kousha Berokim.                0.18

     "'-    $Postage                                                                         1           2.89
        ~   Postage to mail letter and documents to attorney Kousha Berokim.              2.89

  9/20/2018 $Copying                                                                        4            0.72
       -~ Copy 2nd letter to Kousha Berokim re: violation of the automatic stay.          0.18

      ~     $Postage                                                                         1           0.49
            Postage to mail 2nd letter to Kousha Berokim re: violation of the automatic   0.49
            stay.

            Total costs




                                                                                                 •
            Total amount of this bill

            Previous balance


            Balance due
Law Offices Of Brett Curlee
11377 West Olympic Boulevard
Suite 200
Los Angeles, CA 90064



Invoice submitted to:
Mr. Wesley H. Avery
Chapter 7 Trustee
758 E. Colorado Blvd. Ste. 210
Pasadena, CA 91101-2105
USA



October 30, 2018
In Reference To: In re Letitia Louise Wellington, Bankr. Case No. 2:17-bk-23651-NB
                 (Chapter ?)-Chapter 7 Trustee representation
Invoice #11282


            Professional Services




 10/5/2018 BBC    Draft                                                                     0.40      140.00
             ~    Draft email to the state court attorney for Amos Wellington re:         350.00/hr
                  dismissing state court lawsuit.

10/11/2018 BBC    Draft                                                                     0.30      105.00
            '\,   Draft email to the state court attorney, requesting evidence that the   350.00/hr
                  state court action for usury has been dismissed.
Mr. Wesley H. Avery                                                                                          Page       2

                                                                                                Hrs/Rate        Amount

 10/18/2018 BBC            Draft                                                                   0.50         175.00
               ~           Draft email to attorney Kousha Berokim re: demand by the Chapter 7
                           Trustee that the state court lawsuit filed by Amos Wellington be
                                                                                                 350.00/hr

                           dismissed.

 10/28/2018 B1z?           Draft                                                                   3.00        1,050.00
                           Draft Motion for Contempt.                                            350.00/hr

 10/29/2018 BBC            Draft                                                                   2.00         700.00
                  '-~      Complete Drafting Motion for Contempt of Court.                       350.00/hr

 10/30/2018 BBC            Revise                                                                  1.50         525.00
                           Revise Motion for Contempt of Court.                                  350.00/hr
                  ' '\,\
               BBC         Draft                                                                   0.40         140.00
                 ·,,"\\ Draft Notice of Motion for Contempt of Court.
                                                                                                 350.00/hr

               BBC         Attend Hearing                                                          2.50         875.00
               '--~        Attend Hearing on Motion for Contempt. (Estimated)                    350.00/hr

               BBC         Draft                                                                   0.80         280.00
                -.,'\\     Draft Order to Show Cause re: Contempt.



                                                                                                 --
                                                                                                 350.00/hr

               For professional seNices rendered

               Additional Charges :




10/30/2018 $Copying                                                                                   1             40.00
      ""-.J Copy of Motion for Contempt of Court. (Estimated)                                     40.00

               $Postage
     "",
       "-.I
           .
               Postage to mail Notice of Motion and Motion for Contempt of Court.
                                                                                                      1
                                                                                                  30.00
                                                                                                                    30.00

               (Estimated)

     ·-~       $Parking                                                                               1              8.00
               Parking to Attend Hearing on Motion for Contempt. (Estimated)                       8.00

               Total costs


               Total amount of this bill

               Previous balance
Mr. Wesley H. Avery       Page    3

                             Amount


            Balance due
Law Offices Of Brett Curlee
11377 West Olympic Boulevard
Suite 200
Los Angeles, CA 90064



Invoice submitted to:
Mr. Wesley H. Avery
Chapter 7 Trustee
758 E. Colorado Blvd. Ste. 21 O
Pasadena, CA 911O1-2105
USA



September 21, 2018
In Reference To: In re Letitia Louise Wellington, Bankr. Case No. 2:17-bk-23651-NB
                 (Chapter ?)-Chapter 7 Trustee representation
Invoice #11271


            Professional Services

                                                                                           Hrs/Rate     Amount

 7/24/2018 BBC     Telephone Conf.                                                            1.00      350.00
                   Telephone conference with the attorney for the Debtor re: Stipulation    350.00/hr
                   to Sell the Hauser Property.

  8/9/2018 BBC     Revise                                                                     2.00      700.00
                   Revise Stipulation to Sell the Hauser Property.                          350.00/hr

 8/14/2018 BBC    Telephone Conf.                                                             0.20       70.00
                  Telephone conference with the Debtor's attorney re: final changes to      350.00/hr
                  the stipulation.

            BBC   Revise                                                                      0.20       70.00
                  Revise Stipulation to sell the Hauser Property.                           350.00/hr

 8/15/2018 BBC    Telephone Conf.                                                             0.20       70.00
                  Telephone conference with the Debtor's attorney re: refusal of the        350.00/hr
                  Debtor and her spouse to sign the stipulation to sell the Hauser
                  Property.

 8/16/2018 BBC    Telephone Conf.                                                             0.20       70.00
                  Telephone conference with Counsel for Mr. Madison re: refusal of the      350.00/hr
                  Debtor and her spouse to sing stipulation to sell the Hauser Property.

            BBC   Draft                                                                       0.30      105.00
                  Draft email to the Debtor's attorney re: proceeding with the marketing    350.00/hr
                  and sale of the Hauser Property.

            BBC   Draft                                                                       0.40      140.00
                  Draft email to the Debtor's attorney re: Requirement that the Debtor      350.00/hr
                  appear at the continued 341 a creditors meeting on August 23, 2018.
Mr. Wesley H. Avery                                                                                       Page       2

                                                                                            Hrs/Rate         Amount

  8/23/2018 BBC    Attend Hearing                                                               3.00        1,050.00
                   Attend Continued 341 a creditors meeting to question Debtor.               350.00/hr

  8/31/2018 BBC    Telephone Conf.                                                              0.20             70.00
                   Telephone conference with the Debtor's attorney re: Debtor's vehicles,     350.00/hr
                   mortgage information, move out date, documents to be produced.

   9/3/2018 BBC       Draft                                                                     3.00        1,050.00
                      Draft Motion to Compromise Controversy re: Hauser Property.             350.00/hr

            BBC    Revise                                                                       1.00          350.00
                   Revise 9019 Motion re: Hauser Property.                                    350.00/hr

            BBC    Draft                                                                        0.30          105.00
                   Draft Notice of 9019 Motion re: Hauser Property.                           350.00/hr

  9/10/2018 BBC    Review                                                                       1.00          350.00
            ~      Research case law re: Chapter 7 Trustee's recovery of attorney fees        350.00/hr
                   and costs to enforce the automatic stay via contempt proceedings.

  9/11/2018 BBC    Draft                                                                        1.00         350.00
          ~        Draft letter to attorney Kousha Berokim re: demand for dismissal of        350.00/hr
                   state court action filed by Mr. Wellington.

  9/20/2018 BBC    Draft                                                                        0.50         175.00
            ·~
                   Draft 2nd demand letter to Counsel Kousha Berokim, Esq. re: demand         350.00/hr
                   dismissal of the lawsuit filed in Los Angeles Superior Court on behalf
                   of Amos Q. Wellington as it violates the automatic stay.

            BBC    Review                                                                       2.00         700.00
                   Review document produced by the Debtor at the 341a creditors               350.00/hr
                   meeting on August 23, 2018.

            BBC   Draft                                                                         0.60         210.00
                  Draft email to the Debtor re: additional documents to be produced for       350.00/hr
                  continued 341 a creditors meeting on October 11, 2018.

            For professional services rendered                                                 17.10       $5,985.00

            Additional Charges :

                                                                                            Qty/Price

 8/23/2018 $Parking                                                                                1             15.00
           Parking for the Continued 341a creditors meeting.                                   15.00

   9/4/2018 $Copying                                                                            300              54.00
            Copy Notice of 9019 Motion re: Hauser Property.                                     0.18

            $Copying                                                                             117             21.06
            Copy Motion to Compromise Controversy re: Hauser Property.                          0.18
Mr. Wesley H. Avery                                                                                   Page       3

                                                                                          Qty/Price      Amount

   9/4/2018 $Postage                                                                             2            3.68
            Postage to mail 9019 Motion to the Debtor and her Spouse.                         1.84

            $Postage                                                                            22           14.96
            Postage to mail Notice of 9019 Motion to Creditors.                               0.68

  9/11/2018 $Copying                                                                           120           21.60
       "-..1 Copy letter and documents to send to attorney Kousha Berokim.                    0.18

     "'--   $Postage                                                                             1            2.89
        ~   Postage to mail letter and documents to attorney Kousha Berokim.                  2.89

  9/20/2018 $Copying                                                                             4            0.72
       ~ Copy 2nd letter to Kousha Berokim re: violation of the automatic stay.               0.18

       ~    $Postage                                                                             1            0.49
            Postage to mail 2nd letter to Kousha Berokim re: violation of the automatic       0.49
            stay.

            Total costs                                                                                 $134.40


            Total amount of this bill                                                                  $6, 119.40

            Previous balance                                                                           $5,232.32


            Balance due                                                                               $11,351.72
Law Offices Of Brett Curlee
11377 West Olympic Boulevard
Suite 200
Los Angeles, CA 90064



Invoice submitted to:
Mr. Wesley H. Avery
Chapter 7 Trustee
758 E. Colorado Blvd. Ste. 210
Pasadena, CA 91101-2105
USA



October 30, 2018
In Reference To: In re Letitia Louise Wellington, Bankr. Case No. 2:17-bk-23651-NB
                 (Chapter 7)-Chapter 7 Trustee representation
Invoice #11282


            Professional Services

                                                                                             Hrs/Rate     Amount

 10/1/2018 BBC     Telephone Conf.                                                              0.20       70.00
                   Telephone conference with the Debtor's real estate agent re: status of     350.00/hr
                   the Debtor and her spouse moving out of the Hauser Property.

            BBC    Draft                                                                        0.30      105.00
                   Draft email to the Chapter 7 Trustee re: status of the Debtor and her      350.00/hr
                   spouse moving out of the Hauser Property.

            BBC    Draft                                                                        0.30      105.00
                   Draft Order on 9019 Motion.                                                350.00/hr

 10/4/2018 BBC     Miscellaneous                                                                0.30      105.00
                   Draft email re: analysis of equity in the 1353 Hauser Property.            350.00/hr

            BBC    Telephone Conf.                                                              0.10       35.00
                   Telephone conference with the chapter 7 trustee re: taking 1353            350.00/hr
                   Hauser off the market for a few weeks.

            BBC    Telephone Conf.                                                              0.10       35.00
                   Telephone conference with the Chapter 7 Trustee's real estate agent        350.00/hr
                   re: authorization to take the 1353 Hauser Property off the market for a
                   few weeks.

 10/5/2018 BBC     Draft                                                                        0.40      140.00
                   Draft email to the state court attorney for Amos Wellington re:            350.00/hr
                   dismissing state court lawsuit.

10/11/2018 BBC     Draft                                                                        0.30      105.00
                   Draft email to the state court attorney, requesting evidence that the      350.00/hr
                   state court action for usury has been dismissed.
Mr. Wesley H. Avery                                                                                      Page        2

                                                                                           Hrs/Rate         Amount

 10/18/2018 BBC       Draft                                                                    0.50             175.00
           ~          Draft email to attorney Kousha Berokim re: demand by the Chapter 7     350.00/hr
                      Trustee that the state court lawsuit filed by Amos Wellington be
                      dismissed.

 10/28/2018 EtBC      Draft                                                                    3.00        1,050.00
              ,,j     Draft Motion for Contempt.                                             350.00/hr

 10/29/2018 BBC       Draft                                                                    2.00          700.00
               '"~ Complete Drafting Motion for Contempt of Court.                           350.00/hr

 10/30/2018 BBC       Revise                                                                   1.50          525.00
                      Revise Motion for Contempt of Court.                                   350.00/hr

            BBC       Draft                                                                    0.40          140.00
             ··,"s    Draft Notice of Motion for Contempt of Court.                          350.00/hr

             ,,,,,
            BBC      Attend Hearing
                     Attend Hearing on Motion for Contempt. (Estimated)
                                                                                               2.50
                                                                                             350.00/hr
                                                                                                             875.00


            BBC      Draft                                                                     0.80          280.00
                     Draft Order to Show Cause re: Contempt.                                 350.00/hr

            For professional services rendered                                                12.70       $4,445.00

            Additional Charges :

                                                                                           Qty/Price

  10/1/2018 $Copying                                                                             14              2.52
            Copy Notice of Lodgment of Order Approving 9019 Motion.                            0.18

            $Postage                                                                              1              0.47
            Postage to mail Notice of Lodgment of 9019 Motion.                                 0.47

 10/30/2018 $Copying                                                                              1             40.00
            Copy of Motion for Contempt of Court. (Estimated)                                 40.00

            $Postage                                                                              1             30.00
            Postage to mail Notice of Motion and Motion for Contempt of Court.                30.00
            (Estimated)

            $Parking                                                                              1              8.00
            Parking to Attend Hearing on Motion for Contempt. (Estimated)                      8.00

            Total costs                                                                                      $80.99


            Total amount of this bill                                                                     $4,525.99

            Previous balance                                                                             $11,351.72




                                                     ·- ?_ '10-
Mr. Wesley H. Avery       Page     3

                             Amount


            Balance due   $15,877.71
                                PROOF OF SERVICE OF DOCUMENT

 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
     My business address is: Law Offices of Brett Curlee, 11377 West Olympic Boulevard,
 3   Suite 200, Los Angeles, CA 90064.
 4
     A true and correct copy of the foregoing document entitled: MOTION FOR ISSUANCE
 5   OF ORDER DIRECTING AMOS Q. WELLINGTON, KOUSHA BEROKIM, AND
     BEROKIM & DUEL P.C. TO SHOW CAUSE WHY THEY SHOULD NOT BE HELD IN
 6   CIVIL CONTEMPT OF COURT (FRBP 9020); MEMORANDUM OF POINTS AND
     AUTHORITIES; DECLARATIONS OF BRETT B. CURLEE AND WESLEY H. AVERY IN
 7   SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the
     form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 8

 9   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
     Pursuant to controlling General Orders and LBR, the foregoing document will be served
10   by the court via NEF and hyperlink to the document. On November 1, 2018, I checked
     the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
11   that the following persons are on the Electronic Mail Notice List to receive NEF
     transmission at the email addresses stated below:
12
          •   Chapter 7 Trustee: Wesley H Avery (TR) wes@averytrustee.com,
13            C 11 7@ecfcbis.com;l ucy@averytrustee.com;alexandria@averytrustee.com
          •   Attorney for the Chapter 7 Trustee: Brett B Curlee brett.curlee@thecurleelawfirm.com
14        •   Attorney for the Debtor: Sanaz S Bereliani berelianilaw@gmail.com,
15            chris@berelianilaw.com;r485 9 5@notify. bestcase. com
          •   Creditor's Attorney: Michael F Chekian mike@cheklaw.com
16        •   Creditor's Attorney: Stella A Havkin stella@havkinandshrago.com,
              havkinlaw@earthlink.net;r4 93 06@notify. bestcase. com
17        •   Creditor's Attorney: Merdaud Jafarnia bknotice@mccarthyholthus.com,
              mj afarnia@ecf.inforuptcy.com
18
          •   United States Trustee: United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
19        •   Creditor's Attorney: Kristin A Zilberstein ecfnotifications@ghidottilaw.com

20   2. SERVED BY UNITED STATES MAIL: On November 1, 2018, I served the following
     persons and/or entities at the last known addresses in this bankruptcy case or adversary
21   proceeding by placing a true and correct copy thereof in a sealed envelope in the United
     States mail, first class, postage prepaid, and addressed as follows. Listing the judge
22   here constitutes a declaration that mailing to the judge will be completed no later than 24
     hours after the document is filed.
23
     Amos Q. Wellington
24   1353 Hauser Boulevard
     Los Angeles, CA 90039
25
     Amos Q. Wellington
26   PO Box 351000
     Los Angeles, CA 90035
27
     II
28   //


                                                 - 272 -
 1   Kousha Berokim, Esq.
     Berokim & Duel, P.C.
 2   270 North Canon Drive, Third Floor
     Beverly Hills, CA 90210
 3
     Berokim & Duel, P.C.
 4   C/0 Kousha Berokim, Esq.
     270 North Canon Drive, Third Floor
 5   Beverly Hills, CA 90210

 6
                                                D        Service information continued on attached page
 7
     3.       SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
 8   TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant
     to F.R.Civ.P. 5 and/or controlling LBR, on (date)               , I served the following
 9   persons and/or entities by personal delivery, overnight mail service, or (for those who
     consented in writing to such service method), by facsimile transmission and/or email as
10   follows. Listing the judge here constitutes a declaration that personal delivery on, or
     overnight mail to, the judge will be completed no later than 24 hours after the document
11   is filed.
                                                D Service information continued on attached page
12
     I declare under penalty of perjury under the laws of the United States that the foregoing
13   is true and correct.

14    November 1, 2018       Brett B. Curlee
      Date             Printed Name
15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                               - 273 -
